Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 1 of 100




                                 Exhibit K

       Redbubble’s June 24, 2019 Interrogatory Responses and Exhibit A
                                 (Redacted)
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 2 of 100




 1 KENNETH B. WILSON (SBN 130009)
     ken@coastsidelegal.com
 2 COASTSIDE LEGAL
   455 1st Avenue
 3 Half Moon Bay, California 94019
   Telephone: (650) 440-4211
 4
   JOSHUA M. MASUR, (SBN 203510)
 5   jmasur@zuberlawler.com
   ZUBER LAWLER & DEL DUCA LLP
 6 2000 Broadway Street, Suite 154
   Redwood City, California 94063
 7 Telephone: (650) 434-8538

 8 Attorneys for Defendant
   REDBUBBLE, INC.
 9

10

11                                UNITED STATES DISTRICT COURT

12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14

15 ATARI INTERACTIVE, INC.,                              Case No. 3:18-cv-03451-JST

16                          Plaintiff,
                                                         DEFENDANT REDBUBBLE, INC.’S
17          v.                                           RESPONSES TO PLAINTIFF ATARI,
                                                         INC.’S FIRST SET OF
18 REDBUBBLE, INC.,                                      INTERROGATORIES
19                          Defendant.

20

21 PROPOUNDING PARTY:                    Plaintiff ATARI INTERACTIVE, INC.
22 RESPONDING PARTY:                     Defendant REDBUBBLE, INC.
23 SET NO.:                              One
24          Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Redbubble, Inc.
25 (“Redbubble”) hereby serves its responses to Plaintiff Atari Interactive, Inc.’s (“Atari’s” or

26 “Plaintiff’s”) First Set of Interrogatories as follows:

27

28

                                              1                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 3 of 100




 1                                      GENERAL OBJECTIONS

 2          The following objections to Definitions (“General Objections”) are continuing in nature

 3 and shall apply to each Interrogatory and each and every definition by Plaintiff and are hereby

 4 incorporated into each response. Redbubble makes each individual response subject to, and

 5 without waiver of, the following General Objections:

 6          1.      Redbubble objects to each Interrogatory to the extent that it purports to impose any

 7 requirement or discovery obligation on Redbubble other than those set forth in the Federal Rules

 8 of Civil Procedure or the Rules of this Court. In particular, Redbubble objects to each

 9 Interrogatory to the extent it calls for disclosure of material or information beyond the scope of

10 permissible discovery, seeks document or information not relevant to any party’s claim or defense,

11 and/or is not reasonably calculated to lead to the discovery of admissible evidence.

12          2.      Redbubble objects to each Interrogatory to the extent that it seeks information that

13 is protected from disclosure by the attorney-client privilege, the work product privilege, and/or

14 any other applicable privilege. To the extent that Redbubble discloses any such material to

15 Plaintiff in the course of discovery in this case, subject to the terms and conditions of the terms of

16 any Protective Order Regarding Confidential Information that may be entered in this case,

17 Redbubble does not intend to effectuate a blanket waiver of the attorney-client privilege or work

18 product, but rather a narrow waiver limited to only the information and materials expressly
19 disclosed.

20          3.      Redbubble objects to each Interrogatory to the extent that it seeks confidential

21 business information and/or trade secrets. Provided that such information is relevant to either

22 party’s claims or defenses, Redbubble will only produce such information subject to an

23 appropriate Protective Order Regarding Confidential Information.

24          4.      Redbubble objects to each Interrogatory to the extent it purports to require

25 Redbubble to disclose information in violation of a legal or contractual obligation of nondisclosure

26 to a third party. Redbubble will not disclose such information without either the consent of the

27 relevant third party or an order by the Court compelling production.

28          5.      Redbubble will respond to these Interrogatories with its current knowledge and

                                              2                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 4 of 100




 1 reserve the right to supplement these responses if it identifies any additional information at a later

 2 time and to make any additional objections that may become apparent. Redbubble also reserves

 3 the right to make any use of, or introduce at any hearing or at trial, any information not known or

 4 thought to be responsive at the time of response.

 5                              RESPONSES TO INTERROGATORIES

 6          Redbubble expressly incorporates the above General Objections as though set forth fully in

 7 response to each of the following individual interrogatories and, to the extent that they are not

 8 raised in any particular response, Redbubble does not waive those objections.

 9 INTERROGATORY NO. 1:

10          What is the name, address, phone number, and email address of all persons or entities who

11 are or were involved in the manufacture, production, or distribution of PRODUCTS incorporating

12 or sold in conjunction with the MARKS or COPYRIGHTED WORKS?

13 RESPONSE TO INTERROGATORY NO. 1:

14          Redbubble objects to this interrogatory as vague and ambiguous. Redbubble also objects to

15 this interrogatory on the grounds that it is overly broad and lacks foundation.

16          Without waiving and subject to its objections, including the General Objections above,

17 Redbubble directs Plaintiff, pursuant to Fed. R. Civ. P. 33(d), to the documents it will produce in

18 response to Request for Production No. 12.
19 INTERROGATORY NO. 2:

20          In what month and year did YOU begin advertising or selling PRODUCTS incorporating

21 or sold in conjunction with the MARKS or COPYRIGHTED WORKS?

22 RESPONSE TO INTERROGATORY NO. 2:

23          Redbubble objects to this interrogatory as vague and ambiguous. Redbubble further objects

24 to this interrogatory on the grounds that it lacks foundation.

25          Without waiving and subject to its objections, including the General Objections above,

26 Redbubble responds that it has not advertised or sold any products that Atari has identified to

27 Redbubble as potentially infringing its trademarks and/or copyrights. Redbubble further responds

28 that according to Redbubble records, the first date that a product that Atari has identified as

                                              3                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 5 of 100




 1 potentially infringing its trademarks and/or copyrights was listed or sold by a third-party through

 2 the Redbubble marketplace is set forth in Exhibits A and B hereto.

 3 INTERROGATORY NO. 3:

 4          In what month and year did YOU last advertise or sell PRODUCTS incorporating or sold

 5 in conjunction with the MARKS or COPYRIGHTED WORKS?

 6 RESPONSE TO INTERROGATORY NO. 3:

 7          Redbubble objects to this interrogatory as vague and ambiguous. Redbubble further objects

 8 to this interrogatory on the grounds that it lacks foundation.

 9          Without waiving and subject to its objections, including the General Objections above,

10 Redbubble responds that it has not advertised or sold any products that Atari has identified to

11 Redbubble as potentially infringing its trademarks and/or copyrights. Redbubble further responds

12 that according to Redbubble’s records, the dates on which each product that Atari has identified as

13 potentially infringing its trademarks and/or copyrights was listed or sold by a third-party through

14 the Redbubble marketplace are set forth in Exhibits A and B hereto.

15 INTERROGATORY NO. 4:

16          What are your total revenues, broken down by month, derived from PRODUCTS

17 incorporating or sold in conjunction with the MARKS or COPYRIGHTED WORKS?

18 RESPONSE TO INTERROGATORY NO. 4:
19          Redbubble objects to this interrogatory as vague and ambiguous.

20          Without waiving and subject to its objections, including its General Objections above,

21 Redbubble responds that according to Redbubble’s records, the service fees derived by Redbubble

22 from the third-party sale of products that Atari has identified to Redbubble as potentially

23 infringing its trademarks and/or copyrights using the Redbubble marketplace are set forth in

24 Exhibits A and B hereto.

25 INTERROGATORY NO. 5:

26          How many PRODUCTS incorporating or sold in conjunction with the MARKS or

27 COPYRIGHTED WORKS have you sold, broken down by month?

28

                                              4                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 6 of 100




 1 RESPONSE TO INTERROGATORY NO. 5:

 2          Redbubble objects to this interrogatory as vague and ambiguous. Redbubble further objects

 3 to this interrogatory on the grounds that it lacks foundation.

 4          Without waiving and subject to its objections, including the General Objections above,

 5 Redbubble responds that it has not advertised or sold any products that Atari has identified to

 6 Redbubble as potentially infringing its trademarks and/or copyrights. Redbubble responds that

 7 according to Redbubble’s records, the products that Atari has identified to Redbubble as

 8 potentially infringing its trademarks and/or copyrights that third-party sellers have sold using the

 9 Redbubble marketplace are set forth in Exhibits A and B hereto.

10

11 Dated: June 24, 2019                           COASTSIDE LEGAL
                                                  KENNETH B. WILSON
12
                                                  ZUBER LAWLER & DEL DUCA LLP
13
                                                  JOSHUA M. MASUR
14
                                                  By:     /s/ Joshua M. Masur
15                                                      JOSHUA M. MASUR

16                                                Attorneys for Defendant
                                                  REDBUBBLE INC.
17

18
19

20

21

22

23

24

25

26

27

28

                                              5                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 7 of 100




 1                                       PROOF OF SERVICE

 2                             Atari Interactive, Inc. v. Redbubble, Inc.
                  United States District Court for the Northern District of California
 3
     STATE OF CALIFORNIA, COUNTY OF SAN JOSE
 4
           At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of San Jose, State of California. My business address is 2000 Broadway
   Street, Office 154, Redwood City, CA 94063, USA.
 6
           On June 24, 2019, I served true copies of the following document(s) described as
 7 DEFENDANT REDBUBBLE, INC.’S RESPONSES TO PLAINTIFF ATARI, INC.’S
   FIRST SET OF INTERROGATORIES on the interested parties in this action as follows:
 8
                                   SEE ATTACHED SERVICE LIST
 9
           BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
10 agreement of the parties to accept service by e-mail or electronic transmission, I caused the
   document(s) to be sent from e-mail address jmasur@zuberlawler.com to the persons at the e-mail
11 addresses listed in the Service List. I did not receive, within a reasonable time after the
   transmission, any electronic message or other indication that the transmission was unsuccessful.
12
           I declare under penalty of perjury under the laws of the United States of America that the
13 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
14
           Executed on June 24, 2019, at Redwood City, California.
15

16
                                                      /s/ Joshua M. Masur
17                                                   Joshua M. Masur
18
19

20

21

22

23

24

25

26

27

28

                                              6                        Case No. 3:18-cv-03451-JST
          DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 8 of 100




 1                                        SERVICE LIST
                              Atari Interactive, Inc. v. Redbubble, Inc.
 2               United States District Court for the Northern District of California
                                     Case No. 3:18-cv-03451-JST
 3

 4

 5 Keith J. Wesley                                Counsel for Plaintiff Atari Interactive, Inc.
   Eric C. Lauritsen
 6 BROWNE GEORGE ROSS LLP                         Telephone: (310) 274-7100
   2121 Avenue of the Stars, Suite 2800           Facsimile: (310) 275-5697
 7 Los Angeles, California 90067
                                                  Email: kwesley@bgrfirm.com
 8                                                       elauritsen@bgrfirm.com

 9
   Kenneth B. Wilson                              Counsel for Defendant Redbubble Inc.
10 COASTSIDE LEGAL
   455 1st Avenue                                 Telephone: (650) 440-4211
11 Half Moon Bay, CA 94019
                                                  Email: ken@coastsidelegal.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             7                        Case No. 3:18-cv-03451-JST
         DEFENDANT REDBUBBLE’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 9 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                          # of paid                                                  redbubble
                                           work creation date                                                                                    user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                 work title       tag_list                               description             seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/pla                                         8bit,atari,control,controller,game,                                                                                                                                 Takedown                              Atari
                           stica/works/758                                        gaming,joystick,plastica,retro,tees,                                                                                                                                Notice                                trademarks and
      75876                76              2007-07-22 15:07:15   ...press start   vector,video                                                   365802       plastica                                                            2018-06-12 14:43:27 Moderation                            copyrights     5              3               3            $30.20        $7.28           $21.81




                           http://www.
                           redbubble.
                           com/people/stu
                           artm65/works/5                                                                                                                                                                                                            Proactive         Atari Interactive,
      520285               20285          2007-12-31 5:08:37     Asteroids        arcade,asteroids,game,nostalgia                                3036080      stuartm65                                                           2018-06-15 8:15:42 Moderation        Inc.                 Asteroids     8               7               7            $199.64       $36.86          $86.78
                                                                                                                         Asteroids was a
                                                                                                                         video arcade
                                                                                                                         game released
                                                                                                                         in 1979 by Atari
                                                                                                                         Inc. It was one
                           http://www.                                            1970,1979,arcade,asteroids,atari,
                                                                                                                         of the most
                           redbubble.                                             bullets,computer,fire,flying,games,
                                                                                                                         popular and
                           com/people/Spa                        Asteroids -      geek,high,hyperspace,lives,retro,
                                                                                                                         influential
                           rks68/works/59                        Retro Atari      rocks,sale,saucer,score,ships,sold,
                                                                                                                         games of the
      599009               9009           2008-01-19 16:57:14    Video Arcade     space,thrust,vector                                            226704       Sparks68                                                                                                                                    35              32              33           $828.50       $113.03         $410.77
                                                                                                                         Golden Age of
                                                                                                                         Arcade Games.
                                                                                                                         rnrnThe
                                                                                                                         objective of
                                                                                                                         Asteroids was
                           http://www.                                                                                   to score as
                           redbubble.                                                                                    many points as
                           com/people/rob                                                                                possible by                                                                                                                  Takedown                              Atari
                           bolt/works/6428                                                                               destroying                                                                                                                   Notice                                trademarks and
      642803               03              2008-01-29 7:43:54    Retro            atari,bolt,old,retro,rob,skool         asteroids and           4879998      robbolt                                                             2018-06-12 14:51:06 Moderation                            copyrights     1              1               1            $26.25        $6.28           $19.97
                                                                                                                         flying saucers.
                                                                                                                         The player
                                                                                                                         controlled a
                                                                                                                         ship that could
                                                                                                                         rotate left and
                           http://www.                                                                                   right, fire shots
                           redbubble.                                                                                    straight forward,
                           com/people/rya                                                                                and thrust
                           npederson/work                        Centipede                                               forward. The
                                                                                                                         Centipede                                                                                                                   Proactive         Atari Interactive,
      1096380              s/1096380      2008-05-04 18:32:03    25,000,001       centipede                              player could
                                                                                                                         25,000,001              6009276      ryanpederson                                                        2018-06-15 7:12:49 Moderation        Inc.                 Centipede     0               0               0            $0.00         $0.00           $0.00
                                                                                                                         also send their
                                                                                                                         Ahhh, the love
                                                                                                                         ship into
                                                                                                                         of Atari, the love
                                                                                                                         hyperspace,
                                                                                                                         of the old
                                                                                                                         causing it to
                                                                                                                         school games
                                                                                                                         disappear and
                                                                                                                         like pitfall,
                           http://www.                                                                                   reappear in a
                                                                                                                         frogger, and
                           redbubble.                                                                                    random location
                                                                                                                         everything ever
                           com/people/nick                                                                               on the screen                                                                                                                Takedown                              Atari
                                                                                                                         shaped gaming
                           who/works/1101                        Atari, the old                                          (with the risk of                                                                                                            Notice                                trademarks and
                                                                                                                         history. Use to
      1101927              927             2008-05-05 22:58:24   days.            atari,control,game,metro,retro         self-destructing        3951732      nickwho                                                             2018-06-12 14:50:05 Moderation                            copyrights     22             10              10           $185.47       $42.36          $101.56
                                                                                                                         play one of
                                                                                                                         or appearing on
                                                                                                                         these for ages
                                                                                                                         top of an
                                                                                                                         when I was a
                                                                                                                         asteroid).
                                                                                                                         little kid, loved
                                                                                                                         rnrnEach stage
                                                                                                                         every minute of
                                                                                                                         started with a
                           http://www.                                                                                   it, the colours
                                                                                                                         few asteroids
                           redbubble.                                                                                    standing out on
                                                                                                                         drifting in
                           com/people/Lou                                                                                the ever-black
                                                                                                                         random
                           en/works/12894                                                                                screens. So                                                                                                                 Proactive         Atari Interactive,
                                                                                                                         directions on
      1289455              55             2008-06-19 8:15:25     Pong             blue,geek,game,pong,louen              why not relive
                                                                                                                         ...                     14295870     Louen                                                               2018-06-15 8:06:51 Moderation        Inc.                 Pong          2               2               2            $60.00        $10.00          $50.00
                                                                                                                         the screen.
                                                                                                                         your youth, and
                                                                                                                         Objects
                                                                                                                         have heaps of
                                                                                                                         wrapped around
                                                                                                                         new-age kids
                                                                                                                         the screen
                                                                                                                         wondering just
                                                                                                                         edges. As the
                                                                                                                         what
                                                                                                                         If youtheeverhell
                                                                                                                         player    shots
                           http://www.                                                                                   that is on
                                                                                                                         wanted     toyour  t-
                                                                                                                         asteroids,    they
                           redbubble.                                             1970s,first,gaming,video,1,simple,     shirt :)
                                                                                                                         showcase
                                                                                                                         broke into a
                           com/people/Ma                                          win,arcade,0,success,pong,coin,vs,     game
                                                                                                                         smaller  of Pong                                                                                                             Takedown                              Atari
                           gicX/works/147                                         lose,atari,versus,1972,successful,     on   your shirt,
                                                                                                                         asteroids     which                                                                                                          Notice                                trademarks and
      1473476              3476           2008-08-02 19:14:16    Pong.            white,black,game,games                 here   you go.
                                                                                                                         frequently              17215263     MagicX                                                              2018-06-12 14:46:10 Moderation                            copyrights     18             16              16           $512.24       $85.18          $227.90
                                                                                                                         Imoved
                                                                                                                            found faster
                                                                                                                                    out
                                                                                                                          and wereabout
                                                                                                                          recently     more
                                                                                                                          difficult
                                                                                                                          the  STeemto hit.
                                                                                                                          Smaller engine
                                                                                                                          emulator
                                                                                                                          asteroids
                                                                                                                          and         alsoit
                                                                                                                                installed
                           http://www.
                                                                                                                          scored
                                                                                                                          on        higher
                                                                                                                              my laptop..
                           redbubble.
                                                                                                                          points.
                                                                                                                          I'm  now
                           com/people/agu                                                                                                                                                                                                             Takedown                              Atari
                                                                                                                          Periodically,
                                                                                                                          addicted        a
                                                                                                                                      again,
                           akina/works/240                       Retro-Gaming     atari,retro,geek,st,games,video,                                                                                                                                    Notice                                trademarks and
                                                                                                                          flyingplaying
                                                                                                                          and     saucer
      2400123              0123            2009-01-14 13:49:13   Addicted         computer,logo,addicted,bits,8                              36167200         aguakina                                                            2018-06-12 14:46:36 Moderation                            copyrights     6              5               5            $64.98        $13.54          $26.90
                                                                                                                          appearedthose
                                                                                                                          non-stop     on
                                                                                                                          one side
                                                                                                                          good    old of the
                                                                                                                                      8-bit
                                                                                                                          screen and
                                                                                                                          games!
                                                                                                                          moved across
                                                                                                                          to the other
                                                                                                                          before
                                                                                                                          disappearing
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                  again.
                                                                                                                          rnrnThere was
                                                                                                                                                                                                                                                                                                                                                                                                   Pg 1
                                                                                                                          a minimalist
                                                                                                                          soundtrack
                                                                                                                          featuring a
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 10 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                  work title      tag_list                            description        seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/am
                           yhalliday/works/                                                                                                                                                                                                  Proactive         Atari Interactive,
      2840265              2840265          2009-04-01 20:56:19   bêta-pong                                                              36208783     amyhalliday                                                          018-06-15 8:08:49 Moderation        Inc.                 Pong          4               4               8            $205.00       $5.00           $177.78
                                                                                                                      Who can foget
                                                                                                                      the Atari classic
                                                                                                                      "Combat". I
                                                                                                                      recently dug out
                                                                                                                      my original
                           http://www.
                                                                                                                      cartridge in the
                           redbubble.
                                                                                                                      box and shook
                           com/people/ace                         World                                                                                                                                                                       Takedown                              Atari
                                                                                                                      my head in that
                           pigeon/works/2                         Dominating      retro,war,pigeon,uk,80s,culture,                                                                                                                            Notice                                trademarks and
                                                                                                                      'oh, how far has
      2982435              982435         2009-04-28 5:26:04      Combat          combat,cult,atari                                      36223514     acepigeon                                                            018-06-12 14:51:06 Moderation                            copyrights     4              4               4            $122.93       $26.89          $47.32
                                                                                                                      technology
                                                                                                                      come?' kind of
                                                                                                                      way. The box
                                                                                                                      image portrayed
                                                                                                                      fighter jets,
                           http://www.                                                                                tanks etc all in a
                           redbubble.                                                                                 dramatic pose
                           com/people/bur                                                                             crashing around
                                                                                                                      illustration   of                                                                                                       Takedown                              Atari
                           bskate/works/30                                                                            the famous
                                                                                                                      the  title... then                                                                                                      Notice                                trademarks and
      3035415              35415           2009-05-07 12:21:58    Joystick        gold,atari,joystick                 you look back
                                                                                                                      joystick           31491514     burbskate                                                            018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                      on the game
                                                                                                                      and it is
                                                                                                                      possibly the
                                                                                                                      most sedate
                                                                                                                      thing you could
                           http://www.                                                                                ever do!
                           redbubble.
                           com/people/Got
                           hicCupCake/wo                          Protection from old,fun,school,space,game,80s,      I love this                                                                                                            Proactive         Atari Interactive,
      3045736              rks/3045736    2009-05-09 11:21:17     the asteroids!  earth,video,awesome,asteroids       game. Lol          36169991     GothicCupCake                                                        018-06-15 8:15:43 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/nic                                         old,school,geek,game,nerd,surf,                                                                                                                             Takedown                              Atari
                           holasdamen/wo                                          video,computer,indie,atari,rtro,                                                                                                                            Notice                                trademarks and
      3093001              rks/3093001    2009-05-17 16:02:32     ATARI           vointage                                               36235897     nicholasdamen                                                        018-06-12 14:47:49 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/han
                           gthisphoto/work                                        retro,game,games,computer,arcade,                                                                                                                          Proactive         Atari Interactive,
      3150390              s/3150390       2009-05-27 9:56:45     Atari 2600      atari,classis                                          2062166      hangthisphoto                                                        018-06-15 6:28:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/cab
                           meister/works/3                                                                                                                                                                                                   Proactive         Atari Interactive,
      3461260              461260          2009-07-21 19:27:18    Pong            retro,game,80s,pong,90s                                36278168     cabmeister                                                           018-06-15 8:02:53 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00
                                                                                                                      American Paint
                                                                                                                      Horse, CJS
                                                                                                                      Yazoo
                                                                                                                      Turbocharge,
                                                                                                                      gallops across
                           http://www.
                                                                                                                      the pasture as
                           redbubble.
                                                                                                                      the sun makes
                           com/people/spo
                                                                                                                      a glorious
                           tsnospots/works                                                                                                                                                                                                    User cancelled
                                                                                                                      morning
      4349708              /4349708        2009-12-21 16:33:08    Sun Run                                                             16661147        spotsnospots                                                         013-10-03 11:30:44 their account                                       0               0               0            $0.00         $0.00           $0.00
                                                                                                                      appearance.
                                                                                                                      Taken with my
                                                                                                                      Sony H7 as I
                                                                                                                      was heading
                                                                                                                      out for aPong
                                                                                                                      Classic
                           http://www.                                                                                morning
                                                                                                                      game.     hunt.
                                                                                                                              Relive
                           redbubble.                                                                                 the video
                           com/people/Gor                                                                             games of the
                           occus/works/43                                                                             past in this fun                                                                                                       Proactive         Atari Interactive,
      4389813              89813          2009-12-30 15:43:42     Pong Game On retro,gaming,pong                      retro T-shirt.     36394846     Goroccus                                                             018-06-15 8:08:49 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 2
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 11 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                  work title     tag_list                                description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)



                                                                                 very,mario,ghouls,snes,triforce,
                                                                                 guybrush,hyrule,overworld,
                           http://www.                                           pilotwings,threepwood,island,video
                           redbubble.                                            and zelda,flower,fun,green,super,
                           com/people/Eve                                        fire,retro,game,monkey,link,plane,      This is Pong.
                           randever/works/                                       first,gaming,evolution,ghosts,arthur,   On a T-Shirt.                                                                                                         Proactive         Atari Interactive,
      4418847              4418847         2010-01-04 11:55:36    Pong!          ping,legend,pong,level,nintendo         Obviously.        19007146     Everandever                                                         2018-06-15 8:04:49 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pan                                                                                                                                                                                                       Takedown                              Atari
                           aromic/works/4                                        retro,vintage,video,computer,                                                                                                                                  Notice                                trademarks and
      4758230              758230         2010-03-04 12:29:24     Atari Stick    system,videogame,atari,joystick         Atari!            36158426     panaromic                                                           2018-06-12 14:49:19 Moderation                            copyrights     90             74              79           $1,888.60     $425.06         $765.39




                           http://www.
                           redbubble.
                           com/people/pan
                           aromic/works/5                                        retro,vintage,video,computer,                                                                                                                                 Proactive         Atari Interactive,
      5013569              013569         2010-04-16 4:38:24      TV ♥ Atari     system,videogame,atari,2600                               36158426     panaromic                                                           2018-06-15 6:30:48 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ter
                           ryR/works/5403                                                                                                                                                                                                      Proactive         Atari Interactive,
      5403848              848            2010-06-20 7:09:46      pong           new                                     work, collage,    36420364     TerryR                                                              2018-06-15 8:09:50 Moderation        Inc.                 Pong          26              15              15           $401.80       $98.60          $106.62




                           http://www.
                           redbubble.                                                                                    Just a silly idea
                           com/people/kris                                                                               I had. A parody                                                                                                        Takedown                              Atari
                           vahl/works/5614                                                                               of the Atari                                                                                                           Notice                                trademarks and
      5614757              757             2010-07-25 18:25:39    Atari Safari   safari,chris,logo,atari,wahl            logo.             2040650      krisvahl                                                            2018-06-12 14:48:08 Moderation                            copyrights     18             13              13           $317.04       $24.92          $144.75




                           http://www.
                           redbubble.
                           com/people/Flil                                                                                                                                                                                                      Takedown                              Atari
                           ab/works/62129                                        video game,games,pong,vintage,tv,       old video game                                                                                                         Notice                                trademarks and
      6212998              98              2010-11-03 11:32:16    Pong TV        controller,atari                        illustration   36551038        Flilab                                                              2018-06-12 14:46:00 Moderation                            copyrights     1              1               1            $1.37         $0.23           $0.48




                           http://www.
                           redbubble.
                           com/people/see                                                                                Biggest pong
                           jaysullivan/work                                                                              board ever!!!!!                                                                                                       Proactive         Atari Interactive,
      6391681              s/6391681        2010-12-04 20:19:45   Pong!!                                                 1111              36566005     seejaysullivan                                                      2018-06-15 8:03:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/billl                                                                         Visit www.                                                                                                                  Takedown                              Atari
                           unney/works/64                                        retro,computer,console,video game, retroconsolepic                                                                                                             Notice                                trademarks and
      6495285              95285            2010-12-27 10:17:56   Atari VCS      video,game,vintage                 s.com for more 36781591             billlunney                                                          2018-06-12 14:49:19 Moderation                            copyrights     2              2               2            $16.98        $2.82           $5.25




                           http://www.
                           redbubble.
                           com/people/billl                                                                         Visit www.                                                                                                                  Takedown                              Atari
                           unney/works/64                                        retro,computer,console,video game, retroconsolepic                                                                                                             Notice                                trademarks and
      6495298              95298            2010-12-27 10:21:31   Atari ST       video,game,vintage,atari,st        s.com for more 36781591             billlunney                                                          2018-06-12 14:50:01 Moderation                            copyrights     3              2               2            $146.69       $24.45          $49.06




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 3
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 12 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                          # of paid                                                  redbubble
                                           work creation date                                                                                    user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                  work title       tag_list                                  description         seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/billl                                                                           Visit www.                                                                                                                      Takedown                              Atari
                           unney/works/64                                          retro,computer,console,video game, retroconsolepic                                                                                                                 Notice                                trademarks and
      6495338              95338            2010-12-27 10:29:44   Atari 800        video,game,vintage,atari,800       s.com for more 36781591                 billlunney                                                          2018-06-12 14:50:01 Moderation                            copyrights     1              1               1            $145.58       $24.26          $48.14




                           http://www.
                           redbubble.
                           com/people/ed                                           dig dug,classic,cool,atari,video          The classic                                                                                                              Takedown                              Atari
                           woodjnr/works/6                                         game,arcade,vector,edwoodjnr,dig,         Atari game Dig                                                                                                           Notice                                trademarks and
      6521997              521997          2011-01-02 7:33:08     Dig Dug          dug,nerd,geek,videogame,gamer             Dug Tee.            36776033     edwoodjnr                                                           2018-06-12 14:49:18 Moderation                            copyrights     152            118             131          $1,024.14     $161.24         $422.53
                                                                                                                             youtube:http:
                                                                                                                             //www.youtube.
                                                                                                                             com/watch?
                                                                                                                             v=NsqMhJh-j6g
                                                                                                                             youtube:http:
                           http://www.
                                                                                                                             //www.youtube.
                           redbubble.
                                                                                                                             com/watch?
                           com/people/usa                         asteroiDs game
                                                                                                                             v=gxdZSQ8Tj8s
                           la/works/65958                         tshirt by Ian  asteroids,games,arcarde,rogers                                                                                                                                      Proactive         Atari Interactive,
                                                                                                                             youtube:http:
      6595860              60             2011-01-16 8:30:22      RogerS 2009    bros,usa,ian rogers,tron,star wars                              36796798     usala                                                               2018-06-15 7:04:09 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00
                                                                                                                             //www.youtube.
                                                                                                                             com/watch?
                                                                                                                             v=ObHAoffx81A
                                                                                                                             Stencil  inspired
                                                                                                                             youtube:http:
                                                                                                                             design   of old
                                                                                                                             //www.youtube.
                                                                                                                             school   atari
                           http://www.                                                                                       com/watch?
                                                                                                                             games. See our
                           redbubble.                                                                                        v=j7s2EN_tAus
                                                                                                                             "wall  art":http:
                           com/people/City                                                                                   youtube:http:
                                                                                                                             //www.etsy.                                                                                                              Takedown                              Atari
                           ZenDesign/work                                          atari,games,video games,cityzen,          //www.youtube.
                                                                                                                             com/shop/CityZ                                                                                                           Notice                                trademarks and
      6699757              s/6699757       2011-02-05 14:34:31    Atari            stencil,urban                             com/watch?
                                                                                                                             enDesign            36837323     CityZenDesign                                                       2018-06-12 14:40:22 Moderation                            copyrights     10             8               9            $143.82       $27.82          $53.15
                                                                                                                             v=xoHGi6vEYz
                                                                                                                             g a series of
                                                                                                                             designs by
                                                                                                                             British designer
                                                                                                                             Ian Rogers Uk
                           http://www.                                                                                       scotland
                           redbubble.                                                                                        features model
                           com/people/pea                                                                                    Stephanie
                                                                                                                             Real   gamersfrom                                                                                                        Takedown                              Atari
                           body00/works/6                         One Button to    atari,controller,button,joystick,retro,   Glasgow
                                                                                                                             only         my
                                                                                                                                   need one                                                                                                           Notice                                trademarks and
      6711886              711886         2011-02-07 20:32:22     rule them all.   gaming,gamers,game                        new collections
                                                                                                                             button.             36339995     peabody00                                                           2018-06-12 14:50:08 Moderation                            copyrights     10             5               8            $203.60       $32.61          $83.10
                                                                                                                             from "UK
                                                                                                                             Cotswolds":http:
                                                                                                                             //www.
                                                                                                                             redbubble.
                                                                                                                             com/people/ukc
                           http://www.                                                                                       otswolds your
                                                                                                                             Remember
                           redbubble.                                                                                        youtube:http:
                                                                                                                             first gaming
                           com/people/Nat                                                                                    //www.youtube.
                                                                                                                             console?    There                                                                                                        Takedown                              Atari
                           ashaRockstar/w                                          gamer,games,atari,geek,retro,             com/watch?
                                                                                                                             was   no turning                                                                                                         Notice                                trademarks and
      6717113              orks/6717113   2011-02-08 23:12:55     Gamer            vintage,xbox,playstation,nerd             v=m- ♥
                                                                                                                             back                36368077     NatashaRockstar                                                     2018-06-12 14:46:07 Moderation                            copyrights     8              8               8            $62.12        $8.94           $30.17
                                                                                                                             3fMcC7bZk
                                                                                                                             introducing
                                                                                                                             "USA New York
                                                                                                                             by ian rogers":
                                                                                                                             http://www.
                           http://www.                                                                                       redbubble.
                           redbubble.                                                                                        com/people/usa
                           com/people/Yos                                          atari,funny,parody,retro,vintage,         newyork                                                                                                                  Takedown                              Atari
                           himiah/works/69                        ATARI            video game,geek,computer,humor,           youtube:http:                                                                                                            Notice                                trademarks and
      6936336              36336           2011-03-26 12:25:15    CALAMARI         squid                                     //www.youtube.      36843820     Yoshimiah                                                           2018-06-12 14:50:01 Moderation                            copyrights     2              2               2            $61.86        $13.50          $23.52
                                                                                                                             com/watch?
                                                                                                                             v=yharoJqm4m
                                                                                                                             g


                           http://www.
                           redbubble.
                           com/people/stix                                         atari,games,retro,geek,funny,nerd,                                                                                                                                 Takedown                              Atari
                           creatur/works/7                                         80s,humor,gamer and video games,                                                                                                                                   Notice                                trademarks and
      7271782              271782          2011-06-03 16:45:54    Atari games      stixcreatur,stix                   Atari games                37023970     stixcreatur                                                         2018-06-12 14:50:04 Moderation                            copyrights     1              1               1            $1.09                         $0.46
                                                                                                                             A satirical
                                                                                                                             combination of
                                                                                                                             two rather well-
                                                                                                                             known games
                                                                                                                             (it's no fun if I
                           http://www.
                                                                                                                             tell you). This is
                           redbubble.
                                                                                                                             the first in a
                           com/people/Lee
                                                                                                                             series of ideas
                           inLimbo/works/7                        Cranky Ping                                                                                                                                                                        Proactive         Atari Interactive,
                                                                                                                             combining the
      7284076              284076          2011-06-06 6:56:48     Pong             video games,mash up,satire                                   37054634      LeeinLimbo                                                          2018-06-15 8:07:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00
                                                                                                                             most popular
                                                                                                                             video games of
                                                                                                                             today with the
                                                                                                                             classics of
                                                                                                                             yesteryear.
                                                                                                                             This graphic
                                                                                                                             was created
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                     rather quickly in
                                                                                                                             Adobe
                                                                                                                                                                                                                                                                                                                                                                                                   Pg 4
                                                                                                                             Illustrator. No
                                                                                                                             clip art or
                                                                                                                             'borrowed' art
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 13 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                 work title       tag_list                               description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                             atari,games,retro,geek,funny,nerd,
                           com/people/stix                                        80s,humor,gamer and video games,                                                                                                                              Takedown                              Atari
                           creatur/works/7                                        stixcreatur,stix,stick figure,stick man,                                                s                                                                     Notice                                trademarks and
      7385547              385547          2011-06-27 17:20:27   Atari Man        stick                                    Atari Man       37023970     stixcreatur       l                                                 2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/stix                                        atari,games,retro,geek,funny,nerd,                                                                                                                            Takedown                              Atari
                           creatur/works/7                                        80s,humor,gamer and video games,                                                        s                                                                     Notice                                trademarks and
      7422582              422582          2011-07-05 22:36:36   Atari Gamer      stixcreatur,stix                   Atari Gamer           37023970     stixcreatur       l                                                 2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                               pong champion,classic old school
                                                                               arcade pong,ipong,pong video
                                                                               game,pong tennis,pong ping pong,
                                                                               retro arcade games,old school pong
                                                                               game,table tennis,tennis,brick
                           http://www.
                                                                               tennis,atari pong,commodore 64
                           redbubble.
                                                                               pong,pc pong,funny pong shirt,
                           com/people/squ                                                                                                                                                                                                       Takedown                              Atari
                                                                               humorous pong shirt,420,four
                           idgun/works/75                                                                                                                                 r                                                                     Notice                                trademarks and
                                                                               twenty,arcade emulator,play pong,
      7559498              59498          2011-08-03 19:07:51    Pong Champion                                      Pong Champion 36906027              squidgun          g                                                 2018-06-12 14:56:08 Moderation                            copyrights     11             9               9            $318.88       $60.92          $127.17
                                                                               1980s,old games,pong t shirt,pong
                                                                               tshirt,pong teeshirt,nerd,geek,dork,
                                                                               computer related,ipad


                           http://www.
                           redbubble.                                                                                    Well, who's
                           com/people/phr                                                                                YOUR favorite
                           ebh/works/7666                                                                                video game                                       p                                                                    Proactive         Atari Interactive,
      7666224              224            2011-08-25 5:25:36     Pong             pong,video game,character,joke         character?        37154607     phrebh            c                                                 2018-06-15 8:11:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pan
                           aromic/works/8                                         atari,retro,video,game,joystick,                                                        c                                                                    Proactive         Atari Interactive,
      8086460              086460         2011-11-19 11:54:48    Atari Joystick   vintage,2600                                             36158426     panaromic         c                                                 2018-06-15 6:36:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/the                                                                                                                                                                                                       Takedown                              Atari
                           horror/works/84                                                                               Cause that's                                     h                                                                     Notice                                trademarks and
      8409634              09634           2012-01-30 17:08:00   Old School       atari,retro,gaming,controller          how you roll...   1444808      thehorror         o                                                 2018-06-12 14:50:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                    Asteroids
                                                                                                                    Arcade Game..
                                                                                                                    another version
                                                                                                                    of the t-shirt
                                                                                                                    tribute to this
                           http://www.
                                                                                                                    simple but
                           redbubble.                                             asteroids,played,game,videogames,
                                                                                                                    fantastic game.
                           com/people/ilm                                         arcade,ufo,disc,asteroids game,
                                                                                                                    sold on 16th feb
                           agatPSCS2/wor                         Asteroids        asteroids arcade,asteroids video                                                                                                                             Proactive         Atari Interactive,
                                                                                                                    2012 ; sold on
      8438377              ks/8438377     2012-02-06 2:45:28     Arcade Game      game                                                  37115769        ilmagatPSCS2      c                                                 2018-06-15 7:06:05 Moderation        Inc.                 Asteroids     7               6               6            $44.30        $13.78          $14.75
                                                                                                                    01/12/2013 ;
                                                                                                                    Asteroids
                                                                                                                    sold on
                                                                                                                    Arcade
                                                                                                                    12/01/2015Game sold
                                                                                                                    sold  on
                                                                                                                    on 07/08/2015
                                                                                                                    13/11/2015     (t-
                                                                                                                    (sticker) ; sold
                                                                                                                    shirt) ; sold on
                                                                                                                    on 28/05/2016
                           http://www.
                                                                                                                    28/11/2015
                                                                                                                    (sticker)
                           redbubble.
                                                                                                                    (hoodie
                           com/people/ilm
                                                                                                                    pullover) sold
                           agatPSCS2/wor                         Asteroids        asteroids,arcade,videogames,                                                                                                                                 Proactive         Atari Interactive,
                                                                                                                    on 12/12/2015
      8438904              ks/8438904     2012-02-06 6:15:40     Arcade Game      games,retro,ufo,disc,space                            37115769        ilmagatPSCS2      c                                                 2018-06-15 7:08:50 Moderation        Inc.                 Asteroids     29              24              24           $736.48       $163.08         $308.48
                                                                                                                    (t-shirt) ; sold on
                                                                                                                    The   humble
                                                                                                                    13/12/2015
                                                                                                                    joystick.  A
                                                                                                                    (photographic
                                                                                                                    single  stickon
                                                                                                                    print) sold    of
                                                                                                                    joy with one
                                                                                                                    09/04/2016
                                                                                                                    button,
                                                                                                                    (Women's  two if
                           http://www.
                                                                                                                    you  had
                                                                                                                    Fitted     the T-
                                                                                                                            Scoop
                           redbubble.                                             atari,video games,geek,nerd,
                                                                                                                    super   advanced
                                                                                                                    Shirt) sold   on
                           com/people/retr                                        joystick,toys,computer,retro,                                                                                                                                 Takedown                              Atari
                                                                                                                    ones.   Behold
                                                                                                                    18/05/2016     (t-
                           ostuffnthat/work                                       nostalgia,iron on transfer look,                                                        a                                                                     Notice                                trademarks and
                                                                                                                    the  glory of the
                                                                                                                    shirt)
      8505692              s/8505692        2012-02-21 4:05:00   Atari Joystick   vintage,childhood,half tone,80s                       37998235        retrostuffnthat   e                                                 2018-06-12 14:50:00 Moderation                            copyrights     2              2               2            $24.28        $0.30           $12.01
                                                                                                                    original Atari
                                                                                                                    joystick.




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 5
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 14 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                      # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                     full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                  work title       tag_list                               description       seller        seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                          I'd love to say
                                                                                                                          this is an old
                                                                                                                          treasured
                                                                                                                          friend, but that
                                                                                                                          would be a big
                           http://www.
                                                                                                                          fat lie. I picked
                           redbubble.                                              atari console,wood paneling,video
                                                                                                                          this up at an op
                           com/people/retr                                         games,geek,nerd,cartridge,retro,                                                                                                                               Takedown                              Atari
                                                                                                                          shop a few
                           ostuffnthat/work                                        nostalgia,iron on transfer look,                                                                                                                               Notice                                trademarks and
                                                                                                                          years ago,
      8505707              s/8505707        2012-02-21 4:11:42    Atari Console    vintage,childhood,half tone,80s                          37998235      retrostuffnthat                                                     2018-06-12 14:50:01 Moderation                            copyrights     1              1               1            $1.06         $0.25           $0.14
                                                                                                                          original box and
                                                                                                                          all. Because we
                                                                                                                          simply didn't
                                                                                                                          have
                                                                                                                          Hit  theenough
                                                                                                                                    ball
                                                                                                                          old games
                                                                                                                          against    the
                                                                                   games,breakout,pong,arkanoid,          consoles.
                                                                                                                          brick  wall to
                           http://www.                                             gamer,retro,brick,geeks,popular,       breakthrough
                           redbubble.                                              awesome,trendy,cool,amazing,           and proceed
                           com/people/oiiii/                                       favoured,stunning,brickbreaker,        onto the next                                                                                                          Proactive         Atari Interactive,
      8522076              works/8522076 2012-02-24 21:32:33      Break Out v2     geeky,geekz,c64,spectrum,amstrad       level...          37985733      oiiii                                                               2018-06-15 8:23:14 Moderation        Inc.                 Breakout      3               3               3            $25.48        $4.24           $6.97
                                                                                                                       The Atari 2600,
                                                                                                                       one of the first
                                                                                                                       commercially
                                                                                                                       successful
                                                                                                                       cartridge based
                           http://www.
                                                                                                                       video game
                           redbubble.
                                                                                                                       consoles and is
                           com/people/em                          History of
                                                                                                                       the iconic game
                           onegarand/work                         Gaming - Atari   retro,simple,atari,2600,video game,                                                                                                                           Proactive         Atari Interactive,
                                                                                                                       system of the
      8530972              s/8530972      2012-02-26 18:04:56     2600             gaming                                                      37947808   emonegarand                                                         2018-06-15 6:38:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                       late 70s and
                                                                                                                       One
                                                                                                                       earlyof   theShow
                                                                                                                              80s.      first
                                                                                                                       commercially
                                                                                                                       off your retro
                                                                                                                       successful
                                                                                                                       gaming cred
                                                                                                                       cartridge     based
                                                                                                                       with this shirt.
                                                                                                                       system and one
                           http://www.
                                                                                                                       of the most
                           redbubble.
                                                                                                                       iconic from the
                           com/people/em                          History of                                                                                                                                                                      Takedown                              Atari
                                                                                                                       late 70s into the
                           onegarand/work                         Gaming - Atari   retro,atari,2600,simplistic,video                                                                                                                              Notice                                trademarks and
                                                                                                                       early 80s. Show
      8531092              s/8531092      2012-02-26 18:40:31     2600             game                                                        37947808   emonegarand                                                         2018-06-12 14:47:49 Moderation                            copyrights     22             19              19           $457.03       $35.96          $203.00
                                                                                                                       off your retro
                                                                                                                       Yorgle,
                                                                                                                       gaming the cred
                                                                                                                       yellow
                                                                                                                       with thisdragon:
                                                                                                                                   shirt!
                                                                                                                       He  is afraid
                                                                                                                       *Note*   Graphic   of
                                                                                                                       the
                                                                                                                       usesgolden
                                                                                                                              color of  key
                                                                                                                       and
                                                                                                                       shirt will run
                                                                                                                             for some
                           http://www.
                                                                                                                       away   from
                                                                                                                       parts of   theit. He
                           redbubble.                                              atari,dragon,8bit,adventure,silly,
                                                                                                                       guards the
                           com/people/Lur                                          retro,gaming,freakin duck,duck,duck graphic, it may                                                                                                            Takedown                              Atari
                                                                                                                       chalice
                                                                                                                       not lookwhenright on he
                           kingGrue/works/                        DRACONIS 8-      dragon,somebody get this freakin                                                                                                                               Notice                                trademarks and
                                                                                                                       can  findgarment
                                                                                                                       certain     it;
      8614497              8614497         2012-03-17 22:06:44    BITIUS ATARII    duck away from me,yorgle                                    36861922   LurkingGrue                                                         2018-06-12 14:43:25 Moderation                            copyrights     8              8               8            $231.78       $35.03          $99.58
                                                                                                                       otherwise
                                                                                                                       types, keep     hethis
                                                                                                                       wanders      around
                                                                                                                       in mind before
                                                                                                                       or helps the
                                                                                                                       ordering.
                                                                                                                       other
                                                                                                                       Defaultdragons
                                                                                                                                  color is
                                                                                                                       guard
                                                                                                                       the one their
                                                                                                                                  to go
                           http://www.                                                                                 possessions.
                                                                                                                       with for best
                           redbubble.                                                                                  results.
                           com/people/twy                                                                                                                                                                                                         Takedown                              Atari
                           nklebat/works/8                                         atari,pong,video,game,phone,                                                                                                                                   Notice                                trademarks and
      8626287              626287          2012-03-20 15:47:21    Pong iphone      popular,cool                                             36632538      twynklebat                                                          2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/kille
                           rimbley/works/8                                                                                                                                                                                                       Proactive         Atari Interactive,
      8651350              651350           2012-03-26 18:19:06   atari oc         mylittlepony,oc                                          38185947      killerimbley                                                        2018-06-15 6:29:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                                                     Cabinet art from
                           com/people/vidy                                                                                the classic                                                                                                             Takedown                              Atari
                           agames/works/                                                                                  Centipede                                                                                                               Notice                                trademarks and
      8662981              8662981         2012-03-29 14:47:38    Centipede        centipede,arcade,retro,games,atari     game.            38197085       vidyagames                                                          2018-06-12 14:40:23 Moderation                            copyrights     60             42              75           $324.69       $54.11          $165.73
                                                                                                                          Based on the
                                                                                                                          classic game
                                                                                                                          Centipede's
                                                                                                                          cabinet art done
                                                                                                                          in a woodcut
                           http://www.
                                                                                                                          style. "!http:
                           redbubble.                                              gaming,video games,arcade,
                                                                                                                          //bit.
                           com/people/buz                         Classic          centipede,atari,80s,retro,gamer,                                                                                                                               Takedown                              Atari
                                                                                                                          ly/pmzCum!":
                           atron/works/888                        Centipede        game,coin op,vintage,geek,                                                                                                                                     Notice                                trademarks and
                                                                                                                          http://twitter.
      8885456              5456            2012-05-21 16:56:32    Woodcut          buzatron,rbc                                             36732530      buzatron                                                            2018-06-12 14:50:07 Moderation                            copyrights     22             19              21           $318.21       $109.30         $107.26
                                                                                                                          com/Buzatron/
                                                                                                                          "!http://bit.
                                                                                                                          ly/qIDOtV!":http:
                                                                                                                          //buzatron.
                                                                                                                          tumblr.com/ "!
                                                                                                                          http://bit.
                                                                                                                          ly/nsam9D!":
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                  http://www.
                                                                                                                          facebook.
                                                                                                                                                                                                                                                                                                                                                                                               Pg 6
                                                                                                                          com/Iam.
                                                                                                                          Buzatron/
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 15 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                      # of paid                                                  redbubble
                                           work creation date                                                                                user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                  work title       tag_list                                 description      seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                            for girls I know
                                                                                                                            called Tara -
                                                                                                                            hey and
                                                                                                                            America it's
                                                                                                                            pronounced tar
                           http://www.
                                                                                                                            ah* not tear ar**
                           redbubble.
                                                                                                                            * now say it fast
                           com/people/cmj                                                                                                                                                                                                         Takedown                              Atari
                                                                                                                            - that's it! I kew
                           m/works/89471                                                                                                                                                                                                          Notice                                trademarks and
                                                                                                                            you could do it.
      8947127              27             2012-06-05 16:11:11     ITARA            tara,atari,cmjm                                             37669186   cmjm                                                                2018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                            ** if you're
                                                                                                                            going to buy the
                                                                                                                            t-shirt feel free
                                                                                                                            to pronounce it
                                                                                                                            however you
                           http://www.                                                                                      like
                           redbubble.
                           com/people/Ret                         Computer
                           roLogos/works/                         Company -                                                                                                                                                                      Proactive         Atari Interactive,
      9045397              9045397        2012-06-29 6:51:11      Black            atari,arcade,computer                                     37748834     RetroLogos                                                          2018-06-15 6:29:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ret                         Computer
                           roLogos/works/                         Company -                                                                                                                                                                      Proactive         Atari Interactive,
      9045405              9045405        2012-06-29 6:52:36      White            atari,arcade,computer                                     37748834     RetroLogos                                                          2018-06-15 6:38:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Kyr                                          keeping keepin it old school video       The second in                                                                                                         Takedown                              Atari
                           annyx/works/91                         Keepin' It Old   game controller controllers atari        this vintage                                                                                                          Notice                                trademarks and
      9113240              13240          2012-07-15 12:25:50     School - Atari   vintage                                  series :)        38211705     Kyrannyx                                                            2018-06-12 14:46:35 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                            I spent hours
                                                                                                                            and hours and
                                                                                                                            hours playing
                                                                                                                            this and then
                                                                                                                            they did a
                           http://www.
                                                                                                                            remake. They
                           redbubble.
                                                                                                                            should probably
                           com/people/rich                                                                                                                                                                                                        Takedown                              Atari
                                                                                                                            do another or
                           obullet/works/91                                        atari,pitfall,retro,video games,                                                                                                                               Notice                                trademarks and
                                                                                                                            make a movie
      9181864              81864            2012-08-01 20:08:15   Pitfall          games,video,drake                                          36834722    richobullet                                                         2018-06-12 14:50:01 Moderation                            copyrights     13             11              11           $205.16       $36.31          $81.21
                                                                                                                            of sorts...some
                                                                                                                            Vaporize
                                                                                                                            guy named   all
                                                                                                                            Burwors!   Shoot
                                                                                                                            Drake rings a
                                                                                                                            every
                                                                                                                            bell... Garwor!
                                                                                                                            Bulls-eye
                                                                                                                            Worluk! Hi-res
                           http://www.
                                                                                                                            scan from the
                           redbubble.
                                                                                                                            original atari
                           com/people/mr                                                                                                                                                                                                          Takedown                              Atari
                                                                                                                            2600 cart,
                           wuzzle/works/9                                          atari,vcs,video games,80s,wizard,                                                                                                                              Notice                                trademarks and
                                                                                                                            produced by
      9238601              238601         2012-08-16 22:29:11     Wizard of Wor    games,geek,atari 2600                                      39407808    mrwuzzle                                                            2018-06-12 14:50:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                            CBS games
                                                                                                                            defend
                                                                                                                            1981 planet
                                                                                                                            earth against
                                                                                                                            the aliens! don't
                                                                                                                            let alien landers
                                                                                                                            kidnap the
                           http://www.
                                                                                                                            humanoids! hi-
                           redbubble.
                                                                                                                            res scan of
                           com/people/mr                                           atari,atari 2600,video games,80s,                                                                                                                              Takedown                              Atari
                                                                                                                            original 2600
                           wuzzle/works/9                                          science fiction,scifi,space,                                                                                                                                   Notice                                trademarks and
                                                                                                                            box art. 1981
      9242343              242343         2012-08-17 23:26:22     DEFENDER         spaceships,ufo,computer                                    39407808    mrwuzzle                                                            2018-06-12 14:50:02 Moderation                            copyrights     8              2               2            $36.57        $6.03           $17.43
                                                                                                                            *alien landers is
                                                                                                                            ann landers'
                                                                                                                            less popular
                                                                                                                            sister...

                           http://www.                                                                                 please follow
                           redbubble.                                                                                  these
                           com/people/mr                                           atari,atari 2600,2600,computer,80s, instructions for                                                                                                           Takedown                              Atari
                           wuzzle/works/9                         atari set up     geek,video game,70s,nerd,pacman, proper use of                                                                                                                 Notice                                trademarks and
      9268665              268665         2012-08-25 0:11:39      instructions     donkey kong,home computer           your atari 2600       39407808     mrwuzzle                                                            2018-06-12 14:50:03 Moderation                            copyrights     9              5               5            $83.33        $13.83          $31.47


                                                                                   beer,funny,clever,video games,beer
                                                                                   pong,bro,come at me bro,atari,pong,
                                                                                   fraternity,college football,tail gate,
                           http://www.                                             tailgate,drink,drink beer,drinking       Mash up of
                           redbubble.                                              game,shots,keg stand,alcohol,            Beer pong and
                           com/people/Tar                                          brewfest,birmingham,mashup,mash          pong. Video
                           dis53/works/927                                         up,re rack,xbox,x box,playstation,       games and beer                                                                                                       Proactive         Atari Interactive,
      9279794              9794            2012-08-27 18:50:17    Beer Pong        ping pong,balls                          together at last. 38241433    Tardis53                                                            2018-06-15 8:15:49 Moderation        Inc.                 Pong          1               1               1            $1.52         $0.14           $0.58




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                       Pg 7
                                                                                                    Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 16 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                        # of paid                                                  redbubble
                                           work creation date                                                                                         user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id   image      work link       (pst)                 work title          tag_list                                 description             seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                              For the retro in
                                                                                                                              all of us - it is
                                                                                                                              impossible to
                                                                                                                              forget just how
                                                                                                                              much we loved
                           http://www.
                                                                                                                              ATARI.
                           redbubble.
                                                                                                                              Thomayne
                           com/people/Tho                                            atari,game,gamer,retro,awesome,                                                                                                                                       Takedown                       Atari
                                                                                                                              Galleries on
                           mayne/works/9                                             thomayne,console,series,black,                                                                                                                                        Notice                         trademarks and
                                                                                                                              facebook: https:
      9438238              438238         2012-10-08 1:31:35     I am Atari #1       yellow,button                                                    39776112     Thomayne                                                            2018-06-12 14:46:31 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                              //www.
                                                                                                                              For  the retro in
                                                                                                                              facebook.
                                                                                                                              all of us - it is
                                                                                                                              com/Thomayne
                                                                                                                              impossible
                                                                                                                              Galleries to
                                                                                                                              forget
                                                                                                                              Thomaynejust how
                                                                                                                              much    we on
                                                                                                                              Galleries   loved
                           http://www.
                                                                                                                              ATARI.
                                                                                                                              Etsy: www.etsy.
                           redbubble.
                                                                                                                              Thomayne
                                                                                                                              com/shop/Thom
                           com/people/Tho                                            atari,game,gamer,retro,awesome,                                                                                                                                       Takedown                       Atari
                                                                                                                              Galleries   on
                                                                                                                              ayneGalleries
                           mayne/works/9                                             thomayne,console,series,black,red,                                                                                                                                    Notice                         trademarks and
                                                                                                                              facebook:
                                                                                                                              Thomaynehttps:
      9438249              438249         2012-10-08 1:36:25     I am Atari #2       controller                                                       39776112     Thomayne                                                            2018-06-12 14:46:08 Moderation                     copyrights     1              1               1            $2.49         $0.83           $0.94
                                                                                                                              //www.
                                                                                                                              Galleries on
                                                                                                                              For  the retrohttp:
                                                                                                                              facebook.
                                                                                                                              DeviantArt:      in
                                                                                                                              all of us - it is
                                                                                                                              com/Thomayne
                                                                                                                              //thomaynegalle
                                                                                                                              impossible
                                                                                                                              Galleries to
                                                                                                                              ries.deviantart.
                                                                                                                              forget
                                                                                                                              Thomayne
                                                                                                                              com/ We just hope
                                                                                                                                           how
                                                                                                                              much    we on
                                                                                                                              Galleries
                                                                                                                              you enjoy   loved
                                                                                                                                           the
                           http://www.
                                                                                                                              ATARI.
                                                                                                                              Etsy:
                                                                                                                              photowww.etsy.
                                                                                                                                      as much
                           redbubble.
                                                                                                                              Thomayne
                                                                                                                              com/shop/Thom
                                                                                                                              as we do. If
                           com/people/Tho                                            atari,game,gamer,retro,awesome,                                                                                                                                       Takedown                       Atari
                                                                                                                              Galleries
                                                                                                                              you have on
                                                                                                                              ayneGalleries
                                                                                                                                          any
                           mayne/works/9                                             thomayne,console,yellow,button,                                                                                                                                       Notice                         trademarks and
                                                                                                                              facebook:
                                                                                                                              Thomayne     https:
                                                                                                                              questions about
      9438269              438269         2012-10-08 1:42:43     I am Atari #3       series,black                                                     39776112     Thomayne                                                            2018-06-12 14:51:05 Moderation                     copyrights     4              4               4            $8.30         $2.50           $2.73
                                                                                                                              //www.
                                                                                                                              Galleries
                                                                                                                              this, or anyonof
                                                                                                                              For  the retrohttp:
                                                                                                                              facebook.
                                                                                                                              DeviantArt:      in
                                                                                                                              our other items,
                                                                                                                              all of us - it is
                                                                                                                              com/Thomayne
                                                                                                                              //thomaynegalle
                                                                                                                              please do not
                                                                                                                              impossible
                                                                                                                              Galleries      to
                                                                                                                              ries.deviantart.
                                                                                                                              hesitate to
                                                                                                                              forget
                                                                                                                              Thomayne
                                                                                                                              com/    just hope
                                                                                                                                      We   how
                                                                                                                              contact   us.
                                                                                                                              much    we on
                                                                                                                              Galleries
                                                                                                                              you   enjoy loved
                                                                                                                                           the
                           http://www.
                                                                                                                              ATARI.
                                                                                                                              Etsy:
                                                                                                                              photowww.etsy.
                                                                                                                                      as much
                           redbubble.
                                                                                                                              Thomayne
                                                                                                                              com/shop/Thom
                                                                                                                              as we do. If
                           com/people/Tho                                            atari,game,gamer,retro,awesome,                                                                                                                                       Takedown                       Atari
                                                                                                                              Galleries
                                                                                                                              you have on
                                                                                                                              ayneGalleries
                                                                                                                                          any
                           mayne/works/9                                             thomayne,console,controller,red,                                                                                                                                      Notice                         trademarks and
                                                                                                                              facebook:
                                                                                                                              Thomayne     https:
                                                                                                                              questions about
      9438286              438286         2012-10-08 1:48:29     I am Atari #4       black,series,button                                              39776112     Thomayne                                                            2018-06-12 14:46:31 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                              //www.
                                                                                                                              Galleries
                                                                                                                              this, or anyonof
                                                                                                                              facebook.
                                                                                                                              DeviantArt:
                                                                                                                              our other items,http:
                                                                                                                              com/Thomayne
                                                                                                                              //thomaynegalle
                                                                                                                              please do not
                                                                                                                              Galleries
                                                                                                                              ries.deviantart.
                                                                                                                              hesitate to
                                                                                                                              Thomayne
                                                                                                                              com/
                                                                                                                              contact Weus.hope
                           http://www.                                                                                        Galleries
                                                                                                                              you enjoyon  the
                           redbubble.                                                                                         Etsy:
                                                                                                                              photo
                                                                                                                              An     www.etsy.
                                                                                                                                      as much
                                                                                                                                  Atari
                           com/people/kee                                                                                     com/shop/Thom
                                                                                                                              as we do.with
                                                                                                                              Joystick      If a                                                                                                           Takedown                       Atari
                           nart30/works/94                       Play With My        atari,joystick,nerdy,geek,nerd,flirty,   ayneGalleries
                                                                                                                              you have any
                                                                                                                              provocative                                                                                                                  Notice                         trademarks and
      9473813              73813           2012-10-16 22:55:14   Joystick            flirt,video game                         Thomayne
                                                                                                                              questions about
                                                                                                                              twist.                  40300848     keenart30                                                           2018-06-12 14:46:09 Moderation                     copyrights     1              1               1            $17.26                        $9.18
                                                                                                                              Galleries
                                                                                                                              this, or anyonof
                                                                                                                              DeviantArt:
                                                                                                                              our other items,http:
                                                                                                                              //thomaynegalle
                                                                                                                              please do not
                                                                                                                              ries.deviantart.
                                                                                                                              hesitate to
                                                                                                                              com/
                                                                                                                              contact Weus.hope
                           http://www.                                                                                        you enjoy the
                           redbubble.                                                                                         photo as much
                           com/people/soy                                                                                     as we do. If                                                                                                                 Takedown                       Atari
                           elzappo/works/9                       I love the 80's -                                            you have any                                                                                                                 Notice                         trademarks and
      9484090              484090          2012-10-19 7:40:17    Atari               atari,80,80s,elzappo,soyelzappo          questions about         40305366     soyelzappo                                                          2018-06-12 14:49:23 Moderation                     copyrights     14             9               9            $45.65        $7.61           $19.22
                                                                                                                              this, or any of
                                                                                                                              our other items,
                                                                                                                              please do not
                                                                                                                              hesitate to
                                                                                                                              contact us.
                           http://www.
                           redbubble.                                                                                         Old school
                           com/people/Tin                                                                                     electronic                                                                                                                   Takedown                       Atari
                           aGraphics/work                        Atari Pong          atari,pong,old video games,pong          game. Yeah, I                                                                                                                Notice                         trademarks and
      9568142              s/9568142      2012-11-07 11:02:04    Controller          controller,joystick                      had one.                40394929     TinaGraphics                                                        2018-06-12 14:51:06 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Tin                                                                                                                                                                                                                  Takedown                       Atari
                           aGraphics/work                        Atari Pong          atari pong,pong,old video game,          Old school Atari                                                                                                             Notice                         trademarks and
      9568178              s/9568178      2012-11-07 11:12:16    Controller          game controller,joystick                 Pong controller 40394929             TinaGraphics                                                        2018-06-12 14:51:06 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                                                         Old School Atari
                           com/people/Sci                                                                                     system for the                                                                                                               Takedown                       Atari
                           enceofSpock/w                         Old School          old school,gamer,console,atari,          original gamers                                                                                                              Notice                         trademarks and
      9623821              orks/9623821   2012-11-18 20:26:37    Gamer 1             combat,arcade                            out there        38045190            ScienceofSpock                                                      2018-06-12 14:50:06 Moderation                     copyrights     8              7               7            $85.62        $10.56          $36.85




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                         Pg 8
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 17 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                          work creation date                                                                               user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title        tag_list                              description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/ed                                           food fight,classic,cool,atari,video   The classic                                                                                                            Takedown                              Atari
                           woodjnr/works/9                                         game,arcade,edwoodjnr,food,fight,     Atari game                                                                                                             Notice                                trademarks and
      9898223              898223          2013-01-25 15:27:22   Food Fight        nerd,geek,videogame,gamer             Food Fight Tee. 36776033       edwoodjnr                                                           2018-06-12 14:49:18 Moderation                            copyrights     12             10              13           $214.48       $32.30          $112.52




                           http://www.
                           redbubble.
                           com/people/Ru                                                                                                                                                                                                        Takedown                              Atari
                           bik76/works/992                       twenty-six        atari gamer 2600 vintage video                                                                                                                               Notice                                trademarks and
      9927579              7579            2013-02-01 13:53:23   hundred           games                                                   41103436     Rubik76                                                             2018-06-12 14:50:06 Moderation                            copyrights     8              8               8            $53.87        $5.74           $22.57




                           http://www.
                           redbubble.
                           com/people/Def                        Defending                                               Defending                                                                                                              Takedown                              Atari
                           endAwesome/w                          Awesome -         defending,awesome,old,school,         Awesome -                                                                                                              Notice                                trademarks and
      9948728              orks/9948728   2013-02-06 13:43:41    Retro Play        gamer,joystick,atari                  Retro Play        41478694     DefendAwesome                                                       2018-06-12 14:50:14 Moderation                            copyrights     6              6               6            $60.03        $10.19          $25.63



                                                                                video game,old video game,black
                                                                                white,arcade,ball,intertainment,fun,
                           http://www.                                          game,games,graphic,joystick,
                           redbubble.                                           monitor,old,pixel,pixels,player,pong,
                           com/people/stu                                       program,racket,ping,atari,score,one                                                                                                                             Takedown                              Atari
                           denna/works/10                                       nil,video,nina ficur feenan,relaxation, old arcade                                                                                                              Notice                                trademarks and
      10072698             072698         2013-03-09 3:20:08     old video game screen,sports                           video game         41341568     studenna                                                            2018-06-12 14:54:12 Moderation                            copyrights     6              4               4            $72.61        $12.10          $31.22




                           http://www.
                           redbubble.                            Original Patent                                         Original Patent
                           com/people/pea                        for Atari Video   original,patent,atari,video,game,     for Atari Video                                                                                                        Takedown                              Atari
                           nutroaster/work                       Game              controllers,games,computer,nerd,      Game                                                                                                                   Notice                                trademarks and
      10091292             s/10091292      2013-03-13 11:09:37   Controllers       geek                                  Controllers       37060632     peanutroaster                                                       2018-06-12 14:50:01 Moderation                            copyrights     8              7               8            $90.13        $29.28          $26.08




                           http://www.
                           redbubble.                            Original Patent
                           com/people/pea                        for Atari Video   atari,video,game,controller,gaming,   Classic 8-bit                                                                                                          Takedown                              Atari
                           nutroaster/work                       Game              gamer,80s,classic,70s,8,bit,old       video game                                                                                                             Notice                                trademarks and
      10118638             s/10118638      2013-03-20 12:36:17   Controllers       school                                artwork.          37060632     peanutroaster                                                       2018-06-12 14:43:27 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00

                                                                                                                         Are you rasta?
                                                                                                                         Old School?
                                                                                                                         Old School
                                                                                                                         Rasta? Then
                           http://www.                                                                                   express your
                           redbubble.                                                                                    self with this
                           com/people/rud                                                                                awesome                                                                                                                Takedown                              Atari
                           e8oi/works/101                                          rasta,rastafari,atari,bob marley,     design!                                                                                                                Notice                                trademarks and
      10178780             78780          2013-04-04 16:31:12    Rastafari Logo    reggae,old school,video games         RASTAFARI!        42118448     rude8oi                                                             2018-06-12 14:50:08 Moderation                            copyrights     9              8               12           $135.27       $23.71          $59.37




                           http://www.
                           redbubble.
                           com/people/pac                                        atari,hot sauce,joystick,gaming,
                           alin/works/1028                                       video games,food,8bit,8 bit,big red     2600 mL (tss                                                                                                          Proactive         Atari Interactive,
      10288818             8818            2013-05-02 12:15:31   Atari Hot Sauce button,pacalin,pauline acalin           sss sss)          36605755     pacalin                                                             2018-06-15 6:39:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                           Retro game
                                                                                                                           fans rejoice.
                                                                                   gamer,gaming,video games,geek,
                                                                                                                           We've got a
                                                                                   nerd,dork,nintendo,playstation,xbox,
                                                                                                                           pong shirt so
                                                                                   sega,game,graphics,wow,funny,
                                                                                                                           you can relive
                           http://www.                                             cute,cool,retro,old skool,vintage,80s,
                                                                                                                           the glory years.
                           redbubble.                                              90s,hardcore,casual,computer
                                                                                                                           Grab all your
                           com/people/Ge                                           games,wtf,arcade,8bit,pad,                                                                                                                                   Takedown                              Atari
                                                                                                                           Gamer shirts,
                           ekGamer/works                                           controller,atari,nes,deojuego,graffiti,                                                                                                                      Notice                                trademarks and
                                                                                                                           stickers and
      10298139             /10298139     2013-05-05 1:59:36      Pong              urban,pong                                               42400444    GeekGamer                                                           2018-06-12 14:50:01 Moderation                            copyrights     7              7               7            $161.09       $31.60          $58.52
                                                                                                                           geek clothing
                                                                                                                           from Casually
                                                                                                                           Hardcore Geek
                                                                                                                           Gamer on
                                                                                                                           RedBubble or
                                                                                                                           check out
                                                                                                                           "Casually
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                   Hardcore":http:
                                                                                                                           //www.
                                                                                                                                                                                                                                                                                                                                                                                             Pg 9
                                                                                                                           casuallyhardcor
                                                                                                                           e.com for more
                                                                                                                           shirts, video
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 18 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                          # of paid                                                  redbubble
                                           work creation date                                                                                    user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                                 description         seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)


                                                                                    beer,funny,clever,video games,beer
                                                                                    pong,bro,come at me bro,atari,pong,
                                                                                    fraternity,college football,tail gate,
                           http://www.                                              tailgate,drink,drink beer,drinking       Mash up of
                           redbubble.                                               game,shots,keg stand,alcohol,            Beer pong and
                           com/people/Bra                                           brewfest,birmingham,mashup,mash          pong. Video
                           ntoe/works/104                                           up,re rack,xbox,x box,playstation,       games and beer                                                                                                          Proactive         Atari Interactive,
      10401476             01476          2013-05-30 20:47:27     Beer Pong         ping pong,balls                          together at last. 41521616       Brantoe                                                             2018-06-15 8:13:49 Moderation        Inc.                 Pong          5               3               5            $6.64         $0.62           $3.54




                                                                                                                             Show some
                           http://www.                                                                                       love for the
                           redbubble.                                                                                        golden oldies
                           com/people/ese                                                                                    with this stylish
                           myu/works/104                          RETRO        pong retro gamer games cool old               "Pong"                                                                                                                  Proactive         Atari Interactive,
      10457319             57319          2013-06-14 5:33:51      GAMER - Pong arcade                                        Tee/Hoodie          42818852     esemyu                                                              2018-06-15 8:15:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Kob                                                                                                                                                                                                             Takedown                              Atari
                           ayasi/works/104                                                                                                                                                                                                            Notice                                trademarks and
      10489469             89469           2013-06-22 15:08:13    ATARI                                                                          40382410     Kobayasi                                                            2018-06-12 14:47:45 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/azu                                           japanese,wasabi,game,gamer,atari,        Wasabi Who                                                                                                               Takedown                              Atari
                           mmo/works/105                                            japanimation,jpop,gaming,friends,        hasn't made a                                                                                                            Notice                                trademarks and
      10526579             26579          2013-07-01 18:59:21     Wasabi            zummo,graphics,food,spicy,spice          game of it.         42324954     azummo                                                              2018-06-12 14:51:07 Moderation                            copyrights     10             7               7            $143.62       $45.35          $50.54




                           http://www.                                              pong,arcade,video,games,tennis,
                           redbubble.                                               sport,simple,table,score,atari,ping
                           com/people/alxl                                          pong,two dimensional,simulates,                                                                                                                                   Takedown                              Atari
                           ajoie/works/106                                          player,paddle,screen,ball,hit,points,                                                                                                                             Notice                                trademarks and
      10649051             49051           2013-08-02 5:51:25     Pong              history                                                      39277941     alxlajoie                                                           2018-06-12 14:53:45 Moderation                            copyrights     1              1               1            $18.53        $3.09           $4.28




                           http://www.
                           redbubble.
                           com/people/mr                          Using your Atari atari,video games,geek,nerd,                                                                                                                                       Takedown                              Atari
                           wuzzle/works/1                         2600             awesome,80s,pacman,2600,                                                                                                                                           Notice                                trademarks and
      10682186             0682186        2013-08-11 0:34:35      Controllers      computer,70s                              duh                 39407808     mrwuzzle                                                            2018-06-12 14:46:11 Moderation                            copyrights     1              1               1            $3.33         $0.56           $1.92




                           http://www.                                              retro gaming,retro,gaming,cool,blue,
                           redbubble.                                               neon,green,neon green,pong,
                           com/people/em                                            joystick,fun,pixels,pixel art,winning,
                           perorBear/work                                           video games,game,games,geeky           Retro gaming at                                                                                                           Proactive         Atari Interactive,
      10688002             s/10688002     2013-08-12 10:03:13     PONG              nerdy,sci fi,awesome                   its finest.     40325090           emperorBear                                                         2018-06-15 8:15:50 Moderation        Inc.                 Pong          1               1               1            $35.31        $5.88           $15.13


                                                                                                                             The Atari VCS
                                                                                                                             2600, featuring
                                                                                                                             controllers,
                           http://www.                                                                                       cartridges and
                           redbubble.                                                                                        game boxes,
                           com/people/Ro                                                                                     rendered in                                                                                                              Takedown                              Atari
                           bUK1970/works                          retro_collection/ retro_collection,retro 2g,atari,vcs,     high-resolution                                                                                                          Notice                                trademarks and
      10918229             /10918229     2013-10-04 3:34:47       2G_lightsixer     2600,lightsixer                          3D at 300dpi.       44497726     RobUK1970                                                           2018-06-12 14:50:04 Moderation                            copyrights     4              4               4            $229.42       $38.24          $84.27




                           http://www.
                           redbubble.
                           com/people/Van
                           cityFilming/work                                                                                                                                                                                                          Proactive         Atari Interactive,
      10926461             s/10926461       2013-10-05 20:14:05   Breakout          breakout,game                            Breakout            43919209     VancityFilming                                                      2018-06-15 7:42:50 Moderation        Inc.                 Breakout      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                           Pg 10
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 19 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                              description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                                                                    Make your
                           com/people/Det                                                                                laptop or other
                           ourShirts/works/                      Centipede         centipede,video game,80s,gamer,       things a video                                                                                                        Proactive         Atari Interactive,
      10997024             10997024         2013-10-22 5:22:52   Stickers          game,fun                              game.             36567165     DetourShirts                                                        2018-06-15 8:24:19 Moderation        Inc.                 Centipede     7               5               8            $23.30        $3.89           $10.99




                           http://www.
                           redbubble.
                           com/people/pac                                          asteroids,arcade,8bit,8 bit,gaming,
                           alin/works/1099                       Heartbit          video games,pacalin,pauline acalin,   The Asteroids                                                                                                         Proactive         Atari Interactive,
      10997778             7778            2013-10-22 8:13:21    Asteroids         heartbeat                             pulse.            36605755     pacalin                                                             2018-06-15 7:11:53 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              wars,asteroids,falcon,solo,breaking,
                           com/people/tshi                                         bad,heisenberg,game,retro,funny,     Asteroids meets
                           rtsfunny/works/                       Asteroids         cool,nerdy,nerd,geek,gamer,pinball, Star                                                                                                                    Proactive         Atari Interactive,
      10999216             10999216        2013-10-22 14:15:44   Parody            classic                              Warzzzzzzz.... 44637076         tshirtsfunny                                                        2018-06-15 7:06:05 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.                                                                                   Atari logo with a
                           redbubble.                                                                                    slight drop
                           com/people/Mr                                                                                 shadow Enjoy
                           Dave888/works/                                          atari,games,gaming,logo,corporate,    and thank you                                                                                                         Proactive         Atari Interactive,
      11097595             11097595       2013-11-13 17:36:52    Atari             old,school retro,gamer                for shopping!     44461830     MrDave888                                                           2018-06-15 6:39:50 Moderation        Inc.                 Atari         70              50              50           $1,027.50     $152.65         $404.03




                           http://www.
                           redbubble.
                           com/people/lac                                          atari,rastafari,rasta,reggae,                                                                                                                                Takedown                              Atari
                           amisola/works/1                                         computers,computing,nerd,geek,                                                                                                                               Notice                                trademarks and
      11231709             1231709         2013-12-10 1:52:54    Rasta-Atari       mashup                                Atari is religion. 44583592    lacamisola                                                          2018-06-12 14:49:17 Moderation                            copyrights     66             52              54           $485.35       $80.92          $218.77




                           http://www.
                           redbubble.
                           com/people/sun
                           db1992/works/1                                                                                                                                                                                                      Proactive         Atari Interactive,
      11261438             1261438        2013-12-16 0:52:27     Atari             atari                                 Atari             36963056     sundb1992                                                           2018-06-15 6:39:50 Moderation        Inc.                 Atari         2               1               1            $1.51         $0.25           $0.60




                           http://www.                                                                                   Beer, pizza, and
                           redbubble.                                                                                    video games.
                           com/people/Wa                                           holy trinity,gaming,video games,      What more                                                                                                              Takedown                              Atari
                           biSabiWill/work                       Holy Trinity of   triforce,beer,pizza,zelda,nintendo,   could a person                                                                                                         Notice                                trademarks and
      11266832             s/11266832      2013-12-17 3:45:12    Gaming 1          nes,atari                             want?            45817209      WabiSabiWill                                                        2018-06-12 14:43:27 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                          Made by
                                                                                                                          Jackydile, go to
                                                                                                                          Jackydile on
                                                                                                                          Deviant art to
                                                                                                                          view other
                           http://www.
                                                                                                                          designs, you
                           redbubble.
                                                                                                                          may request
                           com/people/Jac                                        atari,video,game,videogeame,                                                                                                                                   Takedown                              Atari
                                                                                                                          any design on
                           kydile/works/11                                       space,invaders,pacman,retro,                                                                                                                                   Notice                                trademarks and
                                                                                                                          there. http:
      11288934             288934          2013-12-22 13:26:43   Atari Woodgrain vintage,classic,rare,console                              45667805     Jackydile                                                           2018-06-12 14:47:44 Moderation                            copyrights     10             10              11           $124.74       $20.80          $50.92
                                                                                                                          //www.
                                                                                                                          deviantart.
                                                                                                                          com/?
                                                                                                                          qh=&section=&
                                                                                                                          global=1&q=jac
                           http://www.                           Transparent                                             Ikydile
                                                                                                                            do not own
                           redbubble.                            Atari Logo                                              this logo and I
                           com/people/Alp                        (Quite small on                                         am in no way                                                                                                           Takedown                              Atari
                           acalamity/works                       the phone                                               affiliated with                                                                                                        Notice                                trademarks and
      11318082             /11318082       2013-12-30 21:12:42   cases)            atari,video games,logo                the company.      42458845     Alpacalamity                                                        2018-06-12 14:50:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 11
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 20 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title      tag_list                                 description     seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                  atari,retro,90s,1990s,nineties,
                                                                                  nostalgic,nostalgia,8 bit,8bit,video
                                                                                  game,videogame,video games,
                                                                                  videogames,reptar,rugrats,nick,
                                                                                  nickelodeon,tommy pickles,chucky,
                           http://www.
                                                                                  chuckie,pong,funny,ironic,humor,
                           redbubble.
                                                                                  joke,jokes,haha,ha,ha ha,mashup,
                           com/people/jay
                                                                                  mash up,nes,nintendo,super
                           ebz/works/1139                                                                                I am Pong!                                                                                                            Proactive         Atari Interactive,
                                                                                  nintendo,supernintendo,nintendo
      11396723             6723           2014-01-16 21:50:55     Reptari                                                ROAR!             39606988     jayebz                                                              2018-06-15 6:34:49 Moderation        Inc.                 Atari         1               1               2            $2.62         $0.02           $1.97
                                                                                  entertainment system,super
                                                                                  nintendo entertainment system,dino,
                                                                                  dinosaur,game,games,pixel,pixels,
                                                                                  sprite,sprites,angelica,tv,television,
                                                                                  throwback,throw back
                           http://www.                                         atari,game,japanese,old school,
                           redbubble.                                          skool,gaming,addict,pong,space,
                           com/people/ZA                                       invaders,japan,typo,nice awesome
                           NDERILLOS/wo                           game company nerdy nerd 1972 steve jobs apple            Atari in                                                                                                            Proactive         Atari Interactive,
      11448155             rks/11448155  2014-01-28 3:09:17       - Japan typo games computer original                     japanese        46458022     ZANDERILLOS                                                         2018-06-15 6:41:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            hunter,thompson,fear,loathing,
                           redbubble.                                             campaign,trail,lsd,gonzo,duke,rave,
                           com/people/tshi                                        police,badge,sheriff,vote,politics,
                           rtsfunny/works/                        Asteroids       political,star,asteroids,retro,game,                                                                                                                         Proactive         Atari Interactive,
      11489186             11489186        2014-02-05 14:00:47    Parody          falcon,solo,jedi,ewok,jabba,hut,alien                    44637076     tshirtsfunny                                                        2018-06-15 7:10:51 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Tal                                                                                                                                                                                                       Takedown                              Atari
                           botfox/works/11                                        atari,game,controller,fire,red,button,   Atari game                                                                                                           Notice                                trademarks and
      11668172             668172          2014-03-13 13:53:39    Fire!           retro,gamer,gaming,console,colour        controller      46752423     Talbotfox                                                           2018-06-12 14:46:11 Moderation                            copyrights     1              1               1            $125.98       $21.00          $44.26
                                                                                                                           Remember, one
                                                                                                                           of the first
                                                                                                                           joysticks ! Au
                                                                                                                           début des
                           http://www.
                                                                                                                           années 80, le
                           redbubble.
                                                                                                                           joystick d'une
                           com/people/ma                                          game,jeu,video,tv,t l,computer,
                                                                                                                           marque
                           sterchef-                                              ordinateur,80s,eighties,atari,japan,                                                                                                                          Takedown                              Atari
                                                                                                                           pionnière dans
                           fr/works/116759                                        japon,joystick,manette,pacman,                                                                                                                                Notice                                trademarks and
                                                                                                                           les consoles de
      11675961             61              2014-03-15 7:29:53     Joystick        invader,arcade                                           47049586     masterchef-fr                                                       2018-06-12 14:40:24 Moderation                            copyrights     44             39              41           $177.12       $33.99          $75.92
                                                                                                                           jeu.



                                                                                                                           Remember
                           http://www.                                                                                     this? It's a little
                           redbubble.                                                                                      before my time,
                           com/people/pur                                                                                  but a classic                                                                                                        Takedown                              Atari
                           plepixel/works/1                                     videogame,videogames,atari,                icon of video-                                                                                                       Notice                                trademarks and
      11719887             1719887          2014-03-24 12:38:44   I HEART ATARI controller,retro                           gaming history! 46403251     purplepixel                                                         2018-06-12 14:50:58 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00

                                                                                  brick,break,bick break,block,color,
                                                                                  game,atari,pong,dot,pixel,2d,classic,
                                                                                  high score,video,video game,
                                                                                  nintendo,genesis,ball,bust,blocker,
                           http://www.                                            square,rainbow,retro,joust,console,8
                           redbubble.                                             bit,fun,arcade,quarter,controller,
                           com/people/Lia                                         wheel,mouse,keyboard,old school,                                                                                                                              Takedown                              Atari
                           mNeesons/work                                          blockus,paddle,aim,awesome,play,                                                                                                                              Notice                                trademarks and
      11723774             s/11723774     2014-03-25 7:36:32      Brick Breaker   gaming,cool,skill,tv                                     46721430     LiamNeesons                                                         2018-06-12 15:01:30 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                         atari,game,japanese,old school,
                           redbubble.                                          skool,gaming,addict,pong,space,
                           com/people/ZA                          Game company invaders,japan,typo,nice awesome
                           NDERILLOS/wo                           Japan (Black nerdy nerd 1972 steve jobs apple            Atari in                                                                                                            Proactive         Atari Interactive,
      11965882             rks/11965882  2014-05-13 7:57:56       Variant)     games computer original                     japanese typo   46458022     ZANDERILLOS                                                         2018-06-15 6:34:04 Moderation        Inc.                 Atari         2               1               1            $35.90        $8.29           $14.68




                           http://www.
                           redbubble.
                           com/people/Mik                         Retro Pong      retro,gaming,pong,atari,8bit,8 bit,      This is how you                                                                                                      Takedown                              Atari
                           eKunak/works/1                         Funny "Sh*t"    pacman,game,videogame,video              react, don't                                                                                                         Notice                                trademarks and
      12012709             2012709        2014-05-22 23:48:45     Gaming Shirt    game,pixel,pixely                        even lie.       44615060     MikeKunak                                                           2018-06-12 14:46:03 Moderation                            copyrights     7              5               5            $168.62       $25.78          $64.31




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 12
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 21 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                     # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                description      seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Go                          Corky's Place                                            Corky's Place
                           oGooMuck/work                          (Asteroids)   corkys place asteroids lakewood            (Asteroids)                                                                                                          Proactive         Atari Interactive,
      12047926             s/12047926    2014-05-29 20:30:51      Lakewood Ohio ohio                                       Lakewood Ohio 45927541        GooGooMuck                                                          2018-06-15 7:09:49 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                                                                                  atari,game,japanese,old school,
                           http://www.                                            skool,gaming,addict,pong,space,
                           redbubble.                                             invaders,japan,typo,nice awesome
                           com/people/ZA                          Game japan      nerdy nerd 1972 steve jobs apple
                           NDERILLOS/wo                           typo ( hologram games computer original,hologram,        ATARI japan                                                                                                          Proactive         Atari Interactive,
      12056442             rks/12056442  2014-05-31 17:11:57      variant)        multicolor,rainbow,multiverse            typo hologram    46458022     ZANDERILLOS                                                         2018-06-15 6:40:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Win                                          gaming,games,periodic,table,atari,  A periodic table
                           dows98/works/1                         Gaming           arcade,nintendo,super,nintendo n64, full of Gaming                                                                                                           Proactive         Atari Interactive,
      12129159             2129159        2014-06-14 5:24:49      Essentials       neo,geo,sega,genesis                Essentials!!     46545641         Windows98                                                           2018-06-15 6:35:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                           Now a space
                                                                                                                           explorer on a
                                                                                                                           long mission,
                                                                                                                           Bender peers
                                                                                                                           with his cool
                           http://www.
                                                                                                                           gaze across the
                           redbubble.                                              super breakout,atari,molly ringwald,
                                                                                                                           horizon of a
                           com/people/tim                                          breakfast club,judd nelson,bender,
                                                                                                                           distant planet,
                           othyjasonwri/wo                        Breakfast Club   rainbow,retro,cool,vintage,pop art,                                                                                                                          Proactive         Atari Interactive,
                                                                                                                           thinking of
      12129479             rks/12129479    2014-06-14 7:14:39     BREAKOUT         john huges,eighties,80s                                   37131677    timothyjasonwri                                                     2018-06-15 7:43:49 Moderation        Inc.                 Breakout      0               0               0            $0.00         $0.00           $0.00
                                                                                                                           Claire Standish
                                                                                                                           as he stares at
                                                                                                                           the unreachable
                                                                                                                           point of light
                                                                                                                           where she is
                           http://www.                                                                                     looking right
                           redbubble.                                                                                      back, waiting for
                           com/people/Re                                                                                   his return.                                                                                                           Takedown                              Atari
                           eses2150/works                         One Joystick,    video game,retro,retro gaming,atari, It's all you'll                                                                                                          Notice                                trademarks and
      12169069             /12169069      2014-06-21 22:07:07     One Button       2600                                 ever need.          35119157     Reeses2150                                                          2018-06-12 14:51:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                        If a powerful
                                                                                                                        race of all-
                                                                                                                        female aliens
                                                                                                                        (femaliens?)
                                                                                   andrew,kinsey,photoshop,illustrator,
                                                                                                                        owned a
                           http://www.                                             mass,effect,me,atari,bioware,logo,
                                                                                                                        powerful (or
                           redbubble.                                              parody,video,games,game,
                                                                                                                        maybe just
                           com/people/Kin                                          videogame,videogames,shepard,                                                                                                                                 Takedown                              Atari
                                                                                                                        once powerful)
                           seyAndrew/wor                                           shep,femshep,femalien,liara,tsoni,                                                                                                                            Notice                                trademarks and
                                                                                                                        video game
      12186726             ks/12186726    2014-06-25 10:48:02     ASARI            hot,alien,babe,cortana,wait,what                      37407356        KinseyAndrew                                                        2018-06-12 14:51:35 Moderation                            copyrights     4              4               7            $134.95       $22.50          $49.69
                                                                                                                        company, it'd
                                                                                                                        probably look
                                                                                                                        like this. Asari
                                                                                                                        race © Bioware
                                                                                                                        Atari font ©
                           http://www.                                                                                  Atari
                           redbubble.
                           com/people/WC
                           Gross/works/12                                          pong,arcade,classic,nerd,geek,          Number two of                                                                                                        Proactive         Atari Interactive,
      12243103             243103         2014-07-06 15:19:32     Pong             games,video games                       five             48533814     WCGross                                                             2018-06-15 8:15:50 Moderation        Inc.                 Pong          7               6               6            $122.83       $22.17          $47.11




                           http://www.
                           redbubble.
                           com/people/mar                                                                                  The "classic"                                                                                                         Takedown                              Atari
                           tyrofevil/works/1                                       e t,atari,2600,retro,video,games,       Atari 2600                                                                                                            Notice                                trademarks and
      12267103             2267103           2014-07-11 3:35:05   E.T - Atari 2600 landfill,scandal,legend,bad,awful       game.            41934475     martyrofevil                                                        2018-06-12 14:49:19 Moderation                            copyrights     10             8               8            $226.39       $30.99          $92.68




                           http://www.
                           redbubble.
                           com/people/visc                                                                                 It's your home                                                                                                        Takedown                              Atari
                           eralgraphic/wor                                         gamer,player,player 1,rules,atari,      so it's your                                                                                                          Notice                                trademarks and
      12280028             ks/12280028     2014-07-13 18:53:41    Player 1         video games,everytime,games,play        rules!           48908998     visceralgraphic                                                     2018-06-12 14:46:33 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                      Pg 13
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 22 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title         tag_list                              description     seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)

                                                                                                                           TWO STRIKES
                                                                                                                           SINCE 2012!!
                                                                                                                           Feel the heat of
                                                                                                                           love and justice
                           http://www.                                                                                     to mark two
                           redbubble.                                                                                      years of Banzai
                           com/people/Bro                         BANZAI             banzai pecan,indie,serious,impact,    Pecan! Regain
                           thaKyo/works/1                         POWER              works,video game,zanza,studios,       Justice to the                                                                                                      Proactive         Atari Interactive,
      12403186             2403186        2014-08-05 20:59:42     BREAKOUT!          retro,magical girl,brojou             future!          41421334    BrothaKyo                                                           2018-06-15 7:44:49 Moderation        Inc.                 Breakout      2               1               1            $1.26         $0.21           $0.29


                                                                                                                           Atari 800 -
                                                                                                                           Classic 8 Bit
                                                                                                                           Computer -
                           http://www.                                                                                     Retro 80s
                           redbubble.                             Atari 800 -                                              #atari
                           com/people/ver                         Classic 8 Bit                                            #atariretro                                                                                                          Takedown                              Atari
                           ypeculiar/works/                       Computer -         atari,atari800,atari 800,retro,       #retroatari                                                                                                          Notice                                trademarks and
      12454830             12454830         2014-08-14 12:30:45   Retro 80s          computer,computing,vintage,classic    #atari800       49180147     verypeculiar                                                        2018-06-12 14:47:46 Moderation                            copyrights     5              5               6            $266.51       $112.11         $81.73




                           http://www.
                           redbubble.
                           com/people/Jari                                                                                 Old computer
                           vip/works/12466                                           game,old,retro,computer,pong,         tennis, Pong                                                                                                        Proactive         Atari Interactive,
      12466548             548             2014-08-16 9:13:05     Pong game          tennis                                game.           36662162     Jarivip                                                             2018-06-15 8:16:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                asteroids,retro,game,gaming,
                           com/people/mor                                            arcade,space,rocket,ufo,pc,warp,
                           taloak/works/12                                           shoot,meteor,universe,galactic,line   Retro gaming                                                                                                        Proactive         Atari Interactive,
      12624093             624093          2014-09-10 7:29:46     Asteroids          drawing,lines,pixel                   for your clothes 37417326    mortaloak                                                           2018-06-15 7:07:49 Moderation        Inc.                 Asteroids     15              11              13           $331.80       $55.28          $146.84
                                                                                                                           Retro
                                                                                                                           Technology! I
                                                                                                                           love to go back
                                                                             retro,technology,vector,icon,flat,
                                                                                                                           in time to have
                                                                             game,toy,gadgets,viewmaster,
                                                                                                                           these gadgets!!!
                           http://www.                                       cartridge,apple,classic,music,
                                                                                                                           List of gadgets:
                           redbubble.                                        games,casio,watch,calculator,80s,
                                                                                                                           Viewmaster
                           com/people/rtcif                       RETRO      typewriter,telephone,apple lisa,lisa,                                                                                                                              Takedown                              Atari
                                                                                                                           Viewmaster
                           ra/works/12853                         TECHNOLOGY polaroid,3d,3d glasses,atari,simon,                                                                                                                                Notice                                trademarks and
                                                                                                                           cartridge iPod
      12853826             826              2014-10-19 22:12:11   2.0        nokia,phone                                                    44874864    rtcifra                                                             2018-06-12 14:49:17 Moderation                            copyrights     42             37              51           $496.27       $82.68          $192.28
                                                                                                                           Classic Casio
                                                                                                                           calculator watch
                                                                                                                           typewriter
                                                                                                                           telephone Apple
                           http://www.                                                                                     Lisa Polaroid
                           redbubble.                                                                                      3D glasses
                           com/people/Bla                                                                                  Atari game
                           ck-                                                                                             console Simon
                           Deep/works/128                         ATARI Classic                                            Nokia phone                                                                                                         Proactive         Atari Interactive,
      12887346             87346          2014-10-25 1:49:38      Game               atari,classic game,vintage game                       46614714     Black-Deep                                                          2018-06-15 6:39:50 Moderation        Inc.                 Atari         105             92              106          $870.89       $98.33          $386.66




                           http://www.
                           redbubble.
                           com/people/AS
                           HAITE/works/12                                            pong,ping,game,play,geek,retro,                                                                                                                           Proactive         Atari Interactive,
      12950995             950995         2014-11-04 16:59:30     Pong               retrogaming,old,black,fun,cool                        49560435     ASHAITE                                                             2018-06-15 8:17:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Me
                           gaLawlz/works/                                                                                                                                                                                                      Proactive         Atari Interactive,
      12996399             12996399       2014-11-09 8:39:40      Pong               pong                                  Pong            44599422     MegaLawlz                                                           2018-06-15 8:12:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/nox                                                                                                                                                                                                       Takedown                              Atari
                           band/works/131                         Atari - Original                                                                                                                                                              Notice                                trademarks and
      13139908             39908          2014-11-28 16:47:41     Screen Logo        atari,original,logo,8bits,code,geek                   50944650     noxband                                                             2018-06-12 14:49:15 Moderation                            copyrights     212            189             233          $6,496.80     $1,111.40       $3,055.39




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 14
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 23 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                           # of paid                                                  redbubble
                                           work creation date                                                                                     user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                                       description     seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                                                                   Mario is
                           com/people/tpbi                                         donkey,kong,pong,mario,pixels,8,bit, seriously
                           v/works/131543                                          nintendo,video,games,gaming,mash confused by this                                                                                                                  Proactive         Atari Interactive,
      13154378             78              2014-11-30 9:21:54    Donkey Pong       up                                   mash up.     47158615                  tpbiv                                                                018-06-15 8:21:51 Moderation        Inc.                 Pong          1               1               1            $1.94         $0.33           -$0.68
                                                                                   jessica faux,jessicafaux,jessica,faux,
                                                                                   jessfaux,jess faux,fauxy,jfaux,jfauxy,
                                                                                                                                  It was a concept
                                                                                   shojolove,craftyfauxy,girl,female,
                                                                                                                                  I made for a
                                                                                   lady,artist,artists,digital artist,artistic,
                                                                                                                                  website, but the
                                                                                   creative,creativity,create,graphic,
                           http://www.                                                                                            creation took its
                                                                                   graphic design,graphicdesign,online,
                           redbubble.                                                                                             own path. Enjoy
                                                                                   online art,onlineart,my art,my,myart,
                           com/people/jess                                                                                        this little scamp                                                                                                    Takedown                              Atari
                                                                                   color,photoshop,illustrator,
                           icafaux/works/1                       Atari - Single                                                   and his favorite                                                                                                     Notice                                trademarks and
                                                                                   homemade,made in usa,painted,
      13161632             3161632         2014-12-01 4:53:07    Player                                                           game.             51041780   jessicafaux                                                          018-06-12 14:51:02 Moderation                            copyrights     1              1               1            $1.40         $0.47           $0.08
                                                                                   please,thank you,thank,atari,2600,
                                                                                   console,game
                                                                                                                                  Atari Joystick,
                                                                                                                                  souvenir of my
                                                                                                                                  latest art show.
                           http://www.                                                                                            http:
                           redbubble.                                                                                             //howyadoingra
                           com/people/ho                                                                                          phics.                                                                                                               Takedown                              Atari
                           wyadoin/works/                                          howyadoin,videogames,gamers,                   com/shows/joys                                                                                                       Notice                                trademarks and
      13187850             13187850       2014-12-03 13:55:53    Joystick          atari,controller                               tick             36652220    howyadoin                                                            018-06-12 14:51:01 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                                                                  The hot new
                           http://www.                                                                                            drinking game
                           redbubble.                                                                                             from Atari,
                           com/people/Fre                                                                                         coming to a                                                                                                          Takedown                              Atari
                           derickJay/works                                         beer,pong,game,sport,frat,uni,                 dorm room near                                                                                                       Notice                                trademarks and
      13475417             /13475417       2014-12-27 12:25:08   Beer Pong         drinking,atari,retro,pixel                     you!           40385264      FrederickJay                                                         018-06-12 14:46:33 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mr                                                                                                                                                                                                               Takedown                              Atari
                           wuzzle/works/1                                          atari,atari 2600,80s,video game,                                                                                                                                    Notice                                trademarks and
      13526910             3526910        2015-01-02 14:09:26    atari!            computer,awesome,70s,pac man                                   39407808     mrwuzzle                                                             018-06-12 14:49:20 Moderation                            copyrights     11             11              11           $247.99       $41.35          $79.81
                                                                                                                                  Classic Atari
                                                                                                                                  Joystick
                                                                                                                                  Original Patent
                                                                                                                                  Art The
                                                                                                                                  console was
                           http://www.
                                                                                                                                  originally sold
                           redbubble.                            Classic Atari
                                                                                                                                  as the Atari
                           com/people/pea                        Joystick          atari,joystick,original,patent,                                                                                                                                     Takedown                              Atari
                                                                                                                                  VCS, for Video
                           nutroaster/work                       Original Patent   invention,invent,geek,nerd,video,                                                                                                                                   Notice                                trademarks and
                                                                                                                                  Computer
      13661242             s/13661242      2015-01-15 13:04:53   Art               gamer,game,computer                                              37060632   peanutroaster                                                        018-06-12 14:43:27 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                                  System.
                                                                                                                                  Following the
                                                                                                                                  1982 release of
                                                                                                                                  the Atari 5200,
                                                                                                                                  the VCS was
                           http://www.                                                                                            renamed "Atari
                           redbubble.                                                                                             2600", after the
                           com/people/ger                                          atari,gaming,games,console,logo,               unit's Atari part
                           manmuffin/work                                          symbol,video games,consumer                    number,
                                                                                                                                  Atari logo                                                                                                          Proactive         Atari Interactive,
      13733395             s/13733395     2015-01-22 0:30:12     Atari Logo.       electronics,red,font,text                      CX2600. The
                                                                                                                                  design.           45620728   germanmuffin                                                         018-06-15 6:41:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                                  2600 was
                                                                                                                                  typically
                                                                                                                                  bundled with
                                                                                                                                  two joystick
                                                                                                                                  controllers, a
                           http://www.                                                                                            conjoined pair
                           redbubble.                                                                                             of paddle
                           com/people/Brai                                                                                        controllers, and
                           nCandy/works/1                                                                                         a cartridge                                                                                                         Proactive         Atari Interactive,
      13761526             3761526         2015-01-24 15:00:37   Techno pong                                                      game.             7158769    BrainCandy                                                           018-06-15 8:20:50 Moderation        Inc.                 Pong          5               5               5            $131.90       $20.39          $51.60




                           http://www.
                           redbubble.
                           com/people/Bu                                                                                                                                                                                                               Takedown                              Atari
                           mphGb/works/1                                                                                                                                                                                                               Notice                                trademarks and
      13866993             3866993       2015-02-02 4:58:15      Atari logo        atari,retro,logo,gaming                                        36346022     BumphGb                                                              018-06-12 14:47:50 Moderation                            copyrights     7              6               6            $30.38        $5.07           $8.19




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                            Pg 15
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 24 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                       # of paid                                                  redbubble
                                           work creation date                                                                                 user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                   work title       tag_list                               description        seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Bu                                                                                                                                                                                                           Takedown                              Atari
                           mphGb/works/1                           Atari rainbow                                                                                                                                                                   Notice                                trademarks and
      13867011             3867011       2015-02-02 5:02:12        logo             atari,retro,gaming,rainbow                                36346022     BumphGb                                                             2018-06-12 14:50:02 Moderation                            copyrights     4              4               4            $5.63         $0.95           $1.42




                           http://www.
                           redbubble.
                           com/people/mik                                           atari,video games,eighties,80s,                                                                                                                                Takedown                              Atari
                           ebone/works/14                          Saving the       joystick,green,typography,console,                                                                                                                             Notice                                trademarks and
      14112637             112637         2015-02-23 15:43:23      Universe         8bit,game,entertainment,atari 2600     I love the 80's.   36728128     mikebone                                                            2018-06-12 14:50:07 Moderation                            copyrights     1              1               1            $24.53        $4.09           $11.18




                           http://www.
                           redbubble.
                           com/people/Kee
                           ters23/works/14                                          college,beer,pong,beer pong,frat,                                                                                                                             Proactive         Atari Interactive,
      14214107             214107          2015-03-04 21:57:27     Beer Pong        drinking,alcohol,party,booze,funny     Beer Pong          41271476     Keeters23                                                           2018-06-15 8:19:50 Moderation        Inc.                 Pong          4               4               4            $6.07         $1.01           $2.31




                           http://www.
                           redbubble.
                           com/people/Pru
                           california/works/                                                                                                                                                                                                      Proactive         Atari Interactive,
      14315339             14315339          2015-03-14 13:00:43   Atari Old School atari,old,school,video,game            Atari Old School 53039468       Prucalifornia                                                       2018-06-15 6:41:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                           Yars' Revenge
                                                                                                                           is a classic Atari
                                                                                                                           2600 game
                                                                                                                           designed by
                                                                                    yars revenge atari 2600 arcade
                                                                                                                           Howard Scott
                           http://www.                                              classic machine howard scott
                                                                                                                           Warshaw. This
                           redbubble.                                               warshaw 80s 70s games gaming
                                                                                                                           image is the
                           com/people/Squ                          Yars' Revenge    cover box art cartridge game video                                                                                                                             Takedown                              Atari
                                                                                                                           artwork from the
                           areEyedJak/wor                          Cartridge        tv television old school skool retro                                                                                                                           Notice                                trademarks and
                                                                                                                           front cover of
      14372359             ks/14372359    2015-03-20 0:57:06       Artwork          aliens alien sci fi space                                 46821615     SquareEyedJak                                                       2018-06-12 14:40:23 Moderation                            copyrights     54             49              64           $1,262.51     $210.40         $525.05
                                                                                                                           the game.




                           http://www.
                           redbubble.
                           com/people/giv                                                                                                                                                                                                          Takedown                              Atari
                           emefive/works/1                                                                                                                                                                                                         Notice                                trademarks and
      14529513             4529513         2015-04-08 1:19:58      Atari            atari,game,old,school,vintage          Atari              53485149     givemefive                                                          2018-06-12 14:49:21 Moderation                            copyrights     10             9               9            $70.57        $11.74          $27.93

                                                                                    atari,gamer,game,controller,
                                                                                    awesome,funny,viewed,most,old,
                                                                                    school,retro,meme,childhood,
                                                                                    gaming,video games,geek,nerd,
                           http://www.                                              dork,nintendo,playstation,xbox,sega,
                           redbubble.                                               graphics,wow,cute,cool,old skool,
                           com/people/Fer                                           vintage,80s,90s,hardcore,casual,                                                                                                                               Takedown                              Atari
                           ndesigns/works/                                          computer games,wtf,arcade,8bit,                                                                                                                                Notice                                trademarks and
      14578260             14578260        2015-04-14 8:47:27      atari            pad,nes,deojuego,graffiti,urban                           52811146     Ferndesigns                                                         2018-06-12 14:40:25 Moderation                            copyrights     4              4               4            $77.14        $13.59          $32.71
                                                                                                                           It's true, if you
                                                                                                                           don't believe it,
                                                                                                                           google as to
                                                                                                                           why Atari went
                                                                                                                           out of business.
                           http://www.
                                                                                                                           Eh, it's all
                           redbubble.
                                                                                                                           because E.T.
                           com/people/The
                                                                                                                           just wanted to
                           TShirtNerd/work                         Keep Calm E.T. e t,atari,e t killed atari,keep calm,                                                                                                                           Proactive         Atari Interactive,
                                                                                                                           phone home!
      14652177             s/14652177      2015-04-24 19:36:28     Killed Atari!!! keep,calm,custom design,e t shirts                        53965043      TheTShirtNerd                                                       2018-06-15 6:34:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                           Brag about it,
                                                                                                                           put this on a
                                                                                                                           pillow or on
                                                                                                                           what it was
                                                                                                                           intended for....a
                           http://www.                                                                                     Shirt!!!
                           redbubble.
                           com/people/Ma
                           ssiFrattini/works                                                                                                                                                                                                      Proactive         Atari Interactive,
      14766865             /14766865         2015-05-07 4:08:17    Pong Ping.       ping pong,retro games,retro,pixel                         52717417     MassiFrattini                                                       2018-06-15 8:21:51 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                        Pg 16
                                                                                                    Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 25 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                         # of paid                                                  redbubble
                                           work creation date                                                                                   user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title          tag_list                                    description    seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                                                                            IT's a Gamer
                           com/people/call                                                                                       Thing you                                                                                                           Takedown                              Atari
                           meberty/works/                        It's a Gamer        its,gamer,thing,you,wouldnt,                wouldn't                                                                                                            Notice                                trademarks and
      14789048             14789048        2015-05-09 10:52:25   Thing               understand,retro,atari,joystick             understand     39921376     callmeberty                                                         2018-06-12 14:46:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pan                                                                                                                                                                                                            Takedown                              Atari
                           aromic/works/1                                            atari,joystick,videogame,vintage,           Atari 2600                                                                                                          Notice                                trademarks and
      14837553             4837553        2015-05-14 8:04:08     Atari Joystick II   retro,gamer,80s,1980,atari2600              Joystick       36158426     panaromic                                                           2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pan                                                                                        Atari 2600                                                                                                          Takedown                              Atari
                           aromic/works/1                        Atari Joystick III atari,videogame,joystick,atari2600,          Video Computer                                                                                                      Notice                                trademarks and
      14839405             4839405        2015-05-14 11:30:14    White              vintage,retro,gamer                          System Joystick 36158426    panaromic                                                           2018-06-12 14:50:02 Moderation                            copyrights     5              5               5            $176.08       $40.64          $78.31




                           http://www.
                           redbubble.
                           com/people/pan                                                                                        Atari 2600                                                                                                          Takedown                              Atari
                           aromic/works/1                        Atari Joystick      atari,2600,atari2600,joystick,              Video Computer                                                                                                      Notice                                trademarks and
      14901323             4901323        2015-05-19 7:02:30     Sticker             videogame,gamer,retro,vintage               System Joystick 36158426    panaromic                                                           2018-06-12 14:47:52 Moderation                            copyrights     34             28              31           $57.77        $13.32          $23.34



                                                                                     ping pong,pingpong,tennis,
                                                                                     computer,oldschool,retro,game,
                           http://www.                                               games,computer game,80s,eighties,
                           redbubble.                                                video games,tiebreak,table tennis,
                           com/people/eye                                            racket,pixel,old school,tennis ball,
                           sblau/works/149                                           line,lines,joystick,gamer,computer                                                                                                                             Proactive         Atari Interactive,
      14933347             33347           2015-05-21 10:01:15   PING PONG           games                                PING PONG             45161310     eyesblau                                                            2018-06-15 8:17:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.                                               retro,technology,camera,game,
                           redbubble.                                                betamax,flat,atari,typewriter,
                           com/people/rtcif                                          boombox,celphone,mobile phone,              RETRO                                                                                                               Takedown                              Atari
                           ra/works/14983                        ALL THINGS          color,flat design,vector,clock,watch,       TECHNOLOGY                                                                                                          Notice                                trademarks and
      14983489             489              2015-05-25 3:03:15   RETRO               hipster                                     1 AND 2 ^_^ 44874864        rtcifra                                                             2018-06-12 14:50:06 Moderation                            copyrights     13             13              13           $218.76       $36.48          $91.29




                           http://www.
                           redbubble.
                           com/people/Nin                                                                                                                                                                                                            Takedown                              Atari
                           oMelon/works/1                        Controller          controller,evolution,nes,nintendo,                                                                                                                              Notice                                trademarks and
      15244443             5244443        2015-06-16 0:46:08     Evolution           playstation,atari                                          45862138     NinoMelon                                                           2018-06-12 14:50:05 Moderation                            copyrights     3              3               3            $71.00        $11.84          $25.83
                                                                                                                        A shot of my
                                                                                     atari,joystick,dont press the red
                                                                                                                        #AtariPatch -
                                                                                     button,atari patch,patch retro,gamer,
                                                                                                                        share and
                                                                                     gaming,retro,atari joystick,atari
                                                                                                                        enjoy!
                                                                                     cushion,atari pillows,atari phone
                                                                                                                        MESSAGE
                           http://www.                                               case,atari mug,atari journal,
                                                                                                                        FOR
                           redbubble.                                                notebook,atari bag,joystick bag,
                                                                                                                        REQUESTS
                           com/people/shh                                            joystick tshirt,atari tshirt,atari skirt,                                                                                                                       Takedown                              Atari
                                                                                                                        (image
                           evaun/works/15                                            atari gifts,atari merchandise,                                                                                                                                  Notice                                trademarks and
                                                                                                                        position/size
      15266616             266616         2015-06-18 3:01:42     Retro Atari         supanova,comiccon                                    17577253           shhevaun                                                            2018-06-12 14:40:25 Moderation                            copyrights     1              1               1            $26.73        $9.33           $8.10
                                                                                                                        and background
                                                                                                                        colour changes)
                                                                                                                        and like
                                                                                                                        @SHHOP on
                                                                                                                        FB https://www.
                           http://www.                                                                                  facebook.
                           redbubble.                                                                                   com/SHHOP.
                           com/people/TiM                                            pong,game,hockey,puck,paddle,ball, net to stay up to
                           aN/works/15286                                            computer game,first game,cool,     date with                                                                                                                   Proactive         Atari Interactive,
      15286484             484            2015-06-20 1:31:07     Pong Game           awesome,simple,unique,udesign      #NewDesigns! 54847624                TiMaN                                                               2018-06-15 8:20:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00
                                                                                                                        The #scarves
                                                                                                                        make awesome
                                                                                                                        #wallhangings
                                                                                                                        PLUS brilliantly
                                                                                                                        #unique 100%
                                                                                                                        #recyclable
                                                                                                                        #giftwrap -
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                #Furoshiki see
                                                                                                                        how here https:
                                                                                                                                                                                                                                                                                                                                                                                                  Pg 17
                                                                                                                        //www.
                                                                                                                        facebook.
                                                                                                                        com/1MillionWo
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 26 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                          work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title       tag_list                                description     seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Ge
                           ek-                                                                                                                                                                                                                 Takedown                              Atari
                           Chic/works/154                                         joystick,video games,gamer,atari,                                                                                                                            Notice                                trademarks and
      15400232             00232          2015-06-30 22:23:50    Joystick         nerd,geek,games                                         55283713     Geek-Chic                                                           2018-06-12 14:51:02 Moderation                            copyrights     3              3               3            $7.01         $3.00           $1.57
                                                                                                                          My first entry
                                                                                                                          into my "Retro
                                                                                                                          Breakout"
                                                                                                                          designs. The
                                                                                                                          iconic
                           http://www.
                                                                                                                          Megaman
                           redbubble.                                             mega,man,megaman,blue,bomber,
                                                                                                                          breaking out of
                           com/people/ast                                         break,breakout,android,robot,
                                                                                                                          a cube wall
                           evensdesigns/w                        Megaman          nintendo,nes,retro,game,video                                                                                                                               Proactive         Atari Interactive,
                                                                                                                          looks stylish on
      15499331             orks/15499331 2015-07-09 15:24:31     Breakout         game,character,mega man,cyborg                           54096743    astevensdesigns                                                     2018-06-15 7:44:50 Moderation        Inc.                 Breakout      0               0               0            $0.00         $0.00           $0.00
                                                                                                                          shirts,
                                                                                                                          backpacks, and
                                                                                                                          just about any
                                                                                                                          accessory you
                                                                                                                          can think of.
                           http://www.
                           redbubble.
                           com/people/nik                                                                                                                                                                                                      Takedown                              Atari
                           horne/works/15                                                                                                                                                                                                      Notice                                trademarks and
      15635988             635988         2015-07-20 12:54:56    NDVH Atari       atari,retro,geek,logo                   Atari logo.     55658097     nikhorne                                                            2018-06-12 14:49:16 Moderation                            copyrights     219            187             212          $1,779.48     $289.98         $749.87


                                                                                  atari,game,gamer,vintage,retro,
                                                                                  vintage game,space invaders,
                                                                                  missile command,donkey kong,
                           http://www.                                            mario,super mario,nintendo,sega,
                           redbubble.                                             xbox,video game,cool,japan,
                           com/people/Ret                                         japanese,asian,fun,pop art,logo,cult,                                                                                                                        Takedown                              Atari
                           roPops/works/1                                         cult classics,classic,defender,pac                                                                                                                           Notice                                trademarks and
      15656368             5656368        2015-07-22 0:25:20     Vintage Gamer    man                                                     41658067     RetroPops                                                           2018-06-12 14:40:23 Moderation                            copyrights     43             40              44           $480.83       $85.65          $208.02




                           http://www.
                           redbubble.
                           com/people/box                                         nintari,willy beamish,nintendo,atari,   Nintari logo
                           smasher/works/                                         logo,console,game,video game,           (Nintendo / Atari                                                                                                   Proactive         Atari Interactive,
      15715463             15715463       2015-07-27 0:05:47     Nintari - Red    video games,dynamix                     parody).          46824768   boxsmasher                                                          2018-06-15 6:42:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00


                                                                                                                          Since I done a
                                                                                                                          lot of art of
                                                                                                                          FNAF, I thought
                           http://www.                                                                                    this retro style
                           redbubble.                                                                                     one might suit
                           com/people/Sup                        Five Nights at                                           the others. I                                                                                                        Takedown                              Atari
                           erKonata/works/                       Freddy's Atari   five nights at freddys atari 2600       hope you like it                                                                                                     Notice                                trademarks and
      15835152             15835152        2015-08-06 18:11:36   Art              freddy fazbear chica foxy bonnie        :)               48903616    SuperKonata                                                         2018-06-12 14:46:09 Moderation                            copyrights     1              1               1            $1.76         $0.29           $0.97
                                                                                                                        Have you
                                                                                                                        played Atari
                                                                                                                        today?
                                                                                                                        Available in all
                                                                                                                        ranges of T-
                           http://www.
                                                                                                                        Shirts, V-Necks,
                           redbubble.
                                                                                                                        Singlets &
                           com/people/bea                                         bearry,designs,bearry designs,                                                                                                                               Takedown                              Atari
                                                                                                                        Hoodies. Guys,
                           rrydesigns/work                                        beards,hairy,fur,men,male,bears,                                                                                                                             Notice                                trademarks and
                                                                                                                        the “unisex”
      16146376             s/16146376      2015-09-07 21:41:24   Atari            bear,pride,atari                                         54253591    bearrydesigns                                                       2018-06-12 14:49:19 Moderation                            copyrights     12             11              11           $310.23       $56.52          $119.52
                                                                                                                        tank top is
                                                                                                                        definitely great
                                                                                                                        for males! Also
                                                                                                                        available in
                                                                                                                        Pouches &
                           http://www.                                                                                  Laptop Skins,
                           redbubble.                                                                                   Tablet Cases
                                                                                                                        Vintage   Atari &
                           com/people/Ben                                                                               Skins, Mugs,
                                                                                                                        control,  you                                                                                                          Takedown                              Atari
                           Middleton/works                       You can't                                              Pillows  &  Totes,
                                                                                  vintage,atari,control me,cant control can't control                                                                                                          Notice                                trademarks and
      16448315             /16448315       2015-09-21 21:11:01   control me       me,gamers,fun,playing                 Cards, Prints,
                                                                                                                        me.                55278494    BenMiddleton                                                        2018-06-12 14:46:05 Moderation                            copyrights     2              2               2            $34.28        $5.71           $14.22
                                                                                                                        Spiral
                                                                                                                        Notebooks and
                                                                                                                        Stickers. NB. I
                                                                                                                        have made
                                                                                                                        every attempt to
                           http://www.                                                                                  restrict the
                           redbubble.                                             control,controles,games,gamer,        colours, but
                           com/people/rob                                         jogos,video game,ps4,x box,           please choose                                                                                                          Takedown                              Atari
                           sonloureiro/wor                                        nintendo,mega drive,master system, carefully.                                                                                                                Notice                                trademarks and
      16504014             ks/16504014     2015-09-24 14:48:40   Atari            wii,atari,neogeo                                         57239718    robsonloureiro                                                      2018-06-12 14:47:49 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 18
                                                                                                    Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 27 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                       # of paid                                                  redbubble
                                           work creation date                                                                                      user id of                     full name of   residential                                                                           # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                    description        seller       seller username                                removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Bill                                                                                                                                                                                         Takedown                              Atari
                           yflynn/works/16                                                                                                                                                                                         Notice                                trademarks and
      16559202             559202          2015-09-27 7:07:34    Atari              classic,r tro,computers games,cool          Classic            56721558     Billyflynn                                     2018-06-12 14:47:46 Moderation                            copyrights     1              1               1            $52.70        $8.78           $23.89




                           http://www.                                              cool tshirts,funny tshirts,tv tv tshirts,
                           redbubble.                                               hoodies,tv hoodies,funny hoodies,
                           com/people/cus                                           long sleve tshirts,mx tshirts,                                                                                                                 Takedown                              Atari
                           tomkitz/works/1                                          motocross tshirts,bedding,cups,                                                                                                                Notice                                trademarks and
      16702776             6702776         2015-10-04 8:48:47    Atari              books                                       atari              56964514     customkitz                                     2018-06-12 14:49:15 Moderation                            copyrights     69             65              68           $2,062.48     $474.11         $802.27




                           http://www.                                              cool tshirts,funny tshirts,tv tv tshirts,
                           redbubble.                                               hoodies,tv hoodies,funny hoodies,
                           com/people/cus                                           long sleve tshirts,mx tshirts,                                                                                                                 Takedown                              Atari
                           tomkitz/works/1                                          motocross tshirts,bedding,cups,                                                                                                                Notice                                trademarks and
      16702846             6702846         2015-10-04 8:53:13    atari 2            books                                       atari stick        56964514     customkitz                                     2018-06-12 14:50:01 Moderation                            copyrights     1              1               1            $1.85         $0.43           $0.67




                           http://www.
                           redbubble.
                           com/people/Kur                        Space Invaders                                                 Space Invaders
                           ni4Kabo/works/                        Japan retro                                                    Japan retro                                                                                       Proactive         Atari Interactive,
      16739843             16739843       2015-10-05 22:51:44    gaming atari   funny                                           gaming atari   57586300         Kurni4Kabo                                     2018-06-15 6:41:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                                For some of us
                                                                                                                                "young" folk,
                                                                                                                                this icon
                                                                                                                                represents one
                                                                                                                                of our first
                           http://www.
                                                                                                                                gaming
                           redbubble.
                                                                                                                                experiences...
                           com/people/FO                                            atari,fan art,joystick,2600,console,                                                                                                           Takedown                              Atari
                                                                                                                                aka: gateway to
                           RESTKAT/work                                             retro,game,gaming,video,icon,logo,                                                                                                             Notice                                trademarks and
                                                                                                                                carpel tunnel
      16823557             s/16823557    2015-10-10 10:34:13     2600               videogame,computer,olympics                                 57443535        FORESTKAT                                      2018-06-12 14:43:28 Moderation                            copyrights     2              1               1            $35.34        $5.90           $14.16
                                                                                                                                syndrome.
                                                                                                                                Jeez, don't
                                                                                                                                remind me of
                                                                                                                                the summer
                                                                                                                                spent trying to
                           http://www.                                                                                          master
                           redbubble.                                                                                           Decathlon or
                           com/people/dud                                                                                       Winter Games!                                                                                      Takedown                              Atari
                           sbessa/works/1                                           games,gamer,vector,kids,atari,              The Classic                                                                                        Notice                                trademarks and
      17005650             7005650        2015-10-19 9:48:40     Atari Controller   vintage,classic                             Atari Controller   54671872     dudsbessa                                      2018-06-12 14:47:47 Moderation                            copyrights     8              8               9            $246.60       $41.12          $118.43




                           http://www.
                           redbubble.
                           com/people/nik                                                                                       It's the Atari                                                                                     Takedown                              Atari
                           horne/works/17                        NDVH                                                           logo wearing a                                                                                     Notice                                trademarks and
      17287855             287855         2015-11-03 7:01:33     Christmas Atari atari,xmas                                     Santa hat.         55658097     nikhorne                                       2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ma                                            atari,atari 2600,joystick,retrogaming,                                                                                                         Takedown                              Atari
                           nnypdesign/wor                                           retro games,video games,blueprint,                                                                                                             Notice                                trademarks and
      17362034             ks/17362034    2015-11-06 11:20:52    Blueprint '77      mannypdesign,manny peters                                      37201037     mannypdesign                                   2018-06-12 14:47:52 Moderation                            copyrights     5              5               5            $270.27       $37.15          $91.67




                           http://www.
                           redbubble.
                           com/people/sob
                           arin86/works/17                       Atari Japanese                                                 Atari Japanese                                                                                    Proactive         Atari Interactive,
      17451665             451665          2015-11-09 18:49:04   Logo               funny                                       Logo               58499063     sobarin86                                      2018-06-15 6:43:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                        Pg 19
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 28 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                                user id of                     full name of   residential                                                                           # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                               description       seller       seller username                                removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/sob
                           arin86/works/17                                                                                                                                                                                  Proactive         Atari Interactive,
      17451697             451697          2015-11-09 18:50:48    Atari Sexy Girl   funny                                  Atari Sexy Girl   58499063     sobarin86                                      2018-06-15 6:40:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ata                                                                                                                                                                                    Takedown                              Atari
                           riPhoenix/works                                                                                                                                                                                   Notice                                trademarks and
      18378564             /18378564       2015-12-04 13:52:54    Atari Phoenix                                                              59406686     AtariPhoenix                                   2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                                                                 Be sure you
                           redbubble.                                                                                  shoot some
                           com/people/Ro                                                                               asteroids before
                           gerMooze/work                          Asteroids         asteroids,arcade,game,games,retro, drinking your                                                                                        Proactive         Atari Interactive,
      18822542             s/18822542    2015-12-10 2:49:44       Arcade            coffee,mug,rogermooze              hot coffee.      59643985          RogerMooze                                     2018-06-15 7:13:51 Moderation        Inc.                 Asteroids     46              39              48           $148.62       $19.85          $65.53




                           http://www.
                           redbubble.
                           com/people/rare                                                                                                                                                                                   Takedown                              Atari
                           lf/works/188917                                                                                 Just atari not                                                                                    Notice                                trademarks and
      18891713             13              2015-12-10 20:34:24    Atari             games,old,retro                        much to be said 52604849       rarelf                                         2018-06-12 14:47:46 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/stul                                                                                                                                                                                   Takedown                              Atari
                           tified/works/192                                         atari,80s,console,childhood,                                                                                                             Notice                                trademarks and
      19214865             14865            2015-12-15 12:23:18   Atari             memories                               Atari logo        55803343     stultified                                     2018-06-12 14:40:25 Moderation                            copyrights     4              4               4            $87.23        $14.55          $27.45




                           http://www.
                           redbubble.
                           com/people/cart                                          retro,vintage,atari,joystick,2600,                                                                                                       Takedown                              Atari
                           oon/works/1959                         Retro Atari       gaming,gamer,1980s,pacman,             Retro Atari                                                                                       Notice                                trademarks and
      19596401             6401            2015-12-19 14:01:12    Joystick          galaga                                 Joystick          48118819     cartoon                                        2018-06-12 14:50:10 Moderation                            copyrights     5              4               4            $5.92         $0.49           $2.89




                           http://www.
                           redbubble.
                           com/people/kan                                           atari,retro,logo,gaming,atari gaming
                           jiklub/works/198                                         t shirts,game tshirts,trending,                                                                                                         Proactive         Atari Interactive,
      19811138             11138            2015-12-23 18:18:57   Atari Gaming      trending t shirts                                        59937821     kanjiklub                                      2018-06-15 6:41:54 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Firs                                          atari,game,games,gaming,
                           tOrder/works/19                                          oldschool,videogame,videogames,                                                                                                         Proactive         Atari Interactive,
      19921126             921126          2015-12-28 7:23:49     Atari Gaming      trending,trending tshirts,funny                          59938731     FirstOrder                                     2018-06-15 6:40:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00


                                                                                    vap,vaporwave,vapor,wet,meme,
                                                                                    memes,music rap,cloud,macintosh,
                                                                                    mac,miami,playstation,logo,ps2,ps1,
                           http://www.                                              ps3,ps4,ocean,beach,80s,colour,
                           redbubble.                                               smoke,lean,ice tea,arizona,nintendo,
                           com/people/Daf                                           seal,maymay,pepe,ironic,nes,snes,                                                                                                        Takedown                              Atari
                           tDesigns/works/                        Vaporwave         n64,gamecube,wii,wii u,nx,japan,                                                                                                         Notice                                trademarks and
      20212553             20212553        2016-01-09 3:16:57     Atari             atari,2600,retro                     Vap Pav             49261360     DaftDesigns                                    2018-06-12 14:49:16 Moderation                            copyrights     176            159             160          $3,552.15     $591.89         $1,519.85




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                  Pg 20
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 29 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title      tag_list                              description      seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                        Because
                                                                                                                        STINKY asked
                                                                                                                        for it, we
                                                                                                                        deliver! It's
                                                                                                                        STINKY ONLY!
                           http://www.
                                                                                                                        Original artwork
                           redbubble.                                             stinky,we talk games,stinky the
                                                                                                                        created by the
                           com/people/Bio                                         game master,flapjack,joystick,video
                                                                                                                        infamous
                           nicWiggly/works                                        games,funky,funky fresh,thaddeus                                                                                                                            Proactive        Atari Interactive,
                                                                                                                        Thaddeus
      20279656             /20279656       2016-01-11 9:07:12     STINKY ONLY     cauldron                                               55292066     BionicWiggly                                                        2019-01-24 12:09:44 Moderation       Inc.                 Atari         8               8               10           $38.76        $0.10           $15.59
                                                                                                                        Cauldron.




                           http://www.                                                                                  Chip-8 output of
                           redbubble.                                             chip,8,chip 8,pong,black,white,old,   my Chip-8
                           com/people/gun                                         school,skool,retro,hd,programming,    emulator.
                           tran/works/2030                                        program,emulator,throwback,simple,    Geeky and                                                                                                            Proactive         Atari Interactive,
      20305842             5842            2016-01-12 12:16:28    Chip-8 Pong     clean,minimal,unique                  retro.           60730491     guntran                                                             2018-06-15 8:18:51 Moderation        Inc.                 Pong          2               2               2            $2.56         $0.42           $0.59




                           http://www.
                           redbubble.                                                                                   Atari's Princess
                           com/people/Pai                                                                               waits to be
                           nterzpainter/wor                                                                             rescued by an                                                                                                        Proactive         Atari Interactive,
      20332258             ks/20332258      2016-01-13 21:19:57   Ariel Rebel     figurepainting graffiti               old school nerd. 60809559     Painterzpainter                                                     2018-06-15 7:47:16 Moderation        Inc.                 Atari         1               1               1            $13.17                        $7.24




                           http://www.
                           redbubble.
                           com/people/cra                                         atari,pong,bong,weed,4 20,mary,                                                                                                                             Takedown                              Atari
                           zyowl/works/20                         ATARI Pong      jane,ganja,marijuana,cannabis,                                                                                                                              Notice                                trademarks and
      20340966             340966         2016-01-14 6:12:27      "BONG" game     smoke,game,pitfall,play,old games                      57541607     crazyowl                                                            2018-06-12 14:46:34 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,nebula,space,video games,
                           com/people/star                                        gaming,classic games,classic                                                                                                                                Takedown                              Atari
                           whale97/works/                                         gaming,gamer,stars,classic video                                                                                                                            Notice                                trademarks and
      20790354             20790354        2016-02-01 17:04:34    Atari Nebula    games                                                  56768509     starwhale97                                                         2018-06-12 14:40:24 Moderation                            copyrights     14             11              11           $216.46       $21.78          $80.08




                           http://www.
                           redbubble.
                           com/people/buc                                                                                                                                                                                                     Takedown                              Atari
                           kwild/works/208                        Know Your       gaming,atari,controller,game,gamer,                                                                                                                         Notice                                trademarks and
      20890135             90135           2016-02-10 18:19:46    Roots           old school,nintendo,roots           Atari              55543985     buckwild                                                            2018-06-12 14:46:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                  atari,bitcoin,blockchain,video
                                                                                  games,80s,intellivision,collecovision,
                           http://www.                                            nintendo,atari 2600,cryptocurrency,
                           redbubble.                                             internet,gift ideas,application specific
                           com/people/Phn                                         integrated chip,asic,asics,silicon       Application                                                                                                        Takedown                              Atari
                           eepers/works/2                                         valley,san francisco,mike judge,         Specific                                                                                                           Notice                                trademarks and
      20911703             0911703        2016-02-12 23:08:09     ASIC ATARI      aviato,pied piper                        Integrated Chip 44207222   Phneepers                                                           2018-06-12 14:47:47 Moderation                            copyrights     8              7               7            $109.80       $19.32          $41.32




                           http://www.                                            bitcoin,atari,atari 2600,80s,video
                           redbubble.                                             games,application specific
                           com/people/Phn                                         integrated chip,asic,asics,silicon    Application                                                                                                           Takedown                              Atari
                           eepers/works/2                                         valley,san francisco,mike judge,      Specific                                                                                                              Notice                                trademarks and
      20911750             0911750        2016-02-12 23:16:15     Atari Bitcoin   aviato,pied piper                     Integrated Chip 44207222      Phneepers                                                           2018-06-12 14:50:01 Moderation                            copyrights     3              2               2            $10.27        $2.37           $3.25
                                                                                                                        Did you know
                                                                                                                        that the word
                                                                                                                        Atati translates
                                                                                                                        to "strike"? This
                                                                                                                        console was the
                           http://www.
                                                                                                                        first to breach
                           redbubble.
                                                                                                                        pop culture. To
                           com/people/Tes                         Atari 2600      atari,atari 2600,retro gaming,atari                                                                                                                         Takedown                              Atari
                                                                                                                        be the first
                           laField/works/20                       Console -       2600 console,80s,8 bit gaming,                                                                                                                              Notice                                trademarks and
                                                                                                                        console of the
      20930978             930978           2016-02-14 23:22:25   Isometric       isometric,isometric gaming                              55881002    TeslaField                                                          2018-06-12 14:48:06 Moderation                            copyrights     1              1               1            $1.51         $0.25           $0.62
                                                                                                                        many gaming
                                                                                                                        legends we
                                                                                                                        have today and
                                                                                                                        to inspire the
                                                                                                                        gaming industry
                                                                                                                        that we have.
                                                                                                                        Celebrate the
Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                boss of video
                                                                                                                        game consoles
                                                                                                                                                                                                                                                                                                                                                                                           Pg 21
                                                                                                                        with an original
                                                                                                                        Isometric
                                                                                                                        artwork by
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 30 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                                     user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                                     description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                                Atari designed
                                                                                                                                this controller to
                                                                                                                                emulate its
                                                                                                                                arcade
                                                                                                                                machines, and
                           http://www.
                                                                                                                                they
                           redbubble.
                                                                                                                                succeeded!
                           com/people/Tes                        Atari 2600                                                                                                                                                                            Takedown                       Atari
                                                                                                                                Atari controllers
                           laField/works/20                      Controller -                                                                                                                                                                          Notice                         trademarks and
                                                                                                                                were tight,
      20931605             931605           2016-02-15 1:08:03   Isometric                                                                         55881002    TeslaField                                                          2018-06-12 14:46:30 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                                reliable and
                                                                                                                                durable, to this
                                                                                                                                day, many
                                                                               video,games,video games,gaming,                  remain in
                                                                               gamer,rainbow,nintendo,play                      perfect order
                           http://www.                                         station,playstation,wii,xbox,pink,girl,          despite
                           redbubble.                                          woman,gamer girl,ume,umeimages,                  decades
                                                                                                                                Retro      of age.
                                                                                                                                       Rainbow
                           com/people/um                                       umeimages com,ume images,green,                  Celebrate
                                                                                                                                Gamer        the
                                                                                                                                         Gaymer,                                                                                                       Takedown                       Atari
                           eimages/works/                        Retro Rainbow gay,lgbt,pride,gay flag,rainbows,                controlleratari
                                                                                                                                rainbow     that                                                                                                       Notice                         trademarks and
      20952594             20952594       2016-02-16 20:58:45    Gamer GAYmer atari,retro                                       let you
                                                                                                                                logo               57020658    umeimages                                                           2018-06-12 14:53:42 Moderation                     copyrights     14             6               6            $139.27       $18.92          $56.69
                                                                                                                                experience the
                                                                                                                                joy of an arcade
                                                                                                                                system in you
                                                                                   video,games,video games,gaming,              living room with
                                                                                   gamer,rainbow,nintendo,play                  this original
                           http://www.                                             station,playstation,wii,xbox,pink,girl,      design by
                           redbubble.                                              woman,gamer girl,ume,umeimages,              Teslafield.
                           com/people/um                                           umeimages com,ume images,green,              Retro Rainbow                                                                                                          Takedown                       Atari
                           eimages/works/                        Retro Rainbow     gay,lgbt,pride,gay flag,rainbows,            Gamer, Atari                                                                                                           Notice                         trademarks and
      20952618             20952618       2016-02-16 21:02:58    Gamer             atari,retro                                  logo               57020658    umeimages                                                           2018-06-12 14:55:27 Moderation                     copyrights     3              1               2            $41.12        $6.85           $18.47


                                                                                   vap,vaporwave,vapor,wet,meme,
                                                                                   memes,music rap,cloud,macintosh,
                                                                                   mac,miami,playstation,logo,ps2,ps1,
                           http://www.                                             ps3,ps4,ocean,beach,80s,colour,
                           redbubble.                                              smoke,lean,ice tea,arizona,nintendo,
                           com/people/Daf                                          seal,maymay,pepe,ironic,nes,snes, Vapper wappa                                                                                                                      Takedown                       Atari
                           tDesigns/works/                       Vaporwave         n64,gamecube,wii,wii u,nx,japan,     wakka flokka                                                                                                                   Notice                         trademarks and
      21008641             21008641        2016-02-22 3:21:19    Atari             atari,2600,retro                     familiar                  49261360     DaftDesigns                                                         2018-06-12 14:40:24 Moderation                     copyrights     9              9               9            $227.86       $37.98          $92.07




                           http://www.
                           redbubble.
                           com/people/me                                                                                                                                                                                                               Takedown                       Atari
                           owdeer123/wor                                           et,e t,extra terrestrial,extraterrestrial,                                                                                                                          Notice                         trademarks and
      21015874             ks/21015874   2016-02-22 18:40:55     E. T. Atari       atari                                                          47300127     meowdeer123                                                         2018-06-12 14:50:05 Moderation                     copyrights     2              2               2            $41.18        $6.87           $15.41




                           http://www.
                           redbubble.
                           com/people/me                                                                                                                                                                                                               Takedown                       Atari
                           owdeer123/wor                         Yar's Revenge - atari,yars revenge,video game,80s,                                                                                                                                    Notice                         trademarks and
      21017244             ks/21017244   2016-02-22 21:35:16     Atari           8bit                                                             47300127     meowdeer123                                                         2018-06-12 14:50:06 Moderation                     copyrights     3              3               3            $117.32       $19.55          $47.01




                           http://www.
                           redbubble.
                           com/people/hell                                         atari,vintage,gaming,console,                Vintage game                                                                                                           Takedown                       Atari
                           finger/works/21                                         commodore,logo,sega,sticker,                 console classic                                                                                                        Notice                         trademarks and
      21121905             121905          2016-03-03 14:29:59   Atari logo        nintendo                                     Atari logo        54537646     hellfinger                                                          2018-06-12 14:49:15 Moderation                     copyrights     219            193             207          $1,415.63     $265.00         $572.82




                           http://www.
                           redbubble.                                              coldwash t shirts and stickers,red
                           com/people/Col                                          yellow green,atari,rastafari,jah bless,                                                                                                                             Takedown                       Atari
                           dwash/works/21                                          rasta,coldwash streetwear,coldwash                                                                                                                                  Notice                         trademarks and
      21213034             213034         2016-03-12 10:43:03    RASTAFARI         street wear,reggae colors               Jah bless!             54973275     Coldwash                                                            2018-06-12 14:54:09 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/hell                                                                                      Classic game                                                                                                           Takedown                       Atari
                           finger/works/21                                         atari,logo,gaming,console,                   computer Atari's                                                                                                       Notice                         trademarks and
      21267435             267435          2016-03-17 13:18:55   Atari logo gold   commodore                                    logo             54537646      hellfinger                                                          2018-06-12 14:50:00 Moderation                     copyrights     4              4               4            $96.53        $16.10          $32.43




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 22
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 31 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                     # of paid                                                  redbubble
                                           work creation date                                                                                      user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                                   description         seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Fra                                                                                                                                                                                                               Takedown                       Atari
                           mePerfect/work                                           pong,atari,atari 2600,video games,         Pong has some                                                                                                            Notice                         trademarks and
      21349833             s/21349833     2016-03-25 15:15:06     Pong              games                                      problems      62832725           FramePerfect                                                        2018-06-12 14:49:21 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                                                               If you like this
                           http://www.                                                                                         design, please
                           redbubble.                                               retro,pong,arcade,computer,80s,            follow me on
                           com/people/Car                         Whatever          hipster,atari,commodore,video              Twitter: twitter.                                                                                                        Takedown                       Atari
                           paccio/works/21                        Happened to       game,70s,gamer,best selling,best           com/Carpaccio                                                                                                            Notice                         trademarks and
      21410674             410674          2016-03-31 13:40:49    Pong?             seller,top seller,bestseller,top selling   Design              62401415     Carpaccio                                                           2018-06-12 14:53:46 Moderation                     copyrights     1              1               1            $28.44        $2.59           $12.70
                                                                                    video games,videogames,retro
                                                                                    gaming,retrogames,controller,
                                                                                    controllers,video game controllers,
                                                                                    retro gaming controllers,icons,icon,
                                                                                    gamepad,gamepads,videogame
                           http://www.
                                                                                    gamepads,joystick,joysticks,video
                           redbubble.
                                                                                    game joysticks,videogame joysticks,
                           com/people/ma                                                                                                                                                                                                                Takedown                       Atari
                                                                                    gaming,mannypdesign,manny
                           nnypdesign/wor                                                                                Choose your                                                                                                                    Notice                         trademarks and
                                                                                    peters art design,atari,nintendo,
      21456067             ks/21456067    2016-04-05 4:40:22      Control Freak                                          weapon!                   37201037     mannypdesign                                                        2018-06-12 14:46:09 Moderation                     copyrights     13             12              12           $344.69       $55.01          $142.66
                                                                                    playstation,xbox,commodore,nec,
                                                                                    turbografx16,nes,super nintendo,
                                                                                    n64,top selling
                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in blue
                           redbubble.                                              atari,joystick,gamer,video game,            green. See
                           com/people/Chr                         Distressed Atari geek,geekery,game room,vintage              other colors and                                                                                                         Takedown                       Atari
                           istineWilson/wor                       Joystick -       game,vintage video games,blue,              devices in                                                                                                               Notice                         trademarks and
      21510334             ks/21510334      2016-04-10 13:48:12   BlueGreen        green,aqua                                  portfolio.       48711653        ChristineWilson                                                     2018-06-12 14:46:29 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in black
                           redbubble.                                                                                          and white. See
                           com/people/Chr                         Distressed Atari atari,joystick,geek,geekery,vintage         other colors and                                                                                                         Takedown                       Atari
                           istineWilson/wor                       Joystick - Black games,video game,vintage video              devices in                                                                                                               Notice                         trademarks and
      21510380             ks/21510380      2016-04-10 13:55:51   & White          game,balck and white,gray scale             portfolio.        48711653       ChristineWilson                                                     2018-06-12 14:51:28 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in cyan
                           redbubble.                                                                                          blue. See other
                           com/people/Chr                                          video game,vintage video game,              colors and                                                                                                               Takedown                       Atari
                           istineWilson/wor                       Distressed Atari joystick,atari,gamer,geek,geekery,          devices in                                                                                                               Notice                         trademarks and
      21510416             ks/21510416      2016-04-10 14:01:31   Joystick - Cyan blue,cyan                                    portfolio.       48711653        ChristineWilson                                                     2018-06-12 14:46:29 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in
                           redbubble.                                                                                          green. See
                           com/people/Chr                                          green,atari,joystick,video game,            other colors and                                                                                                         Takedown                       Atari
                           istineWilson/wor                       Distressed Atari vintage video game,geek,geekery,            devices in                                                                                                               Notice                         trademarks and
      21510458             ks/21510458      2016-04-10 14:07:02   Joystick - Green game room                                   portfolio.       48711653        ChristineWilson                                                     2018-06-12 14:46:30 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in pink.
                           redbubble.                                                                                          See other
                           com/people/Chr                                          fuschia,pink,atari,joystick,vintage         colors and                                                                                                               Takedown                       Atari
                           istineWilson/wor                       Distressed Atari video game,vintage game,geek,               devices in                                                                                                               Notice                         trademarks and
      21510488             ks/21510488      2016-04-10 14:11:04   Joystick - Pink geekery,game room                            portfolio.        48711653       ChristineWilson                                                     2018-06-12 14:46:30 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                                                               Digital Print of
                                                                                                                               an Atari
                           http://www.                                                                                         Joystick in
                           redbubble.                                                                                          purple. See
                           com/people/Chr                         Distressed Atari purple,plum,eggplant,atari,joystick,        other colors and                                                                                                         Takedown                       Atari
                           istineWilson/wor                       Joystick -       video game,vintage video game,              devices in                                                                                                               Notice                         trademarks and
      21510515             ks/21510515      2016-04-10 14:14:45   Purple           gamer,geek,geekery,game room                portfolio.       48711653        ChristineWilson                                                     2018-06-12 14:46:30 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                      Pg 23
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 32 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                     # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                description      seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)



                                                                                                                     Digital Print of
                                                                                                                     an Atari
                           http://www.                                                                               Joystick in red.
                           redbubble.                                                                                See other
                           com/people/Chr                                          red,burgundy,atari,joystick,geek, colors and                                                                                                                  Takedown                              Atari
                           istineWilson/wor                       Distressed Atari geekery,gamer,vintage video game, devices in                                                                                                                  Notice                                trademarks and
      21510544             ks/21510544      2016-04-10 14:18:05   Joystick - Red video game,game room                portfolio.             48711653     ChristineWilson                                                     2018-06-12 14:46:31 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                                                     Blueprint
                           com/people/Chr                                          joystick,atari,blueprint,geek,geekery, technical                                                                                                              Takedown                              Atari
                           istineWilson/wor                       Atari Joystick   technical drawing,game room,           drawing of Atari                                                                                                       Notice                                trademarks and
      21510699             ks/21510699      2016-04-10 14:37:34   Blueprint        vintage video game,video game          Joystick.        48711653      ChristineWilson                                                     2018-06-12 14:51:02 Moderation                            copyrights     1              1               1            $18.48        $3.08           $8.95
                                                                                                                           Show the world
                                                                                                                           you have the
                                                                                                                           skills to run the
                                                                                                                           table in beer
                                                                                                                           pong. Knock all
                           http://www.
                                                                                                                           of your buddies
                           redbubble.
                                                                                                                           off the beer
                           com/people/HH                                           pong,atari,game,retro,arcade
                                                                                                                           pong table by
                           Ahype/works/21                         Throwback        gaming,nintendo,old school,beer                                                                                                                              Proactive         Atari Interactive,
                                                                                                                           splashing the
      21667170             667170         2016-04-26 10:34:56     Beer Pong        pong,ping pong ball,beer games                            63699950    HHAhype                                                             2018-06-15 8:24:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00
                                                                                                                           last cup, or just
                                                                                                                           a reallyYour
                                                                                                                           Show      good
                                                                                                                           volley!  Homage
                                                                                                                           Love of the
                                                                                                                           paid to thethat
                                                                                                                           company
                                                                                                                           greats!
                                                                                                                           singlehandedly
                           http://www.                                                                                     created, but
                           redbubble.                                                                                      also almost
                           com/people/Har                                          a t a r i atari 2600 5200 7800 jaguar   destroyed the                                                                                                         Takedown                              Atari
                           ryFearns/works/                        Atari Logo       lynx atari vcs viideo computer          video game                                                                                                            Notice                                trademarks and
      21677381             21677381        2016-04-27 9:42:11     Merch!           technologies                            industry!        62335969     HarryFearns                                                         2018-06-12 14:51:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                           this is just a
                                                                                                                           simple design to
                                                                                                                           make people
                                                                                                                           laugh, Wasn't
                                                                                                                           sure if this
                           http://www.
                                                                                                                           should be
                           redbubble.
                                                                                                                           mature or not
                           com/people/Ro                                                                                                                                                                                                         Takedown                              Atari
                                                                                                                           so if they take it
                           gerSDesigns/w                          Play with my     gaming,awesome,controllers,atari,                                                                                                                             Notice                                trademarks and
                                                                                                                           down I'll re-
      21689558             orks/21689558   2016-04-28 13:53:20    Joystick?        funny                                                      62091593   RogerSDesigns                                                       2018-06-12 14:51:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                           upload it later.




                           http://www.                                                                                     The first video
                           redbubble.                                              game,ping,pong,pub,beer,hand,           game ever
                           com/people/lea                                          table tennis,computer games,retro,      made honoured
                           pingfox/works/2                        Game of Ping     classic,mash,mix,george,sean,           by the family of                                                                                                     Proactive         Atari Interactive,
      21705058             1705058         2016-04-30 8:11:45     Pong             arcade,geek                             Stark            62342156     leapingfox                                                          2018-06-15 8:31:55 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ida                                          atari,gaming,video game,console,                                                                                                                              Takedown                              Atari
                           spark/works/21                                          ad,advert,pacman,asteroids,space                                                                                                                              Notice                                trademarks and
      21793551             793551         2016-05-09 13:40:19     Atari            invaders,old,classic,nerd,pixel                          41090879     idaspark                                                            2018-06-12 14:49:21 Moderation                            copyrights     24             22              22           $564.04       $143.07         $180.67




                           http://www.
                           redbubble.
                           com/people/per
                           sonofboredom/                                           pixel,pixel art,controller,game         Vintage! And                                                                                                          Takedown                              Atari
                           works/2179458                          Atari 2600       controller,video game,video games,      pixels! And                                                                                                           Notice                                trademarks and
      21794583             3              2016-05-09 16:04:05     Controller       atari 2600,atari,vintage,games          drippy!          46693834     personofboredom                                                     2018-06-12 14:50:07 Moderation                            copyrights     1              1               1            $9.82         $1.64           $2.32

                                                                                                                      Retro gaming
                                                                                                                      design to take
                                                                                                                      you back in time
                                                                                                                      to the classics
                           http://www.                                                                                with a twist,
                           redbubble.                                                                                 being that this
                           com/people/Kiw                                          retro,game,gaming,asteroids,space, game is within a
                           iPenguin/works/                        Retro Asteroid   spaceman,helmet,melting,           spaceman                                                                                                                  Proactive         Atari Interactive,
      21810252             21810252        2016-05-11 2:56:51     Helmet           photoshop,graphicdesign,graphics   helmet.          49730500          KiwiPenguin                                                         2018-06-15 8:15:42 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                      Pg 24
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 33 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                      # of paid                                                  redbubble
                                           work creation date                                                                                user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                 description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                                                           With this twisted
                                                                                                                           skull you will
                                                                                                                           always
                                                                                                                           remember to
                                                                                                                           stay calm and
                           http://www.
                                                                                                                           chilled when it
                           redbubble.
                                                                                                                           comes to solve
                           com/people/Kiw
                                                                                                                           the rubix cube
                           iPenguin/works/                                        retro,instant photo,pong,melting,                                                                                                                              Proactive         Atari Interactive,
                                                                                                                           otherwise it will
      21831119             21831119        2016-05-13 0:47:54    Instant Pong     game,gaming,warped,old school                              49730500     KiwiPenguin                                                         2018-06-15 8:22:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00
                                                                                                                           always stay on
                                                                                                                           your mind.



                           http://www.                                                                                     Nostalgic print
                           redbubble.                                                                                      brings back
                           com/people/dek                                                                                  memories of                                                                                                            Takedown                              Atari
                           oarts/works/218                                                                                 early video                                                                                                            Notice                                trademarks and
      21847394             47394           2016-05-14 15:50:15   Good Old Atari                                            games             64238449     dekoarts                                                            2018-06-12 14:51:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                                                           atari,stars,
                                                                                                                           space,scifi,
                                                                                                                           geek,retro,
                                                                                                                           gamer,atari,
                                                                                                                           pixel,8bit,
                           http://www.
                                                                                                                           nerdery,video,
                           redbubble.                                             atari,stars,space,scifi,geek,retro,
                                                                                                                           games,console,
                           com/people/sav                        A retro Atari    gamer,pixel,8bit,nerdery,video,                                                                                                                                 Takedown                              Atari
                                                                                                                           2600,vintage,
                           agearcadia/wor                        symbol with a    games,console,2600,vintage,old,                                                                                                                                 Notice                                trademarks and
                                                                                                                           old,school,
      22000947             ks/22000947    2016-05-29 15:44:20    cosmic twist     school,olschool,cosmic                                  64560255        savagearcadia                                                       2018-06-12 14:51:35 Moderation                            copyrights     2              2               2            $39.77        $6.62           $18.29
                                                                                                                           olschool,
                                                                                                                           cosmic,



                           http://www.
                           redbubble.                                             pong,atari,gaming,video game,
                           com/people/ida                                         console,ad,advert,steroids,space                                                                                                                                Takedown                              Atari
                           spark/works/22                                         invaders,old,classic,nerd,pixel,retro,                                                                                                                          Notice                                trademarks and
      22167512             167512         2016-06-14 12:21:57    PONG             fun                                                        41090879     idaspark                                                            2018-06-12 14:46:34 Moderation                            copyrights     3              3               3            $76.28        $18.37          $21.97




                           http://www.
                           redbubble.
                           com/people/Fort                                        atari,atari 2600,namco,space                                                                                                                                    Takedown                              Atari
                           uneCookieTs/w                                          invaders,namco bandai,video                                                                                                                                     Notice                                trademarks and
      22272354             orks/22272354 2016-06-24 14:41:38     Atari Spiral     games,gaming,retro gaming                                  64797767     FortuneCookieTs                                                     2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Eve                                                                                  A retro beat up
                           ins/works/22346                       Retro Asteroids retro,arcade,gaming,80s,asteroids,        asteroids                                                                                                             Proactive         Atari Interactive,
      22346372             372             2016-07-02 0:32:54    Arcade          beat,up,old,pop,simple                    arcade.           49106739     Eveins                                                              2018-06-15 7:16:51 Moderation        Inc.                 Asteroids     4               2               2            $37.50        $7.39           $12.75




                           http://www.
                           redbubble.
                           com/people/Ge
                           ek-                                                                                                                                                                                                                    Takedown                              Atari
                           Chic/works/223                                         atari,logo,video games,computers,                                                                                                                               Notice                                trademarks and
      22363183             63183          2016-07-03 21:37:53    Atari            tech,retro gaming                                          55283713     Geek-Chic                                                           2018-06-12 14:49:17 Moderation                            copyrights     43             33              33           $993.50       $253.35         $328.71




                           http://www.
                           redbubble.
                           com/people/nick                                                                                                                                                                                                        Takedown                              Atari
                           woods/works/22                                         joystick,funny,retro,console,gaming,                                                                                                                            Notice                                trademarks and
      22363801             363801          2016-07-03 23:24:14   Joystick         atari                                                      37945490     nickwoods                                                           2018-06-12 14:50:11 Moderation                            copyrights     1              1               1            $1.82         $0.42           $0.69




                           http://www.
                           redbubble.
                           com/people/MIS                                                                                                                                                                                                         Takedown                              Atari
                           TERPOLLO/wor                                                                                                                                                                                                           Notice                                trademarks and
      22420977             ks/22420977    2016-07-09 10:33:40    Invaders         invaders,atari,videogame,80s,game                          51985599     MISTERPOLLO                                                         2018-06-12 14:50:58 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                       Pg 25
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 34 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                      # of paid                                                  redbubble
                                           work creation date                                                                                user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title         tag_list                              description       seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/gre                                                                                 Retro arcade                                                                                                            Takedown                              Atari
                           ataspie/works/2                        Aspie Retro        aspie,atari,aspergers,autism,arcade, design with an                                                                                                          Notice                                trademarks and
      22465856             2465856         2016-07-13 10:48:25    Arcade Design      game,logo,retro                      aspie twist...     65863068     greataspie                                                           018-06-12 14:51:03 Moderation                            copyrights     2              2               2            $53.91        $8.99           $21.70




                           http://www.
                           redbubble.
                           com/people/arts
                           revolution/works                       bong 4:20          bong,8bit,pixel,pong,parody,420,4     bong 4:20                                                                                                             Proactive         Atari Interactive,
      22468562             /22468562        2016-07-13 16:05:50   parody pong        20                                    parody pong       55903177     artsrevolution                                                       018-06-15 8:23:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ice                                            atari defender,atari,arcade,80s,video                                                                                                                        Takedown                              Atari
                           patrol/works/22                                           games,video,arcade games,arcade Classic Atari                                                                                                                Notice                                trademarks and
      22477795             477795          2016-07-14 12:38:10    Atari Defender     game,defender,arcade coverart         game Defender 51759343         Icepatrol                                                            018-06-12 14:47:49 Moderation                            copyrights     6              6               6            $125.73       $16.45          $54.37




                           http://www.                                               asteroids,game,asteroids game,retro
                           redbubble.                                                gaming,retro game,gamer,gamers,
                           com/people/tele                                           retro,arcade game,arcade classic,
                           visiontees/work                                           arcade,classic,nerd,geek,vintage,                                                                                                                           Proactive         Atari Interactive,
      22531936             s/22531936      2016-07-19 1:20:49     Asteroids          amusement                                               50080484     televisiontees                                                       018-06-15 7:18:50 Moderation        Inc.                 Asteroids     1               1               1            $60.54        $10.09          $16.23




                           http://www.
                           redbubble.                                                space,asteroids,videogames,geek,
                           com/people/Pao                                            freak,gamer,girl gamer,ufo,alien,8
                           lavk/works/2253                                           bits,vintage,arcade,game,future,      push trigger to                                                                                                       Proactive         Atari Interactive,
      22536341             6341            2016-07-19 10:19:36    asteroids 8 bits   stars,planets                         start             47233163     Paolavk                                                              018-06-15 7:16:50 Moderation        Inc.                 Asteroids     1               1               1            $0.93         $0.15           $0.34




                           http://www.
                           redbubble.
                           com/people/Ice                                            yars revenge,atari,classic gaming,    Classic Atari                                                                                                          Takedown                              Atari
                           patrol/works/22                        Atari Yars         yars,revenge,atari classic,video      game Yars                                                                                                              Notice                                trademarks and
      22573847             573847          2016-07-22 12:30:16    Revenge            game                                  Revenge           51759343     Icepatrol                                                            018-06-12 14:40:24 Moderation                            copyrights     12             12              12           $307.48       $51.25          $136.15


                                                                                                                           This is where it
                                                                                                                           all began, if you
                                                                                                                           had an Atari
                           http://www.                                                                                     2600 when it
                           redbubble.                                                                                      first came out,
                           com/people/Va                                                                                   this was the
                           mpireslug/works                                                                                 game that came                                                                                                        Proactive         Atari Interactive,
      22639556             /22639556       2016-07-28 9:10:03     Pixel Combat       combat old school game retro          with it.          47323370     Vampireslug                                                          018-06-15 6:41:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                                                           A design based
                                                                                                                           of the Atari logo
                                                                                                                           with a
                                                                                                                           replacement
                                                                                                                           Japanese title.
                           http://www.
                                                                                                                           The shades of
                           redbubble.
                                                                                                                           orange are
                           com/people/B-                                                                                                                                                                                                          Takedown                              Atari
                                                                                                                           based off of the
                           RADQS/works/                                              atari,pong,japanese,retro,2600,                                                                                                                              Notice                                trademarks and
                                                                                                                           overly popular
      22666840             22666840        2016-07-30 21:09:56    Japanese Atari     video,games,90s,nostalgia,old                           63471615     B-RADQS                                                              018-06-12 14:49:16 Moderation                            copyrights     21             20              20           $506.11       $84.38          $195.60
                                                                                                                           Atari game
                                                                                                                           "Pong"



                           http://www.
                           redbubble.                                                atari,classic gaming,classic video    Atari cover for
                           com/people/Ice                                            games,video,game,asteroids,atari      Asteroids in                                                                                                           Takedown                              Atari
                           patrol/works/22                        Atari Asteroids    asteroids,atari gaming,space,         transparent                                                                                                            Notice                                trademarks and
      22829510             829510          2016-08-15 6:52:15     Transparent        spaceship                             form.             51759343     Icepatrol                                                            018-06-12 14:49:19 Moderation                            copyrights     1              1               1            $8.66         $1.44           $4.09




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                       Pg 26
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 35 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title      tag_list                               description        seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                           missile command,atari missile
                           redbubble.                                            command,missile,command,army,          Transparent
                           com/people/Ice                                        military,solider,atari,classing        coverart for                                                                                                            Takedown                              Atari
                           patrol/works/22                       Atari Missile   gaming,video games,video game,         Atari's "Missile                                                                                                        Notice                                trademarks and
      22831259             831259          2016-08-15 9:54:49    Command         game,80s                               Command"           51759343     Icepatrol                                                           2018-06-12 14:47:50 Moderation                            copyrights     11             9               9            $132.06       $22.01          $49.98




                           http://www.                                           video game,geek,pong,casual
                           redbubble.                                            game,old school,pixel,pixel art,       Black and white
                           com/people/Esc                                        casual video game,arcade,arcade        old school Pong
                           arpatte/works/2                                       game,80s,eightees,8 bit,play,player,   video game                                                                                                             Proactive         Atari Interactive,
      22844404             2844404         2016-08-16 12:35:21   Pong            gamer,computer game                    pixel art       50382042        Escarpatte                                                          2018-06-15 8:21:51 Moderation        Inc.                 Pong          4               4               5            $43.05        $2.80           $19.21




                           http://www.
                           redbubble.
                           com/people/pig                                        atari,game,video game,retro,trendy,                                                                                                                            Takedown                              Atari
                           eonpea/works/2                                        hipster,flowers,console,floral,                                                                                                                                Notice                                trademarks and
      22902833             2902833        2016-08-21 23:49:21    Atari Floral    weeaboo,daisy,japan                                       67093674     pigeonpea                                                           2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00

                                                                                                                   Cassettes, VHS
                                                                                                                   & Atari is a
                                                                                                                   reproduction of
                                                                                vhs,permanent marker,pop culture, an original 23 x
                           http://www.                                          vintage,retro,polariod,movies,     30 inch
                           redbubble.                                           pattern,wallpaper,80s,eighties,    permanent
                           com/people/hbt                                       sharpie,cartoons,childhood,memory, marker drawing                                                                                                               Takedown                              Atari
                           hornton/works/2                       Cassettes, VHS nostalgic,pop art,vcr,video,youth, by Hollis Brown                                                                                                              Notice                                trademarks and
      22922465             2922465         2016-08-23 15:04:47   & Atari        atari,video games,cassettes,music  Thornton.       64606916             hbthornton                                                          2018-06-12 14:47:48 Moderation                            copyrights     11             10              10           $261.41       $43.56          $101.15




                                                                                                                        R U A R3TR0
                           http://www.                                                                                  GAM3R AND
                           redbubble.                                            aesthetic,aesthetic stickers,atari     A3STH3TICC
                           com/people/Buz                        ATARI           stickers,retro gaming,atari,pastel     WHOR3?? I                                                                                                               Takedown                              Atari
                           zfreed/works/22                       AESTHETIC       stickers,pastel,japanese stickers,     GOT U FAM x o                                                                                                           Notice                                trademarks and
      22949356             949356          2016-08-26 2:43:30    STICKER         aesthetic sticker,japanese sticker     xo            61559253          Buzzfreed                                                           2018-06-12 14:51:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mo
                           narchgraphics/                                        pong,80s,galt high school,gaming,
                           works/2297791                                         games 70s,monarch graphics,                                                                                                                                   Proactive         Atari Interactive,
      22977915             5              2016-08-28 20:55:27    Pong Master     monarch graphics and design                               67011310     monarchgraphics                                                     2018-06-15 8:17:51 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mot                                                                                                                                                                                                       Takedown                              Atari
                           herf/works/2299                                                                                                                                                                                                      Notice                                trademarks and
      22993231             3231            2016-08-30 6:36:31    1977            illustrator,atari,vector,inspire       Atari              67277709     motherf                                                             2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                                                   The ultimate
                           com/people/daz                                                                               weapon in                                                                                                               Takedown                              Atari
                           toons/works/23                                        atari,joy pad,joy stick,8 bit,video    fighting the                                                                                                            Notice                                trademarks and
      23029975             029975         2016-09-02 12:13:13    Atari Joy Pad   games,retro,80s,eighties               Space Invaders 67527426         daztoons                                                            2018-06-12 14:51:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Imp                                                                                                                                                                                                       Takedown                              Atari
                           ishMATT/works/                                        pong,atari,sprite,pong atari,pixel,                                                                                                                            Notice                                trademarks and
      23110946             23110946       2016-09-09 18:40:32    Pixel Pong      pixel art,8bit,sticker,nintendo                           61655026     ImpishMATT                                                          2018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 27
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 36 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                              atari,salty,gaming,games,steam,
                           com/people/nick                                         csgo,cs go,overwatch,meme,funny,                                                                                                                          Takedown                              Atari
                           woods/works/23                                          cute,nerd,ps4,xbox,microsoft,sony,                                                                                                                        Notice                                trademarks and
      23116367             116367          2016-09-10 6:43:09     Atari            nintendo,90s,kids,cool,fun                           37945490     nickwoods                                                           2018-06-12 14:49:20 Moderation                            copyrights     81             65              69           $2,000.68     $333.38         $801.42




                           http://www.                                             video game,atari,nintendo,sega,
                           redbubble.                                              gameboy,retro,retro game,controller,
                           com/people/Sau                                          game,pokemon,digimon,simple,                                                                                                                              Takedown                              Atari
                           dQurban/works/                         video games      kingdom hearts,wii,xbox,microsoft,                                                                                                                        Notice                                trademarks and
      23119512             23119512       2016-09-10 12:43:46     controllers      fun,gamer                                            62672928     SaudQurban                                                          2018-06-12 14:50:01 Moderation                            copyrights     23             22              24           $584.15       $92.44          $234.83




                           http://www.
                           redbubble.
                           com/people/Jun                                                                                                                                                                                                    Takedown                              Atari
                           gleBungle/work                         Atari cassette                                                                                                                                                             Notice                                trademarks and
      23216684             s/23216684     2016-09-19 14:36:09     Retro TV         tv,atari,cassette,retro                              68211519     JungleBungle                                                        2018-06-12 14:50:14 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,anime,funny,parody,costum
                           com/people/Beg                                          listing,cartoon,most popular,
                           ran/works/2322                                          amazing,vintage,movie,games,sport,                                                                                                                       Proactive         Atari Interactive,
      23220358             0358           2016-09-19 21:47:13     Atari Shirt      best seller,tops selling,cute                        68229570     Begran                                                              2018-06-15 6:48:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pitik                                                                                                                                                                                                  Takedown                              Atari
                           iyik/works/2323                                         atari,arcade games,games,provider,                                                                                                                        Notice                                trademarks and
      23239127             9127             2016-09-21 11:19:30   atari world      producer,player,playing                              68281906     pitikiyik                                                           2018-06-12 14:50:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pitik                                                                                                                                                                                                  Takedown                              Atari
                           iyik/works/2323                                         atari,arcade games,games,provider,                                                                                                                        Notice                                trademarks and
      23239152             9152             2016-09-21 11:20:58   i love atari     producer,player,playing                              68281906     pitikiyik                                                           2018-06-12 14:51:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pitik                                                                                                                                                                                                  Takedown                              Atari
                           iyik/works/2323                                         atari,arcade games,games,provider,                                                                                                                        Notice                                trademarks and
      23239245             9245             2016-09-21 11:28:54   atari            producer,player,playing                              68281906     pitikiyik                                                           2018-06-12 14:40:26 Moderation                            copyrights     2              2               2            $28.94        $10.47          $6.39




                           http://www.
                           redbubble.
                           com/people/pitik                                                                                                                                                                                                  Takedown                              Atari
                           iyik/works/2323                                         atari,arcade games,games,provider,                                                                                                                        Notice                                trademarks and
      23239265             9265             2016-09-21 11:30:28   atari lovers     producer,player,playing                              68281906     pitikiyik                                                           2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pitik                                                                                                                                                                                                  Takedown                              Atari
                           iyik/works/2323                                         atari,arcade games,games,provider,                                                                                                                        Notice                                trademarks and
      23239279             9279             2016-09-21 11:31:34   atari game       producer,player,playing                              68281906     pitikiyik                                                           2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 28
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 37 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                            atari logo,retro,nintendo,game,video
                           redbubble.                                             games,gaming,geek,nerd,arcade,
                           com/people/jan                                         sega,gamer,80s,nes,ps,atari video
                           elynn92/works/2                                        games,atari history,nolan bushnell,                                                                                                                       Proactive         Atari Interactive,
      23243775             3243775         2016-09-21 19:51:58   Atari Logo       brand,play station,atari                              68296894     janelynn92                                                          2018-06-15 6:42:51 Moderation        Inc.                 Atari         2               2               2            $40.63        $11.30          $16.98




                           http://www.
                           redbubble.
                           com/people/wul                                         atari,game,games,gamer,console,
                           usit/works/2324                                        arcade,classic,retro,vintage,                                                                                                                             Proactive         Atari Interactive,
      23243948             3948            2016-09-21 20:14:58   Atari            oldschool                                             68296920     wulusit                                                             2018-06-15 6:52:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,atari logo,retro,nintendo,game,
                           redbubble.                                             video games,gaming,geek,nerd,
                           com/people/lett                                        arcade,sega,gamer,80s,nes,ps,atari
                           er4you/works/2                        Atari Logo T     video games,atari history,nolan                                                                                                                           Proactive         Atari Interactive,
      23287300             3287300         2016-09-25 20:05:44   shirt            bushnell,brand                                        68423635     letter4you                                                          2018-06-15 6:38:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/TE                                          videogames,games,video,controller,                                                                                                                         Takedown                              Atari
                           TRISMANIA/wo                                           classic,retro,vintage,old,new,atari,                                                                                                                       Notice                                trademarks and
      23296581             rks/23296581  2016-09-26 14:44:34     Atari 2600       atari 2600,classical,1984,90s                         65699390     TETRISMANIA                                                         2018-06-12 14:50:05 Moderation                            copyrights     1              1               1            $63.86        $10.64          $21.29




                           http://www.
                           redbubble.
                           com/people/00X
                           Y/works/233359                        Bar Code Pong                                                                                                                                                              Proactive         Atari Interactive,
      23335959             59             2016-09-29 19:48:58    (White)       ping pong,table tennis                                   66451159     00XY                                                                2018-06-15 8:28:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/wil                                         retro,nintendo,game,video games,                                                                                                                           Takedown                              Atari
                           magill/works/23                                        gaming,geek,nerd,arcade,sega,                                                                                                                              Notice                                trademarks and
      23360765             360765          2016-10-02 3:39:46    Atari            gamer,80s                                             68637717     wilmagill                                                           2018-06-12 14:49:19 Moderation                            copyrights     42             37              39           $442.80       $170.42         $129.35




                           http://www.
                           redbubble.
                           com/people/Nel                                        hank,hill hankhill,vaporwave,lean,                                                                                                                          Takedown                              Atari
                           sonAnnable/wor                        K I N G O F T H atari,aesthetic,80s,sadboys,king,hill,                                                                                                                      Notice                                trademarks and
      23373018             ks/23373018    2016-10-03 6:32:31     ELEAN           kingofthehill                                          63377873     NelsonAnnable                                                       2018-06-12 14:46:36 Moderation                            copyrights     1              1               1            $26.08        $4.34           $10.56




                           http://www.
                           redbubble.
                           com/people/Elli                                                                                                                                                                                                   Takedown                              Atari
                           psisWorld/work                        Invaders From    space invaders,atari,retro,tbt,1980s,                                                                                                                      Notice                                trademarks and
      23459925             s/23459925      2016-10-10 17:40:31   Space            80s                                                   68530788     EllipsisWorld                                                       2018-06-12 14:49:20 Moderation                            copyrights     28             26              27           $560.13       $93.95          $231.08




                           http://www.
                           redbubble.
                           com/people/Elli                                                                                                                                                                                                   Takedown                              Atari
                           psisWorld/work                                                                                                                                                                                                    Notice                                trademarks and
      23460513             s/23460513      2016-10-10 18:41:37   Atari logo       atari,logo,80s,retro,video game                       68530788     EllipsisWorld                                                       2018-06-12 14:40:25 Moderation                            copyrights     9              9               9            $245.31       $35.44          $101.31




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 29
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 38 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                            Second           retro gaming,consoles,atari,coleco,
                           com/people/Va                         Generation       magnavox,rca,emerson,fairchild,                                                                                                                            Takedown                              Atari
                           mpireslug/works                       Console          intellivision,colecovision,2600,5200,                                                                                                                      Notice                                trademarks and
      23466617             /23466617       2016-10-11 7:03:26    Controllers      pixel,videogame                                       47323370     Vampireslug                                                         2018-06-12 14:46:05 Moderation                            copyrights     7              3               4            $64.19        $10.71          $29.82




                           http://www.
                           redbubble.
                           com/people/Elli                                                                                                                                                                                                   Takedown                              Atari
                           psisWorld/work                                                                                                                                                                                                    Notice                                trademarks and
      23472521             s/23472521      2016-10-11 17:57:57   Yars Revenge     retro,video game,atari                                68530788     EllipsisWorld                                                       2018-06-12 14:50:04 Moderation                            copyrights     1              1               1            $29.90                        $15.50




                           http://www.
                           redbubble.
                           com/people/B-                                          atari,japanese,retro,console,2600,                                                                                                                         Takedown                              Atari
                           RADQS/works/                          Japanese Atari   adventure,pong,jaguar,video,games,                                                                                                                         Notice                                trademarks and
      23591722             23591722        2016-10-21 18:44:04   II               90s,nostalgia,red                                     63471615     B-RADQS                                                             2018-06-12 14:49:17 Moderation                            copyrights     71             62              65           $1,572.14     $262.00         $664.86




                           http://www.
                           redbubble.
                           com/people/Call                                        woody,atari 2600,atari,retro,retro                                                                                                                         Takedown                              Atari
                           ingAllNerds/wor                                        console,video games,80s,nerd,epic,                                                                                                                         Notice                                trademarks and
      23605658             ks/23605658     2016-10-23 3:08:18    Woody            cool                                                  42440956     CallingAllNerds                                                     2018-06-12 14:50:12 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Call                                        atari,atari 7800,console,retro                                                                                                                             Takedown                              Atari
                           ingAllNerds/wor                                        console,retro,retro games,video                                                                                                                            Notice                                trademarks and
      23605728             ks/23605728     2016-10-23 3:18:38    7800             games,nerd,geek,epic,cool,80s                         42440956     CallingAllNerds                                                     2018-06-12 14:50:59 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,atari logo,retro,nintendo,game,
                           redbubble.                                             video games,gaming,geek,nerd,
                           com/people/valk                                        arcade,sega,gamer,80s,nes,ps,atari
                           ery/works/2362                                         video games,atari history,nolan                                                                                                                           Proactive         Atari Interactive,
      23628930             8930            2016-10-25 1:56:39    Atari Logo       bushnell                                              69426660     valkery                                                             2018-06-15 6:50:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/otte                                                                                                                                                                                                   Takedown                              Atari
                           rglot/works/236                                        polari,slang,gay,lgbt,cant,british,                                                                                                                        Notice                                trademarks and
      23635086             35086           2016-10-25 13:16:30   Polari Atari     atari,language,retro                                  68064803     otterglot                                                           2018-06-12 14:50:07 Moderation                            copyrights     1              1               1            $27.27                        $15.17




                           http://www.
                           redbubble.
                           com/people/Art                                         geek,retro,gaming,retro gaming,                                                                                                                            Takedown                              Atari
                           LOGO/works/23                         ° GEEK ° Atari   video games,games,video game,                                                                                                                              Notice                                trademarks and
      23655976             655976         2016-10-27 8:13:12     Denim Logo       pixel,atari,logo,denim                                69114707     ArtLOGO                                                             2018-06-12 14:49:16 Moderation                            copyrights     53             48              52           $1,532.67     $463.57         $520.88




                           http://www.
                           redbubble.                                             geek,retro,gaming,retro gaming,
                           com/people/Art                                         video games,games,video game,                                                                                                                              Takedown                              Atari
                           LOGO/works/23                         ° GEEK ° Atari   pixel,atari,logo,denim,neon,light,                                                                                                                         Notice                                trademarks and
      23678320             678320         2016-10-29 9:29:26     Neon Logo        night,lights                                          69114707     ArtLOGO                                                             2018-06-12 14:51:02 Moderation                            copyrights     3              3               3            $114.60       $29.56          $36.77




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 30
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 39 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                   description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                             geek,retro,gaming,retro gaming,
                           com/people/Art                                         video games,games,video game,                                                                                                                                 Takedown                              Atari
                           LOGO/works/23                         ° GEEK ° Atari   pixel,atari,logo,denim,neon,light,                                                                                                                            Notice                                trademarks and
      23720592             720592         2016-11-02 10:25:49    Neon Logo        night,lights,pink,color,colors,colorfull                 69114707     ArtLOGO                                                             2018-06-12 14:46:32 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,atari 2600,2600,gaming,retro,
                           com/people/exo                                         retro gaming,arcade,intellivision,                                                                                                                            Takedown                              Atari
                           silver/works/237                                       colecovision,video games,games,                                                                                                                               Notice                                trademarks and
      23731722             31722            2016-11-03 9:42:17   Atari 2600       video                                                    41631303     exosilver                                                           2018-06-12 14:49:14 Moderation                            copyrights     101            88              96           $1,327.04     $221.13         $516.51




                           http://www.
                           redbubble.                                             paperboy,classic,cool,atari,video
                           com/people/ed                                          game,arcade,edwoodjnr,retro,paper,                                                                                                                            Takedown                              Atari
                           woodjnr/works/2                                        boy,nerd,geek,bmx,vans,                                                                                                                                       Notice                                trademarks and
      23790881             3790881         2016-11-08 12:04:51   Paperboy         videogame,gamer                                          36776033     edwoodjnr                                                           2018-06-12 14:50:09 Moderation                            copyrights     6              6               9            $104.04       $17.34          $50.70




                           http://www.
                           redbubble.
                           com/people/ian                                                                                                                                                                                                       Takedown                              Atari
                           mcollins/works/                       Made in the      white,70s,hoodie,atari,vintage,                                                                                                                               Notice                                trademarks and
      23817932             23817932        2016-11-10 19:15:15   70's             graphic                                                  69779370     ianmcollins                                                         2018-06-12 14:51:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,atari 2600,nintendo,super
                           com/people/bry                        Make Gaming      nintendo,entertainment system,8 bit,                                                                                                                          Takedown                              Atari
                           an7474/works/2                        Great Again -    retro,gaming,retro gaming,classic                                                                                                                             Notice                                trademarks and
      23844709             3844709        2016-11-12 22:34:30    Trump Gaming     gaming,collectors,rare                                   52246854     bryan7474                                                           2018-06-12 14:51:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/azu                                                                                                                                                                                                       Takedown                              Atari
                           f81/works/2391                                         fifth generation,video game,gamer,                                                                                                                            Notice                                trademarks and
      23916173             6173           2016-11-18 10:08:38    Fifth generation geek,play station,atari,sega                             57116486     azuf81                                                              2018-06-12 14:46:31 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/b-                                          gamer,gaming,video game,geek,
                           unik/works/2393                       PONG             pong,competition,tennis,ping,                                                                                                                                Proactive         Atari Interactive,
      23935625             5625            2016-11-19 20:12:43   MOTIVATION       motivation                                               41334497     b-unik                                                              2018-06-15 8:24:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Bey                                         centipede,cant stump the trump,lock
                           ondEvolved/wor                                         her up,hillary for prison,republican,                                                                                                                        Proactive         Atari Interactive,
      23991619             ks/23991619    2016-11-23 19:09:17    Centipide        proud,trump supporter,2016                               64106979     BeyondEvolved                                                       2018-06-15 7:14:49 Moderation        Inc.                 Centipede     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             tron,atari,videogame,console,
                           com/people/Da                                          nintendo,retro,retro gaming,vintage,                                                                                                                          Takedown                              Atari
                           mienOujia/work                        Vintage Tron     80s,classic,movie,nerd,geek,                                                                                                                                  Notice                                trademarks and
      24049296             s/24049296     2016-11-27 13:12:20    Game             computer,sci fi,game                                     39542175     DamienOujia                                                         2018-06-12 14:49:19 Moderation                            copyrights     17             17              19           $334.98       $42.23          $162.57




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 31
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 40 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title         tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                       atari,2600,atari 2600,asteroids,retro,
                           redbubble.                                        retro gaming,retro games,vintage,
                           com/people/Nitr                                   70s,80s,1970s,1980s,old video                                                                                                                                     Takedown                              Atari
                           ateNerd/works/                                    games,retro video games,retro video                                                                                                                               Notice                                trademarks and
      24153799             24153799        2016-12-03 11:10:48    ASTEROIDS™ game                                                         67964865     NitrateNerd                                                         2018-06-12 14:40:24 Moderation                            copyrights     15             14              14           $371.46       $36.62          $177.81




                           http://www.
                           redbubble.
                           com/people/Yo                                             god,jesus,gospel,control,message,                                                                                                                         Takedown                              Atari
                           wTuller67/works                        God is in          love,atari,console,game,old school,                                                                                                                       Notice                                trademarks and
      24226660             /24226660       2016-12-07 18:27:28    Control            vintage,funny                                        71221567     YowTuller67                                                         2018-06-12 14:43:29 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/TE                          RESPECT                                                                                                                                                                      Takedown                              Atari
                           EjDESIGN/work                          YOUR ELDERS                                                                                                                                                                  Notice                                trademarks and
      24414214             s/24414214    2016-12-18 4:33:10       VIDEO GAMER video games,atari                                           53186228     TEEjDESIGN                                                          2018-06-12 14:50:06 Moderation                            copyrights     1              1               1            $24.96        $6.47           $18.49




                           http://www.                                               atari,games,video,videogames,fun,
                           redbubble.                                                retro,red,black,colours,azar,cool,
                           com/people/hax                                            ps4,xbox,console,nintendo,pong,et,
                           an/works/24417                                            mario,vintage,freak,aesthetic,vapor                                                                                                                      Proactive         Atari Interactive,
      24417369             369            2016-12-18 9:15:03      Atari!             wave,sea punk                                        61210459     haxan                                                               2018-06-15 6:41:51 Moderation        Inc.                 Atari         3               3               16           $53.43        $11.46          $28.70




                           http://www.
                           redbubble.
                           com/people/Ch                          Atari Rainbow                                                                                                                                                                Takedown                              Atari
                           occyHobNob/w                           Fuji - Raspberry atari,fuji,raspberry,pi,case,kodi,                                                                                                                          Notice                                trademarks and
      24431327             orks/24431327   2016-12-19 6:40:16     Pi Case Sticker retropie                                                70445811     ChoccyHobNob                                                        2018-06-12 14:49:17 Moderation                            copyrights     71             70              103          $278.33       $54.49          $154.09




                           http://www.
                           redbubble.                             Original Gamer
                           com/people/cus                         - Funny Video  video games,video game controller,                                                                                                                            Takedown                              Atari
                           tomshirtgirl/wor                       Game Joystick vintage,80s,joystick,gamers,retro,                                                                                                                             Notice                                trademarks and
      24540705             ks/24540705      2016-12-25 17:10:57   Art            atari,gamer                                              71927058     customshirtgirl                                                     2018-06-12 14:46:36 Moderation                            copyrights     1              1               1            $3.33         $0.56           $1.92




                           http://www.
                           redbubble.                             ashari x atari x   critical role,keyleth,ashari,vox
                           com/people/ritu                        keyleth white      machina,druid,atari,rpg,roleplaying,                                                                                                                      Takedown                              Atari
                           albeatdown/wor                         text (Critical     dnd,dungeons and dragons,geek,                                                                                                                            Notice                                trademarks and
      24657763             ks/24657763     2016-12-31 17:38:00    Role)              nerd,critters                                        72444903     ritualbeatdown                                                      2018-06-12 14:51:04 Moderation                            copyrights     9              7               7            $184.03       $36.80          $68.77




                           http://www.
                           redbubble.                             ashari x atari x   critical role,keyleth,ashari,vox
                           com/people/ritu                        keyleth black      machina,druid,atari,rpg,roleplaying,                                                                                                                      Takedown                              Atari
                           albeatdown/wor                         text (Critical     dnd,dungeons and dragons,geek,                                                                                                                            Notice                                trademarks and
      24657804             ks/24657804     2016-12-31 17:46:02    Role)              nerd,critters                                        72444903     ritualbeatdown                                                      2018-06-12 14:46:33 Moderation                            copyrights     4              2               2            $24.02        $4.82           $10.52




                           http://www.
                           redbubble.
                           com/people/vixf                                           pong,pingpong,ping,arcade,game,                                                                                                                           Takedown                              Atari
                           x/works/246718                                            old,geek,atari,1972,gaming,idea,                                                                                                                          Notice                                trademarks and
      24671834             34              2017-01-02 3:17:20     Pong (retro)       geeks,black,degisn,oldschool,retro                   61129569     vixfx                                                               2018-06-12 14:43:28 Moderation                            copyrights     2              2               2            $41.22        $3.81           $18.23




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 32
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 41 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/mar
                           tasibil/works/24                                         atari,original,logo,8bits,geek,nerd,                                                                                                                     Proactive         Atari Interactive,
      24683446             683446           2017-01-03 0:00:01    Atari Rules       classic,console,joy,pad                              72519007     martasibil                                                          2018-06-15 6:51:52 Moderation        Inc.                 Atari         4               4               4            $238.53       $64.04          $74.44




                           http://www.
                           redbubble.
                           com/people/libe                                                                                                                                                                                                    Takedown                              Atari
                           ricca/works/247                                          atari,gaming,games,salty,ps4,xbox,                                                                                                                        Notice                                trademarks and
      24720728             20728           2017-01-05 18:01:35    Atari Asteroids   nintendo,arcade,80s                                  69941259     libericca                                                           2018-06-12 14:48:06 Moderation                            copyrights     3              3               4            $87.09        $20.09          $36.76




                           http://www.
                           redbubble.
                           com/people/libe                                                                                                                                                                                                    Takedown                              Atari
                           ricca/works/247                        Atari Asteroids   atari,gaming,games,salty,ps4,xbox,                                                                                                                        Notice                                trademarks and
      24720772             20772           2017-01-05 18:05:32    Games             nintendo,arcade,80s                                  69941259     libericca                                                           2018-06-12 14:51:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/thel                                                                                                                                                                                                    Takedown                              Atari
                           atenitesesh/wor                                                                                                                                                                                                    Notice                                trademarks and
      24803114             ks/24803114     2017-01-11 17:11:04    Classic Joystick retro,joystick,gaming,atari                           72828224     thelatenitesesh                                                     2018-06-12 14:50:07 Moderation                            copyrights     1              1               1            $13.85                        $2.42




                           http://www.                                              atari,original,logo,8bits,code,geek,
                           redbubble.                                               salty,gaming,games,steam,csgo,cs
                           com/people/sitik                                         go,overwatch,meme,funny,cute,
                           usirah/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24962739             962739           2017-01-22 17:53:50   atari             nintendo,90s,kids,cool,fun                           73252682     sitikusirah                                                         2018-06-15 6:54:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              atari,original,logo,8bits,code,geek,
                           redbubble.                                               salty,gaming,games,steam,csgo,cs
                           com/people/sitik                                         go,overwatch,meme,funny,cute,
                           usirah/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24962901             962901           2017-01-22 18:07:35   atari             nintendo,90s,kids,cool,fun                           73252682     sitikusirah                                                         2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              atari,original,logo,8bits,code,geek,
                           redbubble.                                               salty,gaming,games,steam,csgo,cs
                           com/people/sitik                                         go,overwatch,meme,funny,cute,
                           usirah/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24962957             962957           2017-01-22 18:12:31   atari             nintendo,90s,kids,cool,fun                           73252682     sitikusirah                                                         2018-06-15 6:40:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              atari,original,logo,8bits,code,geek,
                           redbubble.                                               salty,gaming,games,steam,csgo,cs
                           com/people/cac                                           go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ataro/works/249                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24963881             63881           2017-01-22 19:36:35    atari             nintendo,90s,kids,cool,fun                           73256811     cacataro                                                            2018-06-12 14:49:18 Moderation                            copyrights     2              2               2            $67.74        $17.56          $24.89




                           http://www.                                              atari,original,logo,8bits,code,geek,
                           redbubble.                                               salty,gaming,games,steam,csgo,cs
                           com/people/cac                                           go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ataro/works/249                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24963954             63954           2017-01-22 19:43:13    atari original    nintendo,90s,kids,cool,fun                           73256811     cacataro                                                            2018-06-12 14:50:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 33
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 42 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/rita                                        go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           wuwu/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24965577             965577          2017-01-22 21:55:10   atari original   nintendo,90s,kids,cool,fun                           73261550     ritawuwu                                                            2018-06-12 14:47:45 Moderation                            copyrights     6              5               5            $192.76       $45.47          $59.98




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/rita                                        go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           wuwu/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24965664             965664          2017-01-22 22:02:48   atari origina    nintendo,90s,kids,cool,fun                           73261550     ritawuwu                                                            2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/rita                                        go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           wuwu/works/24                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24965766             965766          2017-01-22 22:12:18   atari original   nintendo,90s,kids,cool,fun                           73261550     ritawuwu                                                            2018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/pha                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           lent/works/2496                                        nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24967762             7762            2017-01-23 1:31:48    atari            nintendo,90s,kids,cool,fun                           73265745     phalent                                                             2018-06-12 14:40:24 Moderation                            copyrights     4              4               5            $76.19        $45.72          $23.36




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/pha                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           lent/works/2496                                        nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24967822             7822            2017-01-23 1:38:30    atari original   nintendo,90s,kids,cool,fun                           73265745     phalent                                                             2018-06-12 14:50:09 Moderation                            copyrights     1              0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/mar                                         go,overwatch,meme,funny,cute,
                           gana/works/249                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24969578             69578          2017-01-23 4:37:41     atari            nintendo,90s,kids,cool,fun                           73268977     margana                                                             2018-06-15 6:49:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/mar                                         go,overwatch,meme,funny,cute,
                           gana/works/249                        atari original   nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24969644             69644          2017-01-23 4:44:07     logo             nintendo,90s,kids,cool,fun                           73268977     margana                                                             2018-06-15 6:39:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/mar                                         go,overwatch,meme,funny,cute,
                           gana/works/249                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24969720             69720          2017-01-23 4:50:11     atari            nintendo,90s,kids,cool,fun                           73268977     margana                                                             2018-06-15 6:46:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/mot                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           elanlo/works/24                                        nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      24971365             971365          2017-01-23 7:39:40    atari            nintendo,90s,kids,cool,fun                           73273425     motelanlo                                                           2018-06-12 14:47:52 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 34
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 43 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                            work creation date                                                                          user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link        (pst)                 work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Jay
                           denel/works/24                                          atari logo,salty,game,games,90s,                                                                                                                         Proactive         Atari Interactive,
      24973459             973459         2017-01-23 10:30:46     atari logo       nintendo                                             73280516     Jaydenel                                                            2018-06-15 6:50:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Jay
                           denel/works/24                                          atari logo,salty,game,games,90s,                                                                                                                         Proactive         Atari Interactive,
      24973492             973492         2017-01-23 10:33:04     atari logo       nintendo                                             73280516     Jaydenel                                                            2018-06-15 6:50:52 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/sur                                          go,overwatch,meme,funny,cute,
                           ajianto/works/24                                        nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24980324             980324           2017-01-23 18:47:07   atari            nintendo,90s,kids,cool,fun                           73302606     surajianto                                                          2018-06-15 6:48:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/sur                                          go,overwatch,meme,funny,cute,
                           ajianto/works/24                       atari original   nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24980423             980423           2017-01-23 18:55:01   logo             nintendo,90s,kids,cool,fun                           73302606     surajianto                                                          2018-06-15 6:51:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/mat                                          go,overwatch,meme,funny,cute,
                           ijo/works/24981                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24981162             162             2017-01-23 19:48:05    atari            nintendo,90s,kids,cool,fun                           73305488     matijo                                                              2018-06-15 6:43:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/mat                                          go,overwatch,meme,funny,cute,
                           ijo/works/24981                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24981243             243             2017-01-23 19:54:47    atari original   nintendo,90s,kids,cool,fun                           73305488     matijo                                                              2018-06-15 7:01:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/tinti                                        go,overwatch,meme,funny,cute,
                           nesa/works/249                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24995550             95550            2017-01-24 17:25:22   atari original   nintendo,90s,kids,cool,fun                           73339003     tintinesa                                                           2018-06-15 6:44:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/bun                                          go,overwatch,meme,funny,cute,
                           taro/works/2499                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      24999282             9282            2017-01-25 0:55:50     atari            nintendo,90s,kids,cool,fun                           73348745     buntaro                                                             2018-06-15 6:37:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,original,logo,8bits,code,geek,
                           com/people/ko                                           salty,gaming,games,steam,csgo,cs
                           monita/works/2                                          go,overwatch,meme,funny,cute,                                                                                                                            Proactive         Atari Interactive,
      25000255             5000255          2017-01-25 2:40:29    atari            nerd,ps4,xbox,microsoft,sony                         73350764     komonita                                                            2018-06-15 6:47:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 35
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 44 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                            work creation date                                                                         user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link        (pst)                work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/ko                                          atari,original,logo,8bits,code,geek,
                           monita/works/2                                         salty,gaming,games,steam,csgo,cs                                                                                                                         Proactive         Atari Interactive,
      25000317             5000317          2017-01-25 2:45:15   atari original   go,overwatch,meme,funny,cute                         73350764     komonita                                                            2018-06-15 6:47:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/kal                                         go,overwatch,meme,funny,cute,
                           omau/works/25                                          nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      25002579             002579         2017-01-25 6:31:50     atari            nintendo,90s,kids,cool,fun                           73354253     kalomau                                                             2018-06-15 6:53:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Fra                                                                                                                                                                                                   Takedown                              Atari
                           ncescaha/works                                         atari,nintendo,console,80s,retro                                                                                                                          Notice                                trademarks and
      25002612             /25002612      2017-01-25 6:35:40     atari            game                                                 73354092     Francescaha                                                         2018-06-12 14:40:24 Moderation                            copyrights     3              3               3            $11.39        $6.73           $2.55




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/sa                                          go,overwatch,meme,funny,cute,
                           msulppp/works/                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      25010945             25010945       2017-01-25 19:10:19    atari            nintendo,90s,kids,cool,fun                           73376506     samsulppp                                                           2018-06-15 6:45:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/sa                                          go,overwatch,meme,funny,cute,
                           msulppp/works/                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      25010988             25010988       2017-01-25 19:14:55    atari            nintendo,90s,kids,cool,fun                           73376506     samsulppp                                                           2018-06-15 6:51:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/uta                                         go,overwatch,meme,funny,cute,
                           miumi/works/25                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                            Proactive         Atari Interactive,
      25024094             024094         2017-01-26 17:52:49    atari original   nintendo,90s,kids,cool,fun                           73409498     utamiumi                                                            2018-06-15 6:51:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            geek,video game,video games,retro,
                           redbubble.                                             pixel,atari,sega,sonic,retro gaming,
                           com/people/Fre                                         gaming,logo,denim,jean,jeans,
                           shLogo/works/2                        °GEEK° Atari     classic,classics,reservoir dogs,                                                                                                                         Proactive         Atari Interactive,
      25044874             5044874        2017-01-28 7:51:05     Denim Logo       movie,movies                                         73232558     FreshLogo                                                           2018-06-15 6:53:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                  geek,video game,video games,retro,
                           http://www.                                            pixel,atari,sega,sonic,retro gaming,
                           redbubble.                                             gaming,logo,denim,jean,jeans,
                           com/people/Fre                                         classic,classics,reservoir dogs,
                           shLogo/works/2                        °GEEK° Atari     movie,movies,neon,neons,light,                                                                                                                           Proactive         Atari Interactive,
      25104196             5104196        2017-02-01 13:32:50    Neon Logo        lights                                               73232558     FreshLogo                                                           2018-06-15 6:51:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                  geek,video game,video games,retro,
                           http://www.                                            pixel,atari,sega,sonic,retro gaming,
                           redbubble.                                             gaming,logo,denim,jean,jeans,
                           com/people/Fre                                         classic,classics,reservoir dogs,
                           shLogo/works/2                        °GEEK° Atari     movie,movies,neon,neons,light,                                                                                                                           Proactive         Atari Interactive,
      25145503             5145503        2017-02-04 13:01:45    Neon Logo        lights                                               73232558     FreshLogo                                                           2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 36
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 45 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                           work creation date                                                                             user id of                     full name of   residential                                                                           # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                 description   seller       seller username                                removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/retr                                                                                                                                                                                Takedown                              Atari
                           opopdisco/work                                                                                                                                                                                 Notice                                trademarks and
      25146763             s/25146763      2017-02-04 15:10:46    Atari                                                                   62954389     retropopdisco                                  2018-06-12 14:47:47 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/sito
                           womo/works/25                                                                                                                                                                                 Proactive         Atari Interactive,
      25147737             147737          2017-02-04 16:54:06    atari red logo                                                          73762026     sitowomo                                       2018-06-15 6:42:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                   yars,yars revenge,video game,
                           http://www.                                             videogames,pixel,sprite,retro,
                           redbubble.                                              gaming,old,classic,70s,80s,game,
                           com/people/ida                                          atari,arcade,nes,nintendo,amiga,                                                                                                       Takedown                              Atari
                           spark/works/25                                          playstation,xbox,lynx,commodore                                                                                                        Notice                                trademarks and
      25155089             155089         2017-02-05 7:31:47      Yars Revenge     64,c64                                                 41090879     idaspark                                       2018-06-12 14:51:11 Moderation                            copyrights     8              7               7            $216.75       $52.39          $80.78


                                                                                   centipede,video game,videogames,
                                                                                   pixel,sprite,retro,gaming,old,classic,
                                                                                   70s,80s,game,atari,arcade,nes,
                           http://www.                                             nintendo,amiga,playstation,xbox,
                           redbubble.                                              lynx,commodore 64,c64,apple ii,atari
                           com/people/ida                                          2600,atari 5200,atari 7800,atari 8                                                                                                     Takedown                              Atari
                           spark/works/25                                          bit,bbc micro,colecovision,ibm pc,vic                                                                                                  Notice                                trademarks and
      25157644             157644         2017-02-05 11:32:21     Centipede        20                                                     41090879     idaspark                                       2018-06-12 14:49:23 Moderation                            copyrights     50             49              53           $1,144.81     $345.45         $411.97




                           http://www.                                             atari,atari logo,retro,nintendo,game,
                           redbubble.                                              video games,gaming,geek,nerd,
                           com/people/bul                                          arcade,sega,gamer,80s,nes,ps,atari                                                                                                     Takedown                              Atari
                           garian/works/25                                         video games,atari history,nolan                                                                                                        Notice                                trademarks and
      25159637             159637          2017-02-05 14:27:43    Atari Logo       bushnell,brand,play station                            73796979     bulgarian                                      2018-06-12 14:47:45 Moderation                            copyrights     6              6               6            $148.23       $40.25          $56.63



                                                                                   pac man,miss pac man,classic
                                                                                   videogames,classic,videogames,8
                           http://www.                                             bit,atari,commodore,nintendo,sega,
                           redbubble.                                              genesis,gamning,gamer,games,
                           com/people/mo                                           retro,80s,family game,wes                                                                                                              Takedown                              Atari
                           viesncartoons/w                                         anderson,ny,new yotk,computer,pc,                                                                                                      Notice                                trademarks and
      25191676             orks/25191676 2017-02-07 19:12:51      Atari 600        atari 600                                              67469262     moviesncartoons                                2018-06-12 14:48:06 Moderation                            copyrights     4              4               4            $6.15         $1.02           $2.52




                           http://www.
                           redbubble.
                           com/people/prili                                        atari,filthy frank,atari logo,vintage,
                           ance/works/251                                          game,arcade,nitendo,nolan                                                                                                             Proactive         Atari Interactive,
      25192269             92269            2017-02-07 19:59:54   The Atari        bushnell,play station,retro                            73903641     priliance                                      2018-06-15 6:49:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/sillv                                        go,overwatch,meme,funny,cute,                                                                                                          Takedown                              Atari
                           ester/works/253                                         nerd,ps4,xbox,microsoft,sony,                                                                                                          Notice                                trademarks and
      25325332             25332            2017-02-16 22:42:18   atari            nintendo,90s,kids,cool,fun                             74289390     sillvester                                     2018-06-12 14:40:23 Moderation                            copyrights     4              4               4            $128.72       $71.01          $37.13




                           http://www.                                             atari,original,logo,8bits,code,geek,
                           redbubble.                                              salty,gaming,games,steam,csgo,cs
                           com/people/vins                                         go,overwatch,meme,funny,cute,                                                                                                          Takedown                              Atari
                           ent/works/2532                                          nerd,ps4,xbox,microsoft,sony,                                                                                                          Notice                                trademarks and
      25325672             5672            2017-02-16 23:23:41    atari            nintendo,90s,kids,cool,fun                             74290507     vinsent                                        2018-06-12 14:40:25 Moderation                            copyrights     2              2               2            $24.77        $16.52          $5.43




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                               Pg 37
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 46 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/vins                                        go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ent/works/2532                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      25325717             5717            2017-02-16 23:29:36   atari            nintendo,90s,kids,cool,fun                           74290507     vinsent                                                             2018-06-12 14:47:47 Moderation                            copyrights     1              1               1            $2.51         $1.68           $0.08




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/vins                                        go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ent/works/2532                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      25325765             5765            2017-02-16 23:35:52   atari            nintendo,90s,kids,cool,fun                           74290507     vinsent                                                             2018-06-12 14:47:47 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/jua                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ns/works/25326                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      25326259             259            2017-02-17 0:35:37     atari            nintendo,90s,kids,cool,fun                           74291662     juans                                                               2018-06-12 14:40:25 Moderation                            copyrights     3              3               3            $79.86        $22.82          $22.96




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/jua                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           ns/works/25326                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      25326294             294            2017-02-17 0:42:21     atari original   nintendo,90s,kids,cool,fun                           74291662     juans                                                               2018-06-12 14:50:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ere
                           myuli/works/253                                                                                                                                                                                                 Proactive         Atari Interactive,
      25327240             27240           2017-02-17 2:45:08    atari red                                                             74293360     eremyuli                                                            2018-06-15 6:51:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,original,logo,8bits,code,geek,
                           redbubble.                                             salty,gaming,games,steam,csgo,cs
                           com/people/jho                                         go,overwatch,meme,funny,cute,                                                                                                                             Takedown                              Atari
                           nys/works/2532                                         nerd,ps4,xbox,microsoft,sony,                                                                                                                             Notice                                trademarks and
      25327828             7828           2017-02-17 4:00:21     atari            nintendo,90s,kids,cool,fun                           74294400     jhonys                                                              2018-06-12 14:49:19 Moderation                            copyrights     16             14              14           $503.04       $143.72         $151.86




                           http://www.
                           redbubble.
                           com/people/Pon
                           gwear/works/25                                         table tennis,ping pong,usatt,ittf,                                                                                                                       Proactive         Atari Interactive,
      25393560             393560         2017-02-21 16:28:03    Barcode Pong     pongwear                                             74072530     Pongwear                                                            2018-06-15 8:21:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            retro gaming pong twistedhaha
                           redbubble.                                             smell atari stink table space
                           com/people/Twi                                         invaders pacman computer dot                                                                                                                              Takedown                              Atari
                           stedhaha/works                        Pong - was it    defender amiga spectrum ping                                                                                                                              Notice                                trademarks and
      25400386             /25400386      2017-02-22 4:30:23     you? ©           commodore arkanoid breakout                          74380683     Twistedhaha                                                         2018-06-12 14:43:27 Moderation                            copyrights     2              2               2            $30.00        $5.01           $14.79




                           http://www.
                           redbubble.
                           com/people/Rya
                           nnnn/works/254                                         pong,retro pong,games,retro games,                                                                                                                       Proactive         Atari Interactive,
      25407554             07554          2017-02-22 15:54:26    Pong             classic games,classic pong                           74484300     Ryannnn                                                             2018-06-15 8:30:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 38
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 47 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                         # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                work title       tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/last
                           -                                                                                                                                                                                                                Takedown                       Atari
                           pixel/works/256                      Pixel 2600       gaming,games,atari,2600,pixel,                                                                                                                             Notice                         trademarks and
      25659330             59330           2017-03-13 5:42:36   Console          pixelart,joystick,console                             75236884     last-pixel                                                          2018-06-12 14:46:08 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                           gaming,games,pixel,pixelart,joystick,
                           redbubble.                                            console,retro,80s,computer,
                           com/people/last                                       commodore,megadrive,genesis,
                           -                                    Pixel Retro      snes,nintendo,apple,64,amiga,bbc,                                                                                                                          Takedown                       Atari
                           pixel/works/256                      Gaming           amstrad,cpc,zx81,atari,2600,                                                                                                                               Notice                         trademarks and
      25660300             60300           2017-03-13 7:23:47   Machines         gameboy,zxspectrum,nes                                75236884     last-pixel                                                          2018-06-12 14:40:25 Moderation                     copyrights     23             21              25           $308.66       $51.44          $131.16




                           http://www.
                           redbubble.
                           com/people/Me                                                                                                                                                                                                    Takedown                       Atari
                           ntoz/works/256                                                                                                                                                                                                   Notice                         trademarks and
      25676392             76392          2017-03-14 10:33:43   Atari                                                                  72850754     Mentoz                                                              2018-06-12 14:40:23 Moderation                     copyrights     6              6               7            $11.71        $1.95           $5.89




                           http://www.
                           redbubble.
                           com/people/Call                                                                                                                                                                                                  Takedown                       Atari
                           ingAllNerds/wor                                       atari,arcade,retro gaming,gaming,                                                                                                                          Notice                         trademarks and
      25702518             ks/25702518     2017-03-16 5:52:25   PONG             sega,nintendo                                         42440956     CallingAllNerds                                                     2018-06-12 14:50:13 Moderation                     copyrights     4              4               5            $7.67         $1.27           $3.81




                           http://www.
                           redbubble.
                           com/people/Call                                                                                                                                                                                                  Takedown                       Atari
                           ingAllNerds/wor                                       atari,arcade,retro gaming,gaming,                                                                                                                          Notice                         trademarks and
      25702613             ks/25702613     2017-03-16 6:01:48   PONG             sega,nintendo                                         42440956     CallingAllNerds                                                     2018-06-12 14:50:59 Moderation                     copyrights     2              2               2            $47.64        $7.93           $18.05




                           http://www.
                           redbubble.
                           com/people/Ice                                                                                                                                                                                                   Takedown                       Atari
                           patrol/works/25                      Atari Robotron   atari,robotron 2084,atari robotron                                                                                                                         Notice                         trademarks and
      25702801             702801          2017-03-16 6:19:32   2084             2084                                                  51759343     Icepatrol                                                           2018-06-12 14:40:25 Moderation                     copyrights     5              5               5            $8.13         $1.35           $3.20




                           http://www.
                           redbubble.
                           com/people/Ice                       Atari 2600 -                                                                                                                                                                Takedown                       Atari
                           patrol/works/25                      Frogger                                                                                                                                                                     Notice                         trademarks and
      25702847             702847          2017-03-16 6:23:33   (Transparent)    atari,atari 2600,frogger                              51759343     Icepatrol                                                           2018-06-12 14:49:20 Moderation                     copyrights     3              3               3            $32.51        $5.41           $11.78




                           http://www.
                           redbubble.
                           com/people/Ice                                                                                                                                                                                                   Takedown                       Atari
                           patrol/works/25                      Atari 7800 -     atari 7800,atari,mario bros,mario                                                                                                                          Notice                         trademarks and
      25702956             702956          2017-03-16 6:34:25   Mario Bros       brothers,super mario brothers                         51759343     Icepatrol                                                           2018-06-12 14:50:05 Moderation                     copyrights     2              2               2            $28.67        $0.16           $27.84




                           http://www.
                           redbubble.
                           com/people/Ice                                                                                                                                                                                                   Takedown                       Atari
                           patrol/works/25                      Atari 2800 -     atari 2800,atari,mario bros,mario                                                                                                                          Notice                         trademarks and
      25702973             702973          2017-03-16 6:36:02   Mario Bros       brothers,super mario bros                             51759343     Icepatrol                                                           2018-06-12 14:48:08 Moderation                     copyrights     2              2               2            $61.02        $10.17          $28.38




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                          Pg 39
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 48 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                               # of paid                                                  redbubble
                                           work creation date                                                                              user id of                     full name of   residential                                                                           # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                 description   seller       seller username                                removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Cal                                                                                                                                                                                  Takedown                              Atari
                           umReid/works/2                                                                                                                                                                                  Notice                                trademarks and
      25826749             5826749        2017-03-25 6:22:07     atari aesthetic    atari,nintendo,gaming,cool,unique                      75374327     CalumReid                                      2018-06-12 14:47:45 Moderation                            copyrights     6              6               6            $122.47       $20.05          $48.20




                           http://www.
                           redbubble.
                           com/people/ste
                           vensadiehs/wor                        space invaders     video,game,space,invaders,atari,                                                                                                      Proactive         Atari Interactive,
      25902808             ks/25902808    2017-03-31 3:22:00     atari              space invaders                                         75924236     stevensadiehs                                  2018-06-15 6:49:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Syn                                                                                                                                                                                  Takedown                              Atari
                           thOverlord/work                                          atari,game cartridge,video games                                                                                                       Notice                                trademarks and
      25917268             s/25917268      2017-04-01 9:05:15    Atari Rules!       retro,atari 2600                                       36995457     SynthOverlord                                  2018-06-12 14:50:01 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Syn                                                                                                                                                                                  Takedown                              Atari
                           thOverlord/work                       Stack of Atari     atari 2600,atari,video games,retro                                                                                                     Notice                                trademarks and
      25917435             s/25917435      2017-04-01 9:26:26    2600               video games,old school                                 36995457     SynthOverlord                                  2018-06-12 14:48:08 Moderation                            copyrights     3              3               3            $4.86         $0.82           $2.45




                           http://www.
                           redbubble.
                           com/people/Va                         Pixel History of   pixel,vintage,computer,apple,atari,                                                                                                    Takedown                              Atari
                           mpireslug/works                       Home               commodore,tandy,radio shack,texas                                                                                                      Notice                                trademarks and
      25940092             /25940092       2017-04-03 8:25:42    Computers          instruments,bally,amiga,ibm                            47323370     Vampireslug                                    2018-06-12 14:46:06 Moderation                            copyrights     5              5               5            $118.59       $19.76          $70.61




                           http://www.
                           redbubble.
                           com/people/Tee
                           1989/works/259                                                                                                                                                                                 Proactive         Atari Interactive,
      25975603             75603          2017-04-06 3:56:08     atari              atari                                                  75893649     Tee1989                                        2018-06-15 6:50:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              atari,retro,nintendo,game,video
                           redbubble.                                               games,gaming,geek,nerd,arcade,
                           com/people/ilov                                          sega,gamer,80s,nes,ps,atari video
                           ers/works/2598                                           games,atari history,nolan bushnell,                                                                                                   Proactive         Atari Interactive,
      25983371             3371            2017-04-06 18:05:56   Atari - Logo       brand,play station,filthy frank                        76185237     ilovers                                        2018-06-15 6:41:53 Moderation        Inc.                 Atari         12              11              11           $61.08        $39.86          $12.00




                                                                 Atari Logo Neon
                           http://www.                           Sign Polaroid
                           redbubble.                            Photo              atari,logo,neon,sign,polaroid,instant,
                           com/people/m6r                        Photograph         film,1977,game on,gaming,gamer,                                                                                                        Takedown                              Atari
                           tg/works/26088                        #1977              gameboy,retro,vintage,70s,80s,                                                                                                         Notice                                trademarks and
      26088161             161            2017-04-16 6:31:42     #GameOn            console,hashtag,mens                                   76320882     m6rtg                                          2018-06-12 14:54:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                    play,station,3,4,xbox 360,one,
                                                                                    gaming,games,call,duty,console,
                                                                                    nintendo,battlefeild,modern warfare,
                                                                                    shooting,counter,strike,fps,
                                                                                    quickscope,controller,destiny,
                           http://www.
                                                                                    microsoft,sony,camo,camouflage,
                           redbubble.
                                                                                    bape,supreme,streetwear,army,
                           com/people/Sob
                                                                                    pattern,monkey,logo,mario,
                           hiBecause/work                        LOGOEDITS -                                                                                                                                              Proactive         Atari Interactive,
                                                                                    pokemon,pikachu,zebra,retro,retro
      26098978             s/26098978     2017-04-17 4:58:14     ATARI CAMO                                                                48254260     SobhiBecause                                   2018-06-15 6:49:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                    console,video games,retro epic,cool,
                                                                                    nerd,geek,vaporwave,atari,ol school,
                                                                                    fresh




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                Pg 40
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 49 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                          work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                                  play,station,3,4,xbox 360,one,
                                                                                  gaming,games,call,duty,console,
                                                                                  nintendo,battlefeild,modern warfare,
                                                                                  shooting,counter,strike,fps,
                                                                                  quickscope,controller,destiny,
                           http://www.
                                                                                  microsoft,sony,camo,camouflage,
                           redbubble.
                                                                                  bape,supreme,streetwear,army,
                           com/people/Sob
                                                                                  pattern,monkey,logo,mario,
                           hiBecause/work                        LOGOEDITS -                                                                                                                                                                  Proactive         Atari Interactive,
                                                                                  pokemon,pikachu,zebra,retro,retro
      26098993             s/26098993     2017-04-17 5:00:08     ATARI ZEBRA                                                              48254260     SobhiBecause                                                        2018-06-15 6:59:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                  console,video games,retro epic,cool,
                                                                                  nerd,geek,vaporwave,atari,ol school,
                                                                                  fresh


                           http://www.
                           redbubble.                                             atari,2600,atari 2600,retro,
                           com/people/Dig                                         retrogaming,video game,joypad,                                                                                                                               Takedown                              Atari
                           estionmonde/w                         Atari 2600 black controller,tennis,pac man,space                                                                                                                              Notice                                trademarks and
      26139130             orks/26139130 2017-04-20 11:49:35     &amp; white      invaders,pop art                                        76554329     Digestionmonde                                                      2018-06-12 14:50:08 Moderation                            copyrights     2              2               2            $93.85        $15.65          $37.43




                                                                                  digital illustration,videogame,atari,
                           http://www.                                            retro,vintage,mug,notebook,case,
                           redbubble.                                             android,game,pop,culture,skin,
                           com/people/daf                                         vestuary,acessories,geek,nerd,                                                                                                                               Takedown                              Atari
                           uqmafagafos/w                                          tumblr,different,cover,material,                                                                                                                             Notice                                trademarks and
      26139321             orks/26139321 2017-04-20 12:09:11     Old is cool      technology,small,large,fashion                          76615878     dafuqmafagafos                                                      2018-06-12 14:55:31 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              beemo,adventure time,tetris,finn,
                           com/people/poli                                         jake,gameboy,nintendo,retro,atari
                           poyuan/works/2                                          space invaders,princess,bubblegum,                                                                                                                         Proactive         Atari Interactive,
      26149639             6149639         2017-04-21 10:36:52   atari space retro sega,sonic,atari space                                 76731783     polipoyuan                                                          2018-06-15 7:58:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00

                                                                                  asteroids,anti establishment,anti
                                                                                  capitalist,discordian,discordianism,
                                                                                  anarchy,anarchism,retro,gaming,anti
                                                                                  corporation,anti capitalism,banks,
                           http://www.                                            energy,money,resistance,corruption,
                           redbubble.                                             dissent,change makers,csr,
                           com/people/Sub                                         anarchist,humor,consciousness,
                           limeandR/works                                         ignorance,nonsense,truth,activist,                                                                                                                           Proactive        Atari Interactive,
      26179022             /26179022      2017-04-24 6:49:08     Disasteroids     activism                                                76828971     SublimeandR                                                         2018-12-20 11:12:48 Moderation       Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                                                                                  rubble t shirts,donkey kong,atari,
                           http://www.                                            atari 2600,arcade,retro games,super
                           redbubble.                                             mario,nintendo,gameboy,game boy,
                           com/people/Ret                                         shigeru miyamoto,1980s,super
                           roGamesShirt/w                        Donkey Kong -    nintendo,nes,platform,video games,                                                                                                                          Proactive         Atari Interactive,
      26181073             orks/26181073 2017-04-24 10:13:24     Atari 2600       computer,vintage,vintage games                          76838490     RetroGamesShirt                                                     2018-06-15 6:56:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                  rubble t shirts,pressure cooker,
                                                                                  activision,activision games,atari,atari
                           http://www.                                            2600,atari vcs,vcs,arcade,retro
                           redbubble.                                             games,1970s,video games,nolan
                           com/people/Ret                        Pressure         bushnell,ted dabney,david crane,
                           roGamesShirt/w                        Cooker - Atari   larry kaplan,alan miller,bob                                                                                                                                Proactive         Atari Interactive,
      26181155             orks/26181155 2017-04-24 10:19:54     2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                     2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00


                                                                                  rubble t shirts,ikari warriors,konami,
                                                                                  games,atari,atari 2600,atari vcs,vcs,
                                                                                  atari 5200,arcade,retro games,
                           http://www.                                            1970s,centuri,video games,nolan
                           redbubble.                                             bushnell,ted dabney,david crane,
                           com/people/Ret                                         larry kaplan,alan miller,bob
                           roGamesShirt/w                        Gyruss - Atari   whitehead,ray kassar,yoshiki                                                                                                                                Proactive         Atari Interactive,
      26181469             orks/26181469 2017-04-24 10:52:34     2600             okamoto                                                 76838490     RetroGamesShirt                                                     2018-06-15 6:44:49 Moderation        Inc.                 Atari         1               1               1            $2.12         $0.35           $1.10



                                                                                 rubble t shirts,kaboom,activision,
                                                                                 activision games,atari,atari 2600,
                           http://www.                                           atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                            games,1970s,video games,8 bit,
                           com/people/Ret                                        nolan bushnell,ted dabney,david
                           roGamesShirt/w                        Kaboom! - Atari crane,larry kaplan,alan miller,bob                                                                                                                           Proactive         Atari Interactive,
      26181610             orks/26181610 2017-04-24 11:04:56     2600            whitehead,ray kassar                                     76838490     RetroGamesShirt                                                     2018-06-15 7:56:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 41
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 50 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                          work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                 work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)



                                                                                 rubble t shirts,megamania,mega
                                                                                 mania,activision,activision games,
                           http://www.                                           atari,atari 2600,atari vcs,vcs,atari
                           redbubble.                                            5200,arcade,retro games,1970s,
                           com/people/Ret                                        video games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                       Megamania -      dabney,david crane,larry kaplan,                                                                                                                            Proactive         Atari Interactive,
      26181673             orks/26181673 2017-04-24 11:09:50    Atari 2600       alan miller,bob whitehead,ray kassar                    76838490     RetroGamesShirt                                                     2018-06-15 6:53:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                 rubble t shirts,yars revenge,
                                                                                 activision,activision games,atari,atari
                           http://www.                                           2600,atari vcs,vcs,atari 5200,
                           redbubble.                                            arcade,retro games,1970s,video
                           com/people/Ret                                        games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                                        dabney,david crane,larry kaplan,                                                                                                                            Proactive         Atari Interactive,
      26181748             orks/26181748 2017-04-24 11:15:42    Yars Revenge     alan miller,bob whitehead,ray kassar                    76838490     RetroGamesShirt                                                     2018-06-15 6:42:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                 rubble t shirts,bomb,activision,
                                                                                 activision games,atari,atari 2600,
                           http://www.                                           atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                            games,1970s,video games,8 bit,
                           com/people/Ret                                        nolan bushnell,ted dabney,david
                           roGamesShirt/w                       Bomb - Atari     crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26181887             orks/26181887 2017-04-24 11:27:04    2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                     2018-06-15 6:59:50 Moderation        Inc.                 Atari         2               2               2            $3.26         $0.54           $1.26



                                                                                 rubble t shirts,ikari warriors,enduro,
                                                                                 games,atari,atari 2600,atari vcs,vcs,
                           http://www.                                           atari 5200,arcade,retro games,
                           redbubble.                                            1970s,video games,8 bit,nolan
                           com/people/Ret                                        bushnell,ted dabney,david crane,
                           roGamesShirt/w                       Enduro Atari     larry kaplan,alan miller,bob                                                                                                                                Proactive         Atari Interactive,
      26181925             orks/26181925 2017-04-24 11:30:46    2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                     2018-06-15 6:47:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                rubble t shirts,freeway,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                       Freeway - Atari crane,larry kaplan,alan miller,bob                                                                                                                           Proactive         Atari Interactive,
      26181994             orks/26181994 2017-04-24 11:36:33    2600            whitehead,ray kassar                                     76838490     RetroGamesShirt                                                     2018-06-15 6:59:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                 rubble t shirts,ikari warriors,
                                                                                 activision,activision games,atari,atari
                                                                                 2600,atari vcs,vcs,atari 5200,super
                                                                                 mario,nintendo,gameboy,game boy,
                                                                                 shigeru miyamoto,1980s,super
                           http://www.
                                                                                 nintendo,nes,platform,arcade,retro
                           redbubble.
                                                                                 games,1970s,video games,8 bit,
                           com/people/Ret                       Ice Hockey -
                                                                                 nolan bushnell,ted dabney,david
                           roGamesShirt/w                       Atari 2600 &                                                                                                                                                                 Proactive         Atari Interactive,
                                                                                 crane,larry kaplan,alan miller,bob
      26182051             orks/26182051 2017-04-24 11:41:11    NES                                                                      76838490     RetroGamesShirt                                                     2018-06-15 6:53:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                 whitehead,ray kassar
                                                                                 old school gaming,atari,sega,
                                                                                 nintendo,retro,video game,gaming,
                                                                                 culture,8bit,8 bit,old school gamer,
                                                                                 capcom,2600,80s,nostalgia,super
                                                                                 mario,alex kidd,alex the kid,
                           http://www.
                                                                                 excitebike,excite bike,mario coins,
                           redbubble.
                                                                                 16bit 16 bit,16 bit,console
                           com/people/spi                                                                                                                                                                                                     Takedown                              Atari
                                                                                 characters,zelda,meatboy,meat boy,
                           derspants/work                       Atari -                                                                                                                                                                       Notice                                trademarks and
                                                                                 lemmings,amiga,retro games,retro
      26183638             s/26183638     2017-04-24 14:14:02   distressed                                                               65749810     spiderspants                                                        2018-06-12 14:50:03 Moderation                            copyrights     2              2               2            $2.78         $0.46           $0.94
                                                                                 gaming
                                                                                 old school gaming,atari,sega,
                                                                                 nintendo,retro,video game,gaming,
                                                                                 culture,8bit,8 bit,old school gamer,
                                                                                 capcom,2600,80s,nostalgia,super
                                                                                 mario,alex kidd,alex the kid,
                           http://www.
                                                                                 excitebike,excite bike,mario coins,
                           redbubble.
                                                                                 16bit 16 bit,16 bit,console
                           com/people/spi                                                                                                                                                                                                     Takedown                              Atari
                                                                                 characters,zelda,meatboy,meat boy,
                           derspants/work                                                                                                                                                                                                     Notice                                trademarks and
                                                                                 lemmings,amiga,retro games,retro
      26183731             s/26183731     2017-04-24 14:24:41   Atari Logo                                                               65749810     spiderspants                                                        2018-06-12 14:49:19 Moderation                            copyrights     2              2               2            $27.89        $4.64           $12.27
                                                                                 gaming


                                                                                 unisex tshirts,starmaster,activision,
                                                                                 activision games,atari,atari 2600,
                           http://www.                                           atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                            games,1970s,video games,8 bit,
                           com/people/Ret                                        nolan bushnell,ted dabney,david
                           roGamesShirt/w                       Starmaster Atari crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26193491             orks/26193491 2017-04-25 9:27:26     2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                     2018-06-15 6:49:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 42
                                                                                              Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 51 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                          work creation date                                                                            user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)
                                                                               unisex tshirts,gyruss,activision,
                                                                               activision games,atari,atari 2600,
                                                                               atari vcs,vcs,atari 5200,arcade,retro
                                                                               games,1970s,super nintendo,nes,
                                                                               platform,video games,computer,
                           http://www.
                                                                               vintage,vintage games,nintendo
                           redbubble.
                                                                               entertainment system,8 bit,nolan
                           com/people/Ret
                                                                               bushnell,ted dabney,david crane,
                           roGamesShirt/w                      Gyruss - Atari                                                                                                                                                               Proactive         Atari Interactive,
                                                                               larry kaplan,alan miller,bob
      26216572             orks/26216572 2017-04-27 8:33:43    2600 / Nintendo                                                          76838490     RetroGamesShirt                                                      018-06-15 6:56:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                               whitehead,ray kassar


                                                                                unisex tshirts,boxing,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                      Boxing - Atari   crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26268795             orks/26268795 2017-05-02 12:55:15   2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                      018-06-15 6:54:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                unisex tshirts,grand prix,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                      Grand Prix -     crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26268903             orks/26268903 2017-05-02 13:05:12   Atari 2600       whitehead,ray kassar                                    76838490     RetroGamesShirt                                                      018-06-15 6:46:49 Moderation        Inc.                 Atari      2               2               3            $4.27         $0.71           $2.14



                                                                                unisex tshirts,river raid,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                      River Raid Atari crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26268956             orks/26268956 2017-05-02 13:13:24   2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                      018-06-15 6:51:51 Moderation        Inc.                 Atari      3               3               3            $90.78        $15.12          $42.47



                                                                             unisex tshirts,chopper command,
                                                                             activision,activision games,atari,atari
                           http://www.                                       2600,atari vcs,vcs,atari 5200,
                           redbubble.                                        arcade,retro games,1970s,video
                           com/people/Ret                      Chopper       games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                      Command Atari dabney,david crane,larry kaplan,                                                                                                                               Proactive         Atari Interactive,
      26269020             orks/26269020 2017-05-02 13:21:50   2600          alan miller,bob whitehead,ray kassar                       76838490     RetroGamesShirt                                                      018-06-15 6:41:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                unisex tshirts,stampede,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                      Stampede -       crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26269079             orks/26269079 2017-05-02 13:28:00   Atari 2600       whitehead,ray kassar                                    76838490     RetroGamesShirt                                                      018-06-15 6:48:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                unisex tshirts,fishing derby,
                                                                                activision,activision games,atari,atari
                           http://www.                                          2600,atari vcs,vcs,atari 5200,
                           redbubble.                                           arcade,retro games,1970s,video
                           com/people/Ret                                       games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                      Fishing Derby    dabney,david crane,larry kaplan,                                                                                                                            Proactive         Atari Interactive,
      26269171             orks/26269171 2017-05-02 13:40:05   Atari 2600       alan miller,bob whitehead,ray kassar                    76838490     RetroGamesShirt                                                      018-06-15 6:53:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                unisex tshirts,seaquest,activision,
                                                                                activision games,atari,atari 2600,
                           http://www.                                          atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                           games,1970s,video games,8 bit,
                           com/people/Ret                                       nolan bushnell,ted dabney,david
                           roGamesShirt/w                      Seaquest Atari   crane,larry kaplan,alan miller,bob                                                                                                                          Proactive         Atari Interactive,
      26269261             orks/26269261 2017-05-02 13:49:38   2600             whitehead,ray kassar                                    76838490     RetroGamesShirt                                                      018-06-15 7:00:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                unisex tshirts,spider fighter,
                                                                                activision,activision games,atari,atari
                           http://www.                                          2600,atari vcs,vcs,atari 5200,
                           redbubble.                                           arcade,retro games,1970s,video
                           com/people/Ret                                       games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                      Spider Fighter   dabney,david crane,larry kaplan,                                                                                                                            Proactive         Atari Interactive,
      26269360             orks/26269360 2017-05-02 14:04:41   Atari 2600       alan miller,bob whitehead,ray kassar                    76838490     RetroGamesShirt                                                      018-06-15 6:59:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 43
                                                                                                    Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 52 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title         tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)



                                                                                     unisex tshirts,dolphin,activision,
                                                                                     activision games,atari,atari 2600,
                           http://www.                                               atari vcs,vcs,atari 5200,arcade,retro
                           redbubble.                                                games,1970s,video games,8 bit,
                           com/people/Ret                                            nolan bushnell,ted dabney,david
                           roGamesShirt/w                         Dolphin Atari      crane,larry kaplan,alan miller,bob                                                                                                                        Proactive         Atari Interactive,
      26269431             orks/26269431 2017-05-02 14:14:26      2600               whitehead,ray kassar                                  76838490     RetroGamesShirt                                                      018-06-15 6:59:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                   unisex tshirts,food fight,atari,
                                                                                   activision,activision games,atari
                           http://www.                                             2600,atari vcs,vcs,atari 5200,
                           redbubble.                                              arcade,retro games,1970s,video
                           com/people/Ret                                          games,8 bit,nolan bushnell,ted
                           roGamesShirt/w                                          dabney,david crane,larry kaplan,                                                                                                                            Proactive         Atari Interactive,
      26269473             orks/26269473 2017-05-02 14:20:28      Food Fight Atari alan miller,bob whitehead,ray kassar                    76838490     RetroGamesShirt                                                      018-06-15 7:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                     pong,i love pong,pixel art,pixel,
                                                                                     sprites,sprite,pixels,video game,
                           http://www.                                               video games,videogame,
                           redbubble.                                                videogames,retro,old,80s,90s,
                           com/people/ida                                            vintage,classic,gamer,nerd,arcade,                                                                                                                         Takedown                              Atari
                           spark/works/26                                            nintendo,commodore 64,c64,atari,                                                                                                                           Notice                                trademarks and
      26292939             292939         2017-05-04 13:21:05     I Love Pong        nes,amiga,amstrad,master system                       41090879     idaspark                                                             018-06-12 14:51:13 Moderation                            copyrights     3              2               2            $50.09        $13.79          $12.08




                           http://www.
                           redbubble.
                           com/people/Ele                                                                                                                                                                                                       Takedown                              Atari
                           mee71/works/2                                             atari,control,controller,joystick,old                                                                                                                      Notice                                trademarks and
      26318082             6318082        2017-05-06 18:29:10     Old school         school,retro,gamer                                    53148684     Elemee71                                                             018-06-12 14:46:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                     barnstorming,activision,activision
                                                                                     games,atari,atari 2600,atari vcs,vcs,
                                                                                     atari 5200,arcade,retro games,
                           http://www.                                               1970s,super nintendo,nes,platform,
                           redbubble.                                                video games,computer,vintage,
                           com/people/Ret                                            vintage games,nintendo
                           roGamesShirt/w                         Barnstorming       entertainment system,8 bit,nolan                                                                                                                          Proactive         Atari Interactive,
      26362575             orks/26362575 2017-05-10 11:29:00      Atari Activision   bushnell                                              76838490     RetroGamesShirt                                                      018-06-15 6:58:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00


                                                                                     dark,modern,asteroids,lines,style,
                                                                                     scifi,amazing,adventure,cyberpunk,
                                                                                     soldier,specialforces,exosuit,
                           http://www.                                               mechanism,armor,armorsuit,comic,
                           redbubble.                                                metal,mineral,tron,urban,travel,
                           com/people/carl                                           space,retro,green,blue,black,tech,
                           ostato/works/26                                           technology,gamer,game,pc,hero,                                                                                                                            Proactive         Atari Interactive,
      26390612             390612          2017-05-13 0:55:09     Asteroids!!        play,geek,nerd                                        73904209     carlostato                                                           018-06-15 7:22:49 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                                                                                    classically trained,atari,vintage,80s,
                           http://www.                                              70s,nintendo,playstation,gamer,
                           redbubble.                                               gaming,video games,super mario,
                           com/people/Ge                                            mortal kombat,street fighter,pac
                           eklyShirts/works                       Classically       man,galaga,8 bit,computer,sega,                                                                                                                             Proactive        Atari Interactive,
      26472309             /26472309        2017-05-19 22:35:20   Trained - T-shirt family computer,classic,tetris,tekken                  77724516     GeeklyShirts                                                         018-06-27 13:23:39 Moderation       Inc.                 Atari         2               2               2            $62.44        $11.34          $25.12




                                                                                    classically trained,atari,vintage,80s,
                           http://www.                                              70s,nintendo,playstation,gamer,
                           redbubble.                                               gaming,video games,super mario,
                           com/people/Ge                                            mortal kombat,street fighter,pac
                           eklyShirts/works                       Classically       man,galaga,8 bit,computer,sega,                                                                                                                             Proactive        Atari Interactive,
      26472317             /26472317        2017-05-19 22:36:11   Trained - T-shirt family computer,classic,tetris,tekken                  77724516     GeeklyShirts                                                         018-06-27 13:23:40 Moderation       Inc.                 Atari         2               1               1            $21.94        $4.39           $6.94




                           http://www.
                           redbubble.                                                pong,atari,nintendo,classic game,
                           com/people/Ge                                             8bit,8 bit,playstation,sega,gamer,
                           eklyShirts/works                                          super mario bros,pac man,galaga,                                                                                                                          Proactive         Atari Interactive,
      26514618             /26514618        2017-05-23 6:03:33    Pong - T-shirt     contra,vanoss gaming                                  77724516     GeeklyShirts                                                         018-06-15 8:29:50 Moderation        Inc.                 Pong          1               1               1            $23.09        $4.62           $8.10




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 44
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 53 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                            work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link        (pst)                 work title        tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                               pong,atari,nintendo,classic game,
                           com/people/Ge                                            8bit,8 bit,playstation,sega,gamer,
                           eklyShirts/works                                         super mario bros,pac man,galaga,                                                                                                                           Proactive         Atari Interactive,
      26514621             /26514621        2017-05-23 6:03:46    Pong - T-shirt    contra,vanoss gaming                                   77724516     GeeklyShirts                                                        2018-06-15 8:32:49 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Nin                                           atari,arcadian,flynn,flynns,tron,tr2n,                                                                                                                      Takedown                              Atari
                           oMelon/works/2                         Flynn&#39;s       gamer,game,video game,parody,                                                                                                                               Notice                                trademarks and
      26515540             6515540        2017-05-23 7:24:16      Arcade            mashup,atari logo,lightcycle                           45862138     NinoMelon                                                           2018-06-12 14:49:18 Moderation                            copyrights     28             22              22           $479.97       $83.37          $172.43




                           http://www.
                           redbubble.
                           com/people/Do                                                                                                                                                                                                        Takedown                              Atari
                           ubleL98/works/                                           aesthetic,aesthetics,atari,japanese,                                                                                                                        Notice                                trademarks and
      26544723             26544723         2017-05-25 14:42:24   Japanese Atari    marble,statues                                         74764167     DoubleL98                                                           2018-06-12 14:49:18 Moderation                            copyrights     2              2               2            $3.93         $0.66           $1.96




                           http://www.
                           redbubble.
                           com/people/mil                                                                                                                                                                                                       Takedown                              Atari
                           os85vasic/work                                           atari,computers,gaming,logo,                                                                                                                                Notice                                trademarks and
      26681980             s/26681980     2017-06-05 2:53:07      Atari             vintage,arcade                                         77950297     milos85vasic                                                        2018-06-12 14:40:23 Moderation                            copyrights     12             12              15           $49.94        $8.31           $28.97
                                                                                    snes,super nintendo entertainment
                                                                                    system,nintendo,super nintendo,
                                                                                    sega,retro,video game,retro gaming,
                                                                                    gamer,nes,arcades greatest hits the
                                                                                    atari collection 1 video game,
                           http://www.
                                                                                    arcades greatest hits the atari
                           redbubble.                             Arcades
                                                                                    collection 1 snes game,arcades
                           com/people/SN                          Greatest Hits -
                                                                                    greatest hits the atari collection 1
                           ESMerch1/work                          The Atari                                                                                                                                                                    Proactive         Atari Interactive,
                                                                                    super nintendo game,arcades
      26799237             s/26799237    2017-06-13 11:42:53      Collection 1                                                             78584429     SNESMerch1                                                          2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                    greatest hits the atari collection 1
                                                                                    rom,arcades greatest hits the atari
                                                                                    collection 1 download,arcades
                                                                                    greatest hits the atari collection 1
                                                                                    nintendo
                           http://www.
                           redbubble.
                           com/people/cir8                                          vaporwave,atari,old,school,fiji,                                                                                                                            Takedown                              Atari
                           /works/2685829                                           meme,console,snes,generation,                                                                                                                               Notice                                trademarks and
      26858292             2               2017-06-18 2:26:50     Vaporwave         80,90,pink,vapor,wave,sticker                          69725268     cir8                                                                2018-06-12 14:46:10 Moderation                            copyrights     3              3               3            $92.03        $15.34          $30.78
                                                                                  retro,retro gaming,gaming,video
                                                                                  games,nerd,parody,geek,games,
                                                                                  snes,super,nintendo,mario,16bit,
                                                                                  80s,comic,book,retrorama,
                                                                                  raspberry,pi,emulation,you,tube,
                           http://www.
                                                                                  sega,genesis,master,system,funny,
                           redbubble.
                                                                                  mashup,8bit,nes,capcom,snk,
                           com/people/lipe                                                                                                                                                                                                      Takedown                              Atari
                                                                                  neogeo,shmups,arcade,console,
                           bello/works/269                        Retrorama Atari                                                                                                                                                               Notice                                trademarks and
                                                                                  comicbook,star wars,rebel,zelda,
      26907928             07928           2017-06-21 13:43:41    2600                                                                     78880763     lipebello                                                           2018-06-12 14:51:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                  atari,pitfall,sonic,talis,knuckles,
                                                                                  street,fighter,ryu,akuma,pac man



                           http://www.
                           redbubble.
                           com/people/giuli                                         pong,arcade,atari,pixel,dot,retro,                                                                                                                          Takedown                              Atari
                           omaffei90/work                                           vintage,tennis,ping,classic,80s,90s,                                                                                                                        Notice                                trademarks and
      26916506             s/26916506       2017-06-22 8:26:35    Pong              70s                                                    61045882     giuliomaffei90                                                      2018-06-12 14:43:28 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                    atari,chill,netflix,games,geek,video
                           http://www.                                              games,nintendo,xbox,playstation,
                           redbubble.                                               commodore,pacman,frogger,
                           com/people/Enc                                           computer games,computer science,                                                                                                                            Takedown                              Atari
                           odedShirts/work                                          sex,dating funny,old school,80s,70s,                                                                                                                        Notice                                trademarks and
      26958406             s/26958406      2017-06-26 7:14:52     Atari and chill   1980                                                   73933108     EncodedShirts                                                       2018-06-12 14:51:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 45
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 54 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Blu                                          gamer,gaming,old school,classic,                                                                                                                           Takedown                              Atari
                           ntyTV/works/26                                          retro,retro gaming,atari 2600,atari,                                                                                                                       Notice                                trademarks and
      26963698             963698         2017-06-26 15:47:51    STICKBORN         blunty                                                70170287     BluntyTV                                                            2018-06-12 14:50:11 Moderation                            copyrights     1              1               2            $32.50                        $16.85




                           http://www.
                           redbubble.
                           com/people/ym                                           retrogaming,video game,joysticks,                                                                                                                          Takedown                              Atari
                           graphix/works/2                       Joysticks &       controllers,geek,nintendo,sega,                                                                                                                            Notice                                trademarks and
      27018575             7018575         2017-07-01 5:45:26    Controllers       playstation,atari,xbox                                56401334     ymgraphix                                                           2018-06-12 14:46:35 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Sar                                                                                                                                                                                                     Takedown                              Atari
                           casticBoats/wor                                                                                                                                                                                                    Notice                                trademarks and
      27029940             ks/27029940     2017-07-01 23:15:40   Atari                                                                   78997598     SarcasticBoats                                                      2018-06-12 14:47:45 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Jub                                        kuzuri,wolverine,japanese,retro,70s,                                                                                                                         Takedown                              Atari
                           baTheHott/work                        Kuzuri, the     80s,atari,marvel,video games,video                                                                                                                           Notice                                trademarks and
      27095825             s/27095825     2017-07-06 15:25:40    Retro Wolverine game,x men,xmen,logan                                   78695930     JubbaTheHott                                                        2018-06-12 14:51:38 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              ready for intergalactic war,defender,
                           com/people/Lee                                          space invaders,asteroids,retro,video
                           -                                     Ready For         games,video game,games,gaming,
                           yoshi/works/271                       Intergalactic     gamer,vintage,old,arcade,space,sci                                                                                                                        Proactive         Atari Interactive,
      27147116             47116           2017-07-10 12:31:00   War               fi,intergalactic,classic,80s,eighties                 42267602     Lee-yoshi                                                           2018-06-15 7:24:50 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Fall                                                                                                                                                                                                    Takedown                              Atari
                           enFeather/work                                          atari game console gamers games                                                                                                                            Notice                                trademarks and
      27164537             s/27164537      2017-07-11 17:13:30   ATARI             logo old                                              79450857     FallenFeather                                                       2018-06-12 14:40:22 Moderation                            copyrights     11             9               9            $15.93        $2.66           $7.53




                           http://www.
                           redbubble.                            Atari neon sign
                           com/people/m6r                        photographed                                                                                                                                                                 Takedown                              Atari
                           tg/works/27335                        with a Polaroid   atari,logo,name,neon,sign,polaroid,                                                                                                                        Notice                                trademarks and
      27335687             687            2017-07-24 12:31:32    camera            gaming,retro                                          76320882     m6rtg                                                               2018-06-12 14:51:06 Moderation                            copyrights     1              1               2            $7.60         $3.26           $3.85




                           http://www.
                           redbubble.
                           com/people/styl                                                                                                                                                                                                    Takedown                              Atari
                           euniversal/work                                         hattori hanzo,katana,swords,                                                                                                                               Notice                                trademarks and
      27425207             s/27425207      2017-07-31 11:57:00   Hattori Hanzo     samurai,ninja,atari                                   39763575     styleuniversal                                                      2018-06-12 14:40:20 Moderation                            copyrights     1              1               1            $42.16        $7.03           $13.89




                           http://www.
                           redbubble.
                           com/people/101
                           designs/works/2                                         falcon,falconn,asteroids,retro,                                                                                                                           Proactive         Atari Interactive,
      27429913             7429913         2017-07-31 19:06:02   asteroids         games,star                                            73021246     101designs                                                          2018-06-15 7:19:50 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 46
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 55 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/pro
                           sperousjewel/w                        Centipede        centipede vintage tee,centipede                                                                                                                          Proactive         Atari Interactive,
      27474334             orks/27474334 2017-08-03 21:59:08     Vintage Retro    vintage t shirt                                      70398270     prosperousjewel                                                     2018-06-15 7:19:50 Moderation        Inc.                 Centipede     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/tibs                                                                                                                                                                                                  Takedown                              Atari
                           ybits/works/275                                        atari,gaming,retro,video games,                                                                                                                           Notice                                trademarks and
      27538217             38217           2017-08-08 7:29:09    Old School Atari nintendo,sega,pixels,vintage                         54670356     tibsybits                                                           2018-06-12 14:50:59 Moderation                            copyrights     1              1               1            $24.89        $4.15           $13.40




                           http://www.
                           redbubble.                                             black,white,retro,geometric,70s,
                           com/people/Leo                                         pong,game,tennis,pattern,line,lines,
                           naParadoxa/wo                         Retro b&w 70s    squares,rectangles,square,                                                                                                                               Proactive         Atari Interactive,
      27554015             rks/27554015   2017-08-09 10:13:59    pong pattern     rectangle,i t                                        36301276     LeonaParadoxa                                                       2018-06-15 8:41:51 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                                                                              megadrive,genesis,sega,nintendo,
                           http://www.                                        nes,snes,dreamcast,atari 2600,
                           redbubble.                                         playstation,sony,xbox,microsoft,8
                           com/people/Wo                         Choose Your  bit,16 bit,retro,gaming,games,hand                                                                                                                            Takedown                              Atari
                           nkyRobot/works                        Weapons :    controller,video games,computer,                                                                                                                              Notice                                trademarks and
      27576887             /27576887      2017-08-11 0:42:46     Game Systems joystick,gamer                                           60619586     WonkyRobot                                                          2018-06-12 14:43:28 Moderation                            copyrights     11             5               6            $184.93       $30.85          $66.15




                           http://www.
                           redbubble.
                           com/people/buu                        Atari Logo from                                                                                                                                                            Takedown                              Atari
                           d/works/275818                        Bladerunner     retro,cool,funny,vector,bladerunner,                                                                                                                       Notice                                trademarks and
      27581826             26             2017-08-11 10:18:00    2049            2049,spinner,logo                                     10626602     buud                                                                2018-06-12 14:50:10 Moderation                            copyrights     12             11              12           $244.90       $40.81          $93.31




                           http://www.
                           redbubble.
                           com/people/last
                           childern/works/2                                       nintendo,game,retro game,atari                                                                                                                           Proactive         Atari Interactive,
      27655959             7655959          2017-08-17 1:49:55   atari 2600       2600,gamers                                          81059244     lastchildern                                                        2018-06-15 8:05:51 Moderation        Inc.                 Atari         3               3               3            $136.46       $39.00          $53.78




                           http://www.
                           redbubble.
                           com/people/Ata                                                                                                                                                                                                   Takedown                              Atari
                           riPhoenix/works                                                                                                                                                                                                  Notice                                trademarks and
      27694695             /27694695       2017-08-19 21:00:56   CSG7 Atari       csg7,atari                                           59406686     AtariPhoenix                                                        2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,cool,meme,funny,steal,comic,
                           com/people/san                                         anime,retro,nintendo,gaming,game,
                           draMerch/works                                         videogames,sega,arcade,nerd,80s,                                                                                                                         Proactive         Atari Interactive,
      27736398             /27736398      2017-08-22 20:56:40    atari white      geek,nes                                             81305184     sandraMerch                                                         2018-06-15 8:02:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,logo,2600,cartridge,7800
                           com/people/san                                         arcade,games,space,ship,retro,
                           draMerch/works                                         game,galaxis,galaxie,galaga,arcade,                                                                                                                      Proactive         Atari Interactive,
      27736649             /27736649      2017-08-22 21:25:31    atari black      amiga,80s                                            81305184     sandraMerch                                                         2018-06-15 6:50:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 47
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 56 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title      tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/you
                           nglex21/works/2                                                                                                                                                                                                 Proactive         Atari Interactive,
      27741455             7741455         2017-08-23 5:37:59    atari           power,resist,atari,internet,space                     81313871     younglex21                                                          2018-06-15 8:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/narj
                           isapei46/works/                                       atari 2600,nintendo,retro gaming,                                                                                                                         Proactive         Atari Interactive,
      27749871             27749871        2017-08-23 18:07:24   atari rules     game,gamers                                           81340174     narjisapei46                                                        2018-06-15 7:58:54 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                           gamer,80s,nes,ps,atari video
                           redbubble.                                            games,atari logo,retro,nintendo,
                           com/people/kov                                        game,video games,gaming,geek,
                           alinic/works/278                                      nerd,arcade,sega,atari history,nolan                                                                                                                      Proactive         Atari Interactive,
      27806021             06021            2017-08-28 3:42:16   atari logo      bushnell,brand,play station,atari                     80958090     kovalinic                                                           2018-06-15 8:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/TS                                          videogame,game,gamer,funny,geek,                                                                                                                          Takedown                              Atari
                           hirtFlow/works/2                      Who's in control atari,boy,man,collection,fans,                                                                                                                            Notice                                trademarks and
      27822075             7822075          2017-08-29 6:48:05   now?             exclusive,classic                                    81286858     TShirtFlow                                                          2018-06-12 14:43:26 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Uni                                                                                                                                                                                                   Takedown                              Atari
                           sson/works/278                        Retro Vintage   retro,vintage,style,atari,gaming,                                                                                                                          Notice                                trademarks and
      27882332             82332          2017-09-02 21:18:04    Atari           console                                               48222492     Unisson                                                             2018-06-12 14:48:06 Moderation                            copyrights     9              9               10           $382.30       $66.72          $176.39




                           http://www.
                           redbubble.
                           com/people/ber
                           hasil1/works/27                                                                                                                                                                                                 Proactive         Atari Interactive,
      27896154             896154          2017-09-03 23:47:59   atari           atari,original,logo,8bits,code,geek                   81829124     berhasil1                                                           2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ste
                           venboggess/wo                                                                                                                                                                                                   Proactive         Atari Interactive,
      27953297             rks/27953297   2017-09-08 0:26:17     atari                                                                 82014635     stevenboggess                                                       2018-06-15 6:55:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                 atari,2600,console,play station,psn,
                                                                                 playstation 4,4,3,ps3,sony,ps1,cod,
                           http://www.                                           fifa,battlefield,video games,nvidia,m
                           redbubble.                                            yes,nzxt,asrock,asus,rog,republic of
                           com/people/Roy                                        gamers,gigabyte,gamer,amd,
                           alLoyDesigns/w                                        counter,strike,cgo,zotac,alienware,                                                                                                                       Proactive         Atari Interactive,
      28016815             orks/28016815 2017-09-12 16:34:02     Atari 2600      steam,master race                                     82226198     RoyalLoyDesigns                                                     2018-06-15 8:01:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Leo                                                                                                                                                                                                   Takedown                              Atari
                           Zitro/works/280                       Future Now                                                                                                                                                                 Notice                                trademarks and
      28026091             26091           2017-09-13 8:57:15    Atari 2600      vintage,atari,future,now,old                          80933146     LeoZitro                                                            2018-06-12 14:51:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 48
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 57 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                              atari,cool,meme,funny,steal,comic,
                           com/people/Mar                                          anime,retro,nintendo,gaming,game,                                                                                                                           Takedown                              Atari
                           ieSteppe22/wor                                          videogames,sega,arcade,nerd,80s,                                                                                                                            Notice                                trademarks and
      28061351             ks/28061351    2017-09-15 19:28:37     atari white      geek,nes                                               82356252     MarieSteppe22                                                       2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,logo,2600,cartridge,7800
                           com/people/Mar                                          arcade,games,space,ship,retro,                                                                                                                              Takedown                              Atari
                           ieSteppe22/wor                                          game,galaxis,galaxie,galaga,arcade,                                                                                                                         Notice                                trademarks and
      28061386             ks/28061386    2017-09-15 19:32:09     atari black      amiga,80s                                              82356252     MarieSteppe22                                                       2018-06-12 14:50:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                   zelda,link,majoka,mask,retro,
                           http://www.                                             nintendo,playstation,classic,cool,old,
                           redbubble.                                              n64,games,console,throwback,
                           com/people/Sev                                          quest,90s,spyro,goldeneye,007,                                                                                                                              Takedown                              Atari
                           enelev/works/28                                         dragon,ps1,sony,atari,original,                                                                                                                             Notice                                trademarks and
      28086561             086561          2017-09-17 14:36:20    Atari            gamecube                                               74502005     Sevenelev                                                           2018-06-12 14:47:51 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Leo                                                                                                                                                                                                      Takedown                              Atari
                           Zitro/works/281                                         atari,controller,vintage,old,school,                                                                                                                        Notice                                trademarks and
      28118177             18177           2017-09-19 16:13:31    I'm Old School   attitude,video game                                    80933146     LeoZitro                                                            2018-06-12 14:46:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Bar
                           baraChumbley/
                           works/2811996                                           retro,music,hip hop,repper,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28119968             8              2017-09-19 18:45:21     atari            game,gamer                                             82532265     BarbaraChumbley                                                     2018-06-15 7:58:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                  retro,retro gaming,gaming,video
                                                                                  games,nerd,parody,geek,games,
                                                                                  snes,super,nintendo,mario,16bit,
                                                                                  80s,comic,book,retrorama,
                                                                                  raspberry,pi,emulation,you,tube,
                           http://www.
                                                                                  sega,genesis,master,system,funny,
                           redbubble.
                                                                                  mashup,8bit,nes,capcom,snk,
                           com/people/lipe                                                                                                                                                                                                     Takedown                              Atari
                                                                                  neogeo,shmups,arcade,console,
                           bello/works/281                        Retrorama Atari                                                                                                                                                              Notice                                trademarks and
                                                                                  comicbook,star wars,rebel,zelda,
      28154735             54735           2017-09-22 8:31:17     800                                                                     78880763     lipebello                                                           2018-06-12 14:51:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                  atari,pitfall,sonic,talis,knuckles,
                                                                                  street,fighter,ryu,akuma,pac man



                           http://www.
                           redbubble.
                           com/people/bigf                        Work Hard,                                                                                                                                                                   Takedown                              Atari
                           atdesigns/works                        Play Hard,                                                                                                                                                                   Notice                                trademarks and
      28158671             /28158671       2017-09-22 14:26:37    Repeat           atari,play,gamer                                       82657503     bigfatdesigns                                                       2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/farij                                        arcade,atari,original,logo,8bits,code,                                                                                                                      Takedown                              Atari
                           amis/works/282                                          geek,salty,video game,steam,cs go,                                                                                                                          Notice                                trademarks and
      28233034             33034            2017-09-27 19:36:59   Atari            retro,gaming                                           82914353     farijamis                                                           2018-06-12 14:47:46 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/jiha                                         arcade,atari,original,logo,8bits,code,
                           nanjani2392/wo                                          geek,salty,video game,steam,cs go,                                                                                                                         Proactive         Atari Interactive,
      28233447             rks/28233447    2017-09-27 20:32:37    atari            retro,gaming                                           82915898     jihananjani2392                                                     2018-06-15 8:05:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 49
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 58 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/vop                                          arcade,atari,original,logo,8bits,code,                                                                                                                      Takedown                              Atari
                           pysabrini/works/                                        geek,salty,video game,steam,cs go,                                                                                                                          Notice                                trademarks and
      28233484             28233484         2017-09-27 20:37:35   atari retro      retro,gaming                                           82916100     voppysabrini                                                        2018-06-12 14:47:47 Moderation                            copyrights     5              5               5            $64.13        $23.66          $19.87




                           http://www.
                           redbubble.
                           com/people/vop                                          arcade,atari,original,logo,8bits,code,
                           pysabrine/works                                         geek,salty,video game,steam,cs go,                                                                                                                         Proactive         Atari Interactive,
      28234114             /28234114       2017-09-27 22:01:14    atari gaming     retro,gaming                                           82918067     voppysabrine                                                        2018-06-15 6:56:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/gus                                          arcade,atari,original,logo,8bits,code,
                           tianjani2392/wo                                         geek,salty,video game,steam,cs go,                                                                                                                         Proactive         Atari Interactive,
      28235182             rks/28235182    2017-09-28 0:18:04     atari            retro,gaming                                           82920743     gustianjani2392                                                     2018-06-15 6:53:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/imo                                          arcade,atari,original,logo,8bits,code,
                           sabok/works/28                                          geek,salty,video game,steam,cs go,                                                                                                                         Proactive         Atari Interactive,
      28247193             247193         2017-09-28 18:35:51     Atari            retro,gaming                                           82960612     imosabok                                                            2018-06-15 6:53:50 Moderation        Inc.                 Atari         5               5               5            $163.79       $46.78          $47.49


                                                                                   atari,cx2600a,atari 2600,mos
                                                                                   technology 6507,アタリ,video game,
                                                                                   pac man,pong,old school,retro,
                           http://www.                                             gamer,gaming,nostalgia,8 bit,oasis,
                           redbubble.                                              ready player one,ernest cline,gunter,
                           com/people/er3                                          easter egg,parzival,aech,art3mis,                                                                                                                           Takedown                              Atari
                           733/works/2827                                          halliday,anoraks almanac,anorak,                                                                                                                            Notice                                trademarks and
      28278407             8407           2017-10-01 5:40:02      Atari CX2600A    stranger things                                        45043884     er3733                                                              2018-06-12 14:50:01 Moderation                            copyrights     1              1               1            $24.89        $4.15           $12.04

                                                                                    joystick control,patent us 4349708 a,
                                                                                    atari,cx2600a,atari 2600,mos
                                                                                    technology 6507,アタリ,video game,
                                                                                    pac man,pong,old school,retro,
                           http://www.                                              gamer,gaming,nostalgia,8 bit,oasis,
                           redbubble.                                               ready player one,ernest cline,gunter,
                           com/people/er3                         Joystick control: easter egg,parzival,aech,art3mis,                                                                                                                          Takedown                              Atari
                           733/works/2827                         Patent US         halliday,anoraks almanac,anorak,                                                                                                                           Notice                                trademarks and
      28278737             8737           2017-10-01 6:11:08      4349708 A         stranger things                                       45043884     er3733                                                              2018-06-12 14:43:27 Moderation                            copyrights     4              2               3            $23.48        $3.91           $7.92


                                                                                   atari,cx2600a,atari 2600,mos
                                                                                   technology 6507,アタリ,video game,
                                                                                   pac man,pong,old school,retro,
                           http://www.                                             gamer,gaming,nostalgia,8 bit,oasis,
                           redbubble.                                              ready player one,ernest cline,gunter,
                           com/people/er3                                          easter egg,parzival,aech,art3mis,                                                                                                                           Takedown                              Atari
                           733/works/2827                                          halliday,anoraks almanac,anorak,                                                                                                                            Notice                                trademarks and
      28279043             9043           2017-10-01 6:39:59      Atari 2600       stranger things                                        45043884     er3733                                                              2018-06-12 14:50:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                   atari,cx2600a,atari 2600,logo,japan,
                                                                                   mos technology 6507,アタリ,video
                                                                                   game,pac man,pong,old school,
                           http://www.                                             retro,gamer,gaming,nostalgia,8 bit,
                           redbubble.                                              oasis,ready player one,ernest cline,
                           com/people/er3                                          gunter,easter egg,parzival,aech,                                                                                                                            Takedown                              Atari
                           733/works/2828                         Atari Logo アタ    art3mis,halliday,anoraks almanac,                                                                                                                           Notice                                trademarks and
      28280004             0004           2017-10-01 7:53:03      リ                anorak,stranger things                                 45043884     er3733                                                              2018-06-12 14:49:16 Moderation                            copyrights     7              6               6            $153.60       $25.61          $60.02


                                                                                   atari,cx2600a,atari 2600,logo,japan,
                                                                                   mos technology 6507,アタリ,video
                                                                                   game,pac man,pong,old school,
                           http://www.                                             retro,gamer,gaming,nostalgia,8 bit,
                           redbubble.                                              oasis,ready player one,ernest cline,
                           com/people/er3                                          gunter,easter egg,parzival,aech,                                                                                                                            Takedown                              Atari
                           733/works/2828                         Atari Logo アタ    art3mis,halliday,anoraks almanac,                                                                                                                           Notice                                trademarks and
      28280143             0143           2017-10-01 8:02:22      リ                anorak,stranger things                                 45043884     er3733                                                              2018-06-12 14:40:22 Moderation                            copyrights     10             10              10           $80.97        $13.50          $35.13




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 50
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 59 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                            # of paid                                                  redbubble
                                          work creation date                                                                              user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)


                                                                                  atari,cx2600a,atari 2600,logo,japan,
                                                                                  mos technology 6507,アタリ,video
                                                                                  game,pac man,pong,old school,
                           http://www.                                            retro,gamer,gaming,nostalgia,8 bit,
                           redbubble.                                             oasis,ready player one,ernest cline,
                           com/people/er3                                         gunter,easter egg,parzival,aech,                                                                                                                             Takedown                       Atari
                           733/works/2828                        Atari Logo アタ    art3mis,halliday,anoraks almanac,                                                                                                                            Notice                         trademarks and
      28280198             0198           2017-10-01 8:06:50     リ                anorak,stranger things                                  45043884     er3733                                                              2018-06-12 14:49:17 Moderation                     copyrights     11             9               10           $127.42       $21.22          $53.66




                           http://www.
                           redbubble.
                           com/people/gre                        Atari Games      atari games,atari,retrogaming,                                                                                                                               Takedown                       Atari
                           gGgggg/works/                         Classic Logo     gaming,console,retro,vintage,                                                                                                                                Notice                         trademarks and
      28314034             28314034       2017-10-03 13:40:28    Japanese         vaporwave,japanese,logo,atari logo                      79232631     gregGgggg                                                           2018-06-12 14:47:48 Moderation                     copyrights     5              4               5            $10.76        $1.80           $6.39




                           http://www.
                           redbubble.                            Have you
                           com/people/gre                        played Atari     atari,classic,slogan,vaporwave,                                                                                                                              Takedown                       Atari
                           gGgggg/works/                         today? - Atari   vintage,retro,retrogaming,gaming,                                                                                                                            Notice                         trademarks and
      28320000             28320000       2017-10-03 23:37:22    slogan           logo,atari classic,atari 2600                           79232631     gregGgggg                                                           2018-06-12 14:49:22 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Have you
                           com/people/gre                        played Atari                                                                                                                                                                  Takedown                       Atari
                           gGgggg/works/                         today? Console atari,slogan,classic,retro,vaporwave,                                                                                                                          Notice                         trademarks and
      28320463             28320463       2017-10-04 0:35:53     version        vintage,old,retrogaming,atari 2600                        79232631     gregGgggg                                                           2018-06-12 14:50:02 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Have you
                           com/people/gre                        played Atari     atari 2600,atari,slogan,logo,                                                                                                                                Takedown                       Atari
                           gGgggg/works/                         today? Atari     retrogaming,vaporwave,vintage,                                                                                                                               Notice                         trademarks and
      28320892             28320892       2017-10-04 1:29:14     2600             black and white                                         79232631     gregGgggg                                                           2018-06-12 14:50:02 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Will                                                                                                                                                                                                     Takedown                       Atari
                           iamPls/works/2                        Atari japanese   atari,japanese,kanji,80s,vaporwave,                                                                                                                          Notice                         trademarks and
      28330163             8330163         2017-10-04 15:25:32   80s city         games                                                   83187429     WilliamPls                                                          2018-06-12 14:51:04 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                  et,e t,e t the extra terrestrial,atari,
                           http://www.                                            atari 2600,et game,retro,retrogame,
                           redbubble.                                             retrogaming,gaming,game,spielberg,
                           com/people/hap                                         video game,atari happy camper,                                                                                                                               Takedown                       Atari
                           pycamperYT/wo                                          happycamperyt,geek,nerd,cinema,                                                                                                                              Notice                         trademarks and
      28345004             rks/28345004   2017-10-05 15:22:41    E.T. Atari       movies,et video game                                    82007460     happycamperYT                                                       2018-06-12 14:49:17 Moderation                     copyrights     20             17              18           $420.36       $38.23          $197.01




                           http://www.
                           redbubble.
                           com/people/Mic                                         retro,nintendo,game,gaming,sega,                                                                                                                             Takedown                       Atari
                           haelWest/works                                         video games,gamer,nerd,80s,geek,                                                                                                                             Notice                         trademarks and
      28347842             /28347842      2017-10-05 20:47:52    atari            arcade,nes                                              83291874     MichaelWest                                                         2018-06-12 14:47:51 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                            pong,tennis,electronic,game,atari,
                           redbubble.                                             early historic gamers,white,screen
                           com/people/tim                                         simple,1970s,1980s,                                                                                                                                          Takedown                       Atari
                           othybeighton/w                        Pong (screen     nineteenseventies,nineteeneighties,                                                                                                                          Notice                         trademarks and
      28385794             orks/28385794 2017-10-09 3:12:01      shot).           tv,palourgame                                           42517722     timothybeighton                                                     2018-06-12 14:53:42 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                             Pg 51
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 60 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Cait                                        retro,nintendo,game,gaming,sega,
                           lynKent/works/2                                        video games,nerd,gamer,geek,80s,                                                                                                                           Proactive         Atari Interactive,
      28412656             8412656         2017-10-10 18:36:46   atari            nes                                                    83506029     CaitlynKent                                                         2018-06-15 6:59:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00


                                                                                  blade runner,2049,agent k,ryan
                                                                                  gosling,cyberpunk,harrison ford,
                                                                                  ridley scott,future,jared leto,desert,
                           http://www.                                            sci fi,wallace,deckard,replicant,
                           redbubble.                                             nexus,human,atari,videogames,
                           com/people/Van                        Atari Neon       gamer,building,retro,synth,1980,                                                                                                                            Takedown                              Atari
                           Hand/works/284                        Version 2049     ready player one,arcade,parzival,                                                                                                                           Notice                                trademarks and
      28462260             62260          2017-10-14 10:08:33    with Lights      games                                                  82638856     VanHand                                                             2018-06-12 14:51:37 Moderation                            copyrights     1              1               1            $54.75        $10.95          $17.52


                                                                                  blade runner,2049,agent k,ryan
                                                                                  gosling,cyberpunk,harrison ford,
                                                                                  ridley scott,future,jared leto,desert,
                           http://www.                                            sci fi,wallace,deckard,replicant,
                           redbubble.                                             nexus,human,atari,videogames,
                           com/people/Van                                         gamer,building,retro,synth,1980,                                                                                                                            Takedown                              Atari
                           Hand/works/284                        Atari Neon       ready player one,arcade,parzival,                                                                                                                           Notice                                trademarks and
      28470137             70137          2017-10-15 1:32:23     Version 2049     games                                                  82638856     VanHand                                                             2018-06-12 14:49:24 Moderation                            copyrights     21             16              18           $213.71       $44.16          $79.67
                                                                                  league,legends,leagueoflegends,
                                                                                  overwatch,cod,mercy,lux,katarina,
                                                                                  star guardians,console,nintendo,
                                                                                  atari,squarenix,final fantasy,life is
                                                                                  strange,lol,adc,support,midlaner,
                           http://www.
                                                                                  toplaner,feed,feeder,twitch,streamer,
                           redbubble.
                                                                                  gamer,game,videogame,
                           com/people/Yan                                                                                                                                                                                                     Takedown                              Atari
                                                                                  videogames,mario,playstation,
                           gh/works/28472                                                                                                                                                                                                     Notice                                trademarks and
                                                                                  online,d d,dungeons and dragons,
      28472789             789            2017-10-15 6:51:54     Flowy Atari                                                             65528931     Yangh                                                               2018-06-12 14:50:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                  dragons,fantasy,anime,manga,
                                                                                  league,legends,leagueoflegends,
                                                                                  japan,japanese,palette,colour,sugoi,
                                                                                  overwatch,cod,mercy,lux,katarina,
                                                                                  cute,kawaii,paste,paste goth,goth,
                                                                                  star guardians,console,nintendo,
                                                                                  nature,sakura,sea
                                                                                  atari,squarenix,final fantasy,life is
                                                                                  strange,lol,adc,support,midlaner,
                           http://www.
                                                                                  toplaner,feed,feeder,twitch,streamer,
                           redbubble.
                                                                                  gamer,game,videogame,
                           com/people/Yan                                                                                                                                                                                                     Takedown                              Atari
                                                                                  videogames,mario,playstation,
                           gh/works/28472                                                                                                                                                                                                     Notice                                trademarks and
                                                                                  online,d d,dungeons and dragons,
      28472854             854            2017-10-15 6:57:36     Cloudy Atari                                                            65528931     Yangh                                                               2018-06-12 14:50:03 Moderation                            copyrights     1              1               1            $1.81         $0.25           $1.05
                                                                                  dragons,fantasy,anime,manga,
                                                                                  japan,japanese,palette,colour,sugoi,
                                                                                  cute,kawaii,paste,paste goth,goth,
                                                                                  nature,sakura,sea

                           http://www.
                           redbubble.
                           com/people/WP                                                                                                                                                                                                      Takedown                              Atari
                           CLLC/works/28                                          retro,atari,gaming,gamer,retro                                                                                                                              Notice                                trademarks and
      28476318             476318        2017-10-15 11:51:59     Joystick         gaming,joystick,video games                            63159773     WPCLLC                                                              2018-06-12 14:46:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ack                                                                                                                                                                                                     Takedown                              Atari
                           a01/works/2851                        Atari            atari,vaporwave,synthwave,                                                                                                                                  Notice                                trademarks and
      28510040             0040           2017-10-17 15:06:01    Vaporwave        retrowave                                              77441788     Acka01                                                              2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mar
                           yuribe/works/28                       ATARI            atari,classic,8bit,game,love,arcade,                                                                                                                       Proactive         Atari Interactive,
      28603510             603510          2017-10-25 5:34:37    CLASSIC          vault                                                  84149070     maryuribe                                                           2018-06-15 7:55:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                  breakout,arkanoid,brick breaker,
                           http://www.                                            retro gaming,retro games,retro,
                           redbubble.                                             vintage,gaming,gamer,hardcore
                           com/people/Kai                        Game Freak       gamer,pc gaming,arcade gaming,
                           ko112/works/28                        Retro Breakout   geek,nerd,classic gaming,classic                                                                                                                           Proactive         Atari Interactive,
      28633721             633721         2017-10-27 8:16:43     Gaming           gamer,video game                                       83326115     Kaiko112                                                            2018-06-15 7:53:50 Moderation        Inc.                 Breakout      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 52
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 61 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title          tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/ald                                            pong,black,white,game,video game,
                           ersmith/works/2                                           retro,seventies,pattern,playful,bold,                                                                                                                     Proactive         Atari Interactive,
      28647399             8647399         2017-10-28 9:55:19    Pong                aldersmith                                            40662377     aldersmith                                                          2018-06-15 8:53:08 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00

                                                                                     pong,nintendo,amiga,sega,sonic,
                                                                                     supermario,luigi,kart,crash,pacman,
                                                                                     pac,man,videogames,videogame,
                                                                                     super mario,mario,pc games,games,
                           http://www.                                               game,ghost,namco,neo geo,pixel,
                           redbubble.                                                captain commando,captain,
                           com/people/feni                                           commando,video,cadillacs and
                           x92/works/2872                                            dinosaurs,jack tenrec,hannah,jack,                                                                                                                        Proactive         Atari Interactive,
      28729683             9683            2017-11-03 12:03:23   Pong                cadillacs,cadillac,dinosaurs                          84306076     fenix92                                                             2018-06-15 8:40:51 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Retro Classic
                           com/people/Mer                        Gamer - Atari       nerd,geek,retro,gaming,classic,                                                                                                                            Takedown                              Atari
                           chForMagic/wor                        Controller -        pong,controller,joystick,atari,nes,                                                                                                                        Notice                                trademarks and
      28805569             ks/28805569    2017-11-08 20:55:37    Geek Nerd Gift      nintendo                                              83356777     MerchForMagic                                                       2018-06-12 14:46:36 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/she                                                                                                                                                                                                       Takedown                              Atari
                           rlygibson/works/                                          atari,classic,8bit,game,love,arcade,                                                                                                                       Notice                                trademarks and
      28811218             28811218         2017-11-09 7:01:10   atari               vault                                                 84790007     sherlygibson                                                        2018-06-12 14:47:46 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/she                                                                                                                                                                                                       Takedown                              Atari
                           rlygibson/works/                                          atari,classic,8bit,game,love,arcade,                                                                                                                       Notice                                trademarks and
      28811313             28811313         2017-11-09 7:09:05   atari classic       vault                                                 84790007     sherlygibson                                                        2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/attr
                           activedecoy/wor                                                                                                                                                                                                     Proactive         Atari Interactive,
      28813057             ks/28813057     2017-11-09 9:27:09    centipede           centipede,80s,arcade                                  60543280     attractivedecoy                                                     2018-06-15 7:17:49 Moderation        Inc.                 Centipede     0               0               0            $0.00         $0.00           $0.00




                                                                                  atari,vcs,400,800,400xl,800xl,8bit,
                           http://www.                                            retro,tech,80s,commodore64,
                           redbubble.                                             commodore,64,zx spectrum,space
                           com/people/Big                                         invaders,70s,seventies,video                                                                                                                                  Takedown                              Atari
                           RedDot/works/2                                         games,chic,commodoe pet,present,                                                                                                                              Notice                                trademarks and
      28813642             8813642        2017-11-09 10:11:10    Retro tech chic! christmas,birthday,man,girl,woman                        67495080     BigRedDot                                                           2018-06-12 14:56:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                           Proactive         Atari Interactive,
      28822549             8822549        2017-11-10 0:45:03     video games         mario bros,doom,tycoon                                84828550     godamsata                                                           2018-06-15 8:02:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                           Proactive         Atari Interactive,
      28822569             8822569        2017-11-10 0:47:05     video games         mario bros,doom,tycoon                                84828550     godamsata                                                           2018-06-15 7:58:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 53
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 62 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                             # of paid                                                  redbubble
                                          work creation date                                                                           user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title          tag_list                            description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28822588             8822588        2017-11-10 0:49:27     video games         mario bros,doom,tycoon                            84828550     godamsata                                                           2018-06-15 7:55:49 Moderation        Inc.                 Atari      1               1               1            $8.51         $6.01           $1.78




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28822605             8822605        2017-11-10 0:52:02     video games         mario bros,doom,tycoon                            84828550     godamsata                                                           2018-06-15 8:05:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28822629             8822629        2017-11-10 0:55:02     video games         mario bros,doom,tycoon                            84828550     godamsata                                                           2018-06-15 7:01:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28822645             8822645        2017-11-10 0:57:48     video games         mario bros,doom,tycoon                            84828550     godamsata                                                           2018-06-15 8:05:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                                atari,video game,games,arcade
                           com/people/god                                            game company,nolan bushnell,csgo,
                           amsata/works/2                        atari - the retro   ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28822663             8822663        2017-11-10 1:00:09     video games         mario bros,doom,tycoon                            84828550     godamsata                                                           2018-06-15 6:55:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            atari - our own     atari,video game,games,arcade
                           com/people/ber                        mothers and         game company,nolan bushnell,csgo,
                           akila/works/288                       scarves, our        ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28835179             35179           2017-11-10 22:01:43   spirits,            mario bros,doom,tycoon                            84865568     berakila                                                            2018-06-15 6:56:50 Moderation        Inc.                 Atari      4               4               4            $185.84       $54.96          $65.23




                           http://www.                           atari - our
                           redbubble.                            shamans and         atari,video game,games,arcade
                           com/people/ber                        our sacred          game company,nolan bushnell,csgo,
                           akila/works/288                       books. Let us       ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28835212             35212           2017-11-10 22:05:43   keep                mario bros,doom,tycoon                            84865568     berakila                                                            2018-06-15 6:55:52 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            atari - our stars   atari,video game,games,arcade
                           com/people/ber                        to ourselves        game company,nolan bushnell,csgo,
                           akila/works/288                       and we shall        ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28835225             35225           2017-11-10 22:07:42   pray                mario bros,doom,tycoon                            84865568     berakila                                                            2018-06-15 7:00:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            atari - to no       atari,video game,games,arcade
                           com/people/ber                        one. Let us eat     game company,nolan bushnell,csgo,
                           akila/works/288                       what makes us       ps4,pac man,pong,sega,nintendo,                                                                                                                       Proactive         Atari Interactive,
      28835240             35240           2017-11-10 22:09:55   holy.               mario bros,doom,tycoon                            84865568     berakila                                                            2018-06-15 7:01:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                              Pg 54
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 63 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                               atari,video game,games,arcade
                           com/people/ber                        atari - Some       game company,nolan bushnell,csgo,
                           akila/works/288                       people say the     ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      28835254             35254           2017-11-10 22:12:00   devil is beating   mario bros,doom,tycoon                               84865568     berakila                                                             018-06-15 7:58:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,video game,games,arcade
                           com/people/ber                        atari - is pawing game company,nolan bushnell,csgo,
                           akila/works/288                       his wife. Some ps4,pac man,pong,sega,nintendo,                                                                                                                              Proactive         Atari Interactive,
      28835280             35280           2017-11-10 22:16:33   people say        mario bros,doom,tycoon                                84865568     berakila                                                             018-06-15 8:01:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/eliz                                                                                                                                                                                                    Takedown                              Atari
                           areus/works/28                                           atari,classic,8bit,game,love,arcade,                                                                                                                      Notice                                trademarks and
      28866325             866325          2017-11-13 4:24:30    ATARI              vault                                                84963715     elizareus                                                            018-06-12 14:47:52 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/eliz                                                                                                                                                                                                    Takedown                              Atari
                           areus/works/28                                           atari,classic,8bit,game,love,arcade,                                                                                                                      Notice                                trademarks and
      28866372             866372          2017-11-13 4:29:53    ATARI VAULT        vault                                                84963715     elizareus                                                            018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ast
                           eroidch/works/2                       Asteroids Game asteroids game,survival online,                                                                                                                              Proactive         Atari Interactive,
      28895158             8895158         2017-11-14 23:14:45   Online         galaxy games online                                      85070352     Asteroidch                                                           018-06-15 7:15:50 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                               atari,video game,games,arcade
                           com/people/nel                                           game company,nolan bushnell,csgo,
                           esucine/works/2                       atari video        ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      28919605             8919605         2017-11-16 12:02:19   game               mario bros,doom,tycoon                               85146837     nelesucine                                                           018-06-15 8:06:51 Moderation        Inc.                 Atari         1               1               1            $6.50         $4.59           $1.35




                           http://www.
                           redbubble.                                               atari,video game,games,arcade
                           com/people/nel                                           game company,nolan bushnell,csgo,
                           esucine/works/2                       atari video        ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      28919639             8919639         2017-11-16 12:03:33   game               mario bros,doom,tycoon                               85146837     nelesucine                                                           018-06-15 8:02:51 Moderation        Inc.                 Atari         1               1               1            $18.65        $5.33           $3.82




                           http://www.
                           redbubble.                                               atari,video game,games,arcade
                           com/people/nel                                           game company,nolan bushnell,csgo,
                           esucine/works/2                       atari video        ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      28919656             8919656         2017-11-16 12:04:49   game               mario bros,doom,tycoon                               85146837     nelesucine                                                           018-06-15 6:56:50 Moderation        Inc.                 Atari         1               1               1            $7.42         $5.24           $1.68




                           http://www.
                           redbubble.                                               atari,video game,games,arcade
                           com/people/nel                                           game company,nolan bushnell,csgo,
                           esucine/works/2                       atari video        ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      28919683             8919683         2017-11-16 12:06:29   game               mario bros,doom,tycoon                               85146837     nelesucine                                                           018-06-15 6:58:49 Moderation        Inc.                 Atari         3               3               3            $78.77        $22.50          $26.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 55
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 64 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                             atari,video game,games,arcade
                           com/people/nel                                         game company,nolan bushnell,csgo,
                           esucine/works/2                       atari video      ps4,pac man,pong,sega,nintendo,                                                                                                                            Proactive         Atari Interactive,
      28919701             8919701         2017-11-16 12:07:34   game             mario bros,doom,tycoon                                 85146837     nelesucine                                                          2018-06-15 8:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             gaming,gamer,video games,
                           com/people/CC                                          videogames,retro,nostalgia,vintage,                                                                                                                         Takedown                              Atari
                           CDesign/works/                        Atari Retro      cartridge,70s,80s,joystick,                                                                                                                                 Notice                                trademarks and
      28926230             28926230       2017-11-16 21:29:19    Faded            2600,5200,7800                                         84006945     CCCDesign                                                           2018-06-12 14:47:50 Moderation                            copyrights     9              8               9            $297.52       $79.01          $113.08




                           http://www.
                           redbubble.
                           com/people/willi                                                                                                                                                                                                   Takedown                              Atari
                           jay/works/28930                       Oldschool                                                                                                                                                                    Notice                                trademarks and
      28930464             464              2017-11-17 5:59:25   Gamer - Atari    oldschool,gamer,atari                                  37813828     willijay                                                            2018-06-12 14:47:50 Moderation                            copyrights     2              2               2            $62.48        $10.42          $21.49




                           http://www.
                           redbubble.
                           com/people/ced
                           r/works/289687                                                                                                                                                                                                    Proactive         Atari Interactive,
      28968731             31             2017-11-19 20:27:49    atari            original logo,code,geek                                85314343     cedr                                                                2018-06-15 6:58:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pea
                           rcc/works/2897                                                                                                                                                                                                    Proactive         Atari Interactive,
      28971485             1485           2017-11-20 0:56:57     atari            original,logo,code,geek,atari,salty                    85322221     pearcc                                                              2018-06-15 7:00:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ima                                                                                                                                                                                                     Takedown                              Atari
                           genjc03/works/2                                                                                                                                                                                                    Notice                                trademarks and
      28975135             8975135         2017-11-20 7:08:42    VIDEO GAME       space invader,atari game                               84399852     Imagenjc03                                                          2018-06-12 14:50:07 Moderation                            copyrights     1              1               1            $21.24        $3.54           $6.04




                           http://www.
                           redbubble.
                           com/people/goa                                                                                                                                                                                                     Takedown                              Atari
                           le/works/28989                                         original,logo,bisnis,8 bits,code,geek,                                                                                                                      Notice                                trademarks and
      28989873             873            2017-11-21 2:12:10     atari            atari                                                  85387197     goale                                                               2018-06-12 14:49:21 Moderation                            copyrights     1              1               1            $21.06        $3.51           $9.87




                           http://www.
                           redbubble.
                           com/people/Ald                                         atari,gaming,retrogaming,nintendo,                                                                                                                          Takedown                              Atari
                           ynes/works/290                                         sega,nes,classicgaming,humor,                                                                                                                               Notice                                trademarks and
      29012708             12708          2017-11-22 11:33:37    Atari logo faded vintage,retro,80s,classic,arcade                       48215523     Aldynes                                                             2018-06-12 14:50:06 Moderation                            copyrights     2              2               2            $114.80       $21.48          $39.72




                           http://www.
                           redbubble.                                             atari,gaming,retro,retrogaming,sega,
                           com/people/Ald                                         nintendo,pixelart,pixel,humor,                                                                                                                              Takedown                              Atari
                           ynes/works/290                                         fantasy,arcade,classic,classic                                                                                                                              Notice                                trademarks and
      29033326             33326          2017-11-23 18:48:44    Atari            gaming,nes,atari 2600                                  48215523     Aldynes                                                             2018-06-12 14:40:21 Moderation                            copyrights     6              6               6            $100.35       $16.71          $38.47




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 56
                                                                                                      Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 65 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                            # of paid                                                  redbubble
                                           work creation date                                                                                      user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title         tag_list                                        description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Ald                                            atari,gaming,nintendo,sega,retro,                                                                                                                                  Takedown                              Atari
                           ynes/works/290                                            retrogaming,vintage,arcade,80s,                                                                                                                                    Notice                                trademarks and
      29064150             64150          2017-11-25 13:37:26     Atari Faded        2600,pixel,pixelart                                           48215523     Aldynes                                                             2018-06-12 14:49:18 Moderation                            copyrights     20             15              15           $482.31       $85.89          $184.66




                           http://www.
                           redbubble.
                           com/people/sea
                           al/works/29084                                                                                                                                                                                                              Proactive         Atari Interactive,
      29084478             478            2017-11-26 17:40:07     atari              original,logo,code,funny,atari                                85790231     seaal                                                               2018-06-15 8:01:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mia
                           mif/works/2908                                                                                                                                                                                                              Proactive         Atari Interactive,
      29085218             5218           2017-11-26 18:34:24     atari              logo,original,bisnis,code,geek                                85792587     miamif                                                              2018-06-15 6:56:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/the                                                                                                                                                                                                               Takedown                              Atari
                           Fujikoma/works/                                           retro,gaming,atari,2600,joy stick,                                                                                                                                 Notice                                trademarks and
      29168085             29168085        2017-12-01 0:16:26     2600 Joy           controller,nostalgia,70s,80s                                  85172917     theFujikoma                                                         2018-06-12 14:46:31 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Nor                                                                                                                                                                                                               Takedown                              Atari
                           thAmericaTs/wo                                            atari old school retro video computer                                                                                                                              Notice                                trademarks and
      29231180             rks/29231180   2017-12-04 12:19:09                        game                                                          86016010     NorthAmericaTs                                                      2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                               pixltees,atari,rampage,retro,game,
                           redbubble.                                                videogame,gamer,retrogaming,
                           com/people/PIX                         ATARI              childhood,nostalgia,8bit,atari2600,                                                                                                                                Takedown                              Atari
                           LTEES/works/2                          RAMPAGE            80s,eighties,monkey,gorilla,lizard,                                                                                                                                Notice                                trademarks and
      29248182             9248182        2017-12-05 9:33:56      COVER              monster                                                       55406784     PIXLTEES                                                            2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                     patent,patent art,patent print,atari,
                                                                                     game,patent poster,patentprints,
                                                                                     patent art print,patent wall art,patent
                                                                                     artwork,patent decor,patent art
                                                                                     drawing,atari patent,atari vintage,
                           http://www.
                                                                                     atari art,atari drawing,atari patent
                           redbubble.
                                                                                     poster,atari poster,atari patent art,
                           com/people/Vint                        Atari Patent
                                                                                     atari wall art,atari mug,atari mugs,
                           agoArt/works/29                        Drawing                                                                                                                                                                              Proactive         Atari Interactive,
                                                                                     atari patent shirt,atari artwork,atari t
      29264075             264075          2017-12-06 4:48:49     Blueprint                                                                        86530932     VintagoArt                                                          2018-06-15 8:02:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                     shirt,atari shirt,atari lover,atari shirts,
                                                                                     computer
                                                                                     atari lover games,atari,abes
                                                                                                  gift,atari gift,atari gifts,
                                                                                     odyssey,abe,abes       world,computer,
                                                                                     atari pillow,atari design,patent      prints,
                                                                                     coding,codes,geek,nerd,geeks,
                                                                                     best seller,best sellers,trending,
                                                                                     nerds,2018,2017,best        selling,best
                                                                                     patent shirt,patent drawing,gift       for
                                                                                     sellers,classic   teeshirts,classic,
                                                                                     dad,gift for him,gift   for men,best gifts
                           http://www.
                                                                                     classic  tshirts,favourites,favorites,
                                                                                     for men,patent     art prints
                           redbubble.
                                                                                     amazing,brilliant,funny,unique,
                           com/people/surr                                                                                                                                                                                                              Takedown                              Atari
                                                                                     teeshirts,perfect,original,surreal,
                           ealitee/works/29                                                                                                                                                                                                             Notice                                trademarks and
                                                                                     weird,keep it surreal,science,nature,
      29270552             270552           2017-12-06 11:05:52   Atari                                                                            79890820     surrealitee                                                         2018-06-12 14:47:45 Moderation                            copyrights     1              1               1            $1.43         $0.33           $0.37
                                                                                     christmas,most popular,popular,atari
                                                                                     520,atari 520 sti
                                                                                     80s,retro,ready player one,ready,
                                                                                     player,one,gunter,movie,video,film,
                                                                                     series,tv,game,gamer,cool,show,
                           http://www.                                               book,egg,key,crystal,jade,copper,
                           redbubble.                                                dungeons and dragons,dungeon,
                           com/people/Cor                                            dungeons,dragon,dragons,pacman,                                                                                                                                    Takedown                              Atari
                           psecutter/works                                           zork,joust,atari,zx81,spectrum,                                                                                                                                    Notice                                trademarks and
      29321278             /29321278       2017-12-09 3:28:09     Parzival - retro   parzival,art3mis,aech,daito,shoto                             61329386     Corpsecutter                                                        2018-06-12 14:57:20 Moderation                            copyrights     2              2               2            $45.33        $7.55           $18.12




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                             Pg 57
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 66 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                              user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29321454             /29321454       2017-12-09 3:50:45     Art3mis - retro   parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 14:55:27 Moderation                            copyrights     4              4               4            $119.04       $19.82          $53.35


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29321723             /29321723       2017-12-09 4:15:30     Aech - retro      parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:25 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29321809             /29321809       2017-12-09 4:23:24     Daito - retro     parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:27 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29322000             /29322000       2017-12-09 4:45:11     Shoto - retro     parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:28 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29322205             /29322205       2017-12-09 5:03:19     Ready - retro     parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:29 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29322374             /29322374       2017-12-09 5:19:40     Keys - retro      parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:30 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                    80s,retro,ready player one,ready,
                                                                                    player,one,gunter,movie,video,film,
                                                                                    series,tv,game,gamer,cool,show,
                           http://www.                                              book,egg,key,crystal,jade,copper,
                           redbubble.                                               dungeons and dragons,dungeon,
                           com/people/Cor                                           dungeons,dragon,dragons,pacman,                                                                                                                             Takedown                              Atari
                           psecutter/works                                          zork,joust,atari,zx81,spectrum,                                                                                                                             Notice                                trademarks and
      29322647             /29322647       2017-12-09 5:47:12     ZX81 - retro      parzival,art3mis,aech,daito,shoto                      61329386     Corpsecutter                                                        2018-06-12 15:01:31 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                              classic atari video games sy984 best
                           redbubble.                             Classic Atari     product,best product,new product,
                           com/people/art                         Video Games       best trending,trending,best product
                           workerazingm/w                         SY984 Best        seller,trending seller,discoun,big                                                                                                                         Proactive         Atari Interactive,
      29328195             orks/29328195 2017-12-09 12:09:20      Product           sell,trending t shirt,t shirt design                   86717948     artworkerazingm                                                     2018-06-15 8:02:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                    2018,2017,best selling,best sellers,
                                                                                    classic teeshirts,classic,classic
                                                                                    tshirts,favourites,favorites,amazing,
                                                                                    brilliant,funny,unique,teeshirts,
                                                                                    perfect,original,surreal,weird,keep it
                           http://www.
                                                                                    surreal,science,nature,christmas,
                           redbubble.
                                                                                    most popular,popular,cartoons,
                           com/people/surr                                                                                                                                                                                                      Takedown                              Atari
                                                                                    comedy,fun,most popular of all time,
                           ealitee/works/29                                                                                                                                                                                                     Notice                                trademarks and
                                                                                    bestselling,cool,old school,hello,
      29368654             368654           2017-12-11 14:39:23   Atari                                                                    79890820     surrealitee                                                         2018-06-12 14:40:25 Moderation                            copyrights     2              2               2            $44.63        $8.93           $11.22
                                                                                    cartoon,morning,geeks,nerds,
                                                                                    computer,atari,computer games




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 58
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 67 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                          # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant   property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                                               atari,starwars,atari2600,
                           com/people/wo                                            obiwankenobi joystick,controller,                                                                                                                            Takedown                       Atari
                           odsonart/works/                       The Lightsaber     lightsaber,skywalker,retro,                                                                                                                                  Notice                         trademarks and
      29411071             29411071        2017-12-13 19:19:16   2600               videogame,leia,videogames                               54954252     woodsonart                                                          2018-06-12 14:43:25 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ja
                           mie-                                  Atari - You        atari,nintento,sega,coleco,                                                                                                                                  Takedown                       Atari
                           Cross/works/29                        never forget       intellivision,classic,retro,video game,                                                                                                                      Notice                         trademarks and
      29419916             419916         2017-12-14 8:50:29     your first Shirt   game,console,arcade,top,apparel                         63785425     Jamie-Cross                                                         2018-06-12 14:43:25 Moderation                     copyrights     1              1               1            $18.30        $3.05           $4.46




                           http://www.
                           redbubble.
                           com/people/Alli                                          gameboy,nintendo,sega,atari,                                                                                                                                 Takedown                       Atari
                           e10pin00/works                        games through      gamecuve,snes,nes,playstaion,                                                                                                                                Notice                         trademarks and
      29433689             /29433689       2017-12-15 3:23:22    the years          dreamcast,gamer                                         77627090     Allie10pin00                                                        2018-06-12 14:46:35 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Gar                                                                                                                                                                                                        Takedown                       Atari
                           y1982/works/29                                                                                                                                                                                                        Notice                         trademarks and
      29442116             442116         2017-12-15 13:26:07    atari                                                                      87368468     Gary1982                                                            2018-06-12 14:40:24 Moderation                     copyrights     4              4               5            $35.69        $5.94           $24.25




                           http://www.                                             nintendo,game,games,video games,
                           redbubble.                                              arcade,pacman,pac man,space
                           com/people/jac                                          invaders,fantasy,gamer,gaming,                                                                                                                                Takedown                       Atari
                           obcdietz/works/                                         vintage,retro,classic,pinball,stranger                                                                                                                        Notice                         trademarks and
      29472338             29472338        2017-12-17 11:05:36   Atari Inline Mark things,palace arcade                                     18975137     jacobcdietz                                                         2018-06-12 14:49:18 Moderation                     copyrights     3              3               3            $97.21        $24.92          $37.96




                                                                                 retro,3do,vintage gaming,jaguar,
                           http://www.                                           sega,64 bit,nintendo,90s,1990s,
                           redbubble.                                            arcade,video games,gamer,sega
                           com/people/jac                                        saturn,nes,snes,atari,vintage,                                                                                                                                  Takedown                       Atari
                           obcdietz/works/                                       stranger things palace arcade,atari                                                                                                                             Notice                         trademarks and
      29476049             29476049        2017-12-17 14:56:43   Atari Jaguar 64 jaguar,atari jaguar 64                                     18975137     jacobcdietz                                                         2018-06-12 14:50:05 Moderation                     copyrights     5              2               4            $72.90        $21.05          $31.16




                           http://www.
                           redbubble.                            ABABY,
                           com/people/Roll                       COMPLETE                                                                                                                                                                        Takedown                       Atari
                           backRecords/w                         HUMAN                                                                                                                                                                           Notice                         trademarks and
      29486338             orks/29486338 2017-12-18 6:42:26      SYSTEM             atari,baby,gamer,game                                   80446777     RollbackRecords                                                     2018-06-12 14:50:02 Moderation                     copyrights     1              1               2            $38.86        $6.48           $5.28




                           http://www.
                           redbubble.
                           com/people/Roll                                                                                                                                                                                                       Takedown                       Atari
                           backRecords/w                                                                                                                                                                                                         Notice                         trademarks and
      29486414             orks/29486414 2017-12-18 6:48:56      ABABY              baby,atari,gamer,gaming                                 80446777     RollbackRecords                                                     2018-06-12 14:50:04 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Retro Video
                           com/people/Rya                        Game               atari,video,game,controller,joystick,                                                                                                                        Takedown                       Atari
                           nSilberman/wor                        Controller         analog,retro,classic,throwback,                                                                                                                              Notice                         trademarks and
      29526761             ks/29526761    2017-12-20 15:06:57    Joystick           oldschool,style                                         66016997     RyanSilberman                                                       2018-06-12 14:46:36 Moderation                     copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 59
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 68 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.                                             atari,logo,sports,cartoon,anime,
                           redbubble.                                              legend,stranger things,catana,
                           com/people/nat                                          sanderson sisters,dustin,the upside
                           ali871/works/29                       Atari Called      down,balmain paris,givenchy paris,                                                                                                                         Proactive         Atari Interactive,
      29572977             572977          2017-12-24 9:06:34    Quest             dilly dilly,christmas,new year,popular                 82398589     natali871                                                           2018-06-15 6:57:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                   atari,logo,sports,cartoon,anime,
                           http://www.                                             legend,stranger things,catana,
                           redbubble.                                              sanderson sisters,dustin,the upside
                           com/people/san                                          down,balmain paris,givenchy paris,
                           der909/works/2                                          dilly dilly,christmas,new year,                                                                                                                            Proactive         Atari Interactive,
      29580878             9580878        2017-12-25 8:05:54     atari rules       popular,internet                                       82398070     sander909                                                           2018-06-15 7:00:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                   atari 2600,logo,internet,space,
                           http://www.                                             sports,cartoon,anime,legend,
                           redbubble.                                              stranger things,catana,sanderson
                           com/people/san                                          sisters,dustin,the upside down,
                           der909/works/2                                          balmain paris,givenchy paris,dilly                                                                                                                         Proactive         Atari Interactive,
      29580930             9580930        2017-12-25 8:12:58     Atari 2600        dilly,christmas,new year,popular                       82398070     sander909                                                           2018-06-15 8:02:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/van                        Gaming -                                                                                                                                                                      Takedown                              Atari
                           dy911/works/29                        Choose Your       gaming,games,netendo,playbox,                                                                                                                               Notice                                trademarks and
      29625409             625409         2017-12-28 17:37:24    Weapon            atari,gamers                                           88547855     vandy911                                                            2018-06-12 14:51:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,gamer,video games,70s,80s,
                           com/people/too                                          the 80s,retro,geek,nerd,pong,battle,                                                                                                                        Takedown                              Atari
                           npunk/works/29                                          arcade,arcade games,retro games,                                                                                                                            Notice                                trademarks and
      29631059             631059         2017-12-29 5:20:48     Atari             pixel,pixelart,original,tech                           68343806     toonpunk                                                            2018-06-12 14:49:17 Moderation                            copyrights     4              4               4            $22.09        $4.58           $9.15




                           http://www.
                           redbubble.
                           com/people/too                                          atari,console,video,video games,                                                                                                                            Takedown                              Atari
                           npunk/works/29                                          gamer,nerd,retro,70s,80s,the70s,                                                                                                                            Notice                                trademarks and
      29631107             631107         2017-12-29 5:25:03     Atari             the80s,classic,logo,geek,history                       68343806     toonpunk                                                            2018-06-12 14:47:45 Moderation                            copyrights     1              1               1            $30.30        $6.06           $10.82




                           http://www.                                             bitcoin,atari,blockchain,crypto,
                           redbubble.                                              satoshi,satoshi nakamoto,btc,
                           com/people/too                                          bitcoins,ethereum,ether,ripple,                                                                                                                             Takedown                              Atari
                           npunk/works/29                        Satoshi - Atari   bitcoin cash,alt coins,retro,80s,tech,                                                                                                                      Notice                                trademarks and
      29645548             645548         2017-12-30 4:58:29     logo              cryptocurrency                                         68343806     toonpunk                                                            2018-06-12 14:49:18 Moderation                            copyrights     9              9               10           $19.55        $4.48           $9.37




                           http://www.                                             bitcoin,bitcoins,btc,satoshi,
                           redbubble.                                              nakamoto,blockchain,atari,atari logo,
                           com/people/too                                          crypto,cryptocurrency,altcoin,                                                                                                                              Takedown                              Atari
                           npunk/works/29                        Satoshi - Atari   ethereum,bitcoin cash,litecoin,ripple,                                                                                                                      Notice                                trademarks and
      29645583             645583         2017-12-30 5:03:26     Logo              tech                                                   68343806     toonpunk                                                            2018-06-12 14:50:06 Moderation                            copyrights     3              3               3            $111.04       $14.30          $38.17




                           http://www.
                           redbubble.
                           com/people/Thir                       Retro Atari                                                                                                                                                                   Takedown                              Atari
                           /works/2965468                        Controler         atari,1972,videogame,8bit,vintage,                                                                                                                          Notice                                trademarks and
      29654689             9               2017-12-30 19:58:09   Badge             retro,spaceinvaders                                    88671936     Thir                                                                2018-06-12 14:50:58 Moderation                            copyrights     1              1               1            $30.75        $5.13           $11.73




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 60
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 69 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/myl                                                                                                                                                                                                     Takedown                              Atari
                           esart/works/297                                          atari,logo,games,video games,                                                                                                                             Notice                                trademarks and
      29704271             04271           2018-01-03 13:46:45   Atari              playing,1980s,1980                                   48932116     mylesart                                                             018-06-12 14:40:26 Moderation                            copyrights     2              2               2            $34.49        $5.75           $16.30




                           http://www.
                           redbubble.
                           com/people/Sca                                                                                                                                                                                                     Takedown                              Atari
                           recrowSutton/w                        Atari Tennant                                                                                                                                                                Notice                                trademarks and
      29730265             orks/29730265 2018-01-05 10:25:43     2006 2010                                                               84696150     ScarecrowSutton                                                      018-06-12 14:46:34 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Rim                                                                                                                                                                                                     Takedown                              Atari
                           s/works/297483                                                                                                                                                                                                     Notice                                trademarks and
      29748350             50             2018-01-06 13:44:44    ATARI              old school,retro,games                               58327540     Rims                                                                 018-06-12 14:47:49 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Rim                                                                                                                                                                                                     Takedown                              Atari
                           s/works/297484                        ATARI RED          atari,red,box logo,old school,retro,                                                                                                                      Notice                                trademarks and
      29748413             13             2018-01-06 13:48:39    BOX LOGO           og,gaming,games                                      58327540     Rims                                                                 018-06-12 14:46:07 Moderation                            copyrights     1              1               2            $8.00         $2.70           $4.73




                           http://www.
                           redbubble.
                           com/people/dia                                           atari,controller,videogame,video
                           mond-                                                    game,videogames,video games,                                                                                                                              Takedown                              Atari
                           ink/works/29754                                          game,games,gamer,gamergirl,                                                                                                                               Notice                                trademarks and
      29754158             158             2018-01-07 0:04:55    Atari Controller   gamer girl,classic                                   88975404     diamond-ink                                                          018-06-12 14:50:04 Moderation                            copyrights     1              1               1            $1.85         $0.31           $0.97




                           http://www.
                           redbubble.                                               supreme,bape,hype,jordan,adidas,
                           com/people/Big                                           saint,brand,sup,louis,lv,nike,                                                                                                                            Takedown                              Atari
                           matt2319/works                                           hypebeast,beast,rap,rapper,lean,                                                                                                                          Notice                                trademarks and
      29767894             /29767894      2018-01-07 21:50:04    atari              culture,adi,fiji,trill,atari                         74805871     Bigmatt2319                                                          018-06-12 14:49:17 Moderation                            copyrights     11             10              13           $89.46        $14.89          $44.80




                           http://www.
                           redbubble.
                           com/people/WIL
                           LIEST/works/29                                                                                                                                                                                                    Proactive         Atari Interactive,
      29801730             801730         2018-01-09 21:30:33    8 bit flashback    graphic design,flashback,photoshop                   89121511     WILLIEST                                                             018-06-15 7:59:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/WIL
                           LIEST/works/29                                                                                                                                                                                                    Proactive         Atari Interactive,
      29801792             801792         2018-01-09 21:35:58    8 bit flashback 2 graphic design,8bit                                   89121511     WILLIEST                                                             018-06-15 7:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/tcto                       ATARI
                           ys/works/29902                        VINTAGE                                                                                                                                                                     Proactive         Atari Interactive,
      29902568             568             2018-01-16 1:38:53    LOGO                                                                    80797542     tctoys                                                               018-06-15 6:56:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 61
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 70 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                             description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/tcto                        ATARI
                           ys/works/29902                         VINTAGE                                                                                                                                                                  Proactive         Atari Interactive,
      29902626             626             2018-01-16 1:46:54     LOGO                                                                 80797542     tctoys                                                              2018-06-15 6:58:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/tcto                        ATARI
                           ys/works/29902                         VINTAGE                                                                                                                                                                  Proactive         Atari Interactive,
      29902710             710             2018-01-16 1:58:56     LOGO 05                                                              80797542     tctoys                                                              2018-06-15 6:59:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/wac                         2600: Retro.                                                                                                                                                              Takedown                              Atari
                           kyhijinx/works/2                       Before it was     atari,2600,retro,video,game,gamer,                                                                                                                      Notice                                trademarks and
      29966577             9966577          2018-01-19 17:06:24   cool.             gaming,classic,before,it,cool                      89531455     wackyhijinx                                                         2018-06-12 14:46:37 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/box                                                                                                                                                                                                   Takedown                              Atari
                           gamesarts/work                         I'M IN            super nintendo,atari,sega,mario,                                                                                                                        Notice                                trademarks and
      30060528             s/30060528     2018-01-25 9:22:07      CONTROL           sonic,game                                         89867648     boxgamesarts                                                        2018-06-12 14:45:59 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                    atari,games,gaming,computer
                           http://www.                                              games,console games,video games,
                           redbubble.                                               videogames,old school,vintage
                           com/people/AT                                            gaming,vintage games,80s,1980s,
                           OMCult/works/3                         What Beats        70s,1970s,retro,vintage,americana,                                                                                                                     Proactive         Atari Interactive,
      30082505             0082505        2018-01-26 17:00:01     Inside... Atari   blade runner                                       89317973     ATOMCult                                                            2018-06-15 6:58:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ret                                         atari,adventure game,retro,vintage,                                                                                                                       Takedown                              Atari
                           rocadia/works/3                                        video games,gaming,geek,old                                                                                                                               Notice                                trademarks and
      30092806             0092806         2018-01-27 11:30:11    Atari Adventure school                                               86362182     Retrocadia                                                          2018-06-12 14:49:18 Moderation                            copyrights     11             11              11           $245.92       $40.98          $101.81




                                                                                    vaporwave,atari,arnold,gym,
                           http://www.                                              barbecue party,philadelphia
                           redbubble.                                               underdogs,pop art,bulldogs,
                           com/people/Mo                                            champions,womens march,uganda
                           ndayKiller291/w                        Vaporwave         knuckles,cartoon,popular,sanderson                                                                                                                     Proactive         Atari Interactive,
      30099415             orks/30099415 2018-01-27 20:56:26      Atari             sisters,catana                                     83101187     MondayKiller291                                                     2018-06-15 8:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                    atari 2600,atari,arnold,gym,
                           http://www.                                              barbecue party,philadelphia
                           redbubble.                                               underdogs,pop art,bulldogs,
                           com/people/Os                                            champions,womens march,uganda
                           ass247/works/3                                           knuckles,cartoon,popular,sanderson                                                                                                                     Proactive         Atari Interactive,
      30100063             0100063        2018-01-27 22:10:08     Atari 2600        sisters,catana,singer                              83103017     Osass247                                                            2018-06-15 6:59:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                    atari,called,quest,arnold,gym,
                           http://www.                                              barbecue party,philadelphia
                           redbubble.                                               underdogs,pop art,bulldogs,
                           com/people/Os                                            champions,womens march,uganda
                           ass247/works/3                         Atari Called      knuckles,cartoon,popular,sanderson                                                                                                                     Proactive         Atari Interactive,
      30100101             0100101        2018-01-27 22:16:18     Quest             sisters,catana,singer                              83103017     Osass247                                                            2018-06-15 8:01:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 62
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 71 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                                                                                   japanese,atari,arnold,gym,barbecue
                           http://www.                                             party,philadelphia underdogs,pop
                           redbubble.                                              art,bulldogs,champions,womens
                           com/people/Cof                                          march,uganda knuckles,cartoon,
                           feeArt438/works                                         popular,sanderson sisters,catana,                                                                                                                        Proactive         Atari Interactive,
      30100508             /30100508       2018-01-27 23:15:36    Japanese Atari   singer                                               83152205     CoffeeArt438                                                        2018-06-15 8:05:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                   atari,called,quest,arnold,gym,
                           http://www.                                             barbecue party,philadelphia
                           redbubble.                                              underdogs,pop art,bulldogs,
                           com/people/Gat                                          champions,womens march,uganda
                           otkaca385/work                         Atari Called     knuckles,cartoon,popular,sanderson                                                                                                                       Proactive         Atari Interactive,
      30100882             s/30100882     2018-01-28 0:15:24      Quest            sisters,catana,singer                                83153180     Gatotkaca385                                                        2018-06-15 8:06:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                   atari,called,quest,arnold,gym,
                           http://www.                                             barbecue party,philadelphia
                           redbubble.                                              underdogs,pop art,bulldogs,
                           com/people/Gat                                          champions,womens march,uganda
                           otkaca385/work                         Atari Called     knuckles,cartoon,popular,sanderson                                                                                                                       Proactive         Atari Interactive,
      30100927             s/30100927     2018-01-28 0:21:46      Quest            sisters,catana,singer                                83153180     Gatotkaca385                                                        2018-06-15 8:01:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                                   vaporwave,synthwave,retro,atari,
                                                                                   aesthetic,liquid,dank,nintendo,sega,
                           http://www.                                             sony,playstation,gucci,gang,420,
                           redbubble.                                              blaze,it,meme,vape,macintosh plus
                           com/people/liqui                                        リサフランク420 現代のコンピュー,                                                                                                                                       Takedown                              Atari
                           dAtari/works/30                        LIQUIDAT         blank,banshee,saint,pepsi,nostalgia,                                                                                                                      Notice                                trademarks and
      30108425             108425           2018-01-28 12:04:35   ARI              90s                                                  74026557     liquidAtari                                                         2018-06-12 14:57:19 Moderation                            copyrights     1              1               1            $18.24                        $11.05




                           http://www.
                           redbubble.
                           com/people/G-                                          vapourwave,nintendo,n64,atari,                                                                                                                             Takedown                              Atari
                           thomas/works/3                         V A P O R W A aesthetic,playstation,ps4,xbox,video,                                                                                                                        Notice                                trademarks and
      30108887             0108887        2018-01-28 12:38:08     V E PIXEL Atari games                                                 84315560     G-thomas                                                            2018-06-12 14:46:08 Moderation                            copyrights     1              1               1            $1.66         $0.28           $0.86




                           http://www.
                           redbubble.
                           com/people/noti                                         atari,atari 2600,video game,video                                                                                                                         Takedown                              Atari
                           onal/works/301                         Atari 2600       game console,70s,atari vcs,sygyzy,                                                                                                                        Notice                                trademarks and
      30114259             14259           2018-01-28 19:22:57    Blueprint        patent drawing,us patent                             89842484     notional                                                            2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,atari 2600,video game,video
                           com/people/noti                                         game console,70s,atari vcs,sygyzy,                                                                                                                        Takedown                              Atari
                           onal/works/301                         Atari 2600       patent image,us patent,patent                                                                                                                             Notice                                trademarks and
      30114404             14404           2018-01-28 19:36:22    Patent Blueprint drawing                                              89842484     notional                                                            2018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                   vaporwave,synthwave,retro,atari,
                           http://www.                                             aesthetic,liquid,dank,nintendo,sega,
                           redbubble.                                              sony playstation,gucci,gang,420,
                           com/people/liqui                                        blaze,it,meme,vape,macintosh,plus,                                                                                                                        Takedown                              Atari
                           dAtari/works/30                        Black Logo       blank,banshee,saint,pepsi,nostalgia,                                                                                                                      Notice                                trademarks and
      30114499             114499           2018-01-28 19:45:20   Liquid Atari     90s                                                  74026557     liquidAtari                                                         2018-06-12 14:46:29 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/hea                                       birthday,video,game,console,atari,                                                                                                                           Takedown                              Atari
                           thendesigns/wo                         Gamer Made in roots,retro,classic,80s,made,gamer,                                                                                                                          Notice                                trademarks and
      30204330             rks/30204330   2018-02-03 8:35:44      the 80's      player,one,1up,joystick                                 75743801     heathendesigns                                                      2018-06-12 14:51:35 Moderation                            copyrights     1              1               1            $21.20                        $10.54




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 63
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 72 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title    tag_list                                    description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)
                                                                               atari,atari gift,atari merchandise,atari
                                                                               stuff,atari shirt,atari hoodie,atari long
                                                                               sleeve,atari dresses,atari scarves,
                                                                               atari tank top,atari iphone case,atari
                                                                               iphone wallet,atari samsung galaxy,
                           http://www.
                                                                               atari ipad case,atari ipad skin,atari
                           redbubble.
                                                                               laptop skin,atari sticker,atari poster,
                           com/people/Pat                                                                                                                                                                                                     Takedown                              Atari
                                                                               retro,nintendo,game,gaming,sega,
                           riciaTower/work                       Atari                                                                                                                                                                        Notice                                trademarks and
                                                                               video games,gamer,nerd,80s,geek,
      30228721             s/30228721      2018-02-04 21:13:05   Merchandise                                                             90262108     PatriciaTower                                                       2018-06-12 14:40:26 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                               arcade,nes
                                                                               totoro,rain,my,studio,film,anime,one,
                                                                               piece,kappa,twitch,twitch tv,manga,
                                                                               animal,cute,2017,japan,tokyo,freak,
                                                                               stuff,akihabara,nakano,naruto,howl,
                           http://www.                                         howls,moving,castle,howls moving
                           redbubble.                                          castle,chihiro,no,face,no face,cat,
                           com/people/The                                      bus,stop,landscape,wallpaper,road,
                           Skry/works/302                        Valentine's   newton,cuphead,tokyo ghoul,ghibli,                                                                                                                            Proactive         Atari Interactive,
      30257981             57981          2018-02-06 15:01:05    Pong          valentines day,love                                       90082351     TheSkry                                                             2018-06-15 8:39:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00



                                                                               atari,merchandise,stuff,hoodie,long
                                                                               sleeve,dresses,scarves atari,tang
                           http://www.                                         top,iphone wallet,samsung galaxy,
                           redbubble.                                          ipad case,ipad skin,laptop skin,
                           com/people/Ben                                      sticker,retro,nintendo,game,gaming,
                           jaminGomez1/w                         Atari         sega,video games,gamer,nerd,80s,                                                                                                                              Proactive         Atari Interactive,
      30269156             orks/30269156 2018-02-07 9:25:36      Merchandise   geek,arcade,nes                                           90230128     BenjaminGomez1                                                      2018-06-15 8:05:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00



                                                                               atari,merchandise,stuff,hoodie,long
                                                                               sleeve,dresses,scarves atari,tang
                           http://www.                                         top,iphone wallet,samsung galaxy,
                           redbubble.                                          ipad case,ipad skin,laptop skin,
                           com/people/Dia                                      sticker,retro,nintendo,game,gaming,                                                                                                                            Takedown                              Atari
                           neMather/works                        Atari         sega,video games,gamer,nerd,80s,                                                                                                                               Notice                                trademarks and
      30269741             /30269741      2018-02-07 10:06:10    Merchandise   geek,arcade,nes                                           90230311     DianeMather                                                         2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                               atari,atari gift,atari merchandise,atari
                                                                               stuff,atari shirt,atari hoodie,atari long
                                                                               sleeve,atari dresses,atari scarves,
                                                                               atari tank top,atari iphone case,atari
                                                                               iphone wallet,atari samsung galaxy,
                           http://www.
                                                                               atari ipad case,atari ipad skin,atari
                           redbubble.
                                                                               laptop skin,atari sticker,atari poster,
                           com/people/Cor
                                                                               retro,nintendo,game,gaming,sega,
                           aBergh/works/3                        Atari                                                                                                                                                                       Proactive         Atari Interactive,
                                                                               gamer,video games,nerd,80s,geek,
      30375818             0375818        2018-02-14 1:44:15     Merchandise                                                             90810685     CoraBergh                                                           2018-06-15 8:00:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                               arcade,nes


                                                                               atari,retro,retrogaming,videogames,
                                                                               videogame,games,game,gaming,
                           http://www.                                         gamer,arcade,2600,nintendo,sega,
                           redbubble.                                          pixel,pixelart,pixelgraphics,lineart,
                           com/people/Spa                                      joystick,cartridge,tv,crt,vintage,                                                                                                                             Takedown                              Atari
                           cebugCo/works/                                      oldschool,highscore,77,1977,70s,                                                                                                                               Notice                                trademarks and
      30385524             30385524       2018-02-14 15:02:36    Atari TV      80s                                                       89653030     SpacebugCo                                                          2018-06-12 14:50:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ch                                                                                                                                                                                                      Takedown                              Atari
                           occyHobNob/w                                        retro,atari,fuji,8 bit,gtia,8bit,                                                                                                                              Notice                                trademarks and
      30458258             orks/30458258   2018-02-19 12:42:55   Fuji          retrogaming                                               70445811     ChoccyHobNob                                                        2018-06-12 14:47:49 Moderation                            copyrights     1              1               1            $1.79         $0.42           $0.68




                                                                               atari,adventure game,retro,vintage,
                           http://www.                                         video games,gaming,geek,old
                           redbubble.                                          school,joust,childhood,nostalgia,
                           com/people/Ret                                      ready player one,youst,tetris,                                                                                                                                 Takedown                              Atari
                           rocadia/works/3                                     nintendo,sega,retrogaming,retro                                                                                                                                Notice                                trademarks and
      30539442             0539442         2018-02-24 23:05:27   Atari Joust   gaming,retro games                                        86362182     Retrocadia                                                          2018-06-12 14:40:25 Moderation                            copyrights     7              6               6            $94.52        $15.76          $46.77



                                                                               atari,adventure game,retro,vintage,
                                                                               video games,gaming,geek,old
                           http://www.                                         school,joust,childhood,nostalgia,
                           redbubble.                                          ready player one,youst,tetris,
                           com/people/Ret                                      nintendo,sega,retrogaming,retro                                                                                                                                Takedown                              Atari
                           rocadia/works/3                       Atari Yars'   gaming,retro games,galaxian,                                                                                                                                   Notice                                trademarks and
      30539645             0539645         2018-02-24 23:33:42   Revenge       yarsrevenge,yars revenge                                  86362182     Retrocadia                                                          2018-06-12 14:51:00 Moderation                            copyrights     1              1               1            $22.81        $3.80           $9.60




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 64
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 73 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)


                                                                                   atari,adventure game,retro,vintage,
                                                                                   video games,gaming,geek,old
                                                                                   school,joust,childhood,nostalgia,
                           http://www.                                             ready player one,youst,tetris,
                           redbubble.                                              nintendo,sega,retrogaming,retro
                           com/people/Ret                                          gaming,retro games,galaxian,                                                                                                                              Takedown                              Atari
                           rocadia/works/3                                         yarsrevenge,yars revenge,                                                                                                                                 Notice                                trademarks and
      30539812             0539812         2018-02-24 23:57:33    Atari Battlezone battlezone                                           86362182     Retrocadia                                                          2018-06-12 14:50:02 Moderation                            copyrights     1              1               1            $1.78         $0.30           $0.98




                           http://www.
                           redbubble.
                           com/people/YE                                           asteroids,atari,asteroids phone,
                           LLOWPLANET/                            Asteroids        asteroids iphone,asteroids arcade,                                                                                                                        Takedown                              Atari
                           works/3057530                          Arcade Mobile    arcade game,retro game,classic                                                                                                                            Notice                                trademarks and
      30575309             9             2018-02-27 6:57:59       Phone Cover      arcade                                               63372560     YELLOWPLANET                                                        2018-06-12 14:51:34 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Scri                                                                                                                                                                                                   Takedown                              Atari
                           ngyBungus/wor                          Vaporwave        retro,aesthetic,atari,vaporwave,                                                                                                                          Notice                                trademarks and
      30646598             ks/30646598     2018-03-03 19:49:39    Atari            retrowave,synthwave                                  66612491     ScringyBungus                                                       2018-06-12 14:50:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ima                                                                                                                                                                                                    Takedown                              Atari
                           genjc03/works/3                                                                                                                                                                                                   Notice                                trademarks and
      30666986             0666986         2018-03-05 7:14:07     retro game       retro game,atari,space invader                       84399852     Imagenjc03                                                          2018-06-12 14:50:59 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ele                                          pong,esport,jeu vidéo,jeux vidéo,
                           ctronaut/works/                        PONG : Esport    cadeau,anniversaire,oldschool,                                                                                                                           Proactive         Atari Interactive,
      30701676             30701676        2018-03-07 9:15:15     since 1972       gaming                                               91871509     Electronaut                                                         2018-06-15 8:40:53 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/lac                                          retro,retro console,console,gamer,
                           hlanadams/wor                                           gamer clothing,retro gamer clothing,                                                                                                                     Proactive         Atari Interactive,
      30861133             ks/30861133    2018-03-17 22:54:15     ATARI 2600       clothing for retro gamers                            90573144     lachlanadams                                                        2018-06-15 8:02:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Des                                          atari,80s,xennials,nostalgia,matrix,                                                                                                                      Takedown                              Atari
                           ignPixel/works/3                       ATARI            nintendo,arcade,tomboy,atari phone                                                                                                                        Notice                                trademarks and
      30867605             0867605          2018-03-18 10:43:00   generation       case,video games,asteroids                           84603909     DesignPixel                                                         2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/jay                                                                                                                                                                                                    Takedown                              Atari
                           beebrands/work                                          atari,vintage,video games,retro,                                                                                                                          Notice                                trademarks and
      30873190             s/30873190     2018-03-18 18:26:59     Vintage Atari    gaming                                               68369423     jaybeebrands                                                        2018-06-12 14:50:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             parzival,artemis,ar3mis,halliday,
                           com/people/Nov                         Ready Player    gunter,egg,atari,ready player one,                                                                                                                         Takedown                              Atari
                           a5/works/30901                         One Daito Atari shoto,retro,gaming,video game,ioi,                                                                                                                         Notice                                trademarks and
      30901825             825            2018-03-20 12:26:56     Logo            nolan sorrento                                        80318971     Nova5                                                               2018-06-12 14:53:42 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 65
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 74 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Lor                                         centipede,video,game,console,
                           doftheStars/wor                                        classic,arcade,games,gamer,80s,                                                                                                                            Proactive         Atari Interactive,
      30905759             ks/30905759     2018-03-20 17:02:39   Centipede        1980s,eighties,cartridge                               86849440     LordoftheStars                                                      2018-06-15 7:18:50 Moderation        Inc.                 Centipede     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Lor                                         asteroids,video,game,console,
                           doftheStars/wor                                        classic,arcade,games,gamer,80s,                                                                                                                            Proactive         Atari Interactive,
      30905852             ks/30905852     2018-03-20 17:09:45   Asteroids        1980s,eighties,cartridge                               86849440     LordoftheStars                                                      2018-06-15 7:23:50 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/dan                                                                                                                                                                                                     Takedown                              Atari
                           ielog199/works/                                        joystick,control,nerd,games,retro,                                                                                                                          Notice                                trademarks and
      30914626             30914626        2018-03-21 7:04:46    Joystick         atari                                                  81901488     danielog199                                                         2018-06-12 14:51:01 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                  ready,player,one,ernest cline,novel,
                                                                                  film,cinema,movies,book,nerd,geek,
                                                                                  science,fiction,scifi,virtual,reality,
                           http://www.                                            egg,video,games,mecha,gundam,
                           redbubble.                                             gunter,robot,iron,giant,zork,blade,
                           com/people/Van                        Atari Parzival   runner,pacman,spielberg,keys,pixel,                                                                                                                         Takedown                              Atari
                           Hand/works/309                        (Ready Player    play,world,artemis,parzival,pop,                                                                                                                            Notice                                trademarks and
      30929005             29005          2018-03-22 2:07:11     One)             oasis,atari,nintendo,arcade                            82638856     VanHand                                                             2018-06-12 14:50:04 Moderation                            copyrights     11             11              11           $319.33       $63.89          $146.99


                                                                                  ready,player,one,ernest cline,novel,
                                                                                  film,cinema,movies,book,nerd,geek,
                                                                                  science,fiction,scifi,virtual,reality,
                           http://www.                                            egg,video,games,mecha,gundam,
                           redbubble.                                             gunter,robot,iron,giant,zork,blade,
                           com/people/Van                        Atari Art3mis    runner,pacman,spielberg,keys,pixel,                                                                                                                         Takedown                              Atari
                           Hand/works/309                        (Ready Player    play,world,artemis,parzival,pop,                                                                                                                            Notice                                trademarks and
      30930109             30109          2018-03-22 4:02:39     One)             oasis,atari,nintendo,arcade                            82638856     VanHand                                                             2018-06-12 14:46:01 Moderation                            copyrights     5              5               5            $133.46       $26.70          $58.59




                           http://www.
                           redbubble.
                           com/people/Arty                                        videogames eighties atari artytees                                                                                                                          Takedown                              Atari
                           teeslondon/wor                        Arty Arrrtari    artyteeslondon spaceinvaders                                                                                                                                Notice                                trademarks and
      30936133             ks/30936133     2018-03-22 11:16:05   Style            graphicdesign                                          84740575     Artyteeslondon                                                      2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00

                                                                                  cute,digitalart,vector,sticker,funny,
                                                                                  grapicdesign,8bit,8 bit,nerd,pixels,
                                                                                  geek,gamer,pixellated,gaming,
                           http://www.                                            nintendo,video game,games,atari,
                           redbubble.                                             controller,old school,retro,retro
                           com/people/null                                        gaming,retrogaming,vintage,
                           -                                     Old school -     memorabilia,joystick,80s,nintendo                                                                                                                           Takedown                              Atari
                           painter/works/3                       Classic Atari    controller,game,video games,game                                                                                                                            Notice                                trademarks and
      30955974             0955974         2018-03-23 14:00:25   Controller       controller,classic                                     92300266     null-painter                                                        2018-06-12 14:51:35 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/cec                                                                                                                                                                                                     Takedown                              Atari
                           atto/works/3095                       Atari on the                                                                                                                                                                 Notice                                trademarks and
      30958886             8886            2018-03-23 18:33:52   Rocks            atari,game                                             92668782     cecatto                                                             2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Zza
                           rt/works/309716                                        tennis,thu,hobbies,ping,the sport,                                                                                                                         Proactive         Atari Interactive,
      30971645             45              2018-03-24 14:19:37   pong             ball,table tennis,ping pong,fun                        53731666     Zzart                                                               2018-06-15 8:40:51 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 66
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 75 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                     # of paid                                                  redbubble
                                          work creation date                                                                                user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title       tag_list                                    description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/inst                                        atari,atari 800,retro,retro gaming,                                                                                                                            Takedown                              Atari
                           asquid/works/30                                        retro computing,watercolour,                                                                                                                                   Notice                                trademarks and
      30973389             973389          2018-03-24 16:49:32   Atari 800        technology,computer,classic                               42213207     instasquid                                                          2018-06-12 14:50:02 Moderation                            copyrights     1              1               1            $15.57        $2.59           $6.82


                                                                                 ready,player,one,ernest cline,novel,
                                                                                 film,cinema,movies,book,nerd,geek,
                                                                                 science,fiction,scifi,virtual,reality,
                           http://www.                                           egg,video,games,mecha,gundam,
                           redbubble.                                            gunter,robot,iron,giant,zork,blade,
                           com/people/Van                        Classic Atari   runner,pacman,spielberg,keys,pixel,                                                                                                                             Takedown                              Atari
                           Hand/works/309                        Parzival (Ready play,world,artemis,parzival,pop,                                                                                                                                Notice                                trademarks and
      30977447             77447          2018-03-25 1:33:12     Player One)     oasis,atari,nintendo,arcade                                82638856     VanHand                                                             2018-06-12 14:53:42 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00


                                                                                ready,player,one,ernest cline,novel,
                                                                                film,cinema,movies,book,nerd,geek,
                                                                                science,fiction,scifi,virtual,reality,
                           http://www.                                          egg,video,games,mecha,gundam,
                           redbubble.                                           gunter,robot,iron,giant,zork,blade,
                           com/people/Van                        Classic Atari  runner,pacman,spielberg,keys,pixel,                                                                                                                              Takedown                              Atari
                           Hand/works/309                        Art3mis (Ready play,world,artemis,parzival,pop,                                                                                                                                 Notice                                trademarks and
      30978955             78955          2018-03-25 4:40:52     Player One)    oasis,atari,nintendo,arcade                                 82638856     VanHand                                                             2018-06-12 14:43:29 Moderation                            copyrights     2              2               2            $53.27        $10.66          $24.78
                                                                                  atari,atari gift,atari merchandise,atari
                                                                                  stuff,atari shirt,atari hoodie,atari long
                                                                                  sleeve,atari dresses,atari scarves,
                                                                                  atari tank top,atari iphone case,atari
                                                                                  iphone wallet,atari saeco galaxy,
                           http://www.
                                                                                  atari ipad case,atari ipad skin,atari
                           redbubble.
                                                                                  laptop skin,atari sticker,atari poster,
                           com/people/Ros
                                                                                  retro,nintendo,game,gaming,sega,
                           eLewiss/works/                        Atari                                                                                                                                                                          Proactive         Atari Interactive,
                                                                                  gamer,video games,nerd,geek,80s,
      30989821             30989821       2018-03-25 19:45:36    Merchandise                                                                92084613     RoseLewiss                                                          2018-06-15 7:58:53 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                  arcade,nes
                                                                                  atari,atari gift,atari merchandise,atari
                                                                                  stuff,atari shirt,atari hoodie,atari long
                                                                                  sleeve,atari dresses,atari scarves,
                                                                                  atari tank top,atari iphone case,atari
                                                                                  iphone wallet,atari saeco galaxy,
                           http://www.
                                                                                  atari ipad case,atari ipad skin,atari
                           redbubble.
                                                                                  laptop skin,atari sticker,atari poster,
                           com/people/Jos                                                                                                                                                                                                        Takedown                              Atari
                                                                                  retro,nintendo,game,gaming,sega,
                           ephMayos/work                         Atari                                                                                                                                                                           Notice                                trademarks and
                                                                                  gamer,video games,nerd,geek,80s,
      30993321             s/30993321     2018-03-26 2:12:41     Merchandise                                                                92084888     JosephMayos                                                         2018-06-12 14:40:25 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                  arcade,nes



                                                                                  robot,vintage,retro,ready player one,
                           http://www.                                            rpo,future,ai,nerd,nerdy,geek,geeky,
                           redbubble.                                             fun,cool,parzival,gunter,oasis,
                           com/people/crot                                        art3mis,steven spielberg,spielberg,                                                                                                                            Takedown                              Atari
                           tle/works/31067                       Ready player     aech,gamer,game,movie,cartoon,                                                                                                                                 Notice                                trademarks and
      31067450             450             2018-03-30 14:34:43   one Artemis      80s,atari,ernest cline                                    89802345     crottle                                                             2018-06-12 14:47:49 Moderation                            copyrights     6              4               4            $27.95        $4.66           $10.67




                           http://www.
                           redbubble.
                           com/people/The                                         controller,retro,joystick,atari,2600,                                                                                                                          Takedown                              Atari
                           RetroHub/works                                         console,game,gaming,gamer,old,                                                                                                                                 Notice                                trademarks and
      31115148             /31115148      2018-04-02 19:26:50    One Button       oldschool,old school,cool                                 92803772     TheRetroHub                                                         2018-06-12 14:51:35 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/kau
                           rua/works/3111                                                                                                                                                                                                       Proactive         Atari Interactive,
      31117395             7395           2018-04-02 23:54:07    arcade atari     arcade atari                                              93216309     kaurua                                                              2018-06-15 7:59:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/SU                                          pong,arcade,video,game,
                           NSET-                                                  videogame,tennis,sports,pixel,                                                                                                                                 Takedown                              Atari
                           STORE/works/3                                          1972,70s,70,atari,2600,retro,                                                                                                                                  Notice                                trademarks and
      31136566             1136566       2018-04-04 4:34:15      PONG - 1972      vintage,odyssey,magnavox,first                            91901000     SUNSET-STORE                                                        2018-06-12 14:43:28 Moderation                            copyrights     1              1               2            $72.04        $14.41          $35.70




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                      Pg 67
                                                                                              Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 76 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title     tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                                                                                robot,vintage,retro,ready player one,
                           http://www.                                          rpo,future,ai,nerd,nerdy,geek,geeky,
                           redbubble.                                           fun,cool,parzival,gunter,oasis,
                           com/people/crot                                      art3mis,steven spielberg,spielberg,                                                                                                                         Takedown                              Atari
                           tle/works/31144                       ready player   aech,gamer,game,movie,cartoon,                                                                                                                              Notice                                trademarks and
      31144585             585             2018-04-04 14:44:52   one parzival   80s,atari,ernest cline,adventure                       89802345     crottle                                                             2018-06-12 14:57:23 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                robot,vintage,retro,ready player one,
                           http://www.                                          rpo,future,ai,nerd,nerdy,geek,geeky,
                           redbubble.                                           fun,cool,parzival,gunter,oasis,
                           com/people/crot                                      art3mis,steven spielberg,spielberg,                                                                                                                         Takedown                              Atari
                           tle/works/31144                       ready player   aech,gamer,game,movie,cartoon,                                                                                                                              Notice                                trademarks and
      31144658             658             2018-04-04 14:51:29   one aech       80s,atari,ernest cline,adventure                       89802345     crottle                                                             2018-06-12 14:57:24 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.                                          atari,logo,gaming,gamer,games,
                           redbubble.                                           retro,retrogames,vintage,vintage
                           com/people/RFi                                       games,joke,parody,spoof,classic,                                                                                                                            Takedown                              Atari
                           ve/works/31153                                       graphic design,minimal,simple,                                                                                                                              Notice                                trademarks and
      31153090             090            2018-04-05 4:51:19     Atari "art"    mancave,clever,cool                                    60002010     RFive                                                               2018-06-12 14:50:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                atari,logo,gaming,gamer,games,
                           http://www.                                          retro,retrogames,vintage,vintage
                           redbubble.                                           games,joke,parody,spoof,classic,
                           com/people/RFi                                       graphic design,minimal,simple,                                                                                                                              Takedown                              Atari
                           ve/works/31153                                       mancave,clever,cool,rainbow,                                                                                                                                Notice                                trademarks and
      31153654             654            2018-04-05 5:37:00     Atari "art"    gradient                                               60002010     RFive                                                               2018-06-12 14:50:04 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Lab                                       pong,arcadian,atari,pixel,dot,classic,                                                                                                                      Takedown                              Atari
                           RatBiatch/works                                      ping,tennis,retro,retrogamer,                                                                                                                               Notice                                trademarks and
      31169550             /31169550       2018-04-06 5:43:40    Pong           retrogaming                                            53980694     LabRatBiatch                                                        2018-06-12 14:46:36 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/R3
                           dWing/works/31                                                                                                                                                                                                  Proactive         Atari Interactive,
      31197071             197071         2018-04-08 3:42:37     ATARI Logo                                                            45400689     R3dWing                                                             2018-06-15 8:06:51 Moderation        Inc.                 Atari         1               1               1            $1.09                         $0.42




                           http://www.
                           redbubble.
                           com/people/The                                                                                                                                                                                                   Takedown                              Atari
                           ArtistEvan/work                       Respect Your   atari video games elders respect                                                                                                                            Notice                                trademarks and
      31224250             s/31224250      2018-04-09 21:42:01   Elders         your elders                                            86006058     TheArtistEvan                                                       2018-06-12 14:51:09 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Boc                        Aesthetic                                                                                                                                                                  Takedown                              Atari
                           torDepper/work                        Vaporwave      atari,videogames,vaporwave,                                                                                                                                 Notice                                trademarks and
      31280567             s/31280567     2018-04-13 16:01:54    Atari Shirt    aesthetic                                              93389170     BoctorDepper                                                        2018-06-12 14:50:13 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                atari,logo,gaming,gamer,games,
                           http://www.                                          game,retro,retrogames,vintage,
                           redbubble.                                           vintage games,classic,graphic
                           com/people/RFi                                       design,minimal,simple,mancave,                                                                                                                              Takedown                              Atari
                           ve/works/31335                                       rainbow,gradient,2600,5200,7800,                                                                                                                            Notice                                trademarks and
      31335063             063            2018-04-17 7:00:48     Atari          jaguar,lynx,gaymer                                     60002010     RFive                                                               2018-06-12 14:47:51 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 68
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 77 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                          work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title       tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Ste                                                                                                                                                                                                    Takedown                              Atari
                           HolmesArt/work                        Retro Atari      retro,gaming,8bit,isometric,joystick,                                                                                                                      Notice                                trademarks and
      31348961             s/31348961     2018-04-18 3:56:47     joystick         arcade,atari                                          80366915     SteHolmesArt                                                        2018-06-12 14:51:06 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/De
                           monigoteCamis/
                           works/3136200                         Parzival -       ready,player,retro,demonigote,                                                                                                                             Proactive        Atari Interactive,
      31362006             6              2018-04-19 1:36:42     Vintage Black    parzival,games,videogame                              78939332     DemonigoteCamis                                                     2019-03-19 16:16:05 Moderation       Inc.                 Atari         5               3               3            $26.36        $4.39           $9.57




                           http://www.
                           redbubble.
                           com/people/De
                           monigoteCamis/
                           works/3136210                         Parzival -       ready,player,retro,demonigote,                                                                                                                             Proactive        Atari Interactive,
      31362109             9              2018-04-19 1:46:05     Vintage          game,videogame,logo,parody                            78939332     DemonigoteCamis                                                     2019-03-19 16:16:06 Moderation       Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/De
                           monigoteCamis/                                         ready,parzival,player,demonigote,
                           works/3136224                                          neon,logo,retro,80s,game,                                                                                                                                  Proactive        Atari Interactive,
      31362240             0              2018-04-19 1:59:59     Parzival - Retro videogame                                             78939332     DemonigoteCamis                                                     2019-03-19 16:16:07 Moderation       Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                                                                                  retro,game,logo,japanese,japan,red,
                           http://www.                                            white,cream,vintage,gamer,games,
                           redbubble.                                             cool,atari,classic,gaming,arcade,
                           com/people/UF                         Retro Game       pixel,pixelart,2600,funny,humor,nes,                                                                                                                       Takedown                              Atari
                           OfilmFEST/wor                         Logo (           nintendo,sega,3d0,3do,fantasy,rpg,                                                                                                                         Notice                                trademarks and
      31415400             ks/31415400   2018-04-22 21:49:07     Japanese)        fps,platform                                          90650188     UFOfilmFEST                                                         2018-06-12 14:50:58 Moderation                            copyrights     1              1               1            $1.42         $0.37           $0.35



                                                                                  atari,nostalgia,nostalgic,gaming,
                                                                                  gamers,original,gamer,japan,retro,
                           http://www.                                            vintage,1970,1980,1990,2yk,space,
                           redbubble.                                             invader,spaceinvader,8bit,mario,
                           com/people/Ada                                         super,bros,brothers,nintendo,                                                                                                                              Takedown                              Atari
                           mLukazy/works/                                         gameboy,top,brand,name,trend,                                                                                                                              Notice                                trademarks and
      31438781             31438781       2018-04-24 9:16:17     THROWBACK        popular,geek,gadget                                   42497826     AdamLukazy                                                          2018-06-12 14:57:20 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00



                                                                                  atari,atari logo,pop,90s kid,80s kid,
                                                                                  sci fi,comics,cartoons,animal,
                           http://www.                                            adventure,pug,bug,dogs,cats,trees,j
                           redbubble.                                             cole,jermaine,toronto,hockey,
                           com/people/Ada                                         basketball,gym,workout,body                                                                                                                                Takedown                              Atari
                           mLukazy/works/                        THROWBACK        building,muscle,beer,alcohol,mlb,                                                                                                                          Notice                                trademarks and
      31439127             31439127       2018-04-24 9:43:58     II               playoff                                               42497826     AdamLukazy                                                          2018-06-12 14:51:36 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Mal                        Retro Vector
                           jonic/works/314                       Spaceship and asteroids game,spaceship game,                                                                                                                               Proactive         Atari Interactive,
      31475500             75500           2018-04-26 13:54:12   Asteroids Game flying saucer,retro video game                          93738261     Maljonic                                                            2018-06-15 7:24:49 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mrd                        Atari Glitch                                                                                                                                                                Takedown                              Atari
                           dixon/works/315                       Psychedelic      atari,video games,retro,vintage,                                                                                                                           Notice                                trademarks and
      31515211             15211           2018-04-29 11:49:36   Remix            videogames,gamer,gaming,logo                          5862498      mrddixon                                                            2018-06-12 14:46:10 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 69
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 78 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                              description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Ja                                            atari console,atari,gamer,video                                                                                                                          Takedown                              Atari
                           mesColinaJr/wo                        Atari Game         games,retro gamer,retro,80s,punk,                                                                                                                        Notice                                trademarks and
      31530554             rks/31530554   2018-04-30 10:43:46    Console            gaming,classic gaming                               94447642     JamesColinaJr                                                       2018-06-12 14:50:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                    nintendo,super nintendo,controller,
                                                                                    nintendo controller,super nintendo
                                                                                    controller,japan,games,gaming,
                                                                                    oldschool gaming,classic,game,
                                                                                    classic gaming,classic nintendo,
                           http://www.
                                                                                    snes,gameboy,game boy,retro,snes
                           redbubble.
                                                                                    controller,n64,n64 controller,gc,
                           com/people/Art-                                                                                                                                                                                                   Takedown                              Atari
                                                                                    gamecube,gamecube controller,
                           Vand3lay/works                        Atari Controller                                                                                                                                                            Notice                                trademarks and
                                                                                    sega,dreamcast,dreamcast
      31574412             /31574412       2018-05-03 7:00:37    Logo                                                                   94851528     Art-Vand3lay                                                        2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                    controller,sony,microsoft,xbox,
                                                                                    playstation,psx,ps2,ps3,ps4,atari



                           http://www.
                           redbubble.
                           com/people/The
                           Fluky/works/315                       Original Gamer old,school,skool,gaming,gamer,                                                                                                                              Proactive         Atari Interactive,
      31580781             80781           2018-05-03 15:42:44   - Pong         pong,original                                           94899951     TheFluky                                                            2018-06-15 8:41:50 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/The
                           Fluky/works/315                       Original Gamer                                                                                                                                                             Proactive         Atari Interactive,
      31583150             83150           2018-05-03 19:30:10   - Pong - Black pong,retro,gaming,original,gamer                        94899951     TheFluky                                                            2018-06-15 8:36:49 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ret
                           ro-                                                      console,videoconsole,retro,brand,                                                                                                                        Takedown                              Atari
                           Freak/works/31                                           atari,classic,games,gamer,gaming,                                                                                                                        Notice                                trademarks and
      31614998             614998         2018-05-06 2:19:41     Atari              videogames,80s,geek,freak                           58976962     Retro-Freak                                                         2018-06-12 14:49:18 Moderation                            copyrights     2              2               2            $45.71        $7.61           $16.60




                           http://www.
                           redbubble.                            Atari 600XL,
                           com/people/Ch                         Raspberry Pi                                                                                                                                                                Takedown                              Atari
                           occyHobNob/w                          Zero Official                                                                                                                                                               Notice                                trademarks and
      31617244             orks/31617244   2018-05-06 6:47:52    Case               atari,600xl,raspberry pi                            70445811     ChoccyHobNob                                                        2018-06-12 14:50:12 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                 Spaceship with
                           http://www.                           Flying Saucer
                           redbubble.                            UFO Flying
                           com/people/Mal                        Around          vector graphic,asteroids,video
                           jonic/works/316                       Asteroids Retro game,video arcade,arcade game,                                                                                                                             Proactive         Atari Interactive,
      31623099             23099           2018-05-06 14:53:45   Vector Graphics spaceship,ufo,flying saucer                            93738261     Maljonic                                                            2018-06-15 7:24:51 Moderation        Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ncs
                           hop/works/3165                        Atari game t-      atari,game,games,old,mugs,gamers,                                                                                                                       Proactive         Atari Interactive,
      31654843             4843           2018-05-08 15:51:32    shirt old          beautiful                                           94900950     ncshop                                                              2018-06-15 7:59:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00
                                                                                adolf hipster t shirts,hipster throw
                                                                                pillows,hipster iphone cases,hipster
                                                                                merch t shirts,ironic hipster shirt t
                                                                                shirts,hipster hitler t shirts,hipster
                                                                                wolf t shirts,girl hipster t shirts,
                           http://www.                           Atari Men_s
                                                                                hipster hitler mens t shirts,hipster
                           redbubble.                            Console games
                                                                                trash t shirts,hipster hitler,hipster
                           com/people/Re                         system 70_s                                                                                                                                                                 Takedown                              Atari
                                                                                sweatshirts,hipster mugs,hipster t
                           ginaGreene/wor                        80_s nostalgia                                                                                                                                                              Notice                                trademarks and
                                                                                shirts,funny hipster quote,hipster
      31659966             ks/31659966    2018-05-09 1:11:18     tee 70S                                                                94446537     ReginaGreene                                                        2018-06-12 14:57:21 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                shit,hipster duvet covers,funny
                                                                                hipster t shirts,funny hipster quotes t
                                                                                shirts,hipster posters,hipster kids
                                                                                clothes,hipster horse t shirts




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 70
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 79 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/delf                                                                                                                                                                                                    Takedown                              Atari
                           in7/works/3166                         Venezuelan                                                                                                                                                                  Notice                                trademarks and
      31661261             1261            2018-05-09 3:32:10     Atari Logo       venezuela,atari,stars,retro                           73005179     delfin7                                                             2018-06-12 14:50:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                 og,original gamer,original,gamer,
                           http://www.                                           game,gaming,video game,pong,
                           redbubble.                                            atari,nintendo,sega,genesis,xbox,
                           com/people/Ric                                        playstation,twitch,ninja,expert,                                                                                                                             Takedown                              Atari
                           kyBarnard/work                         Original Gamer classic,vintage,pvp,graphic,custom,                                                                                                                          Notice                                trademarks and
      31669235             s/31669235     2018-05-09 14:20:32     1              decor,hip,trend,trendy,pop art                          37387639     RickyBarnard                                                        2018-06-12 14:56:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/RFi                                          atari,7800,atari7800,game,games,                                                                                                                           Takedown                              Atari
                           ve/works/31679                                          gamer,gaming,retro,vintage,classic,                                                                                                                        Notice                                trademarks and
      31679467             467            2018-05-10 8:19:13      ATARI 7800       retrogames,marquee,arcade                             60002010     RFive                                                               2018-06-12 14:50:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/arc                         Atari 2600 Pixel                                                                                                                                                            Takedown                              Atari
                           adeperfect/work                        Art Retro        atari,videogame,retrogaming,                                                                                                                               Notice                                trademarks and
      31705141             s/31705141      2018-05-12 6:01:12     Console          vintage,retro,console,pixelart                        91322785     arcadeperfect                                                       2018-06-12 14:51:08 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                   classic arcade,original,video games,
                                                                                   video game,8 bit,8bit,arcade games,
                                                                                   arcade machines,gaming,arcade art,
                                                                                   retro,vintage,80s,eighties,seventies,
                                                                                   1979,1980s,1970s,asteroids,
                           http://www.
                                                                                   asteroids game,asteroids arcade,
                           redbubble.
                                                                                   asteroids arcade game,original
                           com/people/Cra                                                                                                                                                                                                     Takedown                              Atari
                                                                                   asteroids,atari,atari asteroids,
                           zyKong/works/3                                                                                                                                                                                                     Notice                                trademarks and
                                                                                   asteroids logo,asteroids arcade
      31720594             1720594        2018-05-13 10:04:08     Asteroids logo                                                         70356897     CrazyKong                                                           2018-06-12 14:53:46 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                   machine



                           http://www.
                           redbubble.                             ATARI PORN
                           com/people/Go                          The Angry
                           at-                                    Video Game       avgn,meme,atari,atari porn,nerd,                                                                                                                           Takedown                              Atari
                           Mortician/works/                       Nerd Episode     angry,video game,nintendo,youtube,                                                                                                                         Notice                                trademarks and
      31740114             31740114         2018-05-14 14:30:50   32 Sticker       cinemassacre,adult,pussy,blow job                     95371428     Goat-Mortician                                                      2018-06-12 14:50:59 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                 retro,game,logo,japanese,japan,red,
                           http://www.                                           white,cream,vintage,gamer,games,
                           redbubble.                                            cool,atari,classic,gaming,arcade,
                           com/people/UF                          Retro Japanese pixel,pixelart,2600,funny,humor,nes,                                                                                                                         Takedown                              Atari
                           OfilmFEST/wor                          Atari Game     nintendo,sega,3d0,3do,fantasy,rpg,                                                                                                                           Notice                                trademarks and
      31741193             ks/31741193   2018-05-14 16:12:47      Logo           fps,platform                                            90650188     UFOfilmFEST                                                         2018-06-12 14:49:18 Moderation                            copyrights     3              2               2            $64.28        $16.67          $27.85




                           http://www.                                             atari,gamer,gaming,videogames,
                           redbubble.                                              aesthetic,vaporwave,outrun,
                           com/people/Ce                                           retrowave,vaporwave aesthetic,                                                                                                                             Takedown                              Atari
                           phalophane/wor                                          synthwave,old school,vintage,retro,                                                                                                                        Notice                                trademarks and
      31792277             ks/31792277    2018-05-17 17:55:29     Atari            classic,neon,neons,neon lights                        41630393     Cephalophane                                                        2018-06-12 14:47:47 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Wo
                           ohus/works/317                                                                                                                                                                                                    Proactive         Atari Interactive,
      31795622             95622          2018-05-17 23:36:26     Atari            atari,brand,logo                                      95680355     Woohus                                                              2018-06-15 7:59:51 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 71
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 80 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                               # of paid                                                  redbubble
                                           work creation date                                                                         user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title      tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Bun
                           keej/works/3179                                                                                                                                                                                                Proactive         Atari Interactive,
      31796530             6530            2018-05-18 1:26:35    Atarlo          atari,logo,brand,food                                95508831     Bunkeej                                                             2018-06-15 8:00:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mar                                        atari,vintage,gaming,console,                                                                                                                             Takedown                              Atari
                           yspencer35/wor                                        commodore,logo,sega,sticker,                                                                                                                              Notice                                trademarks and
      31813230             ks/31813230    2018-05-19 2:16:42     ATARI SHIRT     nintendo                                             89787048     maryspencer35                                                       2018-06-12 14:50:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/gin                                                                                                                                                                                                  Takedown                              Atari
                           kk/works/31821                        Atari 2600      atari 2600,video games,line art,                                                                                                                          Notice                                trademarks and
      31821031             031            2018-05-19 13:06:41    Joystick        gaming,game,classic,retri                            95746579     ginkk                                                               2018-06-12 14:51:07 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                 game,games,gamer,game console,
                                                                                 computer,computer game,video
                                                                                 game,tokyo,japan,arcade,arcade
                                                                                 game,slot machine,tv,console,
                                                                                 control pad,joystick,sega,mega
                           http://www.
                                                                                 drive,megadrive,dreamcast,sega
                           redbubble.
                                                                                 saturn,segasaturn,genesis,nintendo,
                           com/people/esc                                                                                                                                                                                                  Takedown                              Atari
                                                                                 nes,nintendo nes,super nes,snes,
                           havox/works/31                                                                                                                                                                                                  Notice                                trademarks and
                                                                                 nintendo 64,wii,playstation,zx
      31898753             898753         2018-05-24 6:54:53     Atari                                                                85952507     eschavox                                                            2018-06-12 14:47:48 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00
                                                                                 spectrum,spectrum,commodore,
                                                                                 commodore 64,c64,atari,8 bit,16 bit,
                                                                                 32 bit,pixel,pixels,vector,vector
                                                                                 graphics,1980s,1990s,sonic the
                                                                                 hedgehog,sonic,pacman,space
                           http://www.                                           invaders game,video games,80s,
                                                                                 atari,video
                           redbubble.                                           1980s,80s nostalgia,nostalgia,atari
                           com/people/Alet                       ATARI: Vintage video game,vintage,vintage video                                                                                                                           Takedown                              Atari
                           ifer/works/3193                       80s Video      game,atari video games,80s video                                                                                                                           Notice                                trademarks and
      31933187             3187            2018-05-26 13:22:23   Game Nostalgia games                                                 67932465     Aletifer                                                            2018-06-12 14:50:12 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                            retro,retro game,gaming,video
                           com/people/Son                                        games,old school,vintage,atari,atari                                                                                                                      Takedown                              Atari
                           icCraftRED/wor                        ATARI Retro     game,nes,nintendo,8 bit,8bit,game,                                                                                                                        Notice                                trademarks and
      31985323             ks/31985323    2018-05-29 21:15:06    Rainbow Logo    retro video games                                    64306803     SonicCraftRED                                                       2018-06-12 14:46:01 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Lop
                           eer/works/3198                                                                                                                                                                                                 Proactive         Atari Interactive,
      31986559             6559           2018-05-29 23:13:19    Atari           atari                                                96296783     Lopeer                                                              2018-06-15 8:02:52 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mar                                                                                                                                                                                                  Takedown                              Atari
                           janmencin/work                        Atari Logo                                                                                                                                                                Notice                                trademarks and
      32020916             s/32020916     2018-06-01 1:30:06     (green)         logotip,logo,atari,game,history                      96211078     marjanmencin                                                        2018-06-12 14:51:02 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/mar                                                                                                                                                                                                  Takedown                              Atari
                           janmencin/work                        Atari logo                                                                                                                                                                Notice                                trademarks and
      32020938             s/32020938     2018-06-01 1:32:33     (Grey)          logotip,logo,atari,game,history                      96211078     marjanmencin                                                        2018-06-12 14:51:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                Pg 72
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 81 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                          user id of                                    full name of   residential                                                                                 # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                work title        tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property      this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Mar                                         atair,old school,games,gaming,                                                                                                                            Takedown                              Atari
                           gyWargy/works/                                         japan,japanese,video computer                                                                                                                             Notice                                trademarks and
      32079751             32079751       2018-06-04 17:19:24   Atari Console     system,video game,pong,asteroids                     93560256     MargyWargy                                                          2018-06-12 14:50:03 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                                                                                  atari,nintendo,xbox,playstation,80s,
                           http://www.                                            1908s,video,games,videogames,
                           redbubble.                                             bartridge,pac man,donkey kong,
                           com/people/mar                                         centipede,missile command,                                                                                                                                Takedown                              Atari
                           cusdacarcass/w                       Blacked Out:      adventure,ready player one,console,                                                                                                                       Notice                                trademarks and
      32110517             orks/32110517 2018-06-06 12:34:03    Atari             coleco                                               37281386     marcusdacarcass                                                     2018-06-12 14:51:05 Moderation                            copyrights     0              0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ori
                           on2048/works/3                                                                                                                                                                                                  Proactive         Atari Interactive,
      32204381             2204381        2018-06-12 11:02:14   ATARI Colour                                                           97077597     Orion2048                                                           2018-06-15 8:00:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            space,invaders,arcade,classic,
                           redbubble.                                             game,gaming,games,retro,atari,
                           com/people/Ra                                          game boy,old school,cool,hipster,
                           ptureTees/work                                         pop,culture,pacman,pac,man,tetris,                                                                                                                       Proactive         Atari Interactive,
      32240174             s/32240174     2018-06-14 13:14:23   PONG              pong                                                 96957277     RaptureTees                                                         2018-06-15 8:53:09 Moderation        Inc.                 Pong          0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                            father,dad,day,fun,funny,atari,sony,
                           com/people/cuc                       Fathers day "i'm playstation,joystick,love,game,retro,
                           uvaya/works/32                       your father"     gamer,gamers,gaming,addicts,wife,                                                                                                                          Proactive        Atari Interactive,
      32246086             246086         2018-06-15 0:32:46    joysticks        kawaii,doodle,present,son,man                         88841211     cucuvaya                                                            2018-06-27 13:23:39 Moderation       Inc.                 Atari         2               2               2            $13.81        $4.61           $5.91




                           http://www.
                           redbubble.
                           com/people/Lux                                         video game,games,pixel,japan,
                           agrafix/works/3                                        katakana,japanese,retro,neon,                                                                                                                             Proactive        Atari Interactive,
      32250835             2250835         2018-06-15 8:27:37   Asteroids         luxagrafix,space,asteroid                            94038467     Luxagrafix                                                          2018-07-02 10:49:49 Moderation       Inc.                 Asteroids     0               0               0            $0.00         $0.00           $0.00


                                                                                  sleep,eat,atari,repeat,again,sleep
                                                                                  eat repeat,video game,old,vintage,
                                                                                  gold,gamer,flashback,80s,90s,
                           http://www.                                            player,pac man,space invaders,
                           redbubble.                                             mario,mario bros,donkey kong,staw
                           com/people/cat                                         wars,joystick,console,game,games,
                           koebsch/works/                       Sleep - Eat -     nintendo,capcom,ubisoft,activision,                                                                                                                      Proactive         Atari Interactive,
      32329921             32329921       2018-06-20 11:17:54   Atari - Repeat    steam                                                67288731     catkoebsch                                                          2018-06-22 8:15:49 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Dar
                           iousTheDark/wo                       Fallout Series                                                                                                                                                              Proactive        Atari Interactive,
      32374661             rks/32374661   2018-06-23 9:57:58    Atari             fallout,series,atari                                 79987090     DariousTheDark                                                      2018-06-25 10:31:51 Moderation       Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             atari,jaguar,games,gamer,
                           com/people/Joh                                         retrogamer,retro gamer,sega,
                           nAda/works/324                                         nintendo,et,nerd,geek,mugs,bags,                                                                                                                         Proactive         Atari Interactive,
      32410760             10760          2018-06-25 19:03:00   T-Shirt - Atari   console,playstation                                  94823245     JohnAda                                                             2018-06-26 9:34:50 Moderation        Inc.                 Atari         0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 73
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 82 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                               # of paid                                                  redbubble
                                          work creation date                                                                             user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link      (pst)                  work title         tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/lbin
                           es/works/32458                                                                                                                                                                                                    Proactive         Atari Interactive,
      32458155             155             2018-06-28 15:39:50   Combat Atari       atari,game,vintage,combat,80                         97908004     lbines                                                              2018-06-29 8:30:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/lbin
                           es/works/32469                                           love,ny,eightees,80,80s,joystick,                                                                                                                        Proactive         Atari Interactive,
      32469208             208             2018-06-29 10:01:03   I Love 80s         atari,game,games                                     97908004     lbines                                                              2018-08-02 9:37:21 Moderation        Inc.                 Atari      1               1               1            $16.21        $2.70           $8.24

                                                                              gaming,gamer,games,video games,
                                                                              atari,sega,nintendo,nintendo ds,
                                                                 THE HARDER sega genesis,super nintendo,play
                                                                 YOU PRESS    station,xbox,3do,commodore 64,
                           http://www.                           THE BUTTON - apple iie,apple 2e,apple,microsoft,pc
                           redbubble.                            DISTRESSED games,pc gamer,pc gaming,retor
                           com/people/Not                        RETRO        gaming,pacman,pong,pitfall,castle
                           YourDesign/wor                        GAMING       vania,retro games,retro,80s,90s,70s,                                                                                                                           Proactive         Atari Interactive,
      32485371             ks/32485371    2018-06-30 15:27:47    DESIGN       gen x,generation x                                         90356847     NotYourDesign                                                       2018-08-02 9:37:23 Moderation        Inc.                 Atari      1               1               1            $2.66         $1.26           $0.87




                           http://www.
                           redbubble.
                           com/people/Wol
                           fTox/works/325                                                                                                                                                                                                    Proactive         Atari Interactive,
      32545043             45043          2018-07-04 14:34:49    ATARI                                                                   97490767     WolfTox                                                             2018-07-06 8:59:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Tob
                           y4213/works/32                        Atari Logo -       atari,atari logo,katakana,red,red                                                                                                                         Proactive        Atari Interactive,
      32588455             588455         2018-07-07 9:48:43     English            atari logo,atari font                                96459779     Toby4213                                                            2018-07-09 10:37:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Atari Logo -
                           com/people/Tob                        Katakana
                           y4213/works/32                        (Japanese) and atari,atari logo,katakana,japanese,                                                                                                                           Proactive        Atari Interactive,
      32590258             590258         2018-07-07 12:21:49    English        red,red atari logo,atari font                            96459779     Toby4213                                                            2018-07-09 10:39:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/trev
                           4000/works/326                                           1972,pong,game,arcade,video,retro,                                                                                                                        Proactive        Atari Interactive,
      32610784             10784           2018-07-08 22:22:40   PONG               vintage,geek,nerd,old school                         32763415     trev4000                                                            2018-07-09 10:37:50 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                                                                                    videogames,playstation,sony,xbox,
                           http://www.                                              microsoft,atari,nintendo,nes,switch,
                           redbubble.                            The Evolution of   gamecube,psx,ps1,ps2,ps3,ps4,
                           com/people/ilov                       Video Game         xbox one,xbox 360,dualshock,
                           ealien/works/32                       Controllers        controller,gamepad,evolution,                                                                                                                            Proactive         Atari Interactive,
      32656029             656029          2018-07-11 12:53:09   (White)            history,dreamcast,sega,wii                           68881640     ilovealien                                                          2018-07-12 8:44:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                    videogames,playstation,sony,xbox,
                           http://www.                                              microsoft,atari,nintendo,nes,switch,
                           redbubble.                            The Evolution of   gamecube,psx,ps1,ps2,ps3,ps4,
                           com/people/ilov                       Video Game         xbox one,xbox 360,dualshock,
                           ealien/works/32                       Controllers        controller,gamepad,evolution,                                                                                                                            Proactive         Atari Interactive,
      32656116             656116          2018-07-11 12:59:54   (Gray)             history,dreamcast,sega,wii                           68881640     ilovealien                                                          2018-07-12 8:45:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                Pg 74
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 83 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                                                                                    videogames,playstation,sony,xbox,
                           http://www.                                              microsoft,atari,nintendo,nes,switch,
                           redbubble.                            The Evolution of   gamecube,psx,ps1,ps2,ps3,ps4,
                           com/people/ilov                       Video Game         xbox one,xbox 360,dualshock,
                           ealien/works/32                       Controllers        controller,gamepad,evolution,                                                                                                                               Proactive         Atari Interactive,
      32656175             656175          2018-07-11 13:04:24   (Black)            history,dreamcast,sega,wii                              68881640     ilovealien                                                          2018-07-12 8:42:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/fire                                          atari,retro,gaming,sticker,70s,
                           shark519/works                                           fashion,nintendo,x box,play station,                                                                                                                        Proactive         Atari Interactive,
      32661030             /32661030       2018-07-11 20:09:38   Atari Poster       arcade                                                  56990337     fireshark519                                                        2018-07-12 8:42:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/fire                                          atari,retro,vintage,grunge,gaming,
                           shark519/works                        Retro Atari        red,blue,yellow,green,race,checkers,                                                                                                                        Proactive         Atari Interactive,
      32678304             /32678304       2018-07-12 22:12:44   Poster             sticker                                                 56990337     fireshark519                                                        2018-07-13 7:46:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ian
                           Cookson/works/                        Retro Atari                                                                                                                                                                     Proactive        Atari Interactive,
      32714129             32714129       2018-07-15 11:22:06    Gaming system atari,retro,gaming                                           91225166     IanCookson                                                          2018-07-16 11:08:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ilov                       The Evolution of video,game,controllers,history,
                           ealien/works/32                       Video Game       evolution,gamepads,playstation,                                                                                                                               Proactive         Atari Interactive,
      32743010             743010          2018-07-17 3:32:44    Controllers      atari,xbox,nintendo,sega                                  68881640     ilovealien                                                          2018-07-26 9:53:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             gaming,controller,control pad,nes,
                           com/people/Ra                                          snes,nintendo,sega,sony,
                           dCoolguy/works                        I'm Not Really a playstation,control freak,retro,                                                                                                                              Proactive         Atari Interactive,
      32752507             /32752507      2018-07-17 15:28:31    Control Freak    vintage,atari,n64,super,genesis                           99217683     RadCoolguy                                                          2018-07-18 9:03:18 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/fire                                          atari,gaming,retro,vintage,grunge,
                           shark519/works                        Retro Vintage      red,green,blue,sticker,console,inc,                                                                                                                          Proactive        Atari Interactive,
      32812420             /32812420       2018-07-21 7:51:21    Atari Inc.         centipede,pong,missle                                   56990337     fireshark519                                                        2018-07-23 10:15:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                         gamer,gaming,evolution,console,
                           redbubble.                                          xbox,ps3,ps4,controller,retro,
                           com/people/Pair                       Console Gamer nintendo,atari,streaming,twitch,
                           ofdocx/works/32                       Controller    shroud,ninja,fortnite,lirik,csgo,rocket                                                                                                                           Proactive        Atari Interactive,
      32829706             829706          2018-07-22 10:49:41   Evolution     league,gta,grand theft auto                                  84955080     Pairofdocx                                                          2018-07-23 10:16:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              gamer,gaming,evolution,console,
                           redbubble.                                               xbox,ps3,ps4,controller,retro,
                           com/people/Pair                       Console            nintendo,atari,streaming,twitch,
                           ofdocx/works/32                       Gaming             shroud,ninja,fortnite,lirik,csgo,rocket                                                                                                                      Proactive        Atari Interactive,
      32829804             829804          2018-07-22 10:55:43   Evolution          league,gta,grand theft auto                             84955080     Pairofdocx                                                          2018-07-23 10:16:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 75
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 84 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                               # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property    this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/My
                           Best-
                           Shirt/works/328                       OLD SCHOOL         old,school,gamer,retro,games 80s,                                                                                                                        Proactive         Atari Interactive,
      32846320             46320           2018-07-23 10:45:08   GAMER              atari,vintage                                        99251597     MyBest-Shirt                                                        2018-07-24 9:13:49 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/sar
                           amessias/works                        LET'S PLAY         cyber,cybergoth,cyberpunk,gothic,                                                                                                                        Proactive         Atari Interactive,
      32857929             /32857929      2018-07-24 4:13:19     PONG               ebm,future pop,eisenfunk                             87906024     saramessias                                                         2018-08-02 9:38:22 Moderation        Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/app
                           lecakes/works/3                                                                                                                                                                                                   Proactive         Atari Interactive,
      32862998             2862998         2018-07-24 10:02:07   Atari History      atari,arcade,retro,video,games                       47111575     applecakes                                                          2018-07-25 9:09:48 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00
                                                                                  for retro video games shirts,online
                                                                                  sports gamer,arcade tshirts fans,or
                                                                                  space ufo tees,aliens,alien ufos wit
                                                                                  8bit,16bit,70s,80s or 90s,its original
                                                                                  unique vintage design will shake
                           http://www.
                                                                                  geek and nerd invaders community,
                           redbubble.                            Ping Pong
                                                                                  this unique and original tshirt is
                           com/people/clot                       Arcade T Shirt -
                                                                                  perfect to wear to the party,concert,
                           horama/works/3                        70s Old School                                                                                                                                                              Proactive         Atari Interactive,
                                                                                  band essay,pub,blind date,school,or
      32915684             2915684         2018-07-27 7:50:12    Arcade 8bit                                                             80659684     clothorama                                                          2018-08-02 9:38:22 Moderation        Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00
                                                                                  family holiday parties you can give
                                                                                  this apparel as a gift to your father,
                                                                                  mother,boyfriend,girlfriend,grandpa,
                                                                                  grandma or best friends

                           http://www.
                           redbubble.                            Ping Pong
                           com/people/clot                       Arcade T Shirt -
                           horama/works/3                        70s 8bit Old                                                                                                                                                                Proactive         Atari Interactive,
      32920043             2920043         2018-07-27 12:54:21   School Design                                                           80659684     clothorama                                                          2018-08-02 9:38:22 Moderation        Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/javi
                           erperez/works/3                                          space,asteroid,asteroids,spacecraft,                                                                                                                      Proactive        Atari Interactive,
      32936612             2936612         2018-07-28 13:54:19   Asteroids          stras,sky,retro,game                                 91661653     javierperez                                                         2018-07-30 10:22:50 Moderation       Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              atari 2600 asteroids amiga breakout
                           redbubble.                                               console shirt tshirt e t et hoodie
                           com/people/pep                                           haunted house 80s eighties retro
                           perypete/works/                                          isle of dogs merchandise pacman                                                                                                                           Proactive        Atari Interactive,
      33001188             33001188        2018-08-01 7:42:45    Atari              pac man                                              94279960     pepperypete                                                         2018-08-01 11:12:01 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/stre
                           etphantom/work                        Pride Retro                                                                                                                                                                  Proactive        Atari Interactive,
      33037428             s/33037428      2018-08-03 11:04:20   Video Games        lgbt,gaming,geek,atari                               84799851     streetphantom                                                       2018-08-06 11:29:50 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Le
                           mon1105/works                         Adventure Atari adventure,atari,yellow,dragon,yellow                                                                                                                         Proactive        Atari Interactive,
      33109134             /33109134     2018-08-07 15:12:17     Yellow Dragon dragon                                                    59970353     Lemon1105                                                           2018-08-08 10:10:50 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 76
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 85 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                               # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title      tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property    this work       work            units sold   (aud)         (aud)           (aud)




                                                                                  atari,film,movie,scifi,animation,
                           http://www.                                            vector,flat,fan,fanart,geek,nerd,icon,
                           redbubble.                                             iconic,graphic,single,line,dog,isle,
                           com/people/mid                                         isle of dogs,japan,japanese,simple,
                           nightpicture/wor                                       clean,minimal,wes,anderson,trash,                                                                                                                            Proactive        Atari Interactive,
      33111956             ks/33111956      2018-08-07 18:43:49   Atari           island,blue                                             72476443     midnightpicture                                                     2018-08-08 10:06:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                                                                                  atari,nintendo,xbox,controller,
                           http://www.                                            evolution,mario,pacman,donkey
                           redbubble.                                             kong,game,super,007,mario kart,
                           com/people/Mo                          Evolution of    cart,flash,superman,computer,1980,
                           e38/works/3313                         Video Game      wow,gaming,gold,silver,galaga,                                                                                                                              Proactive         Atari Interactive,
      33132617             2617           2018-08-08 20:36:41     Controllers     frogger                                                 68882498     Moe38                                                               2018-08-09 8:14:41 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             gamers,gamer,trained,atari,games,
                           com/people/Le                                          game,video,videogames,classic,8
                           monRindDesign                                          bit,16 bit,fun,silly,funny,joke,nerd,
                           /works/3313862                         Classically     geek,freak,nerds,geeks,freaks,70s,                                                                                                                           Proactive        Atari Interactive,
      33138627             7              2018-08-09 5:36:11      Trained Gamer   60s,80s                                                 74821857     LemonRindDesign                                                     2018-08-09 10:43:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                                                                                  game,retro,dos,disk,floppy,monkey,
                           http://www.                                            monkey island,adventure,blue,atari,
                           redbubble.                                             atari st,point and click,graphic
                           com/people/phil                        The Secret of   adventure,ron gilbert,lucasarts,
                           strahl/works/33                        Monkey Island   lucasfilm games,secret,hardware,                                                                                                                            Proactive         Atari Interactive,
      33203906             203906          2018-08-12 15:34:18    Floppy Disk     storage media                                           53395437     philstrahl                                                          2018-08-13 8:08:50 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                             Space Force
                           com/people/gra                         MAGA - Make
                           hamwilliams/wo                         Asteroids Great                                                                                                                                                             Proactive         Atari Interactive,
      33206761             rks/33206761   2018-08-12 18:34:52     Again           space force,maga,asteroids                              49662316     grahamwilliams                                                      2018-08-13 8:08:05 Moderation        Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             retro,old school,game,computer,
                           com/people/Kir                         Blasting        electronic,arcade,asteroids,
                           windesign/work                         asteroids in    spaceship,shooting,space,shoot em                                                                                                                           Proactive         Atari Interactive,
      33263909             s/33263909     2018-08-15 2:18:53      space!          up,rocks,debris                                         67742752     Kirwindesign                                                        2018-08-15 9:30:50 Moderation        Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             tyrannosaurus rex,t rex,dinosaurs,
                           com/people/gee                                         funny,humor,meteor,asteroids,
                           kifyme/works/33                        Game Over, T-   arcade,arcade game,asteroids                                                                                                                                Proactive         Atari Interactive,
      33274859             274859          2018-08-15 12:48:21    Rex!            game,extinction                                         63210589     geekifyme                                                           2018-08-16 8:47:51 Moderation        Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00
                                                                                  synth,vintage,909,retro,707,606,
                                                                                  video,synthesizer,drum machine,
                                                                                  gamer,techno,dj,elm,80s,classic,
                                                                                  graphic design,dj gifts,boyfriend gift,
                                                                                  musician,musician gift,rave,90s,
                           http://www.
                                                                                  hipster,music,instruments,
                           redbubble.
                                                                                  instrument,tr808,tr 808,kick,snare,
                           com/people/Aes                         Atari 2600
                                                                                  dm,video games,minimal,adsr,
                           theticNow/work                         Video Games                                                                                                                                                                 Proactive         Atari Interactive,
                                                                                  keyboard,inspiring,speakers,
      33316768             s/33316768     2018-08-17 6:30:34      Console                                                                 97789903     AestheticNow                                                        2018-08-17 7:38:49 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00
                                                                                  headphones,hip hop,soul,vinyl,
                                                                                  records,recording,artist,r b,trap,
                                                                                  1990s,1980s,logo,xmas


                           http://www.
                           redbubble.                                             pong,retro gamer,vintage,game,
                           com/people/gori                        Funny Retro     paddle,ball,console,70s,seventies,
                           llamerch/works/                        Gamer Pong      games,tv gaming,mono,black and                                                                                                                              Proactive         Atari Interactive,
      33325455             33325455        2018-08-17 14:04:54    Paddle Champ    white,classic,funny,screenshot                          80524275     gorillamerch                                                        2018-08-20 7:58:50 Moderation        Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 77
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 86 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                               # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property    this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/WI
                           TNIT/works/333                                           pong,retro,computer,computers,                                                                                                                              Proactive         Atari Interactive,
      33360526             60526          2018-08-19 1:42:16     Retro Pong         computer games                                          100754779    WITNIT                                                              2018-08-20 8:17:50 Moderation        Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Col
                           ossusR/works/3                                           atari,atari logo,atari 2600,atari 5200,                                                                                                                     Proactive         Atari Interactive,
      33391226             3391226        2018-08-20 11:14:01    Atari              atari 7800,atari jaguar                                 96388674     ColossusR                                                           2018-08-21 9:28:49 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/veg
                           anmarksydney/
                           works/3342087                                            vegetarian,vegan,animal liberation,                                                                                                                         Proactive         Atari Interactive,
      33420874             4              2018-08-21 20:24:47    VegATARIan         atari                                                   101790059    veganmarksydney                                                     2018-08-22 9:06:49 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00
                                                                                    atari,nes,2600,games,flashback,
                                                                                    colecovision,2600 games,console,
                                                                                    tennis,800,st,2600 flashback,retro,
                                                                                    vcs,2600 online,intellivision,2600
                                                                                    emulator,xbox 360,2600 jr,
                           http://www.
                                                                                    adventure,xe,5200,xbox,sega cd,
                           redbubble.
                                                                                    playstation,video computer system,
                           com/people/link
                                                                                    400,vcs 2600,800xl,stella,et2600,
                           aiwen/works/33                                                                                                                                                                                                       Proactive         Atari Interactive,
                                                                                    2600 vcs,nintendo,lynx,7800,2000,
      33444499             444499          2018-08-23 1:19:08    Atari controller                                                           99788999     linkaiwen                                                           2018-08-23 8:01:02 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00
                                                                                    games for pc,snes,xl,jaguar,
                                                                                    1980,2600 junior,falcon,space
                                                                                    invaders,130xe

                           http://www.
                           redbubble.
                           com/people/veg
                           anmarksydney/
                           works/3346071                                            atari,arati,krishna conscious,bhakti,                                                                                                                       Proactive         Atari Interactive,
      33460713             3              2018-08-23 20:33:56    Arati              krishna,hare krishna,spiritual                          101790059    veganmarksydney                                                     2018-08-24 9:34:50 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Zac                                           firefly,asteroids,space,nostalgia,
                           haryS92/works/                        Serenity in        gaming,film,sci fi,serenity,spaceship,                                                                                                                      Proactive         Atari Interactive,
      33498745             33498745       2018-08-25 21:16:47    Astroids           spacecraft,80s,90s,arcade                               101917863    ZacharyS92                                                          2018-08-27 7:08:50 Moderation        Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Zac                                           firefly,asteroids,space,nostalgia,
                           haryS92/works/                        Serenity in        gaming,film,sci fi,serenity,spaceship,                                                                                                                      Proactive         Atari Interactive,
      33501093             33501093       2018-08-26 1:33:22     Astroids           spacecraft,80s,90s,arcade                               101917863    ZacharyS92                                                          2018-08-27 7:09:50 Moderation        Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              game,console,play,computer,
                           redbubble.                                               games,pong,french,breakout,
                           com/people/Fee                                           pacman,man,pac,merch,sticker,
                           kayyy/works/33                        Game console       product,merchandising,stickers,wall,                                                                                                                        Proactive         Atari Interactive,
      33524378             524378         2018-08-27 5:19:05     logo               collection                                              91963770     Feekayyy                                                            2018-08-27 7:07:21 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/tinc                       Old School -       old times,generation x,old games
                           ho86tb/works/3                        Games of the       consoles,80s,90s,jpystick of atari,                                                                                                                         Proactive         Atari Interactive,
      33553573             3553573         2018-08-28 12:23:19   80s                memories                                                102308799    tincho86tb                                                          2018-08-29 9:05:49 Moderation        Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 78
                                                                                                     Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 87 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                                 user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title          tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.                             Hey Ladies!         gamer,gamerz,bro,retro,controller,
                           com/people/CJ                          Wait till you see   classic,nerd,geek,computeri,dad,
                           TODesigns/wor                          my video game       teen,video game,console,christmas,                                                                                                                          Proactive         Atari Interactive,
      33580519             ks/33580519   2018-08-29 19:43:22      skillz!             birthday                                                98730012     CJTODesigns                                                         2018-08-30 9:26:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                      sims 4,the sims,sims,gaming,video
                           http://www.                                                games,atari,joystick,atari 2600,
                           redbubble.                             The Sims            controller,vintage,retro,cosplay,the
                           com/people/Pis                         Vintage Atari       sims 4 atari 2600 joystick,classic
                           sAndVinegar/w                          Joystick            games,2600,retro games,retro                                                                                                                                Proactive         Atari Interactive,
      33712616             orks/33712616 2018-09-05 10:01:16      (Distressed)        gamer,classic gamer                                     81283025     PissAndVinegar                                                      2018-09-06 9:19:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ne
                           wpepsi95/works                                             atari,logo,computer,vintage,                                                                                                                                Proactive         Atari Interactive,
      33854249             /33854249      2018-09-11 20:45:25     Atari logo          aesthetic                                               75956658     newpepsi95                                                          2018-09-12 9:39:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                      funny gaming t shirts,game grumps
                                                                                      posters,gameboy t shirts,gamer girl t
                                                                                      shirts,no game life t shirts,board
                                                                                      game t shirts,funny game of thrones
                                                                                      t shirts,video game samsung galaxy
                           http://www.
                                                                                      cases,funny game of thrones,the
                           redbubble.
                                                                                      hunger games,the game grumps
                           com/people/Mic                         ATARI Classic
                                                                                      posters,game of thrones travel
                           haelMen/works/                         Retro Gaming                                                                                                                                                                     Proactive        Atari Interactive,
                                                                                      mugs,videogame throw pillows,retro
      33973968             33973968       2018-09-17 5:19:29      pirate game                                                                 103378613    MichaelMen                                                          2018-09-17 11:45:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                      gaming posters,no game life,game
                                                                                      grumps t shirts,gamegrumps
                                                                                      posters,game fowl t shirts,video
                                                                                      game mugs,cool game of thrones t
                                                                                      shirts,video game dresses,destiny
                           http://www.                                                game,cool gaming t shirts,gaming
                           redbubble.                                                 throw pillows,videogame
                                                                                      power                       iphone
                                                                                              rangers,power,rangers,zords,
                           com/people/Wa                                              cases,no game life posters,game of
                                                                                      pterodactyl,dinozord,megazord,
                           cacoco/works/3                         It's morphin        thrones posters,game grumps,
                                                                                      kimberly,atari,games,sentai,                                                                                                                                Proactive         Atari Interactive,
      34021200             4021200        2018-09-19 8:16:11      time                videogame kids clothes,college
                                                                                      zyurangers,pink,heroes                                  64670615     Wacacoco                                                            2018-09-19 9:27:51 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                      gameday shirt t shirts,game of
                                                                                      thrones sweatshirts,ngnl posters,
                                                                                      hunger games t shirts,gamer girl,the
                                                                                      hunger games t shirts,board game
                                                                                      posters,gaming posters,game
                           http://www.                                                thronesmasonic,masonic,
                                                                                      subtle    throw pillows,game of
                           redbubble.                                                 thrones unisex tanks
                                                                                      freemasonry,masonry,on       the level,
                           com/people/leftt                                           parody,esoteric masonry,esoteric,
                           y/works/340269                         On The Level        80s style,retro,master mason,                                                                                                                               Proactive         Atari Interactive,
      34026943             43               2018-09-19 13:15:27   80's Style          masonic lodge                                           79266194     leftty                                                              2018-09-20 9:07:48 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Bla                                             best seller,best sale,retro,vintage,
                           cki56/works/340                                            retro gaming,video games,atari,                                                                                                                              Proactive        Atari Interactive,
      34091220             91220           2018-09-22 12:15:12    Atari design        2600,logo,video game                                    103602541    Blacki56                                                            2018-09-24 11:36:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/nex
                           todie/works/341                                                                                                                                                                                                         Proactive        Atari Interactive,
      34112365             12365           2018-09-23 11:14:57    JP Style            gamer,gaming,videogames,retro                           69062497     nextodie                                                            2018-09-24 11:35:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/San                                             controller,joystick,retro,arcade,atari,
                           gui/works/3424                         Joystick            games,gaming,pad,gamepad,fun,                                                                                                                               Proactive         Atari Interactive,
      34241080             1080           2018-09-30 13:15:29     controller          blue,sticker                                            48545645     Sangui                                                              2018-10-01 7:49:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 79
                                                                                                   Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 88 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                   # of paid                                                  redbubble
                                           work creation date                                                                                user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title        tag_list                                   description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Ret
                           tlerd/works/342                                                                                                                                                                                                       Proactive         Atari Interactive,
      34267312             67312           2018-10-02 0:07:41     Atr               atari,sports,merch                                       104870175    Rettlerd                                                            2018-10-02 8:22:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                    gamer,gaming,game,games,joystick,
                                                                                    old,school,retro,vintage,video,
                           http://www.                                              arcade,atari,commodore,amiga,
                           redbubble.                                               geek,geeky,nerd,nerdy,eighties,80s,
                           com/people/artl                                          1980s,sega,megadrive,nintendo,
                           ahdesigns/work                                           namco,bandai,capcom,gamecube,                                                                                                                                Proactive         Atari Interactive,
      34355457             s/34355457      2018-10-06 21:36:58    Retro Joystick    micro genius,famicom,super                               65557021     artlahdesigns                                                       2018-10-08 8:06:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/and                                           e t,et,extra terrestrial,außerirdischer,
                           releichtfuss/wor                                         atari,console,konsole,computer,                                                                                                                              Proactive         Atari Interactive,
      34366445             ks/34366445      2018-10-07 11:35:05   E.T. Atari 1982   video game,videospiel,1982                               98146169     andreleichtfuss                                                     2018-10-08 7:56:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/seb
                           afer/works/3439                                          atari,breakout,game,console,                                                                                                                                 Proactive         Atari Interactive,
      34392386             2386            2018-10-08 19:28:02    Breakout          atari2600,80 s                                           102911599    sebafer                                                             2018-10-09 7:45:49 Moderation        Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/seb
                           afer/works/3439                                          breakout,atari,videogame,console,                                                                                                                            Proactive         Atari Interactive,
      34392648             2648            2018-10-08 19:48:04    Breakout 2        vintage,abandonware                                      102911599    sebafer                                                             2018-10-09 7:44:49 Moderation        Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Juli                        Enduro Atari
                           oCampos/works                          2600 Game                                                                                                                                                                      Proactive         Atari Interactive,
      34438069             /34438069       2018-10-11 6:12:04     Activision                                                                 90042180     JulioCampos                                                         2018-10-11 7:57:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Juli
                           oCampos/works                                                                                                                                                                                                         Proactive         Atari Interactive,
      34438304             /34438304       2018-10-11 6:28:47     Atari Game                                                                 90042180     JulioCampos                                                         2018-10-11 7:58:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                              pong,video game,games,consoles,
                           redbubble.                                               electronics,computers,pixels,white,
                           com/people/Gre                                           screen,i send,joystick,punctuation,
                           en-                                                      ball,tennis,fields,competitive,
                           Dreads/works/3                                           multiplayer,2,players,net,atari,nolan                                                                                                                        Proactive         Atari Interactive,
      34491007             4491007        2018-10-14 10:19:42     PONG              bushnell,1972,table tennis                               69552892     Green-Dreads                                                        2018-10-15 8:06:50 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Mat
                           t-Sousa-                                                 pong,gamer,nerd,games,game,
                           Art/works/34561                                          video game,computer game,classic,                                                                                                                            Proactive         Atari Interactive,
      34561798             798             2018-10-18 5:49:49     Pong black        geek,fun                                                 105696510    Matt-Sousa-Art                                                      2018-10-18 9:01:51 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                    Pg 80
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 89 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title      tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Mat
                           t-Sousa-                                              pong,gamer,nerd,games,game,
                           Art/works/34561                                       video game,computer game,classic,                                                                                                                          Proactive         Atari Interactive,
      34561922             922             2018-10-18 5:56:41    Pong knows      geek,fun                                               105696510    Matt-Sousa-Art                                                      2018-10-18 9:09:50 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                            atari,video game,games,arcade
                           com/people/yok                                        game company,nolan bushnell,csgo,
                           eyuck/works/34                                        ps4,pac man,pong,sega,nintendo,                                                                                                                             Proactive        Atari Interactive,
      34741456             741456         2018-10-28 7:49:52                     mario bros,doom,tycoon                                 104008746    yokeyuck                                                            2018-10-29 12:16:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                           videogames,video,games,pong,
                           com/people/wvil                                      arcade,oldschool,atari,nintendo,
                           lanueva/works/3                                      sega,sony,xbox,programming,                                                                                                                                 Proactive         Atari Interactive,
      34823266             4823266         2018-11-02 3:31:49    PONG the shirt development,code,nerd,pico 8,geek                       89224951     wvillanueva                                                         2018-11-02 9:36:49 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                            atari,video game,games,arcade
                           com/people/no                                         game company,nolan bushnell,csgo,
                           motototo/works/                                       ps4,pac man,pong,sega,nintendo,                                                                                                                             Proactive        Atari Interactive,
      34829794             34829794        2018-11-02 11:13:06   atari           mario bros,doom,tycoon                                 106888924    nomotototo                                                          2018-11-05 12:49:51 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                            retrogaming,pixel,pixelart,handheld,
                           com/people/OJ                                         game console,joystick,pong,retro,
                           OEF89/works/3                         Retrogaming     beat it up,gift ideas,computer,gamer,                                                                                                                       Proactive        Atari Interactive,
      34844674             4844674       2018-11-03 9:06:13      pixels          nerd,pc,game                                           96982638     OJOEF89                                                             2018-11-05 12:49:48 Moderation       Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/OG                                         retro gamer atari video games pac
                           gamer/works/34                                        man space invaders game collector                                                                                                                           Proactive        Atari Interactive,
      34893308             893308         2018-11-05 19:33:06    ATARI gamer     retro gaming                                           107146724    OGgamer                                                             2018-11-06 10:20:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00


                                                                                 pong,gaming,video games,old
                                                                                 school,retro gaming,retro,80s,70s,
                                                                                 console gaming,hardcore gaming,
                           http://www.                                           games,breakout,arcade,arcade
                           redbubble.                                            games,classic video games,classic
                           com/people/gen                                        games,classic gaming,black and
                           tlemanbeggar/w                                        white,b w,simple,funny,og,gamer,og                                                                                                                          Proactive        Atari Interactive,
      34901832             orks/34901832 2018-11-06 7:05:51      OG Gamer        gamer                                                  104894940    gentlemanbeggar                                                     2018-11-06 10:20:49 Moderation       Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/willi
                           jay/works/34921                       Oldschool                                                                                                                                                                   Proactive        Atari Interactive,
      34921139             139              2018-11-07 6:28:28   Gamer - Atari   gamer,oldschool,atari                                  37813828     willijay                                                            2018-11-07 12:01:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                           atari,video games,gaming,arcade,
                           redbubble.                                            vintage,retro,1970s,1980s,hot,cool,
                           com/people/Mw                                         new,awesome,gift idea,christmas
                           orldTee/works/3                                       present,birthday,fun,original,stylish,                                                                                                                      Proactive        Atari Interactive,
      34996983             4996983         2018-11-11 5:47:00    Atari           stickers,sick                                          78008916     MworldTee                                                           2018-11-12 12:44:51 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 81
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 90 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)



                                                                                   retro,gamer,1972,nintendo,sega,neo
                                                                                   geo,megadrive,mario,arkonoid,
                           http://www.                                             gameboy,sonic,classic,games,video,
                           redbubble.                                              ping,pong,smelly,stink,old skool,
                           com/people/Twi                                          joystick,game,console,amiga,
                           stedhaha/works                         PONG - was it    spectrum,sinclair,ibm,commodore,                                                                                                                            Proactive        Atari Interactive,
      34998453             /34998453      2018-11-11 7:35:45      you?             blakes seven                                           74380683     Twistedhaha                                                           18-11-12 12:46:51 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             pong,game,retro,retro game,gamer,
                           redbubble.                                              1970s,1980s,hot,cool,new,
                           com/people/Mw                                           awesome,gift idea,christmas
                           orldTee/works/3                                         present,birthday,fun,original,stylish,                                                                                                                      Proactive        Atari Interactive,
      34999108             4999108         2018-11-11 8:19:56     Pong             stickers,sick                                          78008916     MworldTee                                                             18-11-12 12:44:51 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                                                                                   nerd,geek,freak,i love,video game,
                           http://www.                            Nerd video       computer game,colsole,retro,
                           redbubble.                             gamer funny      vintage,80s,slot machines,gift idea,
                           com/people/pet                         retro            peter2art,birthday,christmas,school,
                           er2art/works/35                        Videogame        family,father,mother,children,funny,                                                                                                                        Proactive        Atari Interactive,
      35045676             045676          2018-11-13 14:17:16    Evergreen        alone,partner look                                     93129502     peter2art                                                             18-11-14 10:33:51 Moderation       Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/bkh                         Atari Classic    atrai,old school,gaming,old school
                           laif/works/35053                       Colorful Logo T- gaming,gaming old school,atari                                                                                                                              Proactive        Atari Interactive,
      35053169             169              2018-11-14 0:16:23    Shirt            gaming,logo,stickers,atari stickers                    107649889    bkhlaif                                                               18-11-14 10:30:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                   real men like,retro,gaming,games,
                           http://www.                                             gamer,computer,arcade,console,
                           redbubble.                                              video game consoles,super
                           com/people/Ins                                          nintendo,atari,sega genesis,8 bit,16
                           pireGifts/works/                       Real Men Like    bit,game over,classic,old school,                                                                                                                           Proactive        Atari Interactive,
      35090659             35090659         2018-11-15 20:45:56   Retro Gaming     vintage                                                79194132     InspireGifts                                                          18-11-16 10:37:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,guattari,philosophy,rhizome,a
                           redbubble.                                              thousand plateaus,continental
                           com/people/Gia                                          philosophy,video games,classic
                           ntsOfThought/w                                          video games,80s,eighties,logo,                                                                                                                              Proactive        Atari Interactive,
      35094573             orks/35094573 2018-11-16 3:38:16       AtariGuattari    philosopher,gamer                                      106906387    GiantsOfThought                                                       18-11-16 10:36:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                   video game,video,game,snes,super
                                                                                   nintendo,nintendo,retro,fun,
                           http://www.                            Retro Video      interesting,nerd,nerdy,geek,geeky,
                           redbubble.                             Games -          hull,joystick,controller,controllers,
                           com/people/hull                        "Classically     console,classic,nes,d pad,atari,
                           apparel/works/3                        Trained" - T-    arcade,sega,sega genesis,video                                                                                                                             Proactive         Atari Interactive,
      35124359             5124359         2018-11-17 14:20:22    Shirt            game tee,video game t shirt                            104559503    hullapparel                                                           18-11-19 8:39:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Aes                                          graphicdesign,digitalart,vaporwave,
                           thetic-                                Atari            vaporwaveart,aesthetic,80s,90s,
                           Dsign/works/35                         Vaporwave        atari,arcade,gaming,oldschool,logo,                                                                                                                         Proactive        Atari Interactive,
      35269209             269209         2018-11-24 10:51:49     Logo             brand,japanese,anime                                   100814094    Aesthetic-Dsign                                                       18-11-26 16:09:07 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/tee
                           whoyou/works/3                         Old school       game,console,gaming,atari,gamer,                                                                                                                            Proactive        Atari Interactive,
      35285290             5285290        2018-11-25 6:53:19      game console     player,joystick,retro                                  105482878    teewhoyou                                                             18-11-26 16:09:07 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 82
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 91 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                                 description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)



                                                                                   atari,vcs,retro gaming,1970s,gaming
                                                                                   culture,wood grain,8 bit gaming,
                           http://www.                                             graphic design,adobe,digital
                           redbubble.                                              drawings,line art,vector art,fan art,
                           com/people/Ant                                          icons,t shirt designs,shades of red,
                           hony21/works/3                                          orange colours,minimalism,phone                                                                                                                             Proactive        Atari Interactive,
      35340664             5340664        2018-11-27 11:27:30     Atari VCS        cases,clocks,duvets,laptop sleeves                     77184591     Anthony21                                                           2018-11-28 11:03:51 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ant                                          atari,vcs,retro gaming,8bit gaming,
                           hony21/works/3                         Atari VCS, No    1970s,graphic design,adobe,line art,                                                                                                                        Proactive        Atari Interactive,
      35340941             5340941        2018-11-27 11:38:39     Background       digital drawings,vector art,icons                      77184591     Anthony21                                                           2018-11-28 10:57:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00


                                                                                   controller,video,game,video game,
                                                                                   xbox,playstation,nintendo,console,
                                                                                   game console,gamer,gamester,
                           http://www.                                             gamestop,fun,cool,triangle,square,
                           redbubble.                                              pokemon,gameboy,live,microsoft,pc,
                           com/people/kas                                          stream,streamer,twitch,boy,guy,
                           dillard/works/35                       Video Game       college,hobby,games,64,ds,atari,old                                                                                                                         Proactive        Atari Interactive,
      35365829             365829           2018-11-28 12:41:50   Controller       school,tv,laptop,computer                              63316673     kasdillard                                                          2018-11-29 11:56:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00


                                                                                   controller,video,game,video game,
                                                                                   xbox,playstation,nintendo,console,
                                                                                   game console,gamer,gamester,
                           http://www.                                             gamestop,fun,cool,triangle,square,
                           redbubble.                                              pokemon,gameboy,live,microsoft,pc,
                           com/people/kas                                          stream,streamer,twitch,boy,guy,
                           dillard/works/35                       Video Game       college,hobby,games,64,ds,atari,old                                                                                                                         Proactive        Atari Interactive,
      35365850             365850           2018-11-28 12:42:36   Controller       school,tv,laptop,computer                              63316673     kasdillard                                                          2018-11-29 11:56:08 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                 ready,player,one,sci fi,gamer,
                           http://www.                                           gaming,geek,nerd,retro,classic,80s,
                           redbubble.                                            ernest cline,parzival,artemis,art3mis,
                           com/people/Nov                         Ready Player   aech,daito,shoto,key,gate,ioi,
                           a5/works/35442                         One Aech Atari sorrento,oasis,vr,virtual reality,                                                                                                                            Proactive        Atari Interactive,
      35442128             128            2018-12-02 7:58:52      Logo           halliday,gunter,easter,egg,anorak                        80318971     Nova5                                                               2018-12-03 14:33:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                   ready,player,one,sci fi,gamer,
                           http://www.                                             gaming,geek,nerd,retro,classic,80s,
                           redbubble.                                              ernest cline,parzival,artemis,art3mis,
                           com/people/Nov                         Ready Player     aech,daito,shoto,key,gate,ioi,
                           a5/works/35442                         One Art3mis      sorrento,oasis,vr,virtual reality,                                                                                                                          Proactive        Atari Interactive,
      35442166             166            2018-12-02 8:01:04      Atari Logo       halliday,gunter,easter,egg,anorak                      80318971     Nova5                                                               2018-12-03 14:34:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                   ready,player,one,sci fi,gamer,
                           http://www.                                             gaming,geek,nerd,retro,classic,80s,
                           redbubble.                                              ernest cline,parzival,artemis,art3mis,
                           com/people/Nov                                          aech,daito,shoto,key,gate,ioi,
                           a5/works/35442                         Ready Player     sorrento,oasis,vr,virtual reality,                                                                                                                          Proactive        Atari Interactive,
      35442187             187            2018-12-02 8:02:36      One Atari Logo   halliday,gunter,easter,egg,anorak                      80318971     Nova5                                                               2018-12-03 14:34:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Fot
                           oLibreStudio/wo                                         vintage,diskette,old phone,atari,                                                                                                                           Proactive        Atari Interactive,
      35469142             rks/35469142    2018-12-03 13:27:45    Vintage Stuff    kodak,old,80s,90s,millenials                           94954232     FotoLibreStudio                                                     2018-12-03 14:33:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                   choose your weapon video game,
                                                                                   choose your weapon,video game,
                                                                                   choose,weapon,game,gamers,game
                                                                                   lovers,gaming,option,video game
                                                                                   console,console game,console,
                           http://www.
                                                                                   controller,analogue joysticks,
                           redbubble.
                                                                                   joysticks,button,computer,player,
                           com/people/Cui                         Choose Your
                                                                                   electronic,atari,nintendo,nes,sega,
                           Yuhan/works/35                         Weapon Video                                                                                                                                                                 Proactive        Atari Interactive,
                                                                                   playstation,xbox,dreamcast,wii,
      35522362             522362         2018-12-05 21:54:10     Game                                                                    93571932     CuiYuhan                                                            2018-12-06 13:06:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                   nintendo switch,usb,cable,wireless,
                                                                                   bluetooth,portable,monochrome,
                                                                                   popular,famous,retro,vintage,classic,
                                                                                   legend,pop culture,urban,lifestyle,
                                                                                   hilarious,awesome,silhouette,vector
                                                                                   art

Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 83
                                                                                               Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 92 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                               # of paid                                                  redbubble
                                           work creation date                                                                            user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title      tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)
                                                                                 choose your weapon video game,
                                                                                 choose your weapon,video game,
                                                                                 choose,weapon,game,gamers,game
                                                                                 lovers,gaming,option,video game
                                                                                 console,console game,console,
                           http://www.
                                                                                 controller,analogue joysticks,
                           redbubble.
                                                                                 joysticks,button,computer,player,
                           com/people/Cui                        Choose Your
                                                                                 electronic,atari,nintendo,nes,sega,
                           Yuhan/works/35                        Weapon Video                                                                                                                                                                 Proactive        Atari Interactive,
                                                                                 playstation,xbox,dreamcast,wii,
      35522461             522461         2018-12-05 22:04:28    Game                                                                    93571932     CuiYuhan                                                            2018-12-06 13:06:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                 nintendo switch,usb,cable,wireless,
                                                                                 bluetooth,portable,monochrome,
                                                                                 popular,famous,retro,vintage,classic,
                                                                                 legend,pop culture,urban,lifestyle,
                                                                                 hilarious,awesome,silhouette,vector
                           http://www.                                           art
                           redbubble.                                            atari,atari video games,classic video
                           com/people/tibe                       Video Game      game,retro,vintage,atari joystick,
                           rius1023/works/                       Classically     atari console,video gamer,geeky                                                                                                                              Proactive        Atari Interactive,
      35569047             35569047        2018-12-08 9:25:51    Trained         gifts,nerdy gifts                                       66903281     tiberius1023                                                        2018-12-10 12:31:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/DBl
                           oke/works/3562                                        atari,pong,retro,games,game,8bit,                                                                                                                            Proactive        Atari Interactive,
      35622870             2870           2018-12-10 19:10:31    PONG Style      logo                                                    38401467     DBloke                                                              2018-12-11 12:44:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Em                                         atari,atari st,sega,genesis,
                           uChicken/works                                        megadrive,8 bit,16 bit,retro,gamer,                                                                                                                          Proactive        Atari Interactive,
      35648636             /35648636      2018-12-12 0:18:53     Atari x Sega    gaming                                                  88337119     EmuChicken                                                          2018-12-12 13:34:48 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                           atari,console,2600,games,game,
                           redbubble.                                            videogame,videogames,video,tv,
                           com/people/efic                                       childhood,90s,80s,vintage,old,retro,
                           amus/works/35                         Atari console   black,plastic,wood,kids,kid,child,                                                                                                                           Proactive        Atari Interactive,
      35817118             817118          2018-12-20 3:23:31    2600            children,play                                           76638395     eficamus                                                            2018-12-20 11:13:48 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                           games,game,gaming,gamer,gamble,
                           redbubble.                                            gambler,retro games,retro,vintage,
                           com/people/Ga                                         old,atari,console,nintendo,joystick,
                           merWare/works                         Atari Retro     computer,video games,computer                                                                                                                                Proactive        Atari Interactive,
      35974754             /35974754     2018-12-29 6:20:27      Gaming Logo     games,e sports                                          109944776    GamerWare                                                           2018-12-31 11:35:48 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                           games,game,gaming,gamer,gamble,
                           redbubble.                                            gambler,retro games,retro,vintage,
                           com/people/Ga                                         old,atari,console,nintendo,joystick,
                           merWare/works                         Atari Retro     computer,video games,computer                                                                                                                                Proactive        Atari Interactive,
      35974755             /35974755     2018-12-29 6:20:29      Gaming Logo     games,e sports                                          109944776    GamerWare                                                           2018-12-31 11:34:53 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                 love,red,heart,calligraphy,word,text,
                                                                                 atari,i love atari,i heart atari,atari
                                                                                 rules,atari sticker,atari design,atari
                                                                                 word,atari text,atari typography,
                                                                                 ataris,atari calligraphy,typography,
                           http://www.
                                                                                 cool,fun,awesome,beautiful,pretty,
                           redbubble.
                                                                                 clean,minimalist,simple,elegant,
                           com/people/Flai
                                                                                 good,great,name,names,atari name,
                           rVentures2/wor                                                                                                                                                                                                     Proactive        Atari Interactive,
                                                                                 sweet,funny,lit,epic,sick,powerful,
      35984420             ks/35984420     2018-12-29 18:05:18   atari                                                                   111024020    FlairVentures2                                                      2018-12-31 11:34:54 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                 neat,atari heart,heart atari,atari art,
                                                                                 love,red,heart,calligraphy,word,text,
                                                                                 atari lettering,lettering,iheart,atari
                                                                                 pong,i   love
                                                                                 gifts,atari   pong,i heart pong,pong
                                                                                             gift,crazy,nice
                                                                                 rules,pong sticker,pong design,pong
                                                                                 word,pong text,pong typography,
                                                                                 pongs,pong calligraphy,typography,
                           http://www.
                                                                                 cool,fun,awesome,beautiful,pretty,
                           redbubble.
                                                                                 clean,minimalist,simple,elegant,
                           com/people/Flai
                                                                                 good,great,name,names,pong
                           rVentures4/wor                                                                                                                                                                                                     Proactive        Atari Interactive,
                                                                                 name,sweet,funny,lit,epic,sick,
      35987378             ks/35987378     2018-12-29 21:27:13   pong                                                                    111095363    FlairVentures4                                                      2018-12-31 11:36:48 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00
                                                                                 powerful,neat,pong heart,heart
                                                                                 pong,pong art,pong lettering,
                                                                                 lettering,iheart,pong gifts,pong gift,
                                                                                 crazy,nice




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                Pg 84
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 93 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                                                                                  video game,vintage video game,
                           http://www.                                            computer game,vintage atari,atari,
                           redbubble.                                             arcade game,arcade game phone
                           com/people/Mfd                                         case,video game t shirt,video game
                           oom123/works/                                          mug,arcade game t shirt,arcade                                                                                                                               Proactive        Atari Interactive,
      35994821             35994821       2018-12-30 8:41:23     Vintage Atari    machine,computer t shirt                                111442286    Mfdoom123                                                           2018-12-31 11:36:48 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Vint
                           o/works/360367                                                                                                                                                                                                      Proactive        Atari Interactive,
      36036744             44              2019-01-01 18:41:38   Pong                                                                     98469626     Vinto                                                               2019-01-02 12:02:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00

                                                                                  retro,gamer,atari,console,old,paw
                                                                                  patrol,apocalypse now,drive,fargo,i
                                                                                  kick your ass,vikings,historical
                                                                                  drama,michael hirst,glen,ireland,
                           http://www.                                            alfred,the prince,hali,the profit,king
                           redbubble.                                             aethelwulf,the most sold,alcoholic,
                           com/people/rubi                                        films,series,mobile cases,flippant,
                           ohiphop/works/                                         modern,party,2018,borders,drunk                                                                                                                              Proactive        Atari Interactive,
      36058868             36058868        2019-01-02 18:47:56   Retrogamer       without borders,fashion,nordic cases                    68405679     rubiohiphop                                                         2019-01-03 10:46:09 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                             college,beer,drinking,atari,video
                           com/people/sta                                         game,fun,21st birthday,21st,frat,
                           cycoakleyart/wo                       ATARI BEER       sorority,college life,love,tumblr,                                                                                                                           Proactive        Atari Interactive,
      36092356             rks/36092356    2019-01-04 11:18:21   PONG             game,drunk,dope,cool,cute                               92143732     stacycoakleyart                                                     2019-01-07 13:01:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Ima
                           genjc03/works/3                       CONTROL                                                                                                                                                                      Proactive         Atari Interactive,
      36147139             6147139         2019-01-07 6:20:05    RETRO GAME       gamer,retro game,atari,atari control                    84399852     Imagenjc03                                                          2019-04-23 8:53:49 Moderation        Inc.                 Atari      2               2               2            $3.21         $0.54           $1.49
                                                                                  love,red,heart,calligraphy,word,text,
                                                                                  atari,i love atari,i heart atari,atari
                                                                                  rules,atari sticker,atari design,atari
                                                                                  word,atari text,atari typography,
                                                                                  ataris,atari calligraphy,typography,
                           http://www.
                                                                                  cool,fun,awesome,beautiful,pretty,
                           redbubble.
                                                                                  clean,minimalist,simple,elegant,
                           com/people/Flai
                                                                                  good,great,name,names,atari name,
                           rVentures9/wor                                                                                                                                                                                                      Proactive        Atari Interactive,
                                                                                  sweet,funny,lit,epic,sick,powerful,
      36153051             ks/36153051     2019-01-07 12:08:28   atari                                                                    111183681    FlairVentures9                                                      2019-01-07 13:02:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                  neat,atari heart,heart atari,atari art,
                                                                                  atari lettering,lettering,iheart,atari
                                                                                  gifts,atari gift,crazy,nice


                           http://www.
                           redbubble.
                           com/people/coo
                           lturd/works/361                                                                                                                                                                                                     Proactive        Atari Interactive,
      36156336             56336           2019-01-07 15:06:24   Atari logo       atari logo,atari,logo,logos                             72941282     coolturd                                                            2019-01-08 12:07:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/The                        Vector            video game,retro,classic,childhood,
                           PearlRose/work                        Illustrated Retro memories,game console,stars,                                                                                                                                Proactive        Atari Interactive,
      36182485             s/36182485     2019-01-08 20:21:19    Video Game        future,throw back,history,astroids                     107305770    ThePearlRose                                                        2019-01-09 12:08:48 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                  retrogamer,cosolas,video game,
                                                                                  video,games,bugati veyron,bmw m3,
                                                                                  alo w e c,charles leclerc,f alonso,
                                                                                  ferrali,renault,daniel,ricciardo,sumi,s
                                                                                  vettel,collection,classiques,miura
                           http://www.
                                                                                  p400 sv,ford gt40,ferrari dino 246
                           redbubble.
                                                                                  gts,le mans f1,légende,mercedes,
                           com/people/rubi                                                                                                                                                                                                     Reuploaded
                                                                                  amg,f1,formulate,fone,funo,
                           ohiphop/works/                                                                                                                                                                                                      Proactive        Atari Interactive,
                                                                                  formulate 1,formulate a,champion,
      36200188             36200188        2019-01-09 15:49:32   RetroGamer                                                               68405679     rubiohiphop                                                         2019-01-10 10:20:04 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                  beaux états unis,uuss,nous,
                                                                                  casordians,sebastian vettel,kimi
                                                                                  raikkonen,lewis hamilton,fernando
                                                                                  alonso,histoire du monde,hakkinen,
                                                                                  niki lauda,mercedes amg,wec



Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                 Pg 85
                                                                                                Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 94 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                 # of paid                                                  redbubble
                                           work creation date                                                                             user id of                                    full name of   residential                                                                               # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                  description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property    this work       work            units sold   (aud)         (aud)           (aud)
                                                                                  love,red,heart,calligraphy,word,text,
                                                                                  atari,i love atari,i heart atari,atari
                                                                                  rules,atari sticker,atari design,atari
                                                                                  word,atari text,atari typography,
                                                                                  ataris,atari calligraphy,typography,
                           http://www.
                                                                                  cool,fun,awesome,beautiful,pretty,
                           redbubble.
                                                                                  clean,minimalist,simple,elegant,
                           com/people/Flai
                                                                                  good,great,name,names,atari name,
                           rVentures9/wor                                                                                                                                                                                                      Proactive        Atari Interactive,
                                                                                  sweet,funny,lit,epic,sick,powerful,
      36285656             ks/36285656     2019-01-13 13:17:14   atari                                                                    111183681    FlairVentures9                                                      2019-01-14 12:09:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00
                                                                                  neat,atari heart,heart atari,atari art,
                                                                                  atari lettering,lettering,iheart,atari
                                                                                  gifts,atari gift,crazy,nice


                           http://www.
                           redbubble.
                           com/people/lewi                                        8 bit,pixel,gaming,retro,beer,beer
                           sdgavin/works/3                                        pong,pong,arcade,game,arcade                                                                                                                                 Proactive        Atari Interactive,
      36328522             6328522         2019-01-15 10:19:55   Beer Pong        game,classic game,old school                            108326021    lewisdgavin                                                         2019-01-15 10:42:48 Moderation       Inc.                 Pong        0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/sku
                           bo/works/36368                        Amigatari -                                                                                                                                                                   Proactive        Atari Interactive,
      36368792             792            2019-01-17 4:32:38     Amiga and Atari amiga,atari,retro,logo                                   96017671     skubo                                                               2019-01-17 12:19:48 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            atari,console,game,gaming,80s,
                           redbubble.                                             1980,eighties,old,vintage,classic,
                           com/people/Spi                                         retro,japan,american,old school,
                           der-                                                   school,games,america,arcade,pc,
                           Mayne/works/3                                          computer,pong,star wars,nintendo,                                                                                                                            Proactive        Atari Interactive,
      36388251             6388251        2019-01-18 3:11:21     Atari 80s Logo   japanese                                                109871512    Spider-Mayne                                                        2019-01-18 12:47:51 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                                                                                  arcade,game,console,nes,nintendo,
                           http://www.                                            shea,asteroids,pac man,frogged,
                           redbubble.                                             vending,machine,slot,player,one,
                           com/people/Ne                                          over,games,fun,video,centipede,
                           wYork5boros/w                         Arcade Game      1980s,1980,1980 s,classic,                                                                                                                                   Proactive        Atari Interactive,
      36490182             orks/36490182 2019-01-22 8:01:58      Case             entertainment                                           112812680    NewYork5boros                                                       2019-01-22 14:41:49 Moderation       Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Kar
                           aZorel/works/36                       old school       atari console gamer 1972 joystick                                                                                                                            Proactive        Atari Interactive,
      36513755             513755          2019-01-23 9:12:36    gamer            controller oldschool                                    55226698     KaraZorel                                                           2019-01-23 11:43:50 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Dirt
                           yworkshop/work                        Atari retro                                                                                                                                                                   Proactive        Atari Interactive,
      36530083             s/36530083      2019-01-24 3:53:54    gaming           atari,gaming,retro,blueprint                            104091181    Dirtyworkshop                                                       2019-01-24 10:32:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/dou
                           chebag99/work                                          gaming,retro,vintage,faded,atari,                                                                                                                            Proactive        Atari Interactive,
      36550369             s/36550369     2019-01-25 1:55:03     retro gaming     commodore,sinclair,80s,arcade,bmx                       63753117     douchebag99                                                         2019-01-25 12:36:48 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.                                            video,game,videogame,controller,
                           redbubble.                                             vector,icon,retro,atari,nintendo,sega,
                           com/people/Cac                                         playstation,xbox,colecovision,2600,
                           tusFrankie/work                       Atari 2600       nes,snes,n64,genesis,ps1,ps2,                                                                                                                                Proactive        Atari Interactive,
      36560435             s/36560435      2019-01-25 12:03:04   Controller       dreamcast                                               113135705    CactusFrankie                                                       2019-01-25 12:37:48 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                  Pg 86
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 95 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                  # of paid                                                  redbubble
                                           work creation date                                                                               user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title       tag_list                                    description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)
                                                                                  education,entertainment,
                                                                                  edumacation,edutainment,school,
                                                                                  learn,teach,teacher,future,educator,
                                                                                  future educator,atari,joy,joystick,
                                                                                  video,video games,games,
                           http://www.
                                                                                  achievement,achievement hunter,
                           redbubble.
                                                                                  xbox,playstation,lets play,rooster
                           com/people/imly
                                                                                  teeth,funhaus,rtx,ahwu,logo,vintage,
                           ing/works/3657                                                                                                                                                                                                        Proactive        Atari Interactive,
                                                                                  classic,retro,hipster,lifestyle,funny,
      36573587             3587            2019-01-26 4:56:38    Edutainment!                                                               44683571     imlying                                                              019-01-28 11:47:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                  silly,chibi,smart,inspirational,cute,
                                                                                  movie,cinema,film,animated,fantasy,
                                                                                  manga,pop,cool,cartoon,nerd,geek,
                                                                                  kawaii

                           http://www.
                           redbubble.
                           com/people/De
                           nkiDen/works/3                                         atari,gaming,games,retro,80s,                                                                                                                                  Proactive        Atari Interactive,
      36597149             6597149        2019-01-27 7:22:30     Atari 2600       atari2600,classic,console                                 113233078    DenkiDen                                                             019-01-28 11:52:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Fiz                                         mono,retro,retro gaming,breakout,
                           zUpAndBost/wo                         Breakout (b/w    70s,60s,80s,seventies,eighties,                                                                                                                                Proactive        Atari Interactive,
      36600112             rks/36600112   2019-01-27 10:19:16    telly)           abstract unique,aewsome,cool                              101884216    FizzUpAndBost                                                        019-01-28 11:51:50 Moderation       Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Jon                        Gamer - Retro    video,game,retro,vintage,atari,logo,
                           Thomson/works                         Video Game       distressed,red,white,joystick,8bit,                                                                                                                            Proactive        Atari Interactive,
      36602185             /36602185      2019-01-27 12:04:09    Logo             classic,70s,80s,nostalgic                                 36302198     JonThomson                                                           019-01-28 11:51:50 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                 Atari video
                           http://www.                           game graphic
                           redbubble.                            80s gamer
                           com/people/my                         funny retro print
                           sticladyart/work                      graphic edit      atari,video game,graphic,80s,gamer,                                                                                                                           Proactive        Atari Interactive,
      36665747             s/36665747       2019-01-30 8:56:46   mysticladyart     funny,retro,vintage                                      103513056    mysticladyart                                                        019-01-30 10:38:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/pix-                                        arcade,bricks,ball,retro,game,atari,
                           el-                                                    breakout,70s,levels,play,player,
                           art/works/36691                                        striking,pong,points,gameplay,                                                                                                                                 Proactive        Atari Interactive,
      36691291             291             2019-01-31 11:06:10   arcade bricks    arkanoid,japan,sticker,case                               79155409     pix-el-art                                                           019-02-01 10:15:04 Moderation       Inc.                 Breakout   0               0               0            $0.00         $0.00           $0.00
                                                                                  atari,atari gift,atari merchandise,atari
                                                                                  stuff,atari shirt,atari hoodie,atari long
                                                                                  sleeve,atari dresses,atari scarves,
                                                                                  atari tank top,atari iphone case,atari
                                                                                  iphone wallet,atari samsung galaxy,
                           http://www.
                                                                                  atari ipad case,atari ipad skin,atari
                           redbubble.
                                                                                  laptop skin,atari sticker,atari poster,
                           com/people/edd
                                                                                  trending,trending chlotes,trending
                           yrussel/works/3                       Atari                                                                                                                                                                           Proactive        Atari Interactive,
                                                                                  women,trending men,trending
      36700341             6700341         2019-01-31 20:09:44   Merchands                                                                  107937032    eddyrussel                                                           019-02-01 10:15:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00
                                                                                  womens clothes,trending mens
                                                                                  clothes game,ps4,xbox,sega,
                                                                                  konami,ubisoft,nintendo,blizzard,
                                                                                  rockstar,capcom,microsoft,ea sport
                           http://www.
                           redbubble.                                             joystick,atari,palanca,control,retro,
                           com/people/r4M                                         psicodelico,colors,game,gamer,
                           M-                                                     geek,ilustracion,diseño,cloth,
                           STUDIO/works/                                          graphic,grafico,decoration,                                                                                                                                   Proactive         Atari Interactive,
      36790570             36790570       2019-02-05 2:36:34     JoyStick         decoracion                                                113707910    r4MM-STUDIO                                                          019-02-05 9:55:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/ym                                          old,school,gaming,games,video
                           cfly/works/3694                                        games,video,atari,retro,vintage,                                                                                                                               Proactive        Atari Interactive,
      36945591             5591            2019-02-11 22:17:49   Atari Pattern    gamer,8,bit,pong,controller,logo                          79230747     ymcfly                                                               019-02-12 10:58:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                   Pg 87
                                                                                              Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 96 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                            # of paid                                                  redbubble
                                           work creation date                                                                         user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title     tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)



                                                                                 pong,pong video game,classic video
                                                                                 game,old video game,old gamer,
                           http://www.                                           retro gamer,retired gamer,gamer
                           redbubble.                                            gift,i love video games,video game
                           com/people/Gift                                       lover,video game addict,two player,
                           yshirt/works/369                                      original video game,video ping pong,                                                                                                                      Proactive        Atari Interactive,
      36967652             67652            2019-02-12 19:35:50   PONG           video tennis                                         108954053    Giftyshirt                                                          2019-02-13 12:09:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00



                                                                                 pong,pong video game,classic video
                                                                                 game,old video game,old gamer,
                           http://www.                                           retro gamer,retired gamer,gamer
                           redbubble.                                            gift,i love video games,video game
                           com/people/Gift                                       lover,video game addict,two player,
                           yshirt/works/369                       PONG Retro     original video game,video ping pong,                                                                                                                      Proactive        Atari Interactive,
      36967791             67791            2019-02-12 19:46:52   Game Logo      video tennis,retro,distressed                        108954053    Giftyshirt                                                          2019-02-13 12:10:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00



                                                                                 pong,pong video game,classic video
                                                                                 game,old video game,old gamer,
                           http://www.                                           retro gamer,retired gamer,gamer
                           redbubble.                                            gift,i love video games,video game
                           com/people/Gift                                       lover,video game addict,two player,
                           yshirt/works/369                       PONG Retro     original video game,video ping pong,                                                                                                                      Proactive        Atari Interactive,
      36967967             67967            2019-02-12 19:59:05   Game Logo      video tennis,retro,distressed                        108954053    Giftyshirt                                                          2019-02-13 12:11:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00



                                                                                 pong,pong video game,classic video
                                                                                 game,old video game,old gamer,
                           http://www.                                           retro gamer,retired gamer,gamer
                           redbubble.                                            gift,i love video games,video game
                           com/people/Gift                        PONG Classic   lover,video game addict,two player,
                           yshirt/works/369                       Game Retro     original video game,video ping pong,                                                                                                                      Proactive        Atari Interactive,
      36968012             68012            2019-02-12 20:02:21   Logo           video tennis,retro,distressed                        108954053    Giftyshirt                                                          2019-02-13 12:10:49 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00



                                                                                 80,80s,gaming,games,video games,
                                                                                 video,atari,power glove,power,glove,
                           http://www.                                           family,computer,famicom,nes,
                           redbubble.                                            nintendo,game,boy,gameboy,
                           com/people/ym                                         entertainment,system,arcade,
                           cfly/works/3699                        80's gaming    cabinet,controller,cartridge,gamer,                                                                                                                       Proactive        Atari Interactive,
      36992314             2314            2019-02-14 0:16:49     pattern        classic,consoles                                     79230747     ymcfly                                                              2019-02-14 11:34:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Chr
                           isOrton/works/3                                       pong,computer,computer game,                                                                                                                              Proactive        Atari Interactive,
      37070029             7070029         2019-02-17 15:16:55    Pong           game                                                 89369237     ChrisOrton                                                          2019-02-19 10:44:51 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/PZ                                         analog,video game,vintage,retro,
                           Andrews/works/                                        tumblr,gaming,gamer,classic,tennis,                                                                                                                       Proactive        Atari Interactive,
      37074332             37074332       2019-02-17 20:30:05     6-7            pong                                                 78372350     PZAndrews                                                           2019-02-19 11:00:50 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Frn                         Pong, famous
                           ck/works/37115                         arcade video   years 70,70s,seventies,beer,pong,                                                                                                                         Proactive        Atari Interactive,
      37115898             898            2019-02-19 11:18:09     game 70's      arcade,video,games,frnck                             108691725    Frnck                                                               2019-02-20 10:36:50 Moderation       Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Frn
                           ck/works/37169                         Arcade games   games,vidéo,bar,arcade,year 70,                                                                                                                          Proactive         Atari Interactive,
      37169729             729            2019-02-21 14:07:21     seventies      beer pong,seventies,frnck                            108691725    Frnck                                                               2019-02-22 8:17:50 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                             Pg 88
                                                                                                  Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 97 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)



                                                                               super,smash,ultimate,logo,obey,
                                                                               bros,sonic,pikachu,pichu,link,zelda,
                           http://www.                                         wolf,wario,luigi,king,rool,dk,donkey,
                           redbubble.                                          kong,diddy,mario,atari,console,64,
                           com/people/Jol                                      cube,nintendo,switch,old,games,
                           3/works/372255                                      skool,school,retro,original,nerd,                                                                                                                            Proactive         Atari Interactive,
      37225556             56             2019-02-24 5:51:02     OBEY ATARI!!! gamer                                                    98186445     Jol3                                                                2019-02-25 9:37:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                   1980s,pop culture,michael jackson,e
                           http://www.                                             t,g i joe,mcdlt,tab,challenger,pac
                           redbubble.                                              man,the smurfs,cabbage patch kids,
                           com/people/gue                                          mr t,hulkamania,swatch watch,atari,
                           lscott/works/372                                        transformers,he man,aquanet,vhs,                                                                                                                         Proactive         Atari Interactive,
      37276592             76592            2019-02-26 4:49:45   Totally Rad       stickers                                             108947295    guelscott                                                           2019-02-26 9:33:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Bitc
                           oinBros/works/3                       Sigue Sigue       sigue sigue sputnik,sputnik,sss,tony                                                                                                                      Proactive        Atari Interactive,
      37295136             7295136         2019-02-26 21:44:26   Sputnik           james,atari,bitcoin,blockchain                       95006533     BitcoinBros                                                         2019-02-27 11:22:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                           Retro
                           redbubble.                            Synthwave Atari
                           com/people/Ge                         Joystick
                           mini-                                 Controller      retro,synthwave,neonwave,80s,90s,
                           Phoenix/works/                        Silhouette      sunset,arcade,neon,atari,vintage,                                                                                                                           Proactive        Atari Interactive,
      37308233             37308233       2019-02-27 9:39:45     Poster          controller,joystick,joypad,2600                        113949211    Gemini-Phoenix                                                      2019-02-27 11:22:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/LV                         2600 -            atari,2600,synthwave,80s,
                           KH/works/3733                         Synthwave Mix     bladerunner,psychill,retro,synth,                                                                                                                         Proactive        Atari Interactive,
      37330353             0353          2019-02-28 8:03:00      Gear              delorean,70s                                         113020986    LVKH                                                                2019-02-28 10:49:52 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                 RETRO
                                                                 GAMER
                           http://www.                           Joystick 'Stick It
                           redbubble.                            To The Man' |
                           com/people/Rex                        Vintage Video
                           Press/works/37                        Game               atari,joystick,gamer,retro,video                                                                                                                        Proactive         Atari Interactive,
      37340725             340725         2019-02-28 17:21:59    Controller         game,controller                                     90561175     RexPress                                                            2019-03-01 8:59:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/nee
                           wton/works/373                                                                                                                                                                                                   Proactive         Atari Interactive,
      37363313             63313          2019-03-01 17:14:15    control atari     control,game,gerk,retro,vintage                      114201164    neewton                                                             2019-03-04 8:34:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,video game,games,arcade
                           com/people/han                                          game company,nolan bushnell,csgo,
                           oiruth/works/37                                         ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      37447030             447030          2019-03-05 9:44:01                      mario bros,doom,tycoon                               115408361    hanoiruth                                                           2019-03-06 8:51:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                                              atari,video game,games,arcade
                           com/people/han                                          game company,nolan bushnell,csgo,
                           oiruth/works/37                                         ps4,pac man,pong,sega,nintendo,                                                                                                                          Proactive         Atari Interactive,
      37447059             447059          2019-03-05 9:45:34                      mario bros,doom,tycoon                               115408361    hanoiruth                                                           2019-03-06 8:50:48 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 89
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 98 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                               # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                               # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title        tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property    this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Mi
                           misintes/works/                                                                                                                                                                                                   Proactive        Atari Interactive,
      37502031             37502031        2019-03-07 12:01:29   Atari             atari,steve,jobs,game,freak,geek,pot                 96276341     Mimisintes                                                           019-03-07 12:56:48 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Mi
                           misintes/works/                                                                                                                                                                                                   Proactive        Atari Interactive,
      37502058             37502058        2019-03-07 12:02:38   Atari             atari,steve,jobs,game,freak,geek,pot                 96276341     Mimisintes                                                           019-03-07 12:57:48 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/bilz
                           abub/works/375                        Asteroids                                                                                                                                                                   Proactive        Atari Interactive,
      37530265             30265           2019-03-08 14:35:29   Believe           atari,asteroids,believe                              89537205     bilzabub                                                             019-03-11 10:50:48 Moderation       Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/bilz
                           abub/works/375                        Asteroids Pew                                                                                                                                                               Proactive        Atari Interactive,
      37530333             30333           2019-03-08 14:39:12   Pew Pew           atari,asteroids,pew pew                              89537205     bilzabub                                                             019-03-11 10:47:49 Moderation       Inc.                 Asteroids   0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/dke                                          sad,antic,lie,narrative,account,
                           lemen/works/37                        Atari is a very   nintendo,xbox,tale,level,arc,                                                                                                                             Proactive        Atari Interactive,
      37530851             530851         2019-03-08 15:03:34    sad story         joysticks,report,story,atari                         109771608    dkelemen                                                             019-03-11 10:50:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                                                                                   patent,patents,blue,blueprint,
                           http://www.                                             vintage,old,legendary,original draw,
                           redbubble.                                              inventor,blueprints,engineer,
                           com/people/xavi                                         engineering,game,games,gaming,
                           ervieiraart/work                                        atari,gamer,nintendo,oldschool,90s,                                                                                                                       Proactive        Atari Interactive,
      37543222             s/37543222       2019-03-09 6:03:17   Atari             80s                                                  102786953    xaviervieiraart                                                      019-03-11 10:46:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                                                                                   patent,patents,blue,blueprint,
                           http://www.                                             vintage,old,legendary,original draw,
                           redbubble.                                              inventor,blueprints,engineer,
                           com/people/xavi                       1985 - Manual     engineering,game,games,oldschool,
                           ervieiraart/work                      controller for    90s,videogame,gamer,joystick,                                                                                                                             Proactive        Atari Interactive,
      37543847             s/37543847       2019-03-09 6:40:54   video system      controller,atari,nintendo                            102786953    xaviervieiraart                                                      019-03-11 10:45:50 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Tig                                          atari,isle of dogs,mutt,dog,
                           aberoda/works/                                          kobayashi,japan,mayor,hiragana,                                                                                                                           Proactive        Atari Interactive,
      37583087             37583087       2019-03-10 20:14:42    atari             katakana,kanji                                       111969271    Tigaberoda                                                           019-03-11 10:46:49 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             atari,vcs,game console,atari inc,
                           redbubble.                                              nolan bushnell,ted dabney,brakeout,
                           com/people/lari                                         asteroids,centipede,pong,pacman,
                           se/works/37589                                          nintendo,sega,classic,game,gaming,                                                                                                                        Proactive        Atari Interactive,
      37589223             223             2019-03-11 3:32:53    atari             gamer                                                111326334    larise                                                               019-03-11 10:45:51 Moderation       Inc.                 Atari       0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                Pg 90
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 99 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                              # of paid                                                  redbubble
                                           work creation date                                                                           user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                  work title       tag_list                               description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)



                                                                                   video games,videogame,consoles,
                                                                                   nintendo,atari,sega,sony,microsoft,
                           http://www.                                             periodic table,philips,commodore,
                           redbubble.                                              wii,playstation,xbox,xbox 360,xbox
                           com/people/stie                        Video Game       one,ps1,ps2,ps3,ps4,mega drive,
                           rney/works/378                         Consoles         nes,snes,dreamcast,saturn,                                                                                                                               Proactive         Atari Interactive,
      37838555             38555           2019-03-21 5:14:33     Periodic Table   gamecube,n64                                         107416302    stierney                                                            2019-03-21 8:22:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                   retro,gamer,classically,trained,
                                                                                   classic,vintage,pixel,joystick,vcs,
                           http://www.                                             videogame,system,80s,90s,1980s,
                           redbubble.                                              1990s,eighties,nineties,mega,drive,
                           com/people/you                         Classically      entertainment,master,game,boy,
                           okpun/works/37                         Trained Retro    genesis,arcade machine,arcade,                                                                                                                           Proactive         Atari Interactive,
      37959812             959812         2019-03-26 3:18:25      Arcade Gamer     centipede,coin op,coinop,player                      112682193    youokpun                                                            2019-03-26 8:37:23 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Too
                           apenny/works/3                         Stevie Wonder                                                                                                                                                             Proactive         Atari Interactive,
      37960690             7960690        2019-03-26 4:12:33      Advert           atari,stevie wonder,advert                           83616310     Tooapenny                                                           2019-03-26 9:00:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/JJB                         Atari            atari,colecovision,nintendo,
                           rubaker/works/3                        Technologies     commodore,commodire 64,sega,                                                                                                                             Proactive         Atari Interactive,
      38099063             8099063         2019-04-01 21:14:51    logo             apple,vintage computer                               117061085    JJBrubaker                                                          2019-04-02 8:51:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/sau
                           lrose/works/382                                                                                                                                                                                                  Proactive         Atari Interactive,
      38248890             48890           2019-04-09 9:34:15     Retro Joystick   joystick,atari,gaming,coleco,pacman                  52606734     saulrose                                                            2019-04-10 9:00:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.                                             game,sony,xbox,playstation,
                           redbubble.                                              designer,artist,artnerd,nawden,
                           com/people/Mat                                          graphic design,gaming,fortnite,cool,
                           ty723/works/38                                          pubg,resident evil,vintage,retro,                                                                                                                        Proactive         Atari Interactive,
      38326155             326155         2019-04-13 5:14:50      #Gaming          video game,stranger things,netflix                   54757538     Matty723                                                            2019-04-15 8:25:28 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Co                          #OldSchool
                           pperHart/works/                        Game             game,controllers,gaming,gamer,90s,                                                                                                                       Proactive         Atari Interactive,
      38332273             38332273        2019-04-13 11:34:56    Controllers      nintendo,sega,atari                                  118042837    CopperHart                                                          2019-04-23 8:58:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00

                                                                                   nintendo,atari,sega,mario,mario
                                                                                   brothers,donkey kong,mario kart,
                                                                                   legend of zelda,zelda,pong,pac
                                                                                   man,arcade,space invaders,duck
                           http://www.                                             hunt,1980s,1990s,1970s,70s,80s,
                           redbubble.                                              90s,vintage,playstation,wii,xbox,
                           com/people/sm                                           gamer,super smash brothers,
                           oggysmoggy/wo                          Nintendo! Or     fortnite,qbert,mike tyson punch out,                                                                                                                      Proactive        Atari Interactive,
      38355166             rks/38355166  2019-04-14 17:11:58      Atari?           wwe                                                  95892773     smoggysmoggy                                                        2019-04-15 10:38:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00



                                                                                   nintendo,gamer,video game,
                                                                                   gamerlife,videogame,8bit,gamer
                           http://www.                                             apparel,gamer clothes,video gamer,
                           redbubble.                                              videogames,hardcore gamer,
                           com/people/col                                          retrogaming,pixelart,retro,retro
                           ddistrict/works/3                      Pixel Retro      gamer,nes,snes,sega genesis,                                                                                                                              Proactive        Atari Interactive,
      38505092             8505092           2019-04-22 7:37:57   Gaming           dreamcast,atari                                      83755952     colddistrict                                                        2019-04-22 10:44:49 Moderation       Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                               Pg 91
                                                                                                 Case 4:18-cv-03451-JST Document 106-11 Filed 04/01/21 Page 100 of 100
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                                                                                                                                                                                                                                                                    # of paid                                                  redbubble
                                           work creation date                                                                                 user id of                                    full name of   residential                                                                              # of orders for orders for this              total sales   seller earnings service fee
      Work_id    image     work link       (pst)                 work title         tag_list                                    description   seller       seller username   seller email   seller         address of seller   removal date (pst)   removal event   complainant          property   this work       work            units sold   (aud)         (aud)           (aud)




                           http://www.
                           redbubble.
                           com/people/Wig                        Old School    atari,asteroids,space,invaders,
                           Outlet/works/38                       Video Game    console,video,game,shop,                                                                                                                                           Proactive         Atari Interactive,
      38513159             513159          2019-04-22 15:16:41   Customer Copy salescheck,receipt,rerto                                       76320276     WigOutlet                                                           2019-04-23 9:01:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Vix
                           Peculiar/works/                                                                                                                                                                                                        Proactive         Atari Interactive,
      38798985             38798985        2019-05-06 13:51:24                                                                                65153465     VixPeculiar                                                         2019-05-07 9:24:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Jim
                           hanes/works/38                                                                                                                                                                                                         Proactive         Atari Interactive,
      38838685             838685         2019-05-08 9:40:57                                                                                  106650333    Jimhanes                                                            2019-05-09 9:38:49 Moderation        Inc.                 Pong       0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.                            Atari 2600 Joins   atari,2600,system,console,great,
                           com/people/Adri                       the Battle! -      smash,bros,nintendo,style,even,
                           en33/works/389                        Super Smash        original,kids,join the battle,logo,retro,                                                                                                                     Proactive         Atari Interactive,
      38920980             20980           2019-05-12 14:24:57   Bros               old,english                                               102373083    Adrien33                                                            2019-05-13 9:49:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Per                                           atari,nintendo,retro,gamer,sega,
                           manen/works/3                                            arcade,gaming,games,game,                                                                                                                                     Proactive         Atari Interactive,
      38925997             8925997        2019-05-12 22:48:55                       vintage,playstation,xbox,80s                              117612462    Permanen                                                            2019-05-13 9:51:50 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Shi                                       geek,video game,hack,popular,video
                           madaSan/works                         -GAMING- Atari games,gaming,games,retro,pixel,                                                                                                                                   Proactive         Atari Interactive,
      38931082             /38931082      2019-05-13 5:25:17     Denim Logo     atari,logo,denim                                              119121935    ShimadaSan                                                          2019-05-13 9:52:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Me                                            atari,nintendo,retro,gamer,sega,
                           nowo/works/389                                           arcade,gaming,games,game,                                                                                                                                     Proactive         Atari Interactive,
      38966973             66973          2019-05-14 23:24:48                       vintage,playstation,xbox,80s                              117712653    Menowo                                                              2019-05-15 8:09:58 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                                                                                    joystick,retro,vintage,computer,
                           http://www.                                              game,gamer,gaming,nostalgic,old
                           redbubble.                                               school,fun,funny,humour,nerd,geek,
                           com/people/Digi                       Retro Joystick     geometry,geometric,orange,colour,
                           talOrganic/work                       Computer           stylish,bauhaus,commodore,64,                                                                                                                                 Proactive         Atari Interactive,
      38972739             s/38972739      2019-05-15 6:52:47    Game Design        spectrum                                                  82611778     DigitalOrganic                                                      2019-05-15 8:28:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




                           http://www.
                           redbubble.
                           com/people/Huf
                           fyCreative/work                       Who Loves          gamer,funny,burritos,retro,                                                                                                                                   Proactive         Atari Interactive,
      38995114             s/38995114      2019-05-16 10:28:15   Burritos?          awesome,80s,atari                                         118978908    HuffyCreative                                                       2019-05-17 6:50:49 Moderation        Inc.                 Atari      0               0               0            $0.00         $0.00           $0.00




Exhibit A to Redbubble's 6/24/19 Interrogatory Responses                                                                                                                                                                                                                                                                                                                                     Pg 92
